     Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 1 of 305



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

HOT TOPIC,INC. AND HOT TOPIC
INC. WELFARE BENEFIT PLAN
                                                                              PLAINTIFFS


v.



CARYN SUZANNE MACFADDEN AS                                                  DEFENDANTS
THE PARENT AND LEGAL
GUARDIAN OF E.M.

                                      DECLARATION


            Desiree Laurent              , being duly sworn according to law, states as follows:

1. I am over eighteen (18) years of age and competent to testify. The statements contained in
   this Affidavit are based on my own personal knowledge, my review of the attached
   documents and are true and correct to the best of my knowledge.

2. I work on behalf of United HealthCare Insurance Company ("UnitedHealthcare") and its
   affiliate companies.

3. In my position, I am familiar with the manner in which UnitedHealthcare maintains its
   business records, including Summary Plan Descriptions (`SPDs')that employers, who
   contract with UnitedHealthcare to administer claims on their behalf under the employers'
   self-funded benefit plans, send to UnitedHealthcare to administer claims under those plans.

4. Attached as Exhibit "1" to my Declaration is the SPD for the Hot Topic, Inc. Welfare
   Benefit Plan (the "Plan") sponsored by Hot Topic, Inc.("Plan Sponsor") which has Group
   No. 714347 and which SPD was in effect from July 1, 2018 to June 30, 2019.

5. Attached as Exhibit "2" to my Declaration is the SPD for the Hot Topic, Inc. Welfare
   Benefit Plan (the "Plan") sponsored by Hot Topic, Inc.("Plan Sponsor") which has Group
   No. 714347 and which SPD was in effect from July 1,2019 to June 30,2020.

6. That Exhibits "1" and "2" to this Declaration represents the SPDs for the Plan that provided
   payment of medical expenses of E.M.for the dates of service of May 6, 2019 to November 5,
   2019.

7. As stated in the attached SPDs,the Plan is funded by assets contributed by the Plan Sponsor
   and is a self-funded employee welfare benefit plan governed by ERISA,29 U.S.C. §§1001,
   et seq.

8. The Plan currently has approximately 2900 plan participants and provides Plan benefits for
   persons who reside in all 50 states including the State of Mississippi.


PD.29096542.1
   Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 2 of 305



9. As stated in the attached SPD,the payment ofPlan benefits is administered, but not insured,
   by United Healthcare.

10. That the Plan is administered by United in all of the states where the Plan Sponsor and the
    Plan provides coverage in a uniform manner such that no Plan participant's rights are lesser
    than any other Plan participant's rights or benefits no matter where they are situated.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
United States that the foregoing is true and correct.
        Dated this 1   day of        July   ,2020.




PD.29096542.I                                  2
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 3 of 305




Effective: July 1, 2018
Group Number: 714347
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 4 of 305
    Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 5 of 305


                                                 HOT TOPIC, INC, MEDICAL CHOICE PLAN


TABLE OF CONTENTS

SECTION 1 - WELCOME                                                               1

SECTION 2 - INTRODUCTION                                                          3
       Eligibility                                                                3
       Cost of Coverage                                                           3
       How to Enroll                                                              4
       When Coverage Begins                                                       4
       Changing Your Coverage                                                     5

SECTION 3 - HOW THE PLAN WORKS                                                    7
       Accessing Network Benefits                                                 7
       Eligible Expenses                                                          8
       Annual Deductible                                                          9
       Copayment                                                                  9
       Coinsurance                                                                9
       Out-of-Pocket Maximum                                                      9

SECTION 4 - CARE COORDINATIONSM AND PRIOR AUTHORIZATION                          11
       Care Management                                                           11
       Prior Authorization                                                       12
       Special Note Regarding Medicare                                           13

SECTION 5 - PLAN HIGHLIGHTS                                                      14

SECTION 6 - ADDITIONAL COVERAGE DETAILS                                          24
       Acupuncture Services                                                      24
       Ambulance Services - Emergency only                                       24
       Ambulance Services - Non-Emergency                                        24
       Cancer Resource Services (CRS)                                            25
       Clinical Trials                                                           25
       Congenital Heart Disease(CHD) Surgeries                                   27
      Dental Services - Accident Only                                            28
      Diabetes Services                                                          29
      Durable Medical Equipment(DME)                                             29



I                                                                TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 6 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

     Emergency Health Services - Outpatient                                                 30
     Hearing Aids                                                                           31
     Home Health Care                                                                       31
     Hospice Care                                                                           32
     Hospital - Inpatient Stay                                                              32
     Infertility                                                                            32
     Injections received in a Physician's Office                                            33
     Kidney Resource Services (KRS)                                                         33
     Maternity Services                                                                     33
     Mental Health Services                                                                 35
     Neurobiological Disorders - Autism Spectrum Disorder Services                          35
     Nutrition                                                                              36
     Nutritional Counseling                                                                 36
     Obesity Surgery                                                                        37
     Ostomy Supplies                                                                        37
     Outpatient Surgery, Diagnostic and Therapeutic Services                                37
     Physician Fees for Surgical and Medical Services                                       38
     Physician's Office Services - Sickness and Injury                                      39
     Preventive Care Services                                                               39
     Prosthetic Devices                                                                     40
     Reconstructive Procedures                                                              40
     Rehabilitation and Habilitative Services - Outpatient Therapy                          41
     Skilled Nursing Facility/Inpatient Rehabilitation Facility Services                    43
     Spinal/Chiropractic Treatment                                                          43
     Substance Use Disorder Services                                                        43
     Temporomandibular Joint Syndrome- Orthognathic Surgery                                 44
     Transplantation Services                                                               44
     Travel and Lodging                                                                     45
     Urgent Care Center Services                                                            47
     Virtual Visits                                                                         47
     Voluntary Sterilization                                                                47

SECTION 7 - CLINICAL PROGRAMS AND RESOURCES                                                 48
     Consumer Solutions and Self-Service Tools                                              48


II                                                                          TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 7 of 305


                                                         HOT TOPIC, INC, MEDICAL CHOICE PLAN

      Disease and Condition Management Services                                          50

SECTION 8 - EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER                             51
      Alternative Treatments                                                             51
      Comfort or Convenience                                                             51
      Dental                                                                             52
      Drugs                                                                              53
      Experimental or Investigational Services or Unproven Services                      53
      Foot Care                                                                          54
      Medical Supplies and Appliances                                                    54
      Mental Health, Neurobiological Disorders - Autism Spectrum Disorder and Substance
      Use Disorders Services                                                           55
      Nutrition                                                                          55
      Physical Appearance                                                                56
      Providers                                                                          56
      Reproduction                                                                       56
      Services Provided under Another Plan                                               57
      Transplants                                                                        57
      Travel                                                                             58
      Vision                                                                             58
      All Other Exclusions                                                               58

SECTION 9 - CLAIMS PROCEDURES                                                            61
      Network Benefits                                                                   61
      Non-Network Benefits                                                               61
      Prescription Drug Benefit Claims                                                   61
      If Your Provider Does Not File Your Claim                                          61
      Health Statements                                                                  63
      Explanation of Benefits(EOB)                                                       63
      Claim Denials and Appeals                                                          64
      Federal External Review Program                                                    65
      Limitation of Action                                                               71

SECTION 10 - COORDINATION OF BENEFITS(COB)                                               73
      Determining Which Plan is Primary                                                  73



III                                                                      TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 8 of 305


                                                       HOT TOPIC, INC, MEDICAL CHOICE PLAN

     When This Plan is Secondary                                                       75
     When a Covered Person Qualifies for Medicare                                      75
     Medicare Crossover Program                                                        76
     Right to Receive and Release Needed Information                                   76
     Overpayment and Underpayment of Benefits                                          77

SECTION 11 - SUBROGATION AND REIMBURSEMENT                                             79
     Right of Recovery                                                                 82

SECTION 12 - WHEN COVERAGE ENDS                                                        84
     Coverage for a Disabled Child                                                     85
     Extended Coverage for Total Disability                                            85
     Continuing Coverage Through COBRA                                                 86
     When COBRA Ends                                                                   90
     Uniformed Services Employment and Reemployment Rights Act                         90

SECTION 13 - OTHER IMPORTANT INFORMATION                                               92
     Qualified Medical Child Support Orders (QMCSOs)                                   92
     Your Relationship with UnitedHealthcare and Hot Topic, Inc                        92
     Relationship with Providers                                                       93
     Your Relationship with Providers                                                  93
     Interpretation of Benefits                                                        94
     Information and Records                                                           94
     Incentives to Providers                                                           95
     Incentives to You                                                                 95
     Rebates and Other Payments                                                        96
     Workers' Compensation Not Affected                                                96
     Future of the Plan                                                                96
     Plan Document                                                                     96
     Review and Determine Benefits in Accordance with UnitedHealthcare Reimbursement
     Policies                                                                      97

SECTION 14 - GLOSSARY                                                                  98

SECTION 15 - PRESCRIPTION DRUGS                                                       112
     Prescription Drug Coverage Highlights                                            112



IV                                                                     TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 9 of 305


                                                        HOT TOPIC, INC. MEDICAL CHOICE PLAN

    Identification Card (ID Card) - Network Pharmacy                                   113
    Benefit Levels                                                                     114
    Retail                                                                             115
    Mail Order                                                                         115
    Benefits for Preventive Care Medications                                           116
    Designated Pharmacy                                                                116
    Assigning Prescription Drugs to the PDL                                            116
    Notification Requirements                                                          117
    Prescription Drug Benefit Claims                                                   118
    Limitation on Selection of Pharmacies                                              118
    Supply Limits                                                                      118
    If a Brand-name Drug Becomes Available as a Generic                                118
    Special Programs                                                                   119
    Prescription Drug Products Prescribed by a Specialist Physician                    119
    Rebates and Other Discounts                                                        119
    Coupons, Incentives and Other Communications                                       119
    Exclusions - What the Prescription Drug Plan Will Not Cover                        120
    Glossary - Prescription Drugs                                                      122

SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION: ERISA                               125

ATTACHMENT I - HEALTH CARE REFORM NOTICES                                              128
    Patient Protection and Affordable Care Act("PPACA")                                128

ATTACHMENT II - LEGAL NOTICES                                                          129
    Women's Health and Cancer Rights Act of 1998                                       129
    Statement of Rights under the Newborns' and Mothers' Health Protection Act         129

ATTACHMENT III — NONDISCRIMINATION AND ACCESSIBILITY REQUIREMENTS                      130

ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS                             132

ADDENDUM - UNITEDHEALTH ALLIES                                                         139
    Introduction                                                                       139
    What is UnitedHealth Allies?                                                       139
    Selecting a Discounted Product or Service                                          139




V                                                                       TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 10 of 305


                                                       HOT TOPIC, INC. MEDICAL CHOICE PLAN

     Visiting Your Selected Health Care Professional                                  139
     Additional UnitedHealth Allies Information                                       140

ADDENDUM - PARENTSTEPS®                                                               141
     Introduction                                                                     141
     What is ParentSteps?                                                             141
     Registering for ParentSteps                                                      141
     Selecting a Contracted Provider                                                  141
     Visiting Your Selected Health Care Professional                                  142
     Obtaining a Discount                                                             142
     Speaking with a Nurse                                                            142
     Additional ParentSteps Information                                               142




VI                                                                     TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 11 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 1 - WELCOME

    Quick Reference Box
    ■ Member services, claim inquiries, Care Coordinationsm and Mental Health/Substance
       Use Disorder Administrator: (800) 842-2982;
    ■    Claims submittal address: UnitedHealthcare - Claims, P. 0. Box 30555, Salt Lake
         City, Utah 84130-0555; and
    ■    Online assistance: www.myuhc.com.

Hot Topic, Inc. is pleased to provide you with this Summary Plan Description (SPD), which
describes the health Benefits available to you and your covered family members. It includes
summaries of:

■       who is eligible;
■       services that are covered, called Covered Health Services;
■       services that are not covered, called Exclusions;
■       how Benefits are paid; and
■       your rights and responsibilities under the Plan.

This SPD is designed to meet your information needs. It supersedes any previous printed or
electronic SPD for this Plan.

 IMPORTANT
 The healthcare service, supply or Pharmaceutical Product is only a Covered Health
 Service if it is Medically Necessary. (See definitions of Medically Necessary and Covered
 Health Service in Section 14, Glossary.) The fact that a Physician or other provider has
 performed or prescribed a procedure or treatment, or the fact that it may be the only
 available treatment for a Sickness, Injury, Mental Illness, substance-related and addictive
 disorders, disease or its symptoms does not mean that the procedure or treatment is a
 Covered Health Service under the Plan.



 Hot Topic, Inc. intends to continue this Plan, but reserves the right, in its sole discretion,
 to modify, change, revise, amend or terminate the Plan at any time, for any reason, and
 without prior notice. This SPD is not to be construed as a contract of or for employment.
 If there should be an inconsistency between the contents of this summary and the
 contents of the Plan, your rights shall be determined under the Plan and not under this
 summary.

UnitedHealthcare is a private healthcare claims administrator. UnitedHealthcare goal is to
give you the tools you need to make wise healthcare decisions. UnitedHealthcare also helps
your employer to administer claims. Although UnitedHealthcare will assist you in many
ways, it does not guarantee any Benefits. Hot Topic, Inc. is solely responsible for paying
Benefits described in this SPD.


                                                                            SECTION 1 - WELCOME
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 12 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN


Please read this SPD thoroughly to learn how the Hot Topic, Inc. Welfare Benefit Plan
works. If you have questions contact your local Human Resources department or call the
number on the back of your ID card.



                             How To Use This SPD
 ■ Read the entire SPD,and share it with your family. Then keep it in a safe place for
   future reference.
 ■   Many of the sections of this SPD are related to other sections. You may not have all
     the information you need by reading just one section.
 ■   You can find copies of your SPD and any future amendments or request printed
     copies by contacting Human Resources.
 ■   Capitalized words in the SPD have special meanings and are defined in Section 14,
     Glossaiy.
 ■ If eligible for coverage, the words "you" and "your" refer to Covered Persons as
   defined in Section 14, Glossary.
 ■   Hot Topic, Inc. is also referred to as Company.
 ■ If there is a conflict between this SPD and any benefit summaries (other than
   Summaries of Material Modifications) provided to you, this SPD will control.




                                                                        SECTION 1 - WELCOME
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 13 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 2 - INTRODUCTION

 What this section includes:
 • Who's eligible for coverage under the Plan;
 • The factors that impact your cost for coverage;
 • Instructions and timeframes for enrolling yourself and your eligible Dependents;
 • When coverage begins; and
 • When you can make coverage changes under the Plan.


Eligibility
You are eligible to enroll in the Plan if you are a regular full-time Employee who is scheduled
to work at least 32 hours per week and for an active part-time assistant store manager
working 20 hours per week.

Your eligible Dependents may also participate in the Plan. An eligible Dependent is
considered to be:

• your Spouse, as defined in Section 14, Glossary;
• your or your Spouse's child who is under age 26, including a natural child, stepchild, a
  legally adopted child, a child placed for adoption or a child for whom you or your
  Spouse are the legal guardian; or
• an unmarried child age 26 or over who is or becomes disabled and dependent upon you.

To be eligible for coverage under the Plan, a Dependent must reside within the United
States.

Note: Your Dependents may not enroll in the Plan unless you are also enrolled. In addition,
if you and your Spouse are both covered under the Plan, you may each be enrolled as an
Employee or be covered as a Dependent of the other person, but not both. In addition, if
you and your Spouse are both covered under the Plan, only one parent may enroll your child
as a Dependent.

A Dependent also includes a child for whom health care coverage is required through a
Qualified Medical Child Support Order or other court or administrative order, as described
in Section 13, Other Important Information.

Cost of Coverage
You and Hot Topic, Inc. share in the cost of the Plan. Your contribution amount depends
on the Plan you select and the family members you choose to enroll.

Your contributions are deducted from your paychecks on a before-tax basis. Before-tax
dollars come out of your pay before federal income and Social Security taxes are withheld -




3                                                                     SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 14 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN


and in most states, before state and local taxes are withheld. This gives your contributions a
special tax advantage and lowers the actual cost to you.

Note: The Internal Revenue Service generally does not consider Domestic Partners eligible
Dependents. Therefore, the value of Hot Topic, Inc.'s cost in covering a Domestic Partner
may be imputed to the Employee as income. In addition, the share of the Employee's
contribution that covers a Domestic Partner may be paid using after-tax payroll deductions.

Your contributions are subject to review and Hot Topic, Inc. reserves the right to change
your contribution amount from time to time.

You can obtain current contribution rates by calling Human Resources.

How to Enroll
To enroll, call Human Resources within 31 days of the date you first become eligible for
medical Plan coverage. If you do not enroll within 31 days, you will need to wait until the
next annual Open Enrollment to make your benefit elections.

Each year during annual Open Enrollment, you have the opportunity to review and change
your medical election. Any changes you make during Open Enrollment will become effective
the following July 1.

    Important
    If you wish to change your benefit elections following your marriage, birth, adoption of a
    child, placement for adoption of a child or other family status change, you must contact
    Human Resources within 31 days of the event. Otherwise, you will need to wait until the
    next annual Open Enrollment to change your elections.

When Coverage Begins
Once Human Resources receives your properly completed enrollment, coverage will begin
on the first day of the month following your date of hire. Coverage for your Dependents will
start on the date your coverage begins, provided you have enrolled them in a timely manner.

Coverage for a Spouse or Dependent stepchild that you acquire via marriage becomes
effective the date of your marriage, provided you notify Human Resources within 31 days of
your marriage. Coverage for Dependent children acquired through birth, adoption, or
placement for adoption is effective the date of the family status change, provided you notify
Human Resources within 31 days of the birth, adoption, or placement.

A newborn child is automatically covered for a 31-day period under the employee's Social
Security Number as "Baby Boy or Baby Girl." Claims incurred/submitted during this period
of time will be paid. Any claims received after the 31-day period,(for Date of Service after
the 31 days post-birth), will be denied unless child has already been added as a dependent. In
addition, Hot Topic, Inc. covers newborns on the first of the month following the date of
birth.




4                                                                      SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 15 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


IfYou Are Hospitalized When Your Coverage Begins
If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation
Facility on the day your coverage begins, the Plan will pay Benefits for Covered Health
Services related to that Inpatient Stay as long as you receive Covered Health Services in
accordance with the terms of the Plan.

You should notify UnitedHealthcare within 48 hours of the day your coverage begins, or as
soon as is reasonably possible.

Changing Your Coverage
You may make coverage changes during the year only if you experience a change in family
status. The change in coverage must be consistent with the change in status (e.g., you cover
your Spouse following your marriage, your child following an adoption, etc.). The following
are considered family status changes for purposes of the Plan:

■   your marriage, divorce, legal separation or annulment;
■   registering a Domestic Partner;
■   the birth, adoption, placement for adoption or legal guardianship of a child;
■   a change in your Spouse's employment or involuntary loss of health coverage (other than
    coverage under the Medicare or Medicaid programs) under another employer's plan;
■   loss of coverage due to the exhaustion of another employer's COBRA benefits, provided
    you were paying for premiums on a timely basis;
■   the death of a Dependent;
■   your Dependent child no longer qualifying as an eligible Dependent;
■   a change in your or your Spouse's position or work schedule that impacts eligibility for
    health coverage;
■   contributions were no longer paid by the employer (This is true even if you or your
    eligible Dependent continues to receive coverage under the prior plan and to pay the
    amounts previously paid by the employer);
■   you or your eligible Dependent who were enrolled in an HMO no longer live or work in
    that HMO's service area and no other benefit option is available to you or your eligible
    Dependent;
■   benefits are no longer offered by the Plan to a class of individuals that include you or
    your eligible Dependent;
■   termination of your or your Dependent's Medicaid or Children's Health Insurance
    Program (CHIP) coverage as a result of loss of eligibility (you must contact Human
    Resources within 60 days of termination);
■   you or your Dependent become eligible for a premium assistance subsidy under
    Medicaid or CHIP (you must contact Human Resources within 60 days of determination
    of subsidy eligibility);




5                                                                      SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 16 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


■   a strike or lockout involving you or your Spouse; or
■   a court or administrative order.

Unless otherwise noted above, if you wish to change your elections, you must contact
Human Resources within 31 days of the change in family status. Otherwise, you will need to
wait until the next annual Open Enrollment.

While some of these changes in status are similar to qualifying events under COBRA, you, or
your eligible Dependent, do not need to elect COBRA continuation coverage to take
advantage of the special enrollment rights listed above. These will also be available to you or
your eligible Dependent if COBRA is elected.

Note: Any child under age 26 who is placed with you for adoption will be eligible for
coverage on the date the child is placed with you, even if the legal adoption is not yet final. If
you do not legally adopt the child, all medical Plan coverage for the child will end when the
placement ends. No provision will be made for continuing coverage (such as COBRA
coverage) for the child.

 Change in Family Status - Example
 Jane is married and has two children who qualify as Dependents. At annual Open
 Enrollment, she elects not to participate in Hot Topic, Inc.'s medical plan, because her
 husband, Tom,has family coverage under his employer's medical plan. In June, Tom
 loses his job as part of a downsizing. As a result, Tom loses his eligibility for medical
 coverage. Due to this family status change,Jane can elect family medical coverage under
 Hot Topic, Inc.'s medical plan outside of annual Open Enrollment.




6                                                                       SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 17 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 3 - HOW THE PLAN WORKS

    What this section includes:
    ■ Accessing Network Benefits;
    ■   Eligible Expenses;
    ■   Annual Deductible;
    ■   Copayment;
    ■   Coinsurance; and
    ■   Out-of-Pocket Maximum.


Accessing Network Benefits
As a participant in this Plan, you have the freedom to choose the Network Physician or
health care professional you prefer each time you need to receive Covered Health Services.

You are eligible for Benefits under this Plan when you receive Covered Health Services from
Physicians and other health care professionals who have contracted with UnitedHealthcare
to provide those services. You must see a Network Physician in order to obtain Benefits.
Except as specifically described within the SPD benefits are not available for services
provided by a non-Network provider. This Plan does not provide a non-Network level of
Benefits.

Benefits apply to Covered Health Services that are provided by a Network Physician or
other Network provider. Benefits for facility services apply when Covered Health Services
are provided at a Network facility. Benefits include Physician services provided in a Network
facility by a Network or a non-Network radiologist, anesthesiologist, pathologist, Emergency
room Physician and consulting Physician. Emergency Health Services and Covered Health
Services received at an Urgent Care Center outside your geographic area are always paid as
Network Benefits.

Depending on the geographic area and the service you receive, you may have access through
UnitedHealthcare's Shared Savings Program to non-Network providers who have agreed to
discounts negotiated from their charges on certain claims for Covered Health Services. Refer
to the definition of Shared Savings Program in Section 14, Glossop!, of the SPD for details
about how the Shared Savings Program applies.


Network Providers
UnitedHealthcare or its affiliates arrange for health care provider to participate in a Network.
At your request, UnitedHealthcare will send you a directory of Network providers free of
charge. Keep in mind, a provider's Network status may change. To verify a provider's status
or request a provider directory, you can call UnitedHealthcare at the toll-free number on
your ID card or log onto www.myuhc.com.




7                                                             SECTION 3- HOW THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 18 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


Network providers are independent practitioners and are not employees of Hot Topic, Inc.
or UnitedHealthcare.

UnitedHealthcare's credentialing process confirms public information about the providers'
licenses and other credentials, but does not assure the quality of the services provided.

Health Services from Non-Network Providers
If specific Covered Health Services are not available from a Network provider, you may be
eligible to receive Network Benefits from a non-Network provider. In this situation, your
Network Physician will notify the Claims Administrator and the Claims Administrator
confirms that care is not available from a Network provider, the Claims Administrator will
work with you and your Network Physician to coordinate care through a non-Network
provider.

When you receive Covered Health Services through a Network Physician, the Plan will pay
Network Benefits for those Covered Health Services, even if one or more of those Covered
Health Services is received from a non-Network provider.

 Looking for a Network Provider?
 In addition to other helpful information, vvvvw.myuhc.com, UnitedHealthcare's
 consumer website, contains a directory of health care professionals and facilities in
 UnitedHealthcare's Network. While Network status may change from time to time,
 www.myuhc.com has the most current source of Network information. Use
 www.myuhc.com to search for Physicians available in your Plan.

Possible Limitations on Provider Use
If UnitedHealthcare determines that you are using health care services in a harmful or
abusive manner, you may be required to select a Network Physician to coordinate all of your
future Covered Health Services. If you don't make a selection within 31 days of the date you
are notified, UnitedHealthcare will select a Network Physician for you. In the event that you
do not use the Network Physician to coordinate all of your care, any Covered Health
Services you receive will not be paid.

Eligible Expenses
Hot Topic, Inc. has delegated to UnitedHealthcare the discretion and authority to decide
whether a treatment or supply is a Covered Health Service and how the Eligible Expenses
will be determined and otherwise covered under the Plan.

Eligible Expenses are the amount UnitedHealthcare determines that UnitedHealthcare will
pay for Benefits. For Network Benefits, you are not responsible for any difference between
Eligible Expenses and the amount the provider bills. Eligible Expenses are determined solely
in accordance with UnitedHealthcare's reimbursement policy guidelines, as described in the
SPD.




8                                                            SECTION 3 - How THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 19 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

For Network Benefits, Eligible Expenses are based on the following:

■     When Covered Health Services are received from a Network provider, Eligible Expenses
      are UnitedHealthcare's contracted fee(s) with that provider.
■     When Covered Health Services are received from a non-Network provider as a result of
      an Emergency or as arranged by UnitedHealthcare, Eligible Expenses are an amount
      negotiated by UnitedHealthcare or an amount permitted by law. Please contact
      UnitedHealthcare if you are billed for amounts in excess of your applicable Coinsurance,
      Copayment or any deductible. The Plan will not pay excessive charges or amounts you
      are not legally obligated to pay.
    Don't Forget Your ID Card
    Remember to show your UnitedHealthcare ID card every time you receive health care
    services from a provider. If you do not show your ID card, a provider has no way of
    knowing that you are enrolled under the Plan.

Annual Deductible
The Annual Deductible is the amount of Eligible Expenses you must pay each calendar year
for Covered Health Services before you are eligible to begin receiving Benefits. The amounts
you pay toward your Annual Deductible accumulate over the course of the calendar year.

Copayment
A Copayment(Copay) is the amount you pay each time you receive certain Covered Health
Services. The Copay is a flat dollar amount and is paid at the time of service or when billed
by the provider. Copays do not count toward the Out-of-Pocket-Maximum. Copays do not
count toward the Annual Deductible. If the Eligible Expense is less than the Copay, you are
only responsible for paying the Eligible Expense and not the Copay.

Coinsurance
Coinsurance is the percentage of Eligible Expenses that you are responsible for paying.
Coinsurance is a fixed percentage that applies to certain Covered Health Services after you
meet the Annual Deductible.

    Coinsurance - Example
    Let's assume that you receive Plan Benefits for outpatient surgery from a Network
    provider. Since the Plan pays 80% after you meet the Annual Deductible, you are
    responsible for paying the other 20%. This 20% is your Coinsurance.

Out-of-Pocket Maximum
The annual Out-of-Pocket Maximum is the most you pay each calendar year for Covered
Health Services. If your eligible out-of-pocket expenses in a calendar year exceed the annual
maximum, the Plan pays 100% of Eligible Expenses for Covered Health Services through
the end of the calendar year.




9                                                             SECTION 3 - HOW THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 20 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

The following table identifies what does and does not apply toward your Out-of-Pocket
Maximum:

                                                                       Applies to the Out-
                          Plan Features
                                                                      of-Pocket Maximum?

 Copays                                                                        Yes

 Payments toward the Annual Deductible                                         Yes

 Coinsurance Payments, except for those Covered Health
 Services identified in the Plan Highlights table that do not apply            Yes
 to the Out-of-Pocket Maximum

 Charges for non-Covered Health Services                                       No

 The amounts of any reductions in Benefits you incur by not
                                                                               No
 obtaining prior authorization as required




10                                                            SECTION 3 - How THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 21 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 4 - CARE COORDINATIONSM AND PRIOR AUTHORIZATION
    What this section includes:
    ■ An overview of the Care Coordinations` program; and
    ■    Covered Health Services which Require Prior Authorization.


Care Management
When you seek prior authorization as required, the Claims Administrator will work with you
to implement the care management process and to provide you with information about
additional services that are available to you, such as disease management programs, health
education, and patient advocacy.

UnitedHealthcare provides a program called Care Coordinations  "designed to encourage
personalized, efficient care for you and your covered Dependents.

Care Coordinations` nurses center their efforts on prevention, education, and closing any
gaps in your care. The goal of the program is to ensure you receive the most appropriate and
cost-effective services available.

Care Coordinations'` nurses will provide a variety of different services to help you and your
covered family members receive appropriate medical care. Program components are subject
to change without notice. As of the publication of this SPD,the Care Coordination
program includes:

■       Admission counseling - Nurse Advocates are available to help you prepare for a
        successful surgical admission and recovery. Call the number on the back of your ID card
        for support.
■       Inpatient care management - If you are hospitalized, a Care Coordinations` nurse will
        work with your Physician to make sure you are getting the care you need and that your
        Physician's treatment plan is being carried out effectively.
■       Readmission Management - This program serves as a bridge between the Hospital
        and your home if you are at high risk of being readmitted. After leaving the Hospital, if
        you have a certain chronic or complex condition, you may receive a phone call from a
        Care Coordination nurse to confirm that medications, needed equipment, or follow-up
        services are in place. The Care Coordinations'' nurse will also share important health care
        information, reiterate and reinforce discharge instructions, and support a safe transition
        home.
■       Risk Management - Designed for participants with certain chronic or complex
        conditions, this program addresses such health care needs as access to medical
        specialists, medication information, and coordination of equipment and supplies.
        Participants may receive a phone call from a Care Coordinations` nurse to discuss and
        share important health care information related to the participant's specific chronic or
        complex condition.




11                                                 SECTION 4 - CARE COORDINATIONsm AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 22 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

If you do not receive a call from a Care CoordinationSM nurse but feel you could benefit
from any of these programs, please call the toll-free number on your ID card.

Prior Authorization
 UnitedHealthcare requires prior authorization for certain Covered Health Services. In
 general, your Network Primary Physician and other Network providers are responsible
 for obtaining prior authorization before they provide these services to you. There are
 some Benefits, however, for which you are responsible for obtaining prior authorization.
 For detailed information on the Covered Health Services that require prior authorization,
 please refer to Section 6,Additional Coverage Details.

It is recommended that you confirm with the Claims Administrator that all Covered Health
Services listed below have been prior authorized as required. Before receiving these services
from a Network provider, you may want to contact the Claims Administrator to verify that
the Hospital, Physician and other providers are Network providers and that they have
obtained the required prior authorization. Network facilities and Network providers cannot
bill you for services they fail to prior authorize as required. You can contact the Claims
Administrator by calling the number on the back of your ID card.

When you choose to receive certain Covered Health Services from non-Network providers,
you are responsible for obtaining prior authorization before you receive these services. Note
that your obligation to obtain prior authorization is also applicable when a non-Network
provider intends to admit you to a Network facility or refers you to other Network
providers.

To obtain prior authorization, call the number on the back of your ID card. This call
starts the utilization review process. Once you have obtained the authorization, please review
it carefully so that you understand what services have been authorized and what providers
are authorized to deliver the services that are subject to the authorization.

The utilization review process is a set of formal techniques designed to monitor the use of,
or evaluate the clinical necessity, appropriateness, efficacy, or efficiency of, health care
services, procedures or settings. Such techniques may include ambulatory review, prospective
review, second opinion, certification, concurrent review, case management, discharge
planning, retrospective review or similar programs.

 Contacting UnitedHealthcare or Personal Health Support is easy.
 Simply call the number on your ID card.

Network providers are generally responsible for obtaining prior authorization from the
Claims Administrator before they provide certain services to you. However, there are some
Network Benefits for which you are responsible for obtaining prior authorization from the
Claims Administrator.

When you choose to receive certain Covered Health Services from non-Network providers,
you are responsible for obtaining prior authorization from the Claims Administrator before
you receive these services. In many cases, your Non-Network Benefits will be reduced if the
Claims Administrator has not provided prior authorization.


12                                            SECTION 4 - CARE COORDINATIONsm AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 23 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

Services for which you are required to obtain prior authorization are identified in Section 6,
Additional Coverage Details, within each Covered Health Service Benefit description. Please
note that prior authorization timelines apply. Refer to the applicable Benefit description to
determine how far in advance you must obtain prior authorization.


Special Note Regarding Medicare
If you are enrolled in Medicare on a primary basis (Medicare pays before the Plan pays
Benefits) the prior authorization requirements do not apply to you. Since Medicare is the
primary payer, the Plan will pay as secondary payer as described in Section 10, Coordination of
Benefits (COB). You are not required to obtain authorization before receiving Covered Health
Services.




13                                             SECTION 4 - CARE COORDINATIONsm AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 24 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 5 - PLAN HIGHLIGHTS

The table below provides an overview of Copays that apply when you receive certain
Covered Health Services, and outlines the Plan's Annual Deductible and Out-of-Pocket
Maximum.

                 Plan Features                                       Network

  Copays'
 • Emergency Health Services                                           $$500
 • Hospital - Inpatient Stay                                           $500
 • Physician's Office Services - Primary
   Physician                                                            $30

  in   Physician's Office Services - Specialist                         $50
 • Rehabilitation Services                                              $30
 • Urgent Care Center Services                                          $50

  Annual Deductible'
 • Individual                                                          $750
 • Family (not to exceed the applicable
   Individual amount per Covered                                      $2,250
   Person)

  Annual Out-of-Pocket Maximum2
 • Individual                                                         $3,250
  si   Family (not to exceed the applicable
       Individual amount per Covered                                  $7,150
       Person)

  Lifetime Maximum Benefit'
  There is no dollar limit to the amount the
  Plan will pay for essential Benefits during                        Unlimited
  the entire period you are enrolled in this
  Plan.

11n addition to these Copays, you may be responsible for meeting the Annual Deductible for the
Covered Health Services described in the chart on the following pages.

2Copays do not apply toward the Annual Deductible. Copays do apply toward the Out-of-Pocket
Maximum. The Annual Deductible does not apply toward the Out-of-Pocket Maximum for any
Covered Health Services.




14                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 25 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

3Generally the following are considered to be essential benefits under the Patient Protection and
Affordable Care Act:
Ambulatory patient services; emergency services, hospitalization; maternity and newborn care, mental
health and substance use disorder services (including behavioral health treatment); prescription drugs;
rehabilitative and habilitative services and devices; laboratory services; preventive and wellness
services and chronic disease management; and pediatric services, including oral and vision care.




15                                                                       SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 26 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

This table provides an overview of the Plan's coverage levels. For detailed descriptions of
your Benefits, refer to Section 6, Additional Coverage Details.

                                                        Percentage of Eligible Expenses
           Covered Health Services'                          Payable by the Plan:

                                                                     Network

  Acupuncture Services
 (Copay is per visit)                                     100% after you pay a $30 Copay
  See Section 6, Additional Coverage Details, for
  limits

  Ambulance Services - Emergency Only                     Ground and/or Air Transportation

                                                    80% after you meet the Annual Deductible

  Ambulance Services - Non-Emergency                      Ground and/or Air Transportation

                                                    80% after you meet the Annual Deductible

  Cancer Services                                   Depending upon where the Covered Health
                                                      Service is provided, Benefits will be the
  See Cancer Resource Services(CRS)in Section 6,     same as those stated under each Covered
  Additional Coverage Details.                        Health Service category in this section.

  Clinical Trials                                   Depending upon where the Covered Health
                                                      Service is provided, Benefits for Clinical
                                                    Trials will be the same as those stated under
                                                     each Covered Health Service category in
                                                                     this section.

  Congenital Heart Disease(CHD)
  Surgeries
  N    Hospital Inpatient Stay                           100% after you pay a $500 Copay
      (Copay is per admission)

  See Section 6, Additional Coverage Details, for
  limits

  Dental Services - Accident Only
                                                     $30 Copay for Physician's Office Visit or
 (Copay is per visit)                               $50 for Specialist Visit then 80% of Eligible
                                                                      Expenses
  See Section 6, Additional Coverage Details, for
  limits




16                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 27 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                                       Percentage of Eligible Expenses
          Covered Health Services'                          Payable by the Plan:

                                                                     Network

 Diabetes Services

 • Diabetes Self-Management and                    Depending upon where the Covered Health
   Training/ Diabetic Eye                            Service is provided, Benefits for diabetes
   Examinations/Foot Care                           self-management and training/diabetic eye
                                                      examinations/foot care will be paid the
                                                     same as those stated under each Covered
                                                      Health Service category in this section.

 • Diabetes Self-Management Items                  Depending upon where the Covered Health
                                                      Service is provided, Benefits for diabetes
                                                     self-management items will be the same as
                                                   those stated under Durable Medical Equipment
                                                    in this section and in Section 15, Prescription
                                                                        Drugs.

 See Section 6, Additional Coverage Details, for
 limits.

 Durable Medical Equipment(DME)
                                                   80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.
 Emergency Health Services -
 Outpatient                                             1000/o after you pay a $500 Copay
 (Copay is per visit) - Copay waived if
  admitted.
 Please remember that if you are admitted
 to a non-Network Hospital, you need to
 notify Care Coordination within one
 business day, or as soon as possible.

 Hearing Aids
                                                   80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.
 Home Health Care
                                                   80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.




17                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 28 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                       Percentage of Eligible Expenses
          Covered Health Services'                          Payable by the Plan:

                                                                    Network

 Hospice Care
                                                   80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.

 Hospital - Inpatient Stay                              80% after you pay a $500 Copay
 (Copay is per admission)

 Infertility Services
                                                    $30 Copay for Physician's Office Visit or
 (Copay is per visit)                              $50 for Specialist Visit then 80% of Eligible
 See Section 6, Additional Coverage Details, for                     Expenses
 limits.

 Injections received in a Physician's                 100% after you pay a $30 Copay for
 Office                                            Physician's Office Visit or $50 for Specialist
                                                                       Visit
 (Copay is per visit)


 Kidney Services
 For Network Benefits, kidney services
 must be received at a Designated Provider.        Depending upon where the Covered Health
                                                     Service is provided, Benefits will be the
                                                    same as those stated under each Covered
 See Kidney Resource Services(KR,S)in Section 6,     Health Service category in this section.
 Additional Coverage Details.




 Maternity Services                                  Benefits will be the same as those stated
                                                       under each Covered Health Service
                                                             category in this section.

 A Deductible will not apply for a newborn
 child whose length of stay in the Hospital
 is the same as the mother's length of stay.




18                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 29 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                      Percentage of Eligible Expenses
            Covered Health Services'                       Payable by the Plan:

                                                                   Network

  Mental Health Services

 • Inpatient.                                      $500 Copay, then 80% of Eligible Expenses
                                                      after you meet the Annual Deductible

 • Outpatient.                                          100°A) after you pay a $30 Copay

 • Partial Hospitalization/intensive                    100% after you pay a $30 Copay
   Outpatient

 Neurobiological Disorders - Autism
 Spectrum Disorder Services
 • Inpatient.                                      $500 Copay, then 80% of Eligible Expenses
                                                      after you meet the Annual Deductible

 s Outpatient.                                          100% after you pay a $30 Copay

 • Partial Hospitalization/intensive                    100% after you pay a $30 Copay
   Outpatient

 Nutrition
 (Copay is per visit)                                   100% after you pay a $30 Copay
 See Section 6, Additional Coverage Details, for
 limits.

 Nutritional Counseling
 (Copay is per visit)                                   100% after you pay a $30 Copay
 See Section 6, Additional Coverage Details, for
 limits.

 Obesity Surgery

  al   Physician's Office Services                      100% after you pay a $30 Copay
       (Copay is per visit)
 • Physician Fees for Surgical and                 80% after you meet the Annual Deductible
   Medical Services
  ■     Hospital - Inpatient Stay                       80% after you pay a $500 Copay
       (Copay is per admission)




19                                                                  SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 30 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                        Percentage of Eligible Expenses
          Covered Health Services'                           Payable by the Plan:

                                                                    Network
 • Outpatient                              Surgery 80°/0 after you meet the Annual Deductible


 • Outpatient Diagnostic Services                   80% after you meet the Annual Deductible

 • Outpatient Diagnostic/Therapeutic
   Services - CT Scans, PET Scans, MRI              80% after you meet the Annual Deductible
   and Nuclear Medicine


 • Outpatient Therapeutic Treatments                80% after you meet the Annual Deductible

 See Section 6, Additional Coverage Details, for
 limits.

 Ostomy Supplies
                                                    80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.
 Outpatient Surgery, Diagnostic and
 Therapeutic Services
 • Outpatient Surgery                               80% after you meet the Annual Deductible

 • Outpatient Diagnostic Services

          Preventive Lab and radiology/X-
                                                                      100%
          ray

     -    Preventive mammography testing                              100%

          Sickness and Injury related
                                                    80% after you meet the Annual Deductible
          diagnostic services

 • Outpatient Diagnostic/Therapeutic
   Services - CT Scans,PET Scans, MM                80% after you meet the Annual Deductible
   and Nuclear Medicine


 • Outpatient Therapeutic Treatments                800/0 after you meet the Annual Deductible


 Physician Fees for Surgical and                    80% after you meet the Annual Deductible
 Medical Services



20                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 31 of 305


                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                                          Percentage of Eligible Expenses
              Covered Health Services'                         Payable by the Plan:

                                                                       Network

 Physician's Office Services
     No Copayment applies when a Physician
     charge is not assessed
 • Primary Physician                                        100°A) after you pay a $30 Copay
   (Copay is per visit)
 • Specialist Physician                                     100% after you pay a $50 Copay
  (Copay is per visit)

 Preventive Care Services
 • Physician's Office Services                                           100%
 • Outpatient Diagnostic Services                                        100%
     a   Breast Pumps                                                    100%

 Prosthetic Devices
                                                       80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.

     Reconstructive Procedures                          Benefits will be the same as those stated
                                                          under each Covered Health Service
     See Section 6, Additional Coverage Details, for            category in this section.
     limits.
 Rehabilitation and Habilitative
 Services - Outpatient Therapy
                                                            100% after you pay a $30 Copay
 (Copay is per visit)
 See Section 6, Additional Coverage Details, for
 limits.
     Routine Hearing                                        100% after you pay a $30 Copay
 (Copay is per visit)

     Skilled Nursing Facility/Inpatient
     Rehabilitation Facility Services                  80% after you meet the Annual Deductible
 See Section 6, Additional Coverage Details, for
 limits.




21                                                                      SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 32 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                       Percentage of Eligible Expenses
           Covered Health Services'                         Payable by the Plan:

                                                                    Network

  Spinal/Chiropractic Treatment

 (Copay is per visit)                                   100% after you pay a $30 Copay
 See Section 6, Additional Coverage Details, for
 limits.

 Substance Use Disorder Services

 • Inpatient.                                      $500 Copay, then 80% of Eligible Expenses
                                                     after you meet the Annual Deductible

 • Outpatient.                                           100% after you pay a $30 Copay

 • Partial Hospitalization/intensive                     100% after you pay a $30 Copay
   Outpatient

 Temporomandibular Joint Syndrome-
 Orthognathic Surgery
                                                        100% after you pay a $30 Copay
 (Copay is per visit)
 See Section 6, Additional Coverage Details, for
 limits.
 Transplantation Services                          Depending upon where the Covered Health
                                                         Services is provided, Benefits for
 (If services rendered by a Designated              transplantation services will be the same as
 Provider)                                            those stated under each Covered Health
                                                          Services category in this section.

 Travel and Lodging                                 For patient and companion(s) of patient
 (If services rendered by a Designated                undergoing cancer, Congenital Heart
 Provider)                                         Disease treatment or transplant procedures


 Urgent Care Center Services                            100% after you pay a $50 Copay
 (Copay is per visit)




22                                                                   SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 33 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                       Percentage of Eligible Expenses
          Covered Health Services'                          Payable by the Plan:

                                                                    Network

 Virtual Visits
 Network Benefits are available only when
 services are delivered through a
 Designated Virtual Network Provider. You                100% after you pay a $5 Copay
 can find a Designated Virtual Network
 Provider by going to www.myuhc.com or
 by calling the telephone number on your
 ID card.

 Voluntary Sterilization
                                                    $30 Copay for Physician's Office Visit or
 (Copay is per visit)                              $50 for Specialist Visit then 80% of Eligible
                                                                     Expenses
 See Section 6, Additional Coverage Details, for
 limits.

 'Please obtain prior authorization from the Claims Administrator before receiving Covered
 Health Services, as described in Section 6, Additional Coverage Details.




23                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 34 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 6 - ADDITIONAL COVERAGE DETAILS

 What this section includes:
 ■ Covered Health Services for which the Plan pays Benefits.
 ■   Covered Health Services that require you to obtain prior authorization before you
     receive them, and any reduction in Benefits that may apply if you do not call to obtain
     prior authorization.

This section supplements the second table in Section 5, Plan Highlights.

While the table provides you with Benefit limitations along with Copayment, Coinsurance
and Annual Deductible information for each Covered Health Service, this section includes
descriptions of the Benefits. These descriptions include any additional limitations that may
apply, as well as Covered Health Services for which you must obtain prior authorization
from the Claims Administrator. The Covered Health Services in this section appear in the
same order as they do in the table for easy reference. Services that are not covered are
described in Section 8, Exclusions.

Acupuncture Services
Acupuncture services for pain therapy when the service is performed by a provider in the
provider's office.

Acupuncture may be used in lieu of Anesthesia.

Benefits are limited to 60 visits per calendar year.


Ambulance Services - Emergency only
Emergency ambulance transportation by a licensed ambulance service to the nearest
Hospital where Emergency health services can be performed.

Ambulance Services - Non-Emergency
Transportation by professional ambulance (not including air ambulance) between medical
facilities.

Transportation by regularly-scheduled airline, railroad or air ambulance, to the nearest
medical facility qualified to give the required treatment.




24                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 35 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Prior Authorization Requirement
 In most cases, the Claims Administrator will initiate and direct non-Emergency
 ambulance transportation. If you are requesting non-Emergency ambulance services,
 please remember that you must obtain prior authorization as soon as possible prior to
 transport.

Cancer Resource Services(CRS)
The Plan pays Benefits for oncology services provided by Designated Providers participating
in the Cancer Resource Services (CRS) program. Designated Provider is defined in Section
14, Glossag.

For oncology services and supplies to be considered Covered Health Services, they must be
provided to treat a condition that has a primary or suspected diagnosis relating to cancer. If
you or a covered Dependent has cancer, you may:

■    be referred to CRS by Care Coordinations"'`;
■    call CRS toll-free at (866) 936-6002; or
■    visit www.myoptumhealthcomplexmedical.corn.

To receive Benefits for a cancer-related treatment, you are not required to visit a Designated
Provider. If you receive oncology services from a facility that is not a Designated Provider,
the Plan pays Benefits as described under:

■    Physician's Office Services - Sickness and Injury;
■    Physician Fees for Surgical and Medical Services;
■    Outpatient Surgery, Diagnostic and Therapeutic Services;
■    Therapeutic Treatments - Outpatient;
■    Hospital - Inpatient Stay; and
■    Surgery - Outpatient.

Note: The services described under Travel and Lodging are Covered Health Services only in
connection with cancer-related services received at a Designated Provider.

To receive Benefits under the CRS program, you must contact CRS prior to obtaining
 Covered Health Services. The Plan will only pay Benefits under the CRS program if CRS
 provides the proper notification to the Designated Provider performing the services
(even if you self-refer to a provider in that Network).

Clinical Trials
The Plan pays for routine patient care costs incurred during participation in a qualifying
Clinical Trial for the treatment of:

■    cancer;


25                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 36 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN

■    cardiovascular disease (cardiac/stroke);
■    surgical musculoskeletal disorders of the spine, hip, and knees; and
■    other diseases or disorders for which, as determined by the Claims Administrator, a
     Clinical Trial meets the qualifying Clinical Trial criteria stated below.

Benefits include the reasonable and necessary items and services used to diagnose and treat
complications arising from participation in a qualifying Clinical Trial.

Benefits are available only when the Covered Person is clinically eligible for participation in
the Clinical Trial as defined by the researcher. Benefits are not available for preventive
Clinical Trials.

Routine patient care costs for Clinical Trials include:

■    Covered Health Services for which Benefits are typically provided absent a Clinical Trial;
■    Covered Health Services required solely for the provision of the investigational item or
     service, the clinically appropriate monitoring of the effects of the item or service, or the
     prevention of complications; and
■    Covered Health Services needed for reasonable and necessary care arising from the
     provision of an investigational item or service.

Routine costs for Clinical Trials do not include:

■    the Experimental or Investigational Service or item. The only exceptions to this are:
      certain Category B devices;
     -certain promising interventions for patients with terminal illnesses; or
      other items and services that meet specified criteria in accordance with the Claims
      Administrator's medical and drug policies.
■ items and services provided solely to satisfy data collection and analysis needs and that
  are not used in the direct clinical management of the patient; and
■ items and services provided by the research sponsors free of charge for any person
  enrolled in the trial.

To be a qualifying Clinical Trial, a Clinical Trial must meet all of the following criteria:

■    be sponsored and provided by a cancer center that has been designated by the National
     Cancer Institute (NCI) as a Clinical Cancer Center or Comprehensive Cancer Center or
     be sponsored by any of the following:
     -   National Institutes of Health (NIH).(Includes National Cancer Institute (NCI).)
     -   Centers for Disease Control and Prevention (CDC);
         Agency for Healthcare Research and Quality(AHRQ);
         Centers for Medicare and Medicaid Services (CMS);
     -   Department of Defense(DOD); or
     -   Veterans Administration (VA).



26                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 37 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN


• have a written protocol that describes a scientifically sound study and have been
  approved by all relevant institutional review hoards (IRBs) before participants are
  enrolled in the trial, the Claims Administrator may, at any time, request documentation
  about the trial; and
• the subject or purpose of the trial must be the evaluation of an item or service that meets
  the definition of a Covered Health Service and is not otherwise excluded under the Plan.
  Prior Authorization Requirement
  You must obtain prior authorization from the Claims Administrator as soon as the
  possibility of participation in a Clinical Trial arises.

Congenital Heart Disease(CHD)Surgeries
The Plan pays Benefits for Congenital Heart Disease(CHD) services ordered by a Physician
and received at a CHD Resource Services program. Benefits include the facility charge and
the charge for supplies and equipment. Benefits are available for the following CHD
services:

• outpatient diagnostic testing;
• evaluation;
• surgical interventions;
• interventional cardiac catheterizations (insertion of a tubular device in the heart);
• fetal echocardiograms (examination, measurement and diagnosis of the heart using
  ultrasound technology); and
• approved fetal interventions.

CHD services other than those listed above are excluded from coverage, unless determined
by United Resource Networks or Care Coordinationsm to be proven procedures for the
involved diagnoses. Contact United Resource Networks at (888) 936-7246 or Care
Coordinationsm at the toll-free number on your ID card for information about CHD
services.

If you receive Congenital Heart Disease services from a facility that is not a Designated
Provider, the Plan pays Benefits as described under:

• Physician's Office Services - Sickness and Injury;
• Physician Fees for Surgical and Medical Services;
• Outpatient Surgery, Diagnostic and Therapeutic Services;
• Therapeutic Treatments - Outpatient;
• Hospital - Inpatient Stay; and
• Surgery - Outpatient.




27                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 38 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


    Prior Authorization Requirement
    For Covered Health Services required to be received from a Designated Provider, you
    must obtain prior authorization from the Claims Administrator as soon as the possibility
    of a Congenital Heart Disease(CHD)surgery arises.

Note: The services described under Travel and Lodging are Covered Health Services only in
connection with CHD services received at a Congenital Heart Disease Resource Services
program.


Dental Services - Accident Only
Dental services when all of the following are true:

■     treatment is necessary because of accidental damage;
■     dental services are received from a Doctor of Dental Surgery, "D.D.S." or Doctor of
      Medical Dentistry, "D.M.D.";
■     the dental damage is severe enough that initial contact with a Physician or dentist
      occurred within 72 hours of the accident.

Benefits are available only for treatment of a sound, natural tooth. The Physician or dentist
must certify that the injured tooth was:

■     a virgin or unrestored tooth; or
■     a tooth that has no decay, no filling on more than two surfaces, no gum disease
      associated with bone loss, no root canal therapy, is not a dental implant and functions
      normally in chewing and speech.

Dental services for final treatment to repair the damage must be both of the following:

■     started within three months of the accident, or if not a Covered Person at the time of the
      accident, within the first three months of coverage under the Plan.
■     completed within 12 months of the accident, or if not a Covered Person at the time of
      the accident, within the first 12 months of coverage under the Plan.

Please note that dental damage that occurs as a result of normal activities of daily living or
extraordinary use of the teeth is not considered an "accident". Benefits are not available for
repairs to teeth that are injured as a result of such activities.




28                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 39 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


Diabetes Services
The Plan pays Benefits for the Covered Health Services identified below.

                                    Covered Diabetes Services
     Diabetes Self-Management
     and Training/Diabetic Eye     Outpatient self-management training for the treatment of
     Examinations/Foot Care        diabetes, education and medical nutrition therapy services.
                                   Services must be ordered by a Physician and provided by
                                   appropriately licensed or registered health care
                                   professionals.

                                   Benefits also include medical eye exams (dilated retinal
                                   exams) and preventive foot care for diabetes.


    Diabetic Self-Management
    Items                          Insulin pumps and supplies and continuous glucose
                                   monitors for the management and treatment of diabetes,
                                   based upon your medical needs. An insulin pump is subject
                                   to all the conditions of coverage stated under Durable
                                   Medical Equipment(DME). Benefits for blood glucose
                                   meters, insulin syringes with needles, blood glucose and
                                   urine test strips, ketone test strips and tablets and lancets
                                   and lancet devices are described in Section 15, Outpatient
                                   Prescription Drugs.


                                   Benefits for diabetes equipment that meet the definition of
                                   Durable Medical Equipment are not subject to the limit
                                   stated under Durable Medical Equipment in this section.


Durable Medical Equipment(DME)
The Plan pays for Durable Medical Equipment(DME)that meets each of the following:

■     ordered or provided by a Physician for outpatient use;
■     used for medical purposes;
■     not consumable or disposable; and
■     not of use to a person in the absence of a disease or disability.

If more than one piece of DME can meet your functional needs, Benefits are available only
for the most Cost-Effective piece of equipment.




29                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 40 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN

Examples of DME include but are not limited to:

• equipment to assist mobility, such as a standard wheelchair;
■    a standard Hospital-type bed;
■    oxygen concentrator units and the rental of equipment to administer oxygen;
• delivery pumps for tube feedings;
■    external cochlear devices and systems. Surgery to place a cochlear implant is also covered
     by the Plan. Cochlear implantation can either be an inpatient or outpatient procedure.
     See Hospital - Inpatient Stay, Rehabilitation Seroices - Outpatient Therapy and Surgery - Outpatient
     in this section;
• braces, including necessary adjustments to shoes to accommodate braces. Braces that
  stabilize an Injured body part and braces to treat curvature of the spine are considered
  Durable Medical Equipment and are a Covered Health Service. Braces that straighten or
  change the shape of a body part are orthotic devices, and are excluded from coverage.
  Dental braces are also excluded from coverage;
■     mechanical equipment necessary for the treatment of chronic or acute respiratory failure
     (except that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters, and
      personal comfort items are excluded from coverage); and
• diabetic test strips.

UnitedHealthcare provides Benefits only for a single purchase (including repair/
replacement) of a type of Durable Medical Equipment once every three calendar years.


Emergency Health Services - Outpatient
The Plan pays for services that are required to stabilize or initiate treatment in an
Emergency. Emergency health services must be received on an outpatient basis at a Hospital
or Alternate Facility.

Network Benefits will be paid for an Emergency admission to a non-Network Hospital as
long as Care Coordinations'' is notified within two business days of the admission or on the
same day of admission if reasonably possible after you are admitted to a non-Network
Hospital. If you continue your stay in a non-Network Hospital after the date your Physician
determines that it is medically appropriate to transfer you to a Network Hospital, no
Benefits will be paid.

Benefits under this section are available for services to treat a condition that does not meet
the definition of an Emergency.




30                                                          SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 41 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


     Note: If you are confined in a non-Network Hospital after you receive outpatient
     Emergency Health Services, you must notify the Claims Administrator within one
     business day or on the same day of admission if reasonably possible. The Claims
     Administrator may elect to transfer you to a Network Hospital as soon as it is medically
     appropriate to do so. If you choose to stay in the non-Network Hospital after the date
     the Claims Administrator decides a transfer is medically appropriate, Network Benefits
     will not be provided.


 Hearing Aids
The Plan pays Benefits for hearing aids required for the correction of a hearing impairment
(a reduction in the ability to perceive sound which may range from slight to complete
 deafness). Hearing aids are electronic amplifying devices designed to bring sound more
 effectively into the ear. A hearing aid consists of a microphone, amplifier and receiver.

Benefits are available for a hearing aid that is purchased as a result of a written
recommendation by a Physician. Benefits are provided for the hearing aid and for charges
for associated fitting and testing.

Benefits do not include bone anchored hearing aids. Bone anchored hearing aids are a
Covered Health Service for which Benefits are available under the applicable
medical/surgical Covered Health Services categories in this section only for Covered
Persons who have either of the following:

 ■     craniofacial anomalies whose abnormal or absent ear canals preclude the use of a
       wearable hearing aid; or
 ■     hearing loss of sufficient severity that it would not be adequately remedied by a wearable
       hearing aid.
 Benefits are limited to $5,000 per calendar year. Benefits are limited to a single purchase
(including repair/replacement) per hearing impaired ear every 3 calendar years.

Home Health Care
Covered Health Services are services received from a Home Health Agency that are both of
the following:

■      ordered by a Physician; and
■      provided by or supervised by a registered nurse in your home.

Benefits are available only when the Home Health Agency services are provided on a part-
time, intermittent schedule and when skilled home health care is required.




31                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 42 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

Skilled home health care is skilled nursing, skilled teaching, and skilled rehabilitation services
when all of the following are true:

■    it must be delivered or supervised by licensed technical or professional medical
     personnel in order to obtain the specified medical outcome, and provide for the safety of
     the patient;
■    it is ordered by a Physician;
■    it is not delivered for the purpose of assisting with activities of daily living, including but
     not limited to dressing, feeding, bathing or transferring from a bed to a chair;
■    it requires clinical training in order to be delivered safely and effectively; and
■    it is not Custodial Care.

Benefits are limited to 100 visits per calendar year. One visit equals four hours of Skilled
Care services.

Hospice Care
The Plan pays Benefits for hospice care that is recommended by a Physician. Hospice care is
an integrated program that provides comfort and support services for the terminally ill.
Hospice care includes physical, psychological, social, respite and spiritual care for the
terminally ill person, and short-term grief counseling for immediate family members.
Benefits are available only when hospice care is received from a licensed hospice agency,
which can include a Hospital.

Hospital - Inpatient Stay
Hospital Benefits are available for:

■    non-Physician services and supplies received during the Inpatient Stay; and
■    room and board in a Semi-private Room (a room with two or more beds).

Benefits for other Hospital-based Physician services, including consulting Physicians,
anesthesiologists, pathologists and radiologists, are described in this section under Plysician
Feesfor Surgical and Medical Services.

Benefits for Emergency admissions and admissions of less than 24 hours are described
under Emetgeng Health Services and Outpatient Suegei, Diagnostic and Therapeutic Services,
respectively.


Infertility
Services for the diagnosis and treatment of the underlying medical condition when provided
by or under the direction of a Network Physician.




32                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 43 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


Injections received in a Physician's Office
The Plan pays for Benefits for injections received in a Physician's office when no other
health service is received, for example allergy immunotherapy.


Kidney Resource Services(KRS)
The Plan pays Benefits for Comprehensive Kidney Solution (CKS) that covers both chronic
kidney disease and End Stage Renal Disease (ESRD) disease provided by Designated
Providers participating in the Kidney Resource Services (KRS) program. Designated
Provider is defined in Section 14, Glossaiy.

In order to receive Benefits under this program, KRS must provide the proper notification
to the Network provider performing the services. This is true even if you self-refer to a
Network provider participating in the program. Notification is required:

■    prior to vascular access placement for dialysis; and
■    prior to any ESRD services.

You or a covered Dependent may:

■    be referred to KRS by Care Coordinations"'`; or
■    call KRS toll-free at (866) 561-7518.

To receive Benefits related to ESRD and chronic kidney disease, you are not required to visit
a Designated Provider. If you receive services from a facility that is not a Designated
Provider, the Plan pays Benefits as described under:

■    Physician's Office Services - Sickness and Injury;
■    Physician Fees for Surgical and Medical Services;
■    Outpatient Surgery, Diagnostic and Therapeutic Services; and
■    Hospital - Inpatient Stay; and
To receive Benefits under the KRS program, you must contact KRS prior to obtaining
 Covered Health Services. The Plan will only pay Benefits under the KRS program if KRS
 provides the proper notification to the Designated Provider performing the services
(even if you self-refer to a provider in that Network).

Maternity Services
Employee and Dependent Spouse Only
Benefits for Pregnancy will be paid at the same level as Benefits for any other condition,
Sickness or Injury. This includes all maternity-related medical services for prenatal care,
postnatal care, delivery, and any related complications.




33                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 44 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

There is a special prenatal program to help during Pregnancy. It is completely voluntary and
there is no extra cost for participating in the program. To sign up, you should notify the
Claims Administrator during the first trimester, but no later than one month prior to the
anticipated childbirth.

UnitedHealthcare will pay Benefits for an Inpatient Stay of at least:

■    48 hours for the mother and newborn child following a vaginal delivery; and
■ 96 hours for the mother and newborn child following a cesarean section delivery.

These are federally mandated requirements under the Newborns' and Mothers' Health
Protection Act of 1996 which apply to this Plan. The Hospital or other provider is not
required to get authorization for the time periods stated above. Authorizations are required
for longer lengths of stay. If the mother agrees, the attending Physician may discharge the
mother and/or the newborn child earlier than these minimum timeframes.

For Dependent Children Only
Pregnancy Benefits for Dependent children are limited to Covered Health Services for
Complications of Pregnancy. For a complete definition of Complications of Pregnancy, see
Section 14, Glossag.

Benefits are payable for Covered Health Services for the treatment of Complications of
Pregnancy given to a Dependent child while covered under this Plan.

Benefits for Complications of Pregnancy are paid in the same way as benefits are paid for
Sickness.

Benefits for Complications of Pregnancy which result in the delivery of a child are payable
for at least:

■ 48 hours of inpatient care for the mother and newborn child following a normal vaginal
  delivery; and
■ 96 hours of inpatient care for the mother and newborn child following a cesarean
  section.

These are federally mandated requirements under the Newborns' and Mothers' Health
Protection Act of 1996 which apply to this Plan. The Hospital or other provider is not
required to get authorization for the time periods stated above. Authorizations are required
for longer lengths of stay. If the mother agrees, the attending Physician may discharge the
mother and/or the newborn child earlier than these minimum timeframes.

The following are not considered Complications of Pregnancy:

■    false labor;
■    occasional spotting;
■    rest prescribed by a Physician;


34                                                    SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 45 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


■    morning sickness; and
■    other conditions that may be connected with a difficult pregnancy but are not a
     classifiably distinct complication.


Mental Health Services
Mental Health Services include those received on an inpatient or outpatient basis in a
Hospital and an Alternate Facility or in a provider's office. All services must be provided by
or under the direction of a properly qualified behavioral health provider.

Benefits include the following levels of care:

■ Inpatient treatment.
■    Residential Treatment.
■    Partial Hospitalization/Day Treatment.
■    Intensive Outpatient Treatment.
■    Outpatient treatment.

Services include the following:

■    Diagnostic evaluations, assessment and treatment planning.
■    Treatment and/or procedures.
■    Medication management and other associated treatments.
■    Individual, family and group therapy.
■    Provider-based case management services.
■    Crisis intervention.

The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.

You are encouraged to contact the Mental Health/Substance Use Disorders Administrator
for referrals to providers and coordination of care.


Neurobiological Disorders - Autism Spectrum Disorder Services
The Plan pays Benefits for services for Autism Spectrum Disorder that are the following:

■    Provided by or under the direction of an experienced psychiatrist and/or an experienced
     licensed psychiatric provider; and
■    Focused on treating maladaptive/stereotypic behaviors that are posing danger to self,
     others and property and impairment in daily functioning.



35                                                    SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 46 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

These Benefits describe only the component of treatment for Autism Spectrum Disorder.
Medical treatment of Autism Spectrum Disorder is a Covered Health Service for which
Benefits are available as described under the applicable medical Covered Health Services
categories as described in this section.

Benefits include the following levels of care:

■    Inpatient treatment.
■    Residential Treatment.
■    Partial Hospitalization/Day Treatment.
■    Intensive Outpatient Treatment.
■    Outpatient treatment,

Services include the following:

■    Diagnostic evaluations, assessment and treatment planning.
■    Treatment and/or procedures.
■    Medication management and other associated treatments.
■    Individual, family and group therapy.
■    Provider-based case management services.
■    Crisis intervention.
The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.

You are encouraged to contact the Mental Health/Substance Use Disorders Administrator
for referrals to providers and coordination of care.

Use Disorder Administrator for referrals to providers and coordination of care.

Nutrition
Enteral feedings and other nutritional and electrolyte supplements, including infant formula
and donor breast milk. Over the counter infant formula is covered. Enteral feedings are
covered without any age restriction.

Nutritional Counseling
The Plan will pay for Covered Health Services provided by a registered dietician in an
individual session for Covered Persons with medical conditions that require a special diet.
Some examples of such medical conditions include, but are not limited to:

■    diabetes mellitus;
■    coronary artery disease;



36                                                    SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 47 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


■    congestive heart failure;
■    severe obstructive airway disease;
■    gout (a form of arthritis);
■    renal failure;
■    phenylketonuria (a genetic disorder diagnosed at infancy); and
■    hyperlipidemia (excess of fatty substances in the blood).
When nutritional counseling services are billed as a preventive care service, these services
will be paid as described under Preventive Care Services in this section.

Obesity Surgery
The Plan covers Lap Band adjustment procedures and all obesity related procedures are
covered.

The following services are not covered:

■    Gastric bypass surgery (surgery and same day related services i.e anesthesia, assistant
     surgeon, facility etc.)
■    Lap Band Surgery (the initial surgical procedure and same day related services i.e.
     anesthesia, assistant surgeon, facility, etc.)
 Prior Authorization Requirement
 For Benefits, you must obtain prior authorization from the Claims Administrator as soon
 as the possibility of obesity surgery arises.

Ostomy Supplies
Benefits for ostorny supplies are limited to:

■    pouches, face plates and belts;
■ irrigation sleeves, bags and catheters; and
■    skin barriers.

Benefits are not available for gauze, adhesive, adhesive remover, deodorant, pouch covers,
or other items not listed above.


Outpatient Surgery, Diagnostic and Therapeutic Services
Outpatient Surgery
The Plan pays for Covered Health Services for surgery and related services received on an
outpatient basis at a Hospital or Alternate Facility.




37                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 48 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

Benefits under this section include only the facility charge and the charge for required
Hospital-based professional services, supplies and equipment. Benefits for the surgeon fees
related to outpatient surgery are described under Physician Feesfor Surgical and Medical Services.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services below.

Outpatient Diagnostic Services
The Plan pays for Covered Health Services received on an outpatient basis at a Hospital or
Alternate Facility including:

■    Lab and radiology/X-ray.
■    Mammography testing.

Benefits under this section include the facility charge, the charge for required services,
supplies and equipment, and all related Physician Fees.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services below.

This section does not include Benefits for CT scans, PET scans, MRIs, or nuclear medicine,
which are described immediately below.

Outpatient Diagnostic/Therapeutic Services - CT Scans, PET Scans, MRI and
Nuclear Medicine
The Play pays for Covered Health Services for CT scans, PET scans, MRI, and nuclear
medicine received on an outpatient basis at a Hospital or Alternate Facility.

Benefits under this section include the facility charge, the charge for required services,
supplies and equipment, and all related Physician Fees.

Outpatient Therapeutic Treatments
The Plan pays for Covered Health Services for therapeutic treatments received on an
outpatient basis at a Hospital or Alternate Facility, including dialysis, intravenous
chemotherapy or other intravenous infusion therapy, and other treatments not listed above.

Benefits under this section include the facility charge, the charge for required services,
supplies and equipment, and all related Physician Fees.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services below.

Physician Fees for Surgical and Medical Services
The Plan pays for Physician Fees for surgical procedures and other medical care received in
a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility or
Physician house calls.




38                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 49 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

When these services are performed in a Physician's office, Benefits are described under
Physician's Office Services below.

Physician's Office Services - Sickness and Injury
Benefits are paid by the Plan for Covered Health Services received in a Physician's office for
the evaluation and treatment of a Sickness or Injury. Benefits are provided under this section
regardless of whether the Physician's office is free-standing, located in a clinic or located in a
Hospital. Benefits under this section include allergy injections.

Benefits for preventive services are described under Preventive Care Services in this section.

    Please Note
    Your Physician does not have a copy of your SPD,and is not responsible for knowing or
    communicating your Benefits.

Preventive Care Services
The Plan pays Benefit for preventive care services provided on an outpatient basis at a
Physician's office, an Alternate Facility or a Hospital. Preventive care services encompass
medical services that have been demonstrated by clinical evidence to be safe and effective in
either the early detection of disease or in the prevention of disease, have been proven to
have a beneficial effect on health outcomes and include the following as required under
applicable law:

■     evidence-based items or services that have in effect a rating of"A" or "B" in the current
      recommendations of the United States Preventive Services Task Force;
■     immunizations that have in effect a recommendation from the Advisory Committee on
      Immunization Practices of the Centers for Disease Control and Prevention;
■     with respect to infants, children and adolescents, evidence-informed preventive care and
      screenings provided for in the comprehensive guidelines supported by the Health
      Resources and Services Administration; and
■     with respect to women, such additional preventive care and screenings as provided for in
      comprehensive guidelines supported by the Health Resources and Services
      Administration.
Preventive care Benefits defined under the Health Resources and Services Administration
(HRSA) requirement include the cost of renting one breast pump per Pregnancy in
conjunction with childbirth. Benefits for breast pumps also include the cost of purchasing
one breast pump per Pregnancy in conjunction with childbirth. These Benefits are described
under Section 6, Plan Highlights, under Covered Health Services.

If more than one breast pump can meet your needs, Benefits are available only for the most
cost effective pump. UnitedHealthcare will determine the following:

■     Which pump is the most cost effective;
■     Whether the pump should be purchased or rented;



39                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 50 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


■    Duration of a rental;
■    Timing of an acquisition.

Benefits are only available if breast pumps are obtained from a DME provider or Physician.

For questions about your preventive care Benefits under this Plan call the number on the
back of your ID card.

Prosthetic Devices
External prosthetic devices that replace a limb or an external body part, limited to:

■    Artificial arms, legs, feet and hands.
■    Artificial eyes, ears and noses.
■    Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998.
     Benefits include mastectomy bras and lymphedema stockings for the arm.
If more than one prosthetic device can meet your functional needs, Benefits are available
only for the most cost-effective prosthetic device.

The prosthetic device must be ordered or provided by, or under the direction of a Physician.
Except for items required by the Women's Health and Cancer Rights Act of 1998, Benefits
for prosthetic devices are limited to a single purchase of each type of prosthetic device every
three calendar years.

Note: Prosthetic devices are different from DME - see Durable Medical Equipment(DME)in
this section.

Reconstructive Procedures
Reconstructive Procedures are services performed when a physical impairment exists and the
primary purpose of the procedure is to improve or restore physiologic function.
Reconstructive procedures include surgery or other procedures which are associated with an
Injury, Sickness or Congenital Anomaly. The fact that physical appearance may change or
improve as a result of a reconstructive procedure does not classify such surgery as a
Cosmetic Procedure when a physical impairment exists, and the surgery restores or improves
function.

Cosmetic Procedures are excluded from coverage. Procedures that correct an anatomical
Congenital Anomaly without improving or restoring physiologic function are considered
Cosmetic Procedures. The fact that a Covered Person may suffer psychological
consequences or socially avoidant behavior as a result of an Injury, Sickness or Congenital
Anomaly does not classify surgery or other procedures done to relieve such consequences or
behavior as a reconstructive procedure.

Please note that Benefits for reconstructive procedures include breast reconstruction
following a mastectomy and reconstruction of the non-affected breast to achieve symmetry.
Other services mandated by the Women's Health and Cancer Rights Act of 1998, including



40                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 51 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

breast prostheses and treatment of complications, are provided in the same manner and at
the same level as those for any Covered Health Service. You can contact UnitedHealthcare
at the number on your ID card for more information about Benefits for mastectomy-related
services.

  Please remember that you must notify Care Coordinationsm five business days before
  undergoing a Reconstructive Procedure. When you provide notification, Care
  Coordinationsm can determine whether the service is considered reconstructive or
  cosmetic. Cosmetic Procedures are always excluded from coverage.

Rehabilitation and Habilitative Services - Outpatient Therapy
The Plan provides short-term outpatient rehabilitation services for:

• Physical therapy.
• Occupational therapy.
• Speech therapy.
• post-cochlear implant aural therapy.
• Pulmonary rehabilitation therapy.
• Cardiac rehabilitation therapy.

Rehabilitation services must be performed by a licensed therapy provider, under the
direction of a Physician. Benefits under this section include rehabilitation services provided
in a Physician's office or on an outpatient basis at a Hospital or Alternate Facility.
Rehabilitative services provided in a Covered Person's home by a Home Health Agency are
provided as described under Home Health Care. Rehabilitative services provided in a
Covered Person's home other than by a Home Health Agency are provided as described
under this section. Benefits are available only for rehabilitation services that are expected to
result in significant physical improvement in your condition within two months of the start
of treatment.

Please note that the Plan will pay Benefits for speech therapy only when the speech
impediment or speech dysfunction results from Injury, stroke or a Congenital Anomaly.

Habilitative Services
For the purpose of this Benefit, "habilitative services" means Covered Health Services that
help a person keep, learn or improve skills and functioning for daily living. Habilitative
services are skilled when all of the following are true:

• The services are part of a prescribed plan of treatment or maintenance program that is
  provided to maintain a Covered Person's current condition or to prevent or slow further
  decline.
• It is ordered by a Physician and provided and administered by a licensed provider.




41                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 52 of 305


                                                               HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    It is not delivered for the purpose of assisting with activities of daily living, including
     dressing, feeding, bathing or transferring from a bed to a chair.
■    It requires clinical training in order to be delivered safely and effectively.
■ It is not Custodial Care.

The Claims Administrator will determine if Benefits are available by reviewing both the
skilled nature of the service and the need for Physician-directed medical management.
Therapies provided for the purpose of general well-being or conditioning in the absence of a
disabling condition are not considered habilitative services. A service will not be determined
to be "skilled" simply because there is not an available caregiver.

Benefits are provided for habilitative services provided for Covered Persons with a disabling
condition when both of the following conditions are met:

■ The treatment is administered by a licensed speech-language pathologist, licensed
  audiologist, licensed occupational therapist, licensed physical therapist or Physician.
■ The initial or continued treatment must be proven and not Experimental or
  Investigational.

Benefits for habilitative services do not apply to those services that are solely educational in
nature or otherwise paid under state or federal law for purely educational services. Custodial
Care, respite care, day care, therapeutic recreation, vocational training and Residential
Treatment are not habilitative services. A service that does not help the Covered Person to
meet functional goals in a treatment plan within a prescribed time frame is not a habilitative
service.

The Plan may require that a treatment plan be provided, request medical records, clinical
notes, or other necessary data to allow the Plan to substantiate that initial or continued
medical treatment is needed . When the treating provider anticipates that continued
treatment is or will be required to permit the Covered Person to achieve demonstrable
progress, we may request a treatment plan consisting of diagnosis, proposed treatment by
type, frequency, anticipated duration of treatment, the anticipated goals of treatment, and
how frequently the treatment plan will be updated.

Benefits for Durable Medical Equipment and prosthetic devices, when used as a component
of habilitative services, are described under Durable Medical Equipment and Prosthetic Devices in
this section.

Other than as described under Habilitative Services above, please note that the Plan will pay
Benefits for speech therapy for the treatment of disorders of speech, language, voice,
communication and auditory processing only when the disorder results from Injury, stroke,
cancer, Congenital Anomaly, or autism spectrum disorders. We will pay Benefits for
cognitive rehabilitation therapy only when Medically Necessary following a post-traumatic
brain Injury or cerebral vascular accident.




42                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 53 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
The Plan pays for Covered Health Services for an Inpatient Stay in a Skilled Nursing Facility
or Inpatient Rehabilitation Facility. Benefits are available for:

■    services and supplies received during the Inpatient Stay; and
■    room and board in a Semi-private Room (a room with two or more beds).

Benefits are limited to 60 days per calendar year.

Please note that Benefits are available only for the care and treatment of an Injury or
Sickness that would have otherwise required an Inpatient Stay in a Hospital.

Spinal/Chiropractic Treatment
Benefits for Spinal Treatment when provided by a Spinal Treatment provider in the
provider's office.

Substance Use Disorder Services
Substance Use Disorders Services include those received on an inpatient or outpatient basis
in a Hospital, an Alternate Facility, or in a provider's office. All services must be provided by
or under the direction of a properly qualified behavioral health provider.

Benefits include the following levels of care:

■    Inpatient treatment.
■    Residential Treatment.
■    Partial Hospitalization/Day Treatment.
■    Intensive Outpatient Treatment.
■    Outpatient treatment.

Services include the following:

■    Diagnostic evaluations, assessment and treatment planning.
■    Treatment and/or procedures.
■    Medication management and other associated treatments.
■    Individual, family and group therapy.
■    Provider-based case management services.
■    Crisis intervention.
■    Transitional Living services.

The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.


43                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 54 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

You are encouraged to contact the Mental Health/Substance Use Disorder Administrator
for referrals to providers and coordination of care.

Temporomandibular Joint Syndrome- Orthognathic Surgery
The evaluation of Temporomandibular Joint Syndrome (TMJ) and Orthognathic.

Transplantation Services
Covered Health Services for organ and tissue transplants when ordered by a Physician.
Transplantation services including CAR-T cell therapy for malignancies must be received at a
Designated Provider. Benefits are available when the transplant meets the definition of a
Covered Health Service, and is not an Experimental, Investigational or Unproven Service:

Notification is required for all transplant services.

The Copayment and Annual Deductible will not apply to Network Benefits when a
transplant listed below is received at a Designated Provider. The services described under
Transportation and Lodging below are Covered Health Services ONLY in connection
with a transplant received at a Designated Provider.

Examples of transplants for which Benefits are available include but are not limited to:

■    bone marrow transplants including CAR-T cell therapy for malignancies (either from you
     or from a compatible donor) and peripheral stem cell transplants, with or without high
     dose chemotherapy. Not all bone marrow transplants meet the definition of a Covered
     Health Service. The search for bone marrow/stem cell from a donor who is not
     biologically related to the patient is a Covered Health Service only for a transplant
     received at a Designated Provider,
■    heart transplants;
■    heart/lung transplants;
■ lung transplants;
■    kidney transplants;
■    kidney/pancreas transplants;
■    liver transplants;
■    liver/small bowel transplants;
■    pancreas transplants; and
■    small bowel transplants.

Organ or tissue transplants or multiple organ transplants other than those listed above are
excluded from coverage, unless determined by the Claims Administrator to be a proven
procedure for the involved diagnoses.




44                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 55 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

Under the Plan there are specific guidelines regarding Benefits for transplant services.
Contact the Claims Administrator at the telephone number on your ID card for information
about these guidelines.

 Prior Authorization Requirement
 For Network Benefits you must obtain prior authorization from the Claims
 Administrator as soon as the possibility of a transplant arises (and before the time a pre-
 transplantation evaluation is performed at a transplant center). If you don't obtain prior
 authorization and if, as a result, the services are not performed from a Designated
 Provider, Network Benefits will not be paid.

Travel and Lodging
Your Plan Sponsor may provide you with Travel and Lodging assistance. Travel and
Lodging assistance is only available for you or your eligible family member if you meet the
qualifications for the benefit, including receiving care at a Designated Provider and the
distance from your home address to the facility. Eligible Expenses are reimbursed after the
expense forms have been completed and submitted with the appropriate receipts.

If you have specific questions regarding Travel and Lodging, please call the Travel and
Lodging office at 1-800-842-0843.

Travel and Lodging Expenses

The Plan covers expenses for travel and lodging for the patient, provided he or she is not
covered by Medicare, and a companion as follows:

■    Transportation of the patient and one companion who is traveling on the same day(s) to
     and/or from the site of the qualified procedure provided by a Designated Provider for
     the purposes of an evaluation, the procedure or necessary post-discharge follow-up.
■    The Eligible Expenses for lodging for the patient (while not a Hospital inpatient) and
     one companion.
■    If the patient is an enrolled Dependent minor child, the transportation expenses of two
     companions will be covered.
■    Travel and lodging expenses are only available if the patient resides more than 50 miles
     from the Designated Provider.
■    Reimbursement for certain lodging expenses for the patient and his/her companion(s)
     may be included in the taxable income of the Plan participant if the reimbursement
     exceeds the per diem rate.
■    The cancer, congenital heart disease and transplant programs offers a combined overall
     lifetime maximum of $10,000 per Covered Person for all transportation and lodging
     expenses incurred by you and reimbursed under the Plan in connection with all qualified
     procedures.




45                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 56 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

      The Claims Administrator must receive valid receipts for such charges before you will be
      reimbursed. Reimbursement is as follows:

Lodging

■     A per diem rate, up to $50.00 per day, for the patient or the caregiver if the patient is in
      the Hospital.

■     A per diem rate, up to $100.00 per day, for the patient and one caregiver. When a child is
      the patient, two persons may accompany the child.

Examples of items that are not covered:

■     Groceries.
■     Alcoholic beverages.
■     Personal or cleaning supplies.
■     Meals.
■     Over-the-counter dressings or medical supplies.
■     Deposits.
■     Utilities and furniture rental, when billed separate from the rent payment.
■     Phone calls, newspapers, or movie rentals.

Transportation

■     Automobile mileage (reimbursed at the IRS medical rate) for the most direct route
      between the patient's home and the Designated Provider.
■     Taxi fares (not including limos or car services).
■     Economy or coach airfare.
■     Parking.
■     Trains.
■     Boat.
■     Bus.
■     Tolls.
    Designated Provider Support in the event of serious illness
    If you or a covered family member has cancer or needs an organ or bone marrow
    transplant, UnitedHealthcare can put you in touch with quality treatment centers around
    the country.




46                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 57 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Urgent Care Center Services
The Plan pays for Covered Health Services received at an Urgent Care Center. When
services to treat urgent health care needs are provided in a Physician's office, Benefits are
available as described under P/ysician's 0 me Services earlier in this section

Virtual Visits
Virtual visits for Covered Health Services that include the diagnosis and treatment of low
acuity medical conditions for Covered Persons, through the use of interactive audio and
video telecommunication and transmissions, and audio-visual communication technology.
Virtual visits provide communication of medical information in real-time between the
patient and a distant Physician or health care specialist, through use of interactive audio and
video communications equipment outside of a medical facility (for example, from home or
from work).

Benefits are available only when services are delivered through a Designated Virtual
Network Provider. You can find a Designated Virtual Network Provider by going to
www.myuhc.com or by calling the telephone number on your ID card.

Please Note: Not all medical conditions can be appropriately treated through virtual visits.
The Designated Virtual Network Provider will identify any condition for which treatment by
in-person Physician contact is necessary.

Benefits under this section do not include email, fax and standard telephone calls, or for
telehealth/telemedicine visits that occur within medical facilities (CMS defined originating
facilities).

Voluntary Sterilization
Covered Health Services including tubal ligation and vasectomy.




47                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 58 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
    What this section includes:
    Health and well-being resources available to you, including:
    ■ Consumer Solutions and Self-Service Tools; and
    ■    Disease and Condition Management Services

Hot Topic, Inc. believes in giving you the tools you need to be an educated health care
consumer. To that end, Hot Topic, Inc. has made available several convenient educational
and support services, accessible by phone and the Internet, which can help you to:

■       take care of yourself and your family members;
■       manage a chronic health condition; and
■       navigate the complexities of the health care system.

    NOTE:
    Information obtained through the services identified in this section is based on current
    medical literature and on Physician review. It is not intended to replace the advice of a
    doctor. The information is intended to help you make better health care decisions and
    take a greater responsibility for your own health. UnitedHealthcare and Hot Topic, Inc.
    are not responsible for the results of your decisions from the use of the information,
    including, but not limited to, your choosing to seek or not to seek professional medical
    care, or your choosing or not choosing specific treatment based on the text.

Consumer Solutions and Self-Service Tools
Health Survey
You are invited to learn more about your health and wellness at www.myuhc.com and are
encouraged to participate in the online health survey. The health survey is an interactive
questionnaire designed to help you identify your healthy habits as well as potential health
risks.

Your health survey is kept confidential. Completing the survey will not impact your Benefits
or eligibility for Benefits in any way.

To find the health survey, log in to www.myuhc.com. After logging in, access your
personalized Health & Wellness page. If you need any assistance with the online survey, please
call the number on the back of your ID card.

Health Improvement Plan
You can start a Health Improvement Plan at any time. This plan is created just for you and
includes information and interactive tools, plus online health coaching recommendations
based on your profile.




48                                                  SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 59 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Online coaching is available for:

• nutrition;
nu   exercise;
• weight management;
• stress;
■    smoking cessation;
• diabetes; and
• heart health.

To help keep you on track with your Health Improvement Plan and online coaching, you'll
also receive personalized messages and reminders - Hot Topic, Inc.'s way of helping you
meet your health and wellness goals.

www.myuhc.com
UnitedHealthcare's member website, www.myuhc.com, provides information at your
fingertips anywhere and anytime you have access to the Internet. vvvvw.myuhc.com opens
the door to a wealth of health information and convenient self-service tools to meet your
needs.

With www.myuhc.com you can:

• receive personalized messages that are posted to your own website;
■    research a health condition and treatment options to get ready for a discussion with your
     Physician;
• search for Network providers available in your Plan through the online provider
  directory;
• access all of the content and wellness topics from NurseLinesm including Live Nurse
  Chat 24 hours a day, seven days a week;
• complete a health risk assessment to identify health habits you can improve, learn about
  healthy lifestyle techniques and access health improvement resources;
• use the treatment cost estimator to obtain an estimate of the costs of various procedures
  in your area; and
• use the Hospital comparison tool to compare Hospitals in your area on various patient
  safety and quality measures.
 Registering on www.myuhc.com
 If you have not already registered as a www.myuhc.com subscriber, simply go to
 www.myuhc.com and click on "Register Now." Have your UnitedHealthcare ID card
 handy. The enrollment process is quick and easy.




49                                               SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 60 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Visit www.myuhc.com and:

■    make real-time inquiries into the status and history of your claims;
■    view eligibility and Plan Benefit information, including Copays and Annual Deductibles;
■    view and print all of your Explanation of Benefits (EOBs) online; and
■    order a new or replacement ID card or, print a temporary ID card.
 Want to learn more about a condition or treatment?
 Log on to www.myuhc.com and research health topics that are of interest to you. Learn
 about a specific condition, what the symptoms are, how it is diagnosed, how common it
 is, and what to ask your Physician.

Disease and Condition Management Services
HealtheNotessM
UnitedHealthcare provides a service called HealtheNotes to help educate members and
make suggestions regarding your medical care. HealtheNotes provides you and your
Physician with suggestions regarding preventive care, testing or medications, potential
interactions with medications you have been prescribed, and certain treatments. In addition,
your HealtheNotes report may include health tips and other wellness information.

UnitedHealthcare makes these suggestions through a software program that provides
retrospective, claims-based identification of medical care. Through this process patients are
identified whose care may benefit from suggestions using the established standards of
evidence based medicine as described in Section 14, Glossary under the definition of Covered
Health Services.

If your Physician identifies any concerns after reviewing his or her HealtheNotes report, he
or she may contact you if he or she believes it to be appropriate. In addition, you may use
the information in your report to engage your Physician in discussions regarding your health
and the identified suggestions. Any decisions regarding your care, though, are always
between you and your Physician.

If you have questions or would like additional information about this service, please call the
number on the back of your ID card.




50                                                SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 61 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 8 - EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER

 What this section includes:
 ■ Services, supplies and treatments that are not Covered Health Services, except as may
               ly provided for in Section 6,Additional Coverage Details.
   be specifical

The Plan does not pay Benefits for the following services, treatments or supplies even if they
are recommended or prescribed by a provider or are the only available treatment for your
condition.

When Benefits are limited within any of the Covered Health Services categories described in
Section 6, Additional Coverage Details, those limits are stated in the corresponding Covered
Health Service category in Section 5, Plan Highlights. Limits may also apply to some Covered
Health Services that fall under more than one Covered Health Service category. When this
occurs, those limits are also stated in Section 5, Plan Highlights. Please review all limits
carefully, as the Plan will not pay Benefits for any of the services, treatments, items or
supplies that exceed these benefit limits.

Please note that in listing services or examples, when the SPD says "this includes,"
or "including but not limiting to", it is not UnitedHealthcare's intent to limit the
description to that specific list. When the Plan does intend to limit a list of services or
examples, the SPD specifically states that the list "is limited to."

Alternative Treatments
1. acupressure;

2. aromatherapy;

3. hypnotism;

4. massage therapy;

5. rolfing;

6. other forms of alternative treatment as defined by the Office of Alternative Medicine of
   the National Institutes of Health.

Comfort or Convenience
1. television;

2. telephone;

3. beauty/barber service;

4. guest service;




51                                                                     SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 62 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


5. supplies, equipment and similar incidental services and supplies for personal comfort.
   Examples include:

         air conditioners;
         air purifiers and filter;
         batteries and battery chargers;
     -   dehumidifiers;
     -   humidifiers.
     -   devices and computers to assist in communication and speech.

Dental
1. dental care, except as described in Section 6, Additional Coverage Details under the heading
   Dental Services - Accident only

     This exclusion does not apply to dental care (oral examination, X-rays, extractions and
     non-surgical elimination of oral infection) required for the direct treatment of a medical
     condition for which Benefits are available under the Plan, as identified in Section 6,
     Additional Coverage Details.
2. preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums.
   Examples include all of the following:

         extraction, restoration and replacement of teeth;
         medical or surgical treatments of dental conditions;
         services to improve dental clinical outcomes.

         This exclusion does not apply to preventive care for which Benefits are provided
         under the United States Preventive Services Task Force requirement or the Health Resources
         and Services Administration (HRSA)requirement.

3. dental implants.

4. dental braces.

5. dental X-rays, supplies and appliances and all associated expenses, including
   hospitalizations and anesthesia. The only exceptions to this are for any of the following:

         transplant preparation;
     -   initiation of immunosuppressives;
     -   the direct treatment of acute traumatic Injury, cancer or cleft palate.

6. treatment of congenitally missing, malpositioned or super numerary teeth, even if part of
   a Congenital Anomaly.




52                                                                          SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 63 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Drugs
The exclusions listed below apply to the medical portion of the Plan only. Prescription Drug
coverage is excluded under the medical plan because it is a separate benefit. Coverage may
be available under the Prescription Drug portion of the Plan. See Section 15, Outpatient
Prescription Drugs, for coverage details and exclusions.

1. prescription drug products for outpatient use that are filled by a prescription order or
   refill;

2. self-injectable medications;

3. non-injectable medications given in a Physician's office except as required in an
   Emergency;

4. over the counter drugs and treatments;

5. new Pharmaceutical Products and/or new dosage forms until the date they are reviewed;

6. a Pharmaceutical Product that contains (an) active ingredient(s) available in and
   therapeutically equivalent (having essentially the same efficacy and adverse effect profile)
   to another covered Pharmaceutical Product. Such determinations may be made up to six
   times during a calendar year;

7. a Pharmaceutical Product that contains (an) active ingredient(s) which is (are) a modified
   version of and therapeutically equivalent (having essentially the same efficacy and
   adverse effect profile) to another covered Pharmaceutical Product. Such determinations
   may be made up to six times during a calendar year;

8. benefits for Pharmaceutical Products for the amount dispensed (days' supply or quantity
   limit) which exceeds the supply limit.

Experimental or Investigational Services or Unproven Services
1. Experimental or Investigational Services and Unproven Services and all services related
   to Experimental or Investigational and Unproven Services are excluded. The fact that an
   Experimental or Investigational or Unproven Service, treatment, device or
   pharmacological regimen is the only available treatment for a particular condition will
   not result in Benefits if the procedure is considered to be Experimental or
   Investigational or Unproven in the treatment of that particular condition.

This exclusion does not apply to Covered Health Services provided during a Clinical Trial
for which Benefits are provided as described in Section 6, Additional Coverage Details.




53                                                                      SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 64 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Foot Care
1. routine foot care;

     This exclusion does not apply to preventive foot care for Covered Persons with diabetes.
     Routine foot care services that are not covered include:

         nail trimming or cutting; and
         debriding (removal of dead skin or underlying tissue);

2, hygienic and preventive maintenance foot care. Examples include the following:

     -   cleaning and soaking the feet;
     -   applying skin creams in order to maintain skin tone;


3. treatment of flat feet;

4. treatment of subluxation of the foot;

5. shoe orthotics.

Medical Supplies and Appliances
1. devices used specifically as safety items or to affect performance in sports-related
   activities;

2. prescribed or non-prescribed medical supplies and disposable supplies. Examples
   include:

     -   elastic stockings;
         ace bandages;
         gauze and dressings;
     -   syringes;


3. orthotic appliances that straighten or re-shape a body part, except as described under
   Durable Medical Equipment(DME)in Section 6, Additional Coverage Details.

     Examples of excluded orthotic appliances and devices include but are not limited to,
     foot orthotics or any orthotic braces available over-the-counter,
4. cranial banding;

5. tubings and masks are not covered except when used with Durable Medical Equipment
   as described in Section 6, Additional Coverage Details under the heading Durable Medical
   Equipment.




54                                                                      SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 65 of 305


                                                                   HOT TOPIC, INC. MEDICAL CHOICE PLAN

Mental Health, Neurobiological Disorders - Autism Spectrum Disorder and Substance
Use Disorders Services
In addition to all other exclusions listed in this Section 8, Exclusions and Limitations, the
exclusions listed directly below apply to services described under Mental Health Services,
Neurobiological Disorders - Autism Spectrum Disorder Services and/or Substance-Related and Addictive
Disorders Services in Section 6, Additional Coverage Details.

1. Services performed in connection with conditions not classified in the current edition of
     the International Classi:fication ofDiseases section on Mental and Behavioral Disorders or Diagnostic
     and Statistical Manual ofthe American Psych. iatric Association.
2. Outside of an initial assessment, services as treatments for a primary diagnosis of
   conditions and problems that may be a focus of clinical attention, but are specifically
   noted not to be mental disorders within the current edition of the Diagnostic and Statistical
   Manual ofthe American Psychiatric Association.
3. Outside of initial assessment, services as treatments for the primary diagnoses of learning
   disabilities, conduct and disruptive impulse control and conduct disorders, gambling
   disorder, and paraphilic disorders.
4. Services that are solely educational in nature or otherwise paid under state or federal law
   for purely educational purposes.
5. Tuition for or services that are school-based for children and adolescents required to be
   provided by, or paid for by, the school under the Individuals with Disabilities Education Act.
6. Outside of initial assessment, unspecified disorders for which the provider is not
   obligated to provide clinical rationale as defined in the current edition of the Diagnostic
   and Statistical Manual ofthe American Pgchiatric Association.
7. Intensive Behavioral Therapies such as Applied Behavior Analysis for Autism Spectrum
   Disorders.
8. Transitional Living services.
Nutrition
1. megavitamin and nutrition based therapy;

2. nutritional counseling for either individuals or groups, including non-specific disease
   nutritional education such as general good eating habits, calorie control or dietary
   preferences. This exclusion does not apply to preventive care for which Benefits are
   provided under the United States Preventive Services Task Force requirement, except as
   specifically described in Section 6, Additional Coverage Details;

3. health education classes unless offered by UnitedHealthcare or its affiliates, including but
   not limited to asthma, smoking cessation, and weight control classes.




55                                                                               SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 66 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN



Physical Appearance
1. Cosmetic Procedures. See the definition in Section 14, Glossag. Examples include:

         pharmacological regimens, nutritional procedures or treatments;
         scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and
         other such skin abrasion procedures);
         skin abrasion procedures performed as a treatment for acne;

2. replacement of an existing breast implant if the earlier breast implant was performed as a
   Cosmetic Procedure. Note: Replacement of an existing breast implant is considered
   reconstructive if the initial breast implant followed mastectomy. See Reconstructive
   Procedures in Section 6, Additional Coverage Details;

3. physical conditioning programs such as athletic training, body-building, exercise, fitness,
   flexibility and diversion or general motivation;

4. weight loss programs whether or not they are under medical supervision. Weight loss
   programs for medical reasons are also excluded;

5. wigs regardless of the reason for the hair loss;

Providers
1. services performed by a provider who is a family member by birth or marriage, including
   spouse, brother, sister, parent or child. This includes any service the provider may
   perform on himself or herself;

2. services performed by a provider with your same legal residence;

3. services provided at a free-standing or Hospital-based diagnostic facility without an order
   written by a Physician or other provider. Services that are self-directed to a free-standing
   or Hospital-based diagnostic facility. Services ordered by a Physician or other provider
   who is an employee or representative of a free-standing or Hospital-based diagnostic
   facility, when that Physician or other provider:

         has not been actively involved in your medical care prior to ordering the service; or
         is not actively involved in your medical care after the service is received.

     This exclusion does not apply to mammography testing.
Reproduction
1. health services and associated expenses for infertility treatments, including assisted
   reproductive technology, regardless of the reason for the treatment

     This exclusion does not apply to services required to treat or correct underlying causes
     of infertility.




56                                                                       SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 67 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

2. storage and retrieval of all reproductive materials (examples include eggs, sperm,
   testicular tissue and ovarian tissue);

3. in vitro fertilization regardless of the reason for treatment;

4. surrogate parenting, donor eggs, donor sperm and host uterus;

5. the reversal of voluntary sterilization;

6. artificial reproductive treatments done for genetic or eugenic (selective breeding)
   purposes;

7. services provided by a doula (labor aide); and

8. parenting, pre-natal or birthing classes.

Services Provided under Another Plan
1. health services for which other coverage is required by federal, state or local law to be
   purchased or provided through other arrangements. This includes, but is not limited to,
   coverage required by workers' compensation, no-fault auto insurance, or similar
   legislation.

     If coverage under workers' compensation or similar legislation is optional for you
     because you could elect it, or could have it elected for you, Benefits will not be paid for
     any Injury, Sickness or Mental Illness that would have been covered under workers'
     compensation or similar legislation had that coverage been elected.
2. health services for treatment of military service-related disabilities, when you are legally
   entitled to other coverage and facilities are reasonably available to you;

3. health services while on active military duty.

Transplants
1. health services for organ, multiple organ and tissue transplants, except as described in
   Transplantation Services in Section 6, Additional Coverage Details unless UnitedHealthcare
   determines the transplant to be appropriate according to UnitedHealthcare's transplant
   guidelines;

2. health services connected with the removal of an organ or tissue from you for purposes
   of a transplant to another person.(Donor costs for removal are payable for a transplant
   through the organ recipient's Benefits under the Plan.);

3    health services for transplants involving mechanical or animal organs;

4. Transplant services that are not performed at a Designated Provider;

5. any solid organ transplant that is performed as a treatment for cancer.




57                                                                        SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 68 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN


Travel
1. health services provided in a foreign country, unless required as Emergency Health
   Services;

2. travel or transportation expenses, even though prescribed by a Physician. Some travel
   expenses related to covered transplantation services may be reimbursed at our discretion.

Vision
1. purchase cost of eye glasses or contact lenses;

2. fitting charge for eye glasses or contact lenses;

3. eye exercise or vision therapy;

4. Surgery that is intended to allow you to see better without glasses or other vision
   correction including radial keratotomy, laser, and other refractive eye surgery;

5. Routine vision examinations, including refractive examinations.

All Other Exclusions
1. health services and supplies that do not meet the definition of a Covered Health Service
   - see the definition in Section 14, Glossag;

         This exclusion does not apply to breast pumps for which Benefits are provided
         under the Health Resources and Services Administration (HRSA) requirement;
2. physical, psychiatric or psychological exams, testing, vaccinations, immunizations or
   treatments that are otherwise covered under the Plan when;

         required solely for purposes of career, education, sports or camp, travel, career or
         employment,insurance, marriage or adoption;
         conducted for purposes of medical research. This exclusion does not apply to
         Covered Health Services provided during a clinical trial for which Benefits are
         provided as described under Clinical Trials in Section 6, Additional Coverage Details;
         related to judicial or administrative proceedings or orders;
         required to obtain or maintain a license of any type;

3. health services received as a result of war or any act of war, whether declared or
   undeclared or caused during service in the armed forces of any country;

4. health services received after the date your coverage under the Plan ends, including
   health services for medical conditions arising before the date your coverage under the
   Plan ends;

5. health services for which you have no legal responsibility to pay, or for which a charge
   would not ordinarily be made in the absence of coverage under the Plan;




58                                                                         SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 69 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

6. in the event that a provider waives Copayments and/or the Annual Deductible for a
   particular health service, no Benefits are provided for the health service for which the
   Copayments and/or the Annual Deductible are waived;

7. charges in excess of Eligible Expenses or in excess of any specified limitation;

8. services for the treatment of temporomandibular joint syndrome (TMJ), whether the
   services are considered to be medical or dental in nature;

9. non-surgical treatment of obesity, including morbid obesity;;

10. growth hormone therapy;

11. sex transformation operations;

12. Custodial Care;

13. domiciliary care;

14, private duty nursing;

15. respite care;

16. rest cures;

17, psychosurgery;

18. treatment of benign gynecomastia (abnormal breast enlargement in males);

19. medical and surgical treatment of excessive sweating (hyperhidrosis);

20. panniculectomy, abdominoplasty, thighplasty, brachioplasty, mastopexy, and breast
    reduction. This exclusion does not apply to breast reconstruction following a
    mastectomy as described under Reconstructive Procedures in Section 6, Additional Coverage
    Details;

21, medical and surgical treatment for snoring, except when provided as a part of treatment
    for documented obstructive sleep apnea;

22. oral appliances for snoring;

23. speech therapy except as required for treatment of a speech impediment or speech
    dysfunction that results from Injury, stroke, or a Congenital Anomaly;

24. any charges for missed appointments, room or facility reservations, completion of claim
    forms or record processing;

25. any charge for services, supplies or equipment advertised by the provider as free;

26. any charges prohibited by federal anti-kickback or self-referral statutes.


59                                                                        SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 70 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

27. health services and supplies that do not meet the definition of a Covered Health Service
    - see the definition in Section 14, Glossag. Covered Health Services are those health
    services including services, supplies or Pharmaceutical Products, which the Claims
    Administrator determines to be all of the following:

        Medically Necessary.
        Described as a Covered Health Service in this SPD under Section 6, Additional
        Coverage Details and in Section 5, Plan Highlights.
     Not otherwise excluded in this SPD under this Section 8, Exclusions.




60                                                                     SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 71 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 9 - CLAIMS PROCEDURES

    What this section includes:
    ■ How Network and non-Network claims work; and
    ■    What to do if your claim is denied,in whole or in part.


Network Benefits
In general, if you receive Covered Health Services from a Network provider,
UnitedHealthcare will pay the Physician or facility directly. If a Network provider bills you
for any Covered Health Service other than your Copay or Coinsurance, please contact the
provider or call UnitedHealthcare at the phone number on your ID card for assistance.

Keep in mind, you are responsible for meeting the Annual Deductible and paying any Copay
or Coinsurance owed to a Network provider at the time of service, or when you receive a bill
from the provider.

Non-Network Benefits
If you receive a bill for Covered Health Services from a non-Network provider as a result of
an Emergency, you (or the provider if they prefer) must send the bill to UnitedHealthcare
for processing. To make sure the claim is processed promptly and accurately, a completed
claim form must be attached and mailed to UnitedHealthcare at the address on the back of
your ID card.

Prescription Drug Benefit Claims
If you wish to receive reimbursement for a prescription, you may submit a post-service claim
as described in this section if:

■       you are asked to pay the full cost of the Prescription Drug when you fill it and you
        believe that the Plan should have paid for it; or
■       you pay a Copay and you believe that the amount of the Copay was incorrect.

If a pharmacy (retail or mail order) fails to fill a prescription that you have presented and you
believe that it is a Covered Health Service, you may submit a pre-service request for Benefits
as described in this section.

If Your Provider Does Not File Your Claim
You can obtain a claim form by visiting www.myuhc.com, calling the toll-free number on
your ID card or contacting Human Resources. If you do not have a claim form, simply
attach a brief letter of explanation to the bill, and verify that the bill contains the information
listed below. If any of these items are missing from the bill, you can include them in your
letter:

■       your name and address;
■       the patient's name, age and relationship to the Employee;


61                                                                  SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 72 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


• the number as shown on your ID card;
• the name, address and tax identification number of the provider of the service(s);
• a diagnosis from the Physician;
• the date of service;
• an itemized bill from the provider that includes:
     -   the Current Procedural Terminology (CPT) codes;
         a description of, and the charge for, each service;
     -   the date the Sickness or Injury began; and
     -   a statement indicating either that you are, or you are not, enrolled for coverage under
         any other health insurance plan or program. If you are enrolled for other coverage
         you must include the name and address of the other carrier(s).
Failure to provide all the information listed above may delay any reimbursement that may be
due you.

For medical claims, the above information should be filed with UnitedHealthcare at the
address on your ID card. When filing a claim for outpatient Prescription Drug Benefits,
submit your claim to the pharmacy benefit manager claims address noted on your ID card.

After UnitedHealthcare has processed your claim, you will receive payment for Benefits that
the Plan allows. It is your responsibility to pay the provider the charges you incurred,
including any difference between what you were billed and what the Plan paid.

Payment ofBenefits
When you assign your Benefits under the Plan to a provider with UnitedHealthcare's
consent, and the provider submits a claim for payment, you and the provider represent and
warrant that the Covered Health Services were actually provided and were medically
appropriate.

To be recognized as a valid assignment of Benefits under the Plan, the assignment must
reflect the Covered Person's agreement that the non-Network provider will be entitled to all
the Covered Person's rights under the Plan and applicable state and federal laws, including
legally required notices and procedural reviews concerning the Covered Person's Benefits,
and that the Covered Person will no longer be entitled to those rights. If an assignment form
does not comply with this requirement, but directs that your benefit payment should be
made directly to the provider, UnitedHealthcare may in its discretion make payment of the
benefits directly to the provider for your convenience, but will treat you, rather than the
provider, as the beneficiary of your claim. If Benefits are assigned or payment to a provider
is made, Hot Topic, Inc. reserves the right to offset Benefits to be paid to the provider by
any amounts that the provider owes Hot Topic, Inc. (including amounts owed as a result of
the assignment of other plans' overpayment recovery rights to the Plan) pursuant to Refund of
Overpayments in Section 10, Coordination ofBenefits.




62                                                               SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 73 of 305


                                                          HOT TOPIC, INC, MEDICAL CHOICE PLAN

UnitedHealthcare will pay Benefits to you unless:

■ The provider submits a claim form to UnitedHealthcare that you have provided signed
  authorization to assign Benefits directly to that provider.
■ You make a written request for the provider to be paid directly at the time you submit
  your claim.

UnitedHealthcare will only pay Benefits to you or, with written authorization by you, your
Provider, and not to a third party, even if your provider purports to have assigned Benefits
to that third party.

Form ofPayment ofBenefits
Payment of Benefits under the Plan shall be in cash or cash equivalents, or in the form of
other consideration that UnitedHealthcare in its discretion determines to be adequate. Where
Benefits are payable directly to a provider, such adequate consideration includes the
forgiveness in whole or in part of amounts the provider owes to other plans for which
UnitedHealthcare makes payments, where the Plan has taken an assignment of the other
plans' recovery rights for value.

Health Statements
Each month in which UnitedHealthcare processes at least one claim for you or a covered
Dependent, you will receive a Health Statement in the mail. Health Statements make it easy
for you to manage your family's medical costs by providing claims information in easy-to-
understand terms.

If you would rather track claims for yourself and your covered Dependents online, you may
do so at www.myuhc.com. You may also elect to discontinue receipt of paper Health
Statements by making the appropriate selection on this site.

Explanation of Benefits(EOB)
You may request that UnitedHealthcare send you a paper copy of an Explanation of
Benefits (EOB) after processing the claim. The EOB will let you know if there is any portion
of the claim you need to pay. If any claims are denied in whole or in part, the EOB will
include the reason for the denial or partial payment. If you would like paper copies of the
EOBs, you may call the toll-free number on your ID card to request them. You can also
view and print all of your EOBs online at www.myuhc.com. See Section 14, Glossag for the
definition of Explanation of Benefits.




63                                                             SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 74 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN


    Important - Timely Filing of Non-Network Claims
    All claim forms for non-Network services must be submitted within 12 months after the
    date of service. Otherwise, the Plan will not pay any Benefits for that Eligible Expense, or
    Benefits will be reduced, as determined by UnitedHealthcare. This 12-month requirement
    does not apply if you are legally incapacitated. If your claim relates to an Inpatient Stay,
    the date of service is the date your Inpatient Stay ends.

Claim Denials and Appeals
If Your Claim is Denied
If a claim for Benefits is denied in part or in whole, you may call UnitedHealthcare at the
number on your ID card before requesting a formal appeal. If UnitedHealthcare cannot
resolve the issue to your satisfaction over the phone, you have the right to file a formal
appeal as described below.

How to Appeal a Denied Claim
If you wish to appeal a denied pre-service request for Benefits, post-service claim or a
rescission of coverage as described below, you or your authorized representative must
submit your appeal in writing within 180 days of receiving the adverse benefit determination.
You do not need to submit urgent care appeals in writing. This communication should
include:

■     the patient's name and ID number as shown on the ID card;
■     the provider's name;
■     the date of medical service;
■     the reason you disagree with the denial; and
■     any documentation or other written information to support your request.

You or your authorized representative may send a written request for an appeal to:

UnitedHealthcare - Appeals
P. 0. Box 30432
Salt Lake City, Utah 34130-0432

For urgent care requests for Benefits that have been denied, you or your provider can call
UnitedHealthcare at the toll-free number on your ID card to request an appeal.




64                                                                SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 75 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


    Types of claims
    The timing of the claims appeal process is based on the type of claim you are appealing.
    If you wish to appeal a claim, it helps to understand whether it is an:
    ■ urgent care request for Benefits;
    ■    pre-service request for Benefits;
    ■    post-service claim; or
    ■    concurrent claim.


Review ofan Appeal
UnitedHealthcare will conduct a full and fair review of your appeal. The appeal may be
reviewed by:

■       an appropriate individual(s) who did not make the initial benefit determination; and
■       a health care professional with appropriate expertise who was not consulted during the
        initial benefit determination process.

Once the review is complete, if UnitedHealthcare upholds the denial, you will receive a
written explanation of the reasons and facts relating to the denial.

Filing a Second Appeal
Your Plan offers two levels of appeal. If you are not satisfied with the first level appeal
decision, you have the right to request a second level appeal from UnitedHealthcare within
60 days from receipt of the first level appeal determination.

Note: Upon written request and free of charge, any Covered Persons may examine
documents relevant to their claim and/or appeals and submit opinions and comments.
UnitedHealthcare will review all claims in accordance with the rules established by the U.S.
Department of Labor.

Federal External Review Program
If, after exhausting your internal appeals, you are not satisfied with the determination made
by UnitedHealthcare, or if UnitedHealthcare fails to respond to your appeal in accordance
with applicable regulations regarding timing, you may be entitled to request an external
review of UnitedHealthcare's determination. The process is available at no charge to you.

If one of the above conditions is met, you may request an external review of adverse benefit
determinations based upon any of the following:

■       clinical reasons;
■       the exclusions for Experimental or Investigational Services or Unproven Services;
■       rescission of coverage (coverage that was cancelled or discontinued retroactively); or
■       as otherwise required by applicable law.




65                                                                  SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 76 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN

You or your representative may request a standard external review by sending a written
request to the address set out in the determination letter. You or your representative may
request an expedited external review, in urgent situations as detailed below, by calling the
toll-free number on your ID card or by sending a written request to the address set out in
the determination letter. A request must be made within four months after the date you
received UnitedHealthcare's decision.

An external review request should include all of the following:

■    a specific request for an external review;
■    the Covered Person's name, address, and insurance ID number;
■    your designated representative's name and address, when applicable;
■    the service that was denied; and
■    any new, relevant information that was not provided during the internal appeal.

An external review will be performed by an Independent Review Organization (IRO).
UnitedHealthcare has entered into agreements with three or more IROs that have agreed to
perform such reviews. There are two types of external reviews available:

■    a standard external review; and
■    an expedited external review.

Standard External Review
A standard external review is comprised of all of the following:

■    a preliminary review by UnitedHealthcare of the request;
■    a referral of the request by UnitedHealthcare to the IRO; and
■    a decision by the IRO.

Within the applicable timeframe after receipt of the request, UnitedHealthcare will complete
a preliminary review to determine whether the individual for whom the request was
submitted meets all of the following:

■    is or was covered under the Plan at the time the health care service or procedure that is
     at issue in the request was provided;
■    has exhausted the applicable internal appeals process; and
■    has provided all the information and forms required so that UnitedHealthcare may
     process the request.

After UnitedHealthcare completes the preliminary review, UnitedHealthcare will issue a
notification in writing to you. If the request is eligible for external review, UnitedHealthcare
will assign an IRO to conduct such review. UnitedHealthcare will assign requests by either
rotating claims assignments among the IROs or by using a random selection process.


66                                                                SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 77 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

The IRO will notify you in writing of the request's eligibility and acceptance for external
review. You may submit in writing to the IRO within ten business days following the date of
receipt of the notice additional information that the IRO will consider when conducting the
external review. The IRO is not required to, but may, accept and consider additional
information submitted by you after ten business days.

UnitedHealthcare will provide to the assigned IRO the documents and information
considered in making UnitedHealthcare's determination. The documents include:

■    all relevant medical records;
■    all other documents relied upon by UnitedHealthcare; and
■    all other information or evidence that you or your Physician submitted. If there is any
     information or evidence you or your Physician wish to submit that was not previously
     provided, you may include this information with your external review request and
     UnitedHealthcare will include it with the documents forwarded to the IRO.

In reaching a decision, the IRO will review the claim anew and not be bound by any
decisions or conclusions reached by UnitedHealthcare. The IRO will provide written notice
of its determination (the "Final External Review Decision") within 45 days after it receives
the request for the external review (unless they request additional time and you agree). The
IRO will deliver the notice of Final External Review Decision to you and UnitedHealthcare,
and it will include the clinical basis for the determination.

Upon receipt of a Final External Review Decision reversing UnitedHealthcare
determination, the Plan will immediately provide coverage or payment for the benefit claim
at issue in accordance with the terms and conditions of the Plan, and any applicable law
regarding plan remedies. If the Final External Review Decision is that payment or referral
will not be made, the Plan will not be obligated to provide Benefits for the health care
service or procedure.

Expedited External Review
An expedited external review is similar to a standard external review. The most significant
difference between the two is that the time periods for completing certain portions of the
review process are much shorter, and in some instances you may file an expedited external
review before completing the internal appeals process.

You may make a written or verbal request for an expedited external review if you receive
either of the following:

■    an adverse benefit determination of a claim or appeal if the adverse benefit
     determination involves a medical condition for which the time frame for completion of
     an expedited internal appeal would seriously jeopardize the life or health of the
     individual or would jeopardize the individual's ability to regain maximum function and
     you have filed a request for an expedited internal appeal; or
■    a final appeal decision, if the determination involves a medical condition where the
     timeframe for completion of a standard external review would seriously jeopardize the



67                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 78 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN

     life or health of the individual or would jeopardize the individual's ability to regain
     maximum function, or if the final appeal decision concerns an admission, availability of
     care, continued stay, or health care service, procedure or product for which the
     individual received emergency services, but has not been discharged from a facility.

Immediately upon receipt of the request, UnitedHealthcare will determine whether the
individual meets both of the following:

■    is or was covered under the Plan at the time the health care service or procedure that is
     at issue in the request was provided.
■    has provided all the information and forms required so that UnitedHealthcare may
     process the request.

After UnitedHealthcare completes the review, UnitedHealthcare will immediately send a
notice in writing to you. Upon a determination that a request is eligible for expedited
external review, UnitedHealthcare will assign an IRO in the same manner UnitedHealthcare
utilizes to assign standard external reviews to IROs. UnitedHealthcare will provide all
necessary documents and information considered in making the adverse benefit
determination or final adverse benefit determination to the assigned IRO electronically or by
telephone or facsimile or any other available expeditious method. The IRO,to the extent the
information or documents are available and the IRO considers them appropriate, must
consider the same type of information and documents considered in a standard external
review.

In reaching a decision, the IRO will review the claim anew and not be bound by any
decisions or conclusions reached by UnitedHealthcare. The IRO will provide notice of the
final external review decision for an expedited external review as expeditiously as the
claimant's medical condition or circumstances require, but in no event more than 72 hours
after the IRO receives the request. If the initial notice is not in writing, within 48 hours after
the date of providing the initial notice, the assigned IRO will provide written confirmation of
the decision to you and to UnitedHealthcare.

You may contact UnitedHealthcare at the toll-free number on your ID card for more
information regarding external review rights, or if making a verbal request for an expedited
external review.

Timing ofAppeals Determinations
Separate schedules apply to the timing of claims appeals, depending on the type of claim.
There are three types of claims:

■    urgent care request for Benefits - a request for Benefits provided in connection with
     urgent care services;
■    Pre-Service request for Benefits - a request for Benefits which the Plan must approve or
     in which you must notify UnitedHealthcare before non-urgent care is provided; and
■    Post-Service - a claim for reimbursement of the cost of non-urgent care that has already
     been provided.



68                                                               SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 79 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Please note that the Claims Administrator's decision is based only on whether or not
Benefits are available under the Plan for the proposed treatment or procedure. The
determination as to whether the pending health service is necessary or appropriate is
between you and your Physician.

You may have the right to external review through an Independent Review Organisation (IRO)
upon the completion of the internal appeal process. Instructions regarding any such rights,
and how to access those rights, will be provided in the Claims Administrator's decision letter
to you.

The tables below describe the time frames which you and UnitedHealthcare are required to
follow.

                            Urgent Care Request for Benefits*

            Type of Request for Benefits or Appeal                            Timing

  If your request for Benefits is incomplete, UnitedHealthcare
                                                                             24 hours
  must notify you within:
                                                                          48 hours after
  You must then provide completed request for Benefits to               receiving notice of
  UnitedHealthcare within:                                            additional information
                                                                             required

  UnitedHealthcare must notify you of the benefit
                                                                             72 hours
  determination within:
                                                                          180 days after
  If UnitedHealthcare denies your request for Benefits, you
                                                                       receiving the adverse
  must appeal an adverse benefit determination no later than:
                                                                       benefit determination

  UnitedHealthcare must notify you of the appeal decision                  72 hours after
  within:                                                               receiving the appeal

'You do not need to submit urgent care appeals in writing, You should call UnitedHealthcare as
soon as possible to appeal an urgent care request for Benefits.




69                                                               SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 80 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


                              Pre-Service Request for Benefits

             Type of Request for Benefits or Appeal                             Timing

  If your request for Benefits is filed improperly,                              5 days
  UnitedHealthcare must notify you within:

  If your request for Benefits is incomplete, UnitedHealthcare                  15 days
  must notify you within:

  You must then provide completed request for Benefits                          45 days
  information to UnitedHealthcare within:

  UnitedHealthcare must notify you of the benefit determination:
 • if the initial request for Benefits is complete, within:                     15 days
 • after receiving the completed request for Benefits (if the
                                                                                15 days
   initial request for Benefits is incomplete), within:

                                                                            180 days after
  You must appeal an adverse benefit determination no later              receiving the adverse
  than:
                                                                         benefit determination

  UnitedHealthcare must notify you of the first level appeal            15 days after receiving
  decision within:                                                       the first level appeal

                                                                        60 days after receiving
  You must appeal the first level appeal (file a second level
                                                                         the first level appeal
  appeal) within:
                                                                                decision

  UnitedHealthcare must notify you of the second level appeal           15 days after receiving
  decision within:                                                      the second level appeal

*UnitedHealthcare may require a one-time extension for the initial claim determination, of no more
than 15 days, only if more time is needed due to circumstances beyond control of the Plan.


                                      Post-Service Claims

                     Type of Claim or Appeal                                    Timing

  If your claim is incomplete, UnitedHealthcare must notify you
                                                                                30 days
  within:
  You must then provide completed claim information to
                                                                                45 days
  UnitedHealthcare within:

  UnitedHealthcare must notify you of the benefit determination:
 • if the initial claim is complete, within:                                    30 days

 • after receiving the completed claim (if the initial claim is                 30 days



70                                                                 SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 81 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                    Post-Service Claims

                    Type of Claim or Appeal                                Timing
     incomplete), within:

                                                                        180 days after
  You must appeal an adverse benefit determination no later
                                                                     receiving the adverse
  than:
                                                                     benefit determination

  UnitedHealthcare must notify you of the first level appeal        30 days after receiving
  decision within:                                                   the first level appeal

                                                                    60 days after receiving
  You must appeal the first level appeal (file a second level
                                                                     the first level appeal
  appeal) within:
                                                                            decision

  UnitedHealthcare must notify you of the second level appeal       30 days after receiving
  decision within:                                                  the second level appeal

Concurrent Care Claims
If an on-going course of treatment was previously approved for a specific period of time or
number of treatments, and your request to extend the treatment is an urgent care request for
Benefits as defined above, your request will be decided within 24 hours, provided your
request is made at least 24 hours prior to the end of the approved treatment.
UnitedHealthcare will make a determination on your request for the extended treatment
within 24 hours from receipt of your request.

If your request for extended treatment is not made at least 24 hours prior to the end of the
approved treatment, the request will be treated as an urgent care request for Benefits and
decided according to the timeframes described above. If an on-going course of treatment
was previously approved for a specific period of time or number of treatments, and you
request to extend treatment in a non-urgent circumstance, your request will be considered a
new request and decided according to post-service or pre-service timeframes, whichever
applies.

Limitation of Action
You cannot bring any legal action against Hot Topic, Inc. or the Claims Administrator to
recover reimbursement until 90 days after you have properly submitted a request for
reimbursement as described in this section and all required reviews of your claim have been
completed. If you want to bring a legal action against Hot Topic, Inc. or the Claims
Administrator, you must do so within three years from the expiration of the time period in
which a request for reimbursement must be submitted or you lose any rights to bring such
an action against Hot Topic, Inc. or the Claims Administrator.




71                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 82 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

You cannot bring any legal action against Hot Topic, Inc. or the Claims Administrator for
any other reason unless you first complete all the steps in the appeal process described in
this section. After completing that process, if you want to bring a legal action against Hot
Topic, Inc. or the Claims Administrator you must do so within three years of the date you
are notified of the final decision on your appeal or you lose any rights to bring such an
action against Hot Topic, Inc. or the Claims Administrator.




72                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 83 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 10 - COORDINATION OF BENEFITS(COB)
    What this section includes:
    ■ How your Benefits under this Plan coordinate with other medical plans;
    ■    How coverage is affected if you become eligible for Medicare; and
    ■ Procedures in the event the Plan overpays Benefits.

Coordination of Benefits (COB) applies to you if you are covered by more than one health
benefits plan, including any one of the following:

■       another employer sponsored health benefits plan;
■       a medical component of a group long-term care plan, such as skilled nursing care;
■       no-fault or traditional "fault" type medical payment benefits or personal injury protection
        benefits under an auto insurance policy;
■       medical payment benefits under any premises liability or other types of liability coverage;
        Or

■       Medicare or other governmental health benefit.

If coverage is provided under two or more plans, COB determines which plan is primary
and which plan is secondary. The plan considered primary pays its benefits first, without
regard to the possibility that another plan may cover some expenses. Any remaining
expenses may be paid under the other plan, which is considered secondary. The secondary
plan may determine its benefits based on the benefits paid by the primary plan. How much
this Plan will reimburse you, if anything, will also depend in part on the allowable expense.
The term,"allowable expense," is further explained below.

    Don't forget to update your Dependents' Medical Coverage Information
    Avoid delays on your Dependent claims by updating your Dependent's medical coverage
    information. Just log on to www.myuhc.com or call the toll-free number on your ID
    card to update your COB information. You will need the name of your Dependent's
    other medical coverage, along with the policy number.

Determining Which Plan is Primary
Order ofBenefit Determination Rules
If you are covered by two or more plans, the benefit payment follows the rules below in this
order:

■       this Plan will always be secondary to medical payment coverage or personal injury
        protection coverage under any auto liability or no-fault insurance policy;
■       when you have coverage under two or more medical plans and only one has COB
        provisions, the plan without COB provisions will pay benefits first;




73                                                   SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 84 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    a plan that covers a person as an employee pays benefits before a plan that covers the
     person as a dependent;
■    if you are receiving COBRA continuation coverage under another employer plan, this
     Plan will pay Benefits first;
■    your dependent children will receive primary coverage from the parent whose birth date
     occurs first in a calendar year. If both parents have the same birth date, the plan that
     pays benefits first is the one that has been in effect the longest. This birthday rule applies
     only if:
     -   the parents are married or living together whether or not they have ever been
         married and not legally separated; or
         a court decree awards joint custody without specifying that one party has the
         responsibility to provide health care coverage;

■ if two or more plans cover a dependent child of divorced or separated parents and if
  there is no court decree stating that one parent is responsible for health care, the child
  will be covered under the plan of:
         the parent with custody of the child; then
     -   the Spouse of the parent with custody of the child; then
         the parent not having custody of the child; then
         the Spouse of the parent not having custody of the child;

■    plans for active employees pay before plans covering laid-off or retired employees;
■    the plan that has covered the individual claimant the longest will pay first; and
■    finally, if none of the above rules determines which plan is primary or secondary, the
     allowable expenses shall be shared equally between the plans meeting the definition of
     Plan. In addition, this Plan will not pay more than it would have paid had it been the
     primary Plan.

The following examples illustrate how the Plan determines which plan pays first and which
plan pays second.

 Determining Primary and Secondary Plan - Examples
 1)Let's say you and your Spouse both have family medical coverage through your
 respective employers. You are unwell and go to see a Physician. Since you're covered as
 an Employee under this Plan, and as a Dependent under your Spouse's plan, this Plan will
 pay Benefits for the Physician's office visit first.
 2)Again, let's say you and your Spouse both have family medical coverage through your
 respective employers. You take your Dependent child to see a Physician. This Plan will
 look at your birthday and your Spouse's birthday to determine which plan pays first. If
 you were born on June 11 and your Spouse was born on May 30, your Spouse's plan will
 pay first.




74                                                  SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 85 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


When This Plan is Secondary
If this Plan is secondary, it determines the amount it will pay for a Covered Health Service
by following the steps below.

■     the Plan determines the amount it would have paid based on the allowable expense.
■     the Plan pays the entire difference between the allowable expense and the amount paid
      by the primary plan - as long as this amount is not more than the Plan would have paid
      had it been the only plan involved.

You will be responsible for any Copay, Coinsurance or Deductible payments as part of the
COB payment. The maximum combined payment you may receive from all plans cannot
exceed 100°/0 of the allowable expense. See the textbox below for the definition of allowable
expense.

Determining the Allowable Expense If This Plan is Secondary
When the provider is a Network provider for both the primary plan and this Plan, the
allowable expense is the primary plan's network rate. When the provider is a network
provider for the primary plan and a non-Network provider for this Plan, the allowable
expense is the primary plan's network rate. When the provider is a non-Network provider
for the primary plan and a Network provider for this Plan, the allowable expense is the
reasonable and customary charges allowed by the primary plan. When the provider is a non-
Network provider for both the primary plan and this Plan, the allowable expense is the
greater of the two Plans' reasonable and customary charges. If this plan is secondary to
Medicare, please also refer to the discussion in the section below, titled Determining the
Allowable Expense When This Plan is Secondary to Medicare.

    What is an allowable expense?
    For purposes of COB,an allowable expense is a health care expense that is covered at
    least in part by one of the health benefit plans covering you.

When a Covered Person Qualifies for Medicare
Determining Which Plan is Primary
As permitted by law, this Plan will pay Benefits second to Medicare when you become
eligible for Medicare, even if you don't elect it. There are, however, Medicare-eligible
individuals for whom the Plan pays Benefits first and Medicare pays benefits second:

■     Employees with active current employment status age 65 or older and their Spouses age
      65 or older (however, Domestic Partners are excluded as provided by Medicare);
■     individuals with end-stage renal disease, for a limited period of time; and
■     disabled individuals under age 65 with current employment status and their Dependents
      under age 65,




75                                                  SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 86 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Determining the Allowable Expense When This Plan is Secondary to Medicare
If this Plan is secondary to Medicare, the Medicare approved amount is the allowable
expense, as long as the provider accepts reimbursement directly from Medicare. If the
provider accepts reimbursement directly from Medicare, the Medicare approved amount is
the charge that Medicare has determined that it will recognize and which it reports on an
"explanation of Medicare benefits" issued by Medicare (the "EOMB") for a given service.
Medicare typically reimburses such providers a percentage of its approved charge — often
80%.

If you are eligible for, but not enrolled in, Medicare, and this Plan is secondary to Medicare,
or if you have enrolled in Medicare but choose to obtain services from a provider that does
not participate in the Medicare program,(as opposed to a provider who does not accept
assignment of Medicare benefits) Benefits will be paid on a secondary basis under this Plan
and will be determined as if you timely enrolled in Medicare and obtained services from a
Medicare participating provider. When calculating the Plan's secondary Benefits in these
circumstances, for administrative convenience UnitedHealthcare will treat the provider's
billed charges as the allowable expense for both the Plan and Medicare, rather than the
Medicare approved amount or Medicare limiting charge.

Medicare Crossover Program
The Plan offers a Medicare Crossover program for Medicare Part A and Part B and Durable
Medical Equipment(DME)claims. Under this program, you no longer have to file a
separate claim with the Plan to receive secondary benefits for these expenses. Your
Dependent will also have this automated Crossover, as long as he or she is eligible for
Medicare and this Plan is your only secondary medical coverage.

Once the Medicare Part A and Part B and DME carrier[s] have reimbursed your health care
provider, the Medicare carrier will electronically submit the necessary information to the
Claims Administrator to process the balance of your claim under the provisions of this Plan.

You can verify that the automated crossover took place when your copy of the explanation
of Medicare benefits(EOMB) states your claim has been forwarded to your secondary
carrier.

This crossover process does not apply to expenses that Medicare does not cover. You must
continue to file claims for these expenses.

For information about enrollment or if you have questions about the program, call the
telephone number listed on the back of your ID card.

Right to Receive and Release Needed Information
Certain facts about health care coverage and services are needed to apply these COB rules
and to determine benefits payable under this Plan and other plans. UnitedHealthcare may get
the facts needed from, or give them to, other organizations or persons for the purpose of
applying these rules and determining benefits payable under this Plan and other plans
covering the person claiming benefits.




76                                                SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 87 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


UnitedHealthcare does not need to tell, or get the consent of, any person to do this. Each
person claiming benefits under this Plan must give UnitedHealthcare any facts needed to
apply those rules and determine benefits payable. If you do not provide UnitedHealthcare
the information needed to apply these rules and determine the Benefits payable, your claim
for Benefits will be denied.

Overpayment and Underpayment of Benefits
If you are covered under more than one medical plan, there is a possibility that the other
plan will pay a benefit that the Plan should have paid. If this occurs, the Plan may pay the
other plan the amount owed.

If the Plan pays you more than it owes under this COB provision, you should pay the excess
back promptly. Otherwise, the Company may recover the amount in the form of salary,
wages, or benefits payable under any Company-sponsored benefit plans, including this Plan.
The Company also reserves the right to recover any overpayment by legal action or offset
payments on future Eligible Expenses.

If the Plan overpays a health care provider, UnitedHealthcare reserves the right to recover
the excess amount from the provider pursuant to Refund of Overpayments, below.

Refund of Overpayments
If the Plan pays for Benefits for expenses incurred on account of a Covered Person, that
Covered Person, or any other person or organization that was paid, must make a refund to
the Plan if:

■    the Plan's obligation to pay Benefits was contingent on the expenses incurred being
     legally owed and paid by the Covered Person, but all or some of the expenses were not
     paid by the Covered Person or did not legally have to be paid by the Covered Person;
■    all or some of the payment the Plan made exceeded the Benefits under the Plan; or
■    all or some of the payment was made in error.

The amount that must be refunded equals the amount the Plan paid in excess of the amount
that should have been paid under the Plan. If the refund is due from another person or
organization, the Covered Person agrees to help the Plan get the refund when requested.

If the refund is due from the Covered Person and the Covered Person does not promptly
refund the full amount owed, the Plan may recover the overpayment by reallocating the
overpaid amount to pay, in whole or in part, future Benefits for the Covered Person that are
payable under the Plan. If the refund is due from a person or organization other than the
Covered Person, the Plan may recover the overpayment by reallocating the overpaid amount
to pay, in whole or in part, (i) future Benefits that are payable in connection with services
provided to other Covered Persons under the Plan; or (ii) future benefits that are payable in
connection with services provided to persons under other plans for which UnitedHealthcare
makes payments, pursuant to a transaction in which the Plan's overpayment recovery rights
are assigned to such other plans in exchange for such plans' remittance of the amount of the
reallocated payment. The reallocated payment amount will equal the amount of the required



77                                                SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 88 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN

refund or, if less than the full amount of the required refund, will be deducted from the
amount of refund owed to the Plan. The Plan may have other rights in addition to the right
to reallocate overpaid amounts and other enumerated rights, including the right to
commence a legal action.




78                                              SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 89 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 11 - SUBROGATION AND REIMBURSEMENT
The Plan has a right to subrogation and reimbursement. References to "you" or "your" in
this Subrogation and Reimbursement section shall include you, your estate and your heirs
and beneficiaries unless otherwise stated.

Subrogation applies when the plan has paid Benefits on your behalf for a Sickness or Injury
for which any third party is allegedly to be responsible. The right to subrogation means that
the Plan is substituted to and shall succeed to any and all legal claims that you may be
entitled to pursue against any third party for the Benefits that the Plan has paid that are
related to the Sickness or Injury for which any third party is considered responsible.

    Subrogation — Example
    Suppose you are injured in a car accident that is not your fault, and you receive Benefits
    under the Plan to treat your injuries. Under subrogation, the Plan has the right to take
    legal action in your name against the driver who caused the accident and that driver's
    insurance carrier to recover the cost of those Benefits.

The right to reimbursement means that if it is alleged that any third party caused or is
responsible for a Sickness or Injury for which you receive a settlement, judgment, or other
recovery from any third party, you must use those proceeds to fully return to the Plan 100%
of any Benefits you receive for that Sickness or Injury. The right of reimbursement shall
apply to any Benefits received at any time until the rights are extinguished, resolved or
waived in writing.

    Reimbursement — Example
    Suppose you are injured in a boating accident that is not your fault, and you receive
    Benefits under the Plan as a result of your injuries. In addition, you receive a settlement in
    a court proceeding from the individual who caused the accident. You must use the
    settlement funds to return to the plan 100% of any Benefits you received to treat your
    injuries.

The following persons and entities are considered third parties:
■     A person or entity alleged to have caused you to suffer a Sickness, Injury or damages, or
      who is legally responsible for the Sickness, Injury or damages.
■     Any insurer or other indemnifier of any person or entity alleged to have caused or who
      caused the Sickness, Injury or damages.
■     The Plan Sponsor in a workers' compensation case or other matter alleging liability.
■     Any person or entity who is or may be obligated to provide Benefits or payments to you,
      including Benefits or payments for underinsured or uninsured motorist protection, no-
      fault or traditional auto insurance, medical payment coverage (auto, homeowners or
      otherwise), workers' compensation coverage, other insurance carriers or third party
      administrators.




79                                                  SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 90 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


■    Any person or entity against whom you may have any claim for professional and/or legal
     malpractice arising out of or connected to a Sickness or Injury you allege or could have
     alleged were the responsibility of any third party.
■    Any person or entity that is liable for payment to you on any equitable or legal liability
     theory.
You agree as follows:
■    You will cooperate with the Plan in protecting its legal and equitable rights to
     subrogation and reimbursement in a timely manner,including, but not limited to:
     -   Notifying the Plan, in writing, of any potential legal claim(s) you may have against
         any third party for acts which caused Benefits to be paid or become payable.
         Providing any relevant information requested by the Plan.
         Signing and/or delivering such documents as the Plan or its agents reasonably
         request to secure the subrogation and reimbursement claim.
         Responding to requests for information about any accident or injuries.
         Making court appearances.
         Obtaining the Plan's consent or its agents' consent before releasing any party from
         liability or payment of medical expenses.
     -   Complying with the terms of this section.

     Your failure to cooperate with the Plan is considered a breach of contract. As such, the
     Plan has the right to terminate your Benefits, deny future Benefits, take legal action
     against you, and/or set off from any future Benefits the value of Benefits the Plan has
     paid relating to any Sickness or Injury alleged to have been caused or caused by any third
     party to the extent not recovered by the Plan due to you or your representative not
     cooperating with the Plan. If the Plan incurs attorneys' fees and costs in order to collect
     third party settlement funds held by you or your representative, the Plan has the right to
     recover those fees and costs from you. You will also be required to pay interest on any
     amounts you hold which should have been returned to the Plan.
■    The Plan has a first priority right to receive payment on any claim against any third party
     before you receive payment from that third party. Further, the Plan's first priority right
     to payment is superior to any and all claims, debts or liens asserted by any medical
     providers, including but not limited to hospitals or emergency treatment facilities, that
     assert a right to payment from funds payable from or recovered from an allegedly
     responsible third party and/or insurance carrier.
■ The Plan's subrogation and reimbursement rights apply to full and partial settlements,
  judgments, or other recoveries paid or payable to you or your representative, your estate,
  your heirs and beneficiaries, no matter how those proceeds are captioned or
  characterized. Payments include, but are not limited to, economic, non-economic,
  pecuniary, consortium and punitive damages. The Plan is not required to help you to
  pursue your claim for damages or personal injuries and no amount of associated costs,
  including attorneys' fees, shall be deducted from the Plan's recovery without the Plan's
  express written consent. No so-called "Fund Doctrine" or "Common Fund Doctrine"
  or "Attorney's Fund Doctrine" shall defeat this right.




80                                                 SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 91 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


■    Regardless of whether you have been fully compensated or made whole, the Plan may
     collect from you the proceeds of any full or partial recovery that you or your legal
     representative obtain, whether in the form of a settlement (either before or after any
     determination of liability) or judgment, no matter how those proceeds are captioned or
     characterized. Proceeds from which the Plan may collect include, but are not limited to,
     economic, non-economic, and punitive damages. No "collateral source" rule, any "Made-
     Whole Doctrine" or "Make-Whole Doctrine," claim of unjust enrichment, nor any other
     equitable limitation shall limit the Plan's subrogation and reimbursement rights.
■    Benefits paid by the Plan may also be considered to be Benefits advanced.
■    If you receive any payment from any party as a result of Sickness or Injury, and the Plan
     alleges some or all of those funds are due and owed to the Plan, you and/or your
     representative shall hold those funds in trust, either in a separate bank account in your
     name or in your representative's trust account.
■    By participating in and accepting Benefits from the Plan, you agree that (i) any amounts
     recovered by you from any third party shall constitute Plan assets to the extent of the
     amount of Plan Benefits provided on behalf of the Covered Person, (ii) you and your
     representative shall be fiduciaries of the Plan (within the meaning of ERISA) with
     respect to such amounts, and (iii) you shall be liable for and agree to pay any costs and
     fees (including reasonable attorney fees) incurred by the Plan to enforce its
     reimbursement rights.
■ The Plan's rights to recovery will not be reduced due to your own negligence.
■    By participating in and accepting Benefits from the Plan, you agree to assign to the Plan
     any Benefits, claims or rights of recovery you have under any automobile policy -
     including no-fault Benefits, PIP Benefits and/or medical payment Benefits - other
     coverage or against any third party, to the full extent of the Benefits the Plan has paid for
     the Sickness or Injury. By agreeing to provide this assignment in exchange for
     participating in and accepting Benefits, you acknowledge and recognize the Plan's right
     to assert, pursue and recover on any such claim, whether or not you choose to pursue
     the claim, and you agree to this assignment voluntarily.
■ The Plan may, at its option, take necessary and appropriate action to preserve its rights
  under these provisions, including but not limited to, providing or exchanging medical
  payment information with an insurer, the insurer's legal representative or other third
  party; filing an ERISA reimbursement lawsuit to recover the full amount of medical
  Benefits you receive for the Sickness or Injury out of any settlement, judgment or other
  recovery from any third party considered responsible and filing suit in your name or your
  estate's name, which does not obligate the Plan in any way to pay you part of any
  recovery the Plan might obtain. Any ERISA reimbursement lawsuit stemming from a
  refusal to refund Benefits as required under the terms of the Plan is governed by a six-
  year statute of limitations.
■    You may not accept any settlement that does not fully reimburse the Plan, without its
     written approval.
■ The Plan has the authority and discretion to resolve all disputes regarding the
  interpretation of the language stated herein.



81                                                 SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 92 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    In the case of your death, giving rise to any wrongful death or survival claim, the
     provisions of this section apply to your estate, the personal representative of your estate,
     and your heirs or beneficiaries. In the case of your death the Plan's right of
     reimbursement and right of subrogation shall apply if a claim can be brought on behalf
     of you or your estate that can include a claim for past medical expenses or damages. The
     obligation to reimburse the Plan is not extinguished by a release of claims or settlement
     agreement of any kind.
■    No allocation of damages, settlement funds or any other recovery, by you, your estate,
     the personal representative of your estate, your heirs, your beneficiaries or any other
     person or party, shall be valid if it does not reimburse the Plan for 100% of its interest
     unless the Plan provides written consent to the allocation.
■ The provisions of this section apply to the parents, guardian, or other representative of a
  Dependent child who incurs a Sickness or Injury caused by any third party. If a parent or
  guardian may bring a claim for damages arising out of a minor's Sickness or Injury, the
  terms of this subrogation and reimbursement clause shall apply to that claim.
■ If a third party causes or is alleged to have caused you to suffer a Sickness or Injury while
  you are covered under this Plan, the provisions of this section continue to apply, even
  after you are no longer covered.
■ In the event that you do not abide by the terms of the Plan pertaining to reimbursement,
  the Plan may terminate Benefits to you, your dependents or the employee, deny future
  Benefits, take legal action against you, and/or set off from any future Benefits the value
  of Benefits the Plan has paid relating to any Sickness or Injury alleged to have been
  caused or caused by any third party to the extent not recovered by the Plan due to your
  failure to abide by the terms of the Plan. If the Plan incurs attorneys' fees and costs in
  order to collect third party settlement funds held by you or your representative, the Plan
  has the right to recover those fees and costs from you. You will also be required to pay
  interest on any amounts you hold which should have been returned to the Plan.
■ The Plan and all Administrators administering the terms and conditions of the Plan's
   subrogation and reimbursement rights have such powers and duties as are necessary to
   discharge its duties and functions, including the exercise of its discretionary authority to
  (1) construe and enforce the terms of the Plan's subrogation and reimbursement rights
   and (2) make determinations with respect to the subrogation amounts and
   reimbursements owed to the Plan.


Right of Recovery
The Plan also has the right to recover Benefits it has paid on you or your Dependent's behalf
that were:

■    Made in error.
■    Due to a mistake in fact.
■    Advanced during the time period of meeting the calendar year Deductible; or
■    Advanced during the time period of meeting the Out-of-Pocket Maximum for the
     calendar year.


82                                                 SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 93 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

Benefits paid because you or your Dependent misrepresented facts are also subject to
recovery.

If the Plan provides a Benefit for you or your Dependent that exceeds the amount that
should have been paid, the Plan will:

■    Require that the overpayment be returned when requested.
■    Reduce a future Benefit payment for you or your Dependent by the amount of the
     overpayment.
If the Plan provides an advancement of Benefits to you or your Dependent during the time
period of meeting the Deductible and/or meeting the Out-of-Pocket Maximum for the
calendar year, the Plan will send you or your Dependent a monthly statement identifying the
amount you owe with payment instructions. The Plan has the right to recover Benefits it has
advanced by:
■    Submitting a reminder letter to you or a covered Dependent that details any outstanding
     balance owed to the Plan.
■    Conducting courtesy calls to you or a covered Dependent to discuss any outstanding
     balance owed to the Plan.




83                                              SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 94 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 12 - WHEN COVERAGE ENDS
    What this section includes:
    ■ Circumstances that cause coverage to end;
    ■    Extended coverage; and
    ■    How to continue coverage after it ends.

Your entitlement to Benefits automatically ends on the date that coverage ends, even if you
are hospitalized or are otherwise receiving medical treatment on that date. Please note that
this does not affect coverage that is extended under Extended Coveragefor Total Disability
below.

When your coverage ends, Hot Topic, Inc. will still pay claims for Covered Health Services
that you received before your coverage ended. However, once your coverage ends, Benefits
are not provided for health services that you receive after coverage ended, even if the
underlying medical condition occurred before your coverage ended. Please note that this
does not affect coverage that is extended under Extended Coveragefor Total Disability below.

Your coverage under the Plan will end on the earliest of:

■       the last day of the month your employment with the Company ends;
■       the date the Plan ends;
■       the last day of the month you stop making the required contributions;
■       the last day of the month you are no longer eligible;
■       the last day of the month UnitedHealthcare receives written notice from Hot Topic, Inc.
        to end your coverage, or the date requested in the notice, if later; or
■       the last day of the month you retire or are pensioned under the Plan, unless specific
        coverage is available for retired or pensioned persons and you are eligible for that
        coverage.

Coverage for your eligible Dependents will end on the earliest of:

■       the date your coverage ends;
■       the last day of the month you stop making the required contributions;
■       the last day of the month UnitedHealthcare receives written notice from Hot Topic, Inc.
        to end your coverage, or the date requested in the notice, if later; or
■       the last day of the month your Dependents no longer qualify as Dependents under this
        Plan.




84                                                              SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 95 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Other Events Ending Your Coverage
The Plan will provide at least thirty days' prior written notice to you that your coverage will
end on the date identified in the notice if you commit an act, practice, or omission that
constituted fraud, or an intentional misrepresentation of a material fact including, but not
limited to, knowingly providing incorrect information relating to another person's eligibility
or status as a Dependent. You may appeal this decision during the 30-day notice period. The
notice will contain information on how to pursue your appeal.

Note: If UnitedHealthcare and Hot Topic, Inc. find that you have performed an act,
practice, or omission that constitutes fraud, or have made an intentional misrepresentation
of material fact Hot Topic, Inc. has the right to demand that you pay back all Benefits Hot
Topic, Inc. paid to you, or paid in your name, during the time you were incorrectly covered
under the Plan.

Coverage for a Disabled Child
If an unmarried enrolled Dependent child with a mental or physical disability reaches an age
when coverage would otherwise end, the Plan will continue to cover the child, as long as:

■    the child is unable to be self-supporting due to a mental or physical handicap or
     disability;
■    the child depends mainly on you for support;
■    you provide to Hot Topic, Inc. proof of the child's incapacity and dependency within 31
     days of the date coverage would have otherwise ended because the child reached a
     certain age; and
■    you provide proof, upon Hot Topic, Inc.'s request, that the child continues to meet these
     conditions.

The proof might include medical examinations at Hot Topic, Inc.'s expense. However, you
will not be asked for this information more than once a year. If you do not supply such
proof within 31 days, the Plan will no longer pay Benefits for that child.

Coverage will continue, as long as the enrolled Dependent is incapacitated and dependent
upon you, unless coverage is otherwise terminated in accordance with the terms of the Plan.

Extended Coverage for Total Disability
If a Covered Person has a Total Disability on the date their coverage under the Plan ends,
their Benefits will not end automatically. The Plan will temporarily extend coverage, only for
treatment of the condition causing the Total Disability. Benefits will be paid until the earlier
of:

■    the Total Disability ends; or
■    seven months from the date coverage would have ended.




85                                                           SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 96 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Continuing Coverage Through COBRA
If you lose your Plan coverage, you may have the right to extend it under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA), as defined in Section 14, Glossop).

Continuation coverage under COBRA is available only to Plans that are subject to the terms
of COBRA. You can contact your Plan Administrator to determine if Hot Topic, Inc. is
subject to the provisions of COBRA.

Continuation Coverage under Federal Law(COBRA)
Much of the language in this section comes from the federal law that governs continuation
coverage. You should call your Plan Administrator if you have questions about your right to
continue coverage.

In order to be eligible for continuation coverage under federal law, you must meet the
definition of a "Qualified Beneficiary". A Qualified Beneficiary is any of the following
persons who were covered under the Plan on the day before a qualifying event:

• an Employee;
• an Employee's enrolled Dependent,including with respect to the Employee's children, a
  child born to or placed for adoption with the Employee during a period of continuation
  coverage under federal law; or
■    an Employee's former Spouse.

Qualifying Events for Continuation Coverage under COBRA
The following table outlines situations in which you may elect to continue coverage under
COBRA for yourself and your Dependents, and the maximum length of time you can
receive continued coverage. These situations are considered qualifying events.


     If Coverage Ends Because of                    You May Elect COBRA.
       the Following Qualifying                                                  For Your
               Events:                    For Yourself     For Your Spouse
                                                                                 Children)

    Your work hours are reduced            18 months           18 months         18 months

    Your employment terminates for
    any reason (other than gross           18 months           18 months         18 months
    misconduct)

    You or your family member
    become eligible for Social Security
    disability benefits at any time        29 months           29 months         29 months
    within the first 60 days of losing
    coverage'
    You die                                   N/A              36 months         36 months




86                                                          SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 97 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


     If Coverage Ends Because of                          You May Elect COBRA
       the Following Qualifying                                                           For Your
               Events:                        For Yourself        For Your Spouse
                                                                                          Child(ren)

   You divorce (or legally separate)               N/A                36 months           36 months

   Your child is no longer an eligible
   family member (e.g., reaches the                N/A                    N/A             36 months
   maximum age limit)
                                                                                           See table
   You become entitled to Medicare                 N/A              See table below
                                                                                            below

   Hot Topic, Inc. files for
   bankruptcy under Title 11, United            36 months             36 months3         36 months3
   States Code.'

'Subject to the following conditions: (i) notice of the disability must be provided within the latest of
60 days after a). the determination of the disability, b). the date of the qualifying event, c). the date
the Qualified Beneficiary would lose coverage under the Plan, and in no event later than the end of
the first 18 months; (ii) the Qualified Beneficiary must agree to pay any increase in the required
 premium for the additional 11 months over the original 18 months; and (iii) if the Qualified
Beneficiary entitled to the 11 months of coverage has non-disabled family members who are also
Qualified Beneficiaries, then those non-disabled Qualified Beneficiaries are also entitled to the
additional 11 months of continuation coverage. Notice of any final determination that the Qualified
Beneficiary is no longer disabled must be provided within 30 days of such determination. Thereafter,
continuation coverage may be terminated on the first day of the month that begins more than 30
days after the date of that determination.

2This is a qualifying event for any retired Employee and his or her enrolled Dependents if there is a
substantial elimination of coverage within one year before or after the date the bankruptcy was filed.

3From the date of the Employee's death if the Employee dies during the continuation coverage.

How Your Medicare Eligibility Affects Dependent COBRA Coverage
The table below outlines how your Dependents' COBRA coverage is impacted if you
become entitled to Medicare.

                                                                              You May Elect
               If Dependent Coverage Ends When:                             COBRA Dependent
                                                                            Coverage For Up To:

   You become entitled to Medicare and don't experience any
                                                                                   18 months
   additional qualifying events
  You become entitled to Medicare, after which you experience
  a second qualifying event* before the initial 18-month period                    36 months
  expires




87                                                                 SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 98 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                                         You May Elect
               If Dependent Coverage Ends When:                        COBRA Dependent
                                                                       Coverage For Up To:

    You experience a qualifying event*, after which you become
    entitled to Medicare before the initial 18-month period
    expires; and, if absent this initial qualifying event, your               36 months
    Medicare entitlement would have resulted in loss of
    Dependent coverage under the Plan

* Your work hours are reduced or your employment is terminated for reasons other than gross
misconduct.

Getting Started
You will be notified by mail if you become eligible for COBRA coverage as a result of a
reduction in work hours or termination of employment. The notification will give you
instructions for electing COBRA coverage, and advise you of the monthly cost. Your
monthly cost is the full cost, including both Employee and Employer costs, plus a 2%
administrative fee or other cost as permitted by law.

You will have up to 60 days from the date you receive notification or 60 days from the date
your coverage ends to elect COBRA coverage, whichever is later. You will then have an
additional 45 days to pay the cost of your COBRA coverage, retroactive to the date your
Plan coverage ended.

During the 60-day election period, the Plan will, only in response to a request from a
provider, inform that provider of your right to elect COBRA coverage, retroactive to the
date your COBRA eligibility began.

While you are a participant in the medical Plan under COBRA, you have the right to change
your coverage election:

■    during Open Enrollment; and
■    following a change in family status, as described under Changing Your Coverage in Section
     2, Introduction.

Notification Requirements
If your covered Dependents lose coverage due to divorce, legal separation, or loss of
Dependent status, you or your Dependents must notify the Plan Administrator within 60
days of the latest of:

■    the date of the divorce, legal separation or an enrolled Dependent's loss of eligibility as
     an enrolled Dependent;
■    the date your enrolled Dependent would lose coverage under the Plan; or
■    the date on which you or your enrolled Dependent are informed of your obligation to
     provide notice and the procedures for providing such notice.


88                                                             SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 99 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

You or your Dependents must also notify the Plan Administrator when a qualifying event
occurs that will extend continuation coverage.

If you or your Dependents fail to notify the Plan Administrator of these events within the 60
day period, the Plan Administrator is not obligated to provide continued coverage to the
affected Qualified Beneficiary. If you are continuing coverage under federal law, you must
notify the Plan Administrator within 60 days of the birth or adoption of a child.

Once you have notified the Plan Administrator, you will then be notified by mail of your
election rights under COBRA.

Notification Requirements for Disability Determination
If you extend your COBRA coverage beyond 18 months because you are eligible for
disability benefits from Social Security, you must provide Human Resources with notice of
the Social Security Administration's determination within 60 days after you receive that
determination, and before the end of your initial 18-month continuation period.

The notice requirements will be satisfied by providing written notice to the Plan
Administrator at the address stated in Section 16, Important Administrative Information. The
contents of the notice must be such that the Plan Administrator is able to determine the
covered Employee and qualified beneficiary(ies), the qualifying event or disability, and the
date on which the qualifying event occurred.

Trade Act of2002
The Trade Act of 2002 amended COBRA to provide for a special second 60-day COBRA
election period for certain Employees who have experienced a termination or reduction of
hours and who lose group health plan coverage as a result. The special second COBRA
election period is available only to a very limited group of individuals: generally, those who
are receiving trade adjustment assistance (TAA) or 'alternative trade adjustment assistance'
under a federal law called the Trade Act of 1974. These Employees are entitled to a second
opportunity to elect COBRA coverage for themselves and certain family members (if they
did not already elect COBRA coverage), but only within a limited period of 60 days from the
first day of the month when an individual begins receiving TAA (or would be eligible to
receive TAA but for the requirement that unemployment benefits be exhausted) and only
during the six months immediately after their group health plan coverage ended.

If an Employee qualifies or may qualify for assistance under the Trade Act of 1974, he or
she should contact the Plan Administrator for additional information. The Employee must
contact the Plan Administrator promptly after qualifying for assistance under the Trade Act
of 1974 or the Employee will lose his or her special COBRA rights. COBRA coverage
elected during the special second election period is not retroactive to the date that Plan
coverage was lost, but begins on the first day of the special second election period.




89                                                          SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 100 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


 When COBRA Ends
COBRA coverage will end, before the maximum continuation period, on the earliest of the
following dates:

 ■   the date, after electing continuation coverage, that coverage is first obtained under any
     other group health plan;
 ■   the date, after electing continuation coverage, that you or your covered Dependent first
     becomes entitled to Medicare;
 ■   the date coverage ends for failure to make the first required premium payment(premium
     is not paid within 45 days);
 ■   the date coverage ends for failure to make any other monthly premium payment
     (premium is not paid within 30 days of its due date);
 ■   the date the entire Plan ends; or
 ■   the date coverage would otherwise terminate under the Plan as described in the
     beginning of this section.

Note: If you selected continuation coverage under a prior plan which was then replaced by
coverage under this Plan, continuation coverage will end as scheduled under the prior plan
or in accordance with the terminating events listed in this section, whichever is earlier.

 Uniformed Services Employment and Reemployment Rights Act
An Employee who is absent from employment for more than 30 days by reason of service in
the Uniformed Services may elect to continue Plan coverage for the Employee and the
Employee's Dependents in accordance with the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended (USERRA).

The terms "Uniformed Services" or "Military Service" mean the Armed Forces, the Army
National Guard and the Air National Guard when engaged in active duty for training,
inactive duty training, or full-time National Guard duty, the commissioned corps of the
Public Health Service, and any other category of persons designated by the President in time
of war or national emergency.

If qualified to continue coverage pursuant to the USERRA, Employees may elect to
continue coverage under the Plan by notifying the Plan Administrator in advance, and
providing payment of any required contribution for the health coverage. This may include
the amount the Plan Administrator normally pays on an Employee's behalf. If an
Employee's Military Service is for a period of time less than 31 days, the Employee may not
be required to pay more than the regular contribution amount,if any, for continuation of
health coverage.




90                                                            SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 101 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 An Employee may continue Plan coverage under USERRA for up to the lesser of:

 ■   the 24 month period beginning on the date of the Employee's absence from work; or
 ■   the day after the date on which the Employee fails to apply for, or return to, a position
     of employment.

Regardless of whether an Employee continues health coverage, if the Employee returns to a
position of employment, the Employee's health coverage and that of the Employee's eligible
Dependents will be reinstated under the Plan. No exclusions or waiting period may be
imposed on an Employee or the Employee's eligible Dependents in connection with this
reinstatement, unless a Sickness or Injury is determined by the Secretary of Veterans Affairs
to have been incurred in, or aggravated during, the performance of military service.

You should call the Plan Administrator if you have questions about your rights to continue
health coverage under USERRA.




91                                                           SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 102 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 13 - OTHER IMPORTANT INFORMATION

     What this section includes:
     ■ Court-ordered Benefits for Dependent children;
     ■    Your relationship with UnitedHealthcare and Hot Topic, Inc.;
     ■    Relationships with providers;
     ■    Interpretation of Benefits;
     ■    Information and records;
     ■    Incentives to providers and you;
     ■    The future of the Plan; and
     ■    How to access the official Plan documents.


Qualified Medical Child Support Orders(QMCSOs)
A qualified medical child support order(QMCSO)is a judgment, decree or order issued by a
court or appropriate state agency that requires a child to be covered for medical benefits.
Generally, a QMCSO is issued as part of a paternity, divorce, or other child support
settlement.

If the Plan receives a medical child support order for your child that instructs the Plan to
cover the child, the Plan Administrator will review it to determine if it meets the
requirements for a QMCSO. If it determines that it does, your child will be enrolled in the
Plan as your Dependent, and the Plan will be required to pay Benefits as directed by the
order.

You may obtain, without charge, a copy of the procedures governing QMCSOs from the
Plan Administrator.

Note: A National Medical Support Notice will be recognized as a QMCSO if it meets the
requirements of a QMCSO.

Your Relationship with UnitedHealthcare and Hot Topic, Inc.
In order to make choices about your health care coverage and treatment, Hot Topic, Inc.
believes that it is important for you to understand how UnitedHealthcare interacts with the
Plan Sponsor's benefit Plan and how it may affect you. UnitedHealthcare helps administer
the Plan Sponsor's benefit plan in which you are enrolled. UnitedHealthcare does not
provide medical services or make treatment decisions. This means:

 ■       UnitedHealthcare communicates to you decisions about whether the Plan will cover or
         pay for the health care that you may receive (the Plan pays for Covered Health Services,
         which are more fully described in this SPD); and
 ■       the Plan may not pay for all treatments you or your Physician may believe are necessary.
         If the Plan does not pay, you will be responsible for the cost.


92                                                      SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 103 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Hot Topic, Inc. and UnitedHealthcare may use individually identifiable information about
you to identify for you (and you alone) procedures, products or services that you may find
valuable. Hot Topic, Inc. and UnitedHealthcare will use individually identifiable information
about you as permitted or required by law, including in operations and in research. Hot
Topic, Inc. and UnitedHealthcare will use de-identified data for commercial purposes
including research.

 Relationship with Providers
The relationships between Hot Topic, Inc., UnitedHealthcare and Network providers are
solely contractual relationships between independent contractors. Network providers are not
Hot Topic, Inc.'s agents or employees, nor are they agents or employees of
UnitedHealthcare. Hot Topic, Inc. and any of its employees are not agents or employees of
Network providers, nor are UnitedHealthcare and any of its employees agents or employees
of Network providers.

Hot Topic, Inc. and UnitedHealthcare do not provide health care services or supplies, nor
do they practice medicine. Instead, Hot Topic, Inc. and UnitedHealthcare arrange for health
care providers to participate in a Network and pay Benefits. Network providers are
independent practitioners who run their own offices and facilities. UnitedHealthcare's
credentialing process confirms public information about the providers' licenses and other
credentials, but does not assure the quality of the services provided. They are not Hot Topic,
Inc.'s employees nor are they employees of UnitedHealthcare. Hot Topic, Inc. and
UnitedHealthcare do not have any other relationship with Network providers such as
principal-agent or joint venture. Hot Topic, Inc. and UnitedHealthcare are not liable for any
act or omission of any provider.

UnitedHealthcare is not considered to be an employer of the Plan Administrator for any
purpose with respect to the administration or provision of benefits under this Plan.

Hot Topic, Inc. is solely responsible for:

 ■   enrollment and classification changes (including classification changes resulting in your
     enrollment or the termination of your coverage);
■    the timely payment of Benefits; and
 ■   notifying you of the termination or modifications to the Plan.


Your Relationship with Providers
The relationship between you and any provider is that of provider and patient. Your
provider is solely responsible for the quality of the services provided to you. You:

 ■   are responsible for choosing your own provider;
 ■   are responsible for paying, directly to your provider, any amount identified as a member
     responsibility, including Copayments, Coinsurance, any Annual Deductible and any
     amount that exceeds Eligible Expenses;




93                                                    SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 104 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■   are responsible for paying, directly to your provider, the cost of any non-Covered Health
     Service;
 ■   must decide if any provider treating you is right for you (this includes Network providers
     you choose and providers to whom you have been referred); and
 ■   must decide with your provider what care you should receive.


 Interpretation of Benefits
Hot Topic, Inc. and UnitedHealthcare have the sole and exclusive discretion to:

 ■ interpret Benefits under the Plan;
 ■ interpret the other terms, conditions, limitations and exclusions of the Plan, including
   this SPD and any Riders and/or Amendments; and
 ■   make factual determinations related to the Plan and its Benefits.

Hot Topic, Inc. and UnitedHealthcare may delegate this discretionary authority to other
persons or entities that provide services in regard to the administration of the Plan.

In certain circumstances, for purposes of overall cost savings or efficiency, Hot Topic, Inc.
may, in its discretion, offer Benefits for services that would otherwise not be Covered Health
Services. The fact that Hot Topic, Inc. does so in any particular case shall not in any way be
deemed to require Hot Topic, Inc. to do so in other similar cases.

 Information and Records
Hot Topic, Inc. and UnitedHealthcare may use your individually identifiable health
information to administer the Plan and pay claims, to identify procedures, products, or
services that you may find valuable, and as otherwise permitted or required by law. Hot
Topic, Inc. and UnitedHealthcare may request additional information from you to decide
your claim for Benefits. Hot Topic, Inc. and UnitedHealthcare will keep this information
confidential. Hot Topic, Inc. and UnitedHealthcare may also use your de-identified data for
commercial purposes, including research, as permitted by law.

By accepting Benefits under the Plan, you authorize and direct any person or institution that
has provided services to you to furnish Hot Topic, Inc. and UnitedHealthcare with all
information or copies of records relating to the services provided to you. Hot Topic, Inc.
and UnitedHealthcare have the right to request this information at any reasonable time. This
applies to all Covered Persons, including enrolled Dependents whether or not they have
signed the Employee's enrollment form. Hot Topic, Inc. and UnitedHealthcare agree that
such information and records will be considered confidential.

Hot Topic, Inc. and UnitedHealthcare have the right to release any and all records
concerning health care services which are necessary to implement and administer the terms
of the Plan, for appropriate medical review or quality assessment, or as Hot Topic, Inc. is
required to do by law or regulation. During and after the term of the Plan, Hot Topic, Inc.
and UnitedHealthcare and its related entities may use and transfer the information gathered



94                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 105 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 under the Plan in a de-identified format for commercial purposes, including research and
 analytic purposes.

 For complete listings of your medical records or billing statements Hot Topic, Inc.
 recommends that you contact your health care provider. Providers may charge you
 reasonable fees to cover their costs for providing records or completing requested forms.

If you request medical forms or records from UnitedHealthcare, they also may charge you
reasonable fees to cover costs for completing the forms or providing the records.

In some cases, Hot Topic, Inc. and UnitedHealthcare will designate other persons or entities
to request records or information from or related to you, and to release those records as
necessary. UnitedHealthcare's designees have the same rights to this information as does the
Plan Administrator.

 Incentives to Providers
Network providers may be provided financial incentives by UnitedHealthcare to promote
the delivery of health care in a cost efficient and effective manner. These financial incentives
are not intended to affect your access to health care.

Examples of financial incentives for Network providers are:

 ■   bonuses for performance based on factors that may include quality, member satisfaction,
     and/or cost-effectiveness; or
 ■   a practice called capitation which is when a group of Network providers receives a
     monthly payment from UnitedHealthcare for each Covered Person who selects a
     Network provider within the group to perform or coordinate certain health services. The
     Network providers receive this monthly payment regardless of whether the cost of
     providing or arranging to provide the Covered Person's health care is less than or more
     than the payment.

If you have any questions regarding financial incentives you may contact the telephone
number on your ID card. You can ask whether your Network provider is paid by any
financial incentive, including those listed above; however, the specific terms of the contract,
including rates of payment, are confidential and cannot be disclosed. In addition, you may
choose to discuss these financial incentives with your Network provider.

 Incentives to You
Sometimes you may be offered coupons or other incentives to encourage you to participate
in various wellness programs or certain disease management programs, surveys, discount
programs and/or programs to seek care in a more cost effective setting and/or from
Designated Providers. In some instances, these programs may be offered in combination
with a non-UnitedHealthcare entity. The decision about whether or not to participate is
yours alone but Hot Topic, Inc. recommends that you discuss participating in such programs
with your Physician. These incentives are not Benefits and do not alter or affect your
Benefits. You may call the number on the back of your ID card if you have any questions.
Additional information may be found in Section 7, Clinical Programs and Resources.


95                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 106 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Rebates and Other Payments
Hot Topic, Inc. and UnitedHealthcare may receive rebates for certain drugs that are
administered to you in a Physician's office, or at a Hospital or Alternate Facility. This
includes rebates for those drugs that are administered to you before you meet your Annual
Deductible. Hot Topic, Inc. and UnitedHealthcare may pass a portion of these rebates on to
you. When rebates are passed on to you, they may be taken into account in determining your
Copays and/or Coinsurance.

Workers' Compensation Not Affected
Benefits provided under the Plan do not substitute for and do not affect any requirements
for coverage by workers' compensation insurance.

 Future of the Plan
Although the Company expects to continue the Plan indefinitely, it reserves the right to
discontinue, alter or modify the Plan in whole or in part, at any time and for any reason, at
its sole determination.

The Company's decision to terminate or amend a Plan may be due to changes in federal or
state laws governing employee benefits, the requirements of the Internal Revenue Code or
any other reason. A plan change may transfer plan assets and debts to another plan or split a
plan into two or more parts. If the Company does change or terminate a plan, it may decide
to set up a different plan providing similar or different benefits.

If this Plan is terminated, Covered Persons will not have the right to any other Benefits from
the Plan, other than for those claims incurred prior to the date of termination, or as
otherwise provided under the Plan. In addition, if the Plan is amended, Covered Persons
may be subject to altered coverage and Benefits.

The amount and form of any final benefit you receive will depend on any Plan document or
contract provisions affecting the Plan and Company decisions. After all Benefits have been
paid and other requirements of the law have been met, certain remaining Plan assets will be
turned over to the Company and others as may be required by any applicable law.

Plan Document
This Summary Plan Description (SPD) represents an overview of your Benefits. In the event
there is a discrepancy between the SPD and the official plan document, the plan document
will govern. A copy of the plan document is available for your inspection during regular
business hours in the office of the Plan Administrator. You (or your personal representative)
may obtain a copy of this document by written request to the Plan Administrator, for a
nominal charge.




96                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 107 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Review and Determine Benefits in Accordance with UnitedHealthcare
 Reimbursement Policies
 UnitedHealthcare develops its reimbursement policy guidelines, in its sole discretion, in
 accordance with one or more of the following methodologies:

 ■   As indicated in the most recent edition of the Current Procedural Terminology (CPT), a
     publication of the American Medical Association, and/or the Centersfor Medicare and
     Medicaid Services (CMS).
 ■   As reported by generally recognized professionals or publications.
 ■   As used for Medicare.
 ■   As determined by medical staff and outside medical consultants pursuant to other
     appropriate sources or determinations that UnitedHealthcare accepts.
     Following evaluation and validation of certain provider billings (e.g., error, abuse and
     fraud reviews), UnitedHealthcare's reimbursement policies are applied to provider
     billings. UnitedHealthcare shares its reimbursement policies with Physicians and other
     providers in UnitedHealthcare's Network through UnitedHealthcare's provider website.
     Network Physicians and providers may not bill you for the difference between their
     contract rate (as may be modified by UnitedHealthcare's reimbursement policies) and the
     billed charge. However, non-Network providers are not subject to this prohibition, and
     may bill you for any amounts the Plan does not pay, including amounts that are denied
     because one of UnitedHealthcare's reimbursement policies does not reimburse (in whole
     or in part) for the service billed. You may obtain copies of UnitedHealthcare's
     reimbursement policies for yourself or to share with your non-Network Physician or
     provider by going to www.myuhc.com or by calling the telephone number on your ID
     card.

UnitedHealthcare may apply a reimbursement methodology established by Optumhisight
and/or a third party vendor, which is based on CMS coding principles, to determine
appropriate reimbursement levels for Emergency Health Care Services. The methodology is
usually based on elements reflecting the patient complexity, direct costs, and indirect costs of
an Emergency Health Care Service. If the methodology(ies) currently in use become no
longer available, UnitedHealthcare will use a comparable methodology(ies).
UnitedHealthcare and Opt/iv/insight are related companies through common ownership by
UnitedHealth Group. Refer to UnitedHealthcare's website at www.myuhc.com for
information regarding the vendor that provides the applicable methodology.




97                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 108 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 14 - GLOSSARY

    What this section includes:
    ■ Definitions of terms used throughout this SPD.

Many of the terms used throughout this SPD may be unfamiliar to you or have a specific
meaning with regard to the way the Plan is administered and how Benefits are paid. This
section defines terms used throughout this SPD, but it does not describe the Benefits
provided by the Plan.

Addendum - any attached written description of additional or revised provisions to the
Plan. The benefits and exclusions of this SPD and any amendments thereto shall apply to
the Addendum except that in the case of any conflict between the Addendum and SPD
and/or Amendments to the SPD, the Addendum shall be controlling.

Alternate Facility - a health care facility that is not a Hospital and that provides one or
more of the following services on an outpatient basis, as permitted by law:

■     surgical services;
■     Emergency Health Services; or
■     rehabilitative, laboratory, diagnostic or therapeutic services.

An Alternate Facility may also provide Mental Health or Substance Use Disorder Services on
an outpatient basis or inpatient basis (for example a Residential Treatment Facility).

Amendment - any attached written description of additional or alternative provisions to the
Plan. Amendments are effective only when distributed by the Plan Sponsor or the Plan
Administrator. Amendments are subject to all conditions, limitations and exclusions of the
Plan, except for those that the amendment is specifically changing.

Annual Deductible (or Deductible) - the amount of Eligible Expenses you must pay for
Covered Health Services in a calendar year before you are eligible to begin receiving Benefits
in that calendar year. The Deductible is shown in the first table in Section 5, Plan Highlights.

Autism Spectrum Disorders - a condition marked by enduring problems communicating
and interacting with others, along with restricted and repetitive behavior, interests or
activities.

Benefits - Plan payments for Covered Health Services, subject to the terms and conditions
of the Plan and any Addendums and/or Amendments.

Body Mass Index(BMI)- a calculation used in obesity risk assessment which uses a
person's weight and height to approximate body fat.

BMI - see Body Mass Index (BMI).




98                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 109 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Cancer Resource Services (CRS)- a program administered by UnitedHealthcare or its
affiliates made available to you by Hot Topic, Inc. The CRS program provides:

 ■   specialized consulting services, on a limited basis, to Employees and enrolled
     Dependents with cancer;
 ■   access to cancer centers with expertise in treating the most rare or complex cancers; and
 ■   education to help patients understand their cancer and make informed decisions about
     their care and course of treatment.

Care CoordinationSM - programs provided by UnitedHealthcare that focus on prevention,
education, and closing the gaps in care designed to encourage an efficient system of care for
you and your covered Dependents.

CHD - see Congenital Heart Disease (CHD).

Claims Administrator - UnitedHealthcare (also known as United Healthcare Services, Inc.)
and its affiliates, who provide certain claim administration services for the Plan.

Clinical Trial - a scientific study designed to identify new health services that improve
health outcomes. In a Clinical Trial, two or more treatments are compared to each other and
the patient is not allowed to choose which treatment will be received.

COBRA - see Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).

Coinsurance - the percentage of Eligible Expenses you are required to pay for certain
Covered Health Services as described in Section 3, How the Plan Works.

Company - Hot Topic, Inc.

 Complications of Pregnancy - a condition suffered by a Dependent child that requires
 medical treatment before or after Pregnancy ends.

 Congenital Anomaly - a physical developmental defect that is present at birth and is
 identified within the first twelve months of birth.

 Congenital Heart Disease(CHD)- any structural heart problem or abnormality that has
 been present since birth. Congenital heart defects may:

 ■   be passed from a parent to a child (inherited);
 ■   develop in the fetus of a woman who has an infection or is exposed to radiation or other
     toxic substances during her Pregnancy; or
 ■   have no known cause.

 Consolidated Omnibus Budget Reconciliation Act of 1985(COBRA)- a federal law
 that requires employers to offer continued health insurance coverage to certain employees
 and their dependents whose group health insurance has been terminated.



99                                                                       SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 110 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN

Copayment (or Copay) - the set dollar amount you are required to pay for certain Covered
Health Services as described in Section 3, How the Plan Works.

Cosmetic Procedures - procedures or services that change or improve appearance without
significantly improving physiological function, as determined by the Claims Administrator.
Reshaping a nose with a prominent bump is a good example of a Cosmetic Procedure
because appearance would be improved, but there would be no improvement in function
like breathing.

Cost-Effective - the least expensive equipment that performs the necessary function. This
term applies to Durable Medical Equipment and prosthetic devices.

Covered Health Services - those health services, including services, supplies or
Pharmaceutical Products, which the Claims Administrator determines to be:

 ■     Provided for the purpose of preventing, evaluating, diagnosing or treating a Sickness,
       Injury, Mental Illness, substance-related and addictive disorders, condition, disease or its
       symptoms.
 ■     In accordance with Generally Accepted Standards of Medical Practice.
 ■     Medically Necessary.
 ■     Described as a Covered Health Service in this SPD under Section 5, Plan Highlights and
       6, Additional Coverage Details and Section 15, Outpatient Prescription Drugs.
 ■     Provided to a Covered Person who meets the Plan's eligibility requirements, as described
       under Eligibility in Section 2, Introduction.
 ■     Not otherwise excluded in this SPD under Section 8, Exclusions and Limitations or
       Section 15, Outpatient Prescription Drugs.
Covered Person - either the Employee or an enrolled Dependent only while enrolled and
eligible for Benefits under the Plan. References to "you" and "your" throughout this SPD are
references to a Covered Person.

 CRS - see Cancer Resource Services (CRS).

Custodial Care - services that do not require special skills or training and that:

 ■     provide assistance in activities of daily living (including but not limited to feeding,
       dressing, bathing, ostomy care, incontinence care, checking of routine vital signs,
       transferring and ambulating);
 ■     are provided for the primary purpose of meeting the personal needs of the patient or
       maintaining a level of function (even if the specific services are considered to be skilled
       services), as opposed to improving that function to an extent that might allow for a more
       independent existence; or
 ■     do not require continued administration by trained medical personnel in order to be
       delivered safely and effectively.




 100                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 111 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Deductible - see Annual Deductible.

Dependent - an individual who meets the eligibility requirements specified in the Plan, as
described under Eligibilio in Section 2, Introduction. A Dependent does not include anyone
who is also enrolled as an Employee. No one can be a Dependent of more than one
Employee.

Designated Provider - a provider and/or facility that:

 ■    Has entered into an agreement with the Claims Administrator, or with an organization
      contracting on the Claims Administrator's behalf, to provide Covered Health Services
      for the treatment of specific diseases or conditions; or
 ■    The Claims Administrator has identified through the Claims Administrator's designation
      programs as a Designated Provider. Such designation may apply to specific treatments,
      conditions and/or procedures.

A Designated Provider may or may not be located within your geographic area. Not all
Network Hospitals or Network Physicians are Designated Providers.

You can find out if your provider is a Designated Provider by contacting the Claims
Administrator at www.myuhc.com or the telephone number on your ID card.

Designated Virtual Network Provider - a provider or facility that has entered into an
agreement with UnitedHealthcare, or with an organization contracting on
UnitedHealthcare's behalf, to deliver Covered Health Services via interactive audio and video
modalities.

DME - see Durable Medical Equipment(DME).

Domestic Partner - an individual of the same or opposite sex with whom you have
established a domestic partnership as described below.

A domestic partnership is a relationship between an Employee and one other person of the
same or opposite sex. Both persons must:

■     not be so closely related that marriage would otherwise be prohibited;
■     not be legally married to, or the Domestic Partner of, another person under either
      statutory or common law;
■     be at least 18 years old;
■     live together and share the common necessities of life;
■     be mentally competent to enter into a contract; and
■     be financially interdependent and have furnished documents to support at least two of
      the following conditions of such financial interdependence:

      — They have a single dedicated relationship of at least six months duration.



101                                                                      SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 112 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

          They have joint ownership of a residence.
      — They have at least two of the following:
          ♦ A joint ownership of an automobile.
          ♦ A joint checking, bank or investment account.
          ♦ A joint credit account.
          ♦ A lease for a residence identifying both partners as tenants.
          ♦ A will and/or life insurance policies which designates the other as primary
            beneficiary.
Domiciliary Care - living arrangements designed to meet the needs of people who cannot
live independently but do not require Skilled Nursing Facility services.

Durable Medical Equipment(DME)- medical equipment that is all of the following:

■     used to serve a medical purpose with respect to treatment of a Sickness, Injury or their
      symptoms;
■     not disposable;
■     not of use to a person in the absence of a Sickness, Injury or their symptoms;
■     durable enough to withstand repeated use;
■     not implantable within the body; and
■     appropriate for use, and primarily used, within the home.

Eligible Expenses — for Covered Health Services, incurred while the Plan is in effect,
Eligible Expenses are determined by UnitedHealthcare as stated below and as detailed in
Section 3, How the Plan Works.

Eligible Expenses are determined solely in accordance with UnitedHealthcare's
reimbursement policy guidelines. UnitedHealthcare develops the reimbursement policy
guidelines, in UnitedHealthcare's discretion, following evaluation and validation of all
provider billings in accordance with one or more of the following methodologies:

■     as indicated in the most recent edition of the Current Procedural Terminology (CPT), a
      publication of the American Medical Association, and/or the Centers for Medicare and
      Medicaid Services (CMS);
■     as reported by generally recognized professionals or publications;
■     as used for Medicare; or
■     as determined by medical staff and outside medical consultants pursuant to other
      appropriate source or determination that UnitedHealthcare accepts.




102                                                                        SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 113 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


Emergency - a medical condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) so that a prudent layperson, who possesses an average knowledge of
 health and medicine, could reasonably expect the absence of immediate medical attention to
 result in any of the following:

• Placing the health of the Covered Person (or, with respect to a pregnant woman, the
  health of the woman or her unborn child) in serious jeopardy.
• Serious impairment to bodily functions.
• Serious dysfunction of any bodily organ or part.

Emergency Health Services - with respect to Emergency, both of the following:

• A medical screening examination (as required under section 1867 ofthe Social Security Act,
  42 U.S.C. 13.95dd) that is within the capability of the emergency department of a
  Hospital, including ancillary services routinely available to the emergency department to
  evaluate such Emergency.
• Such further medical examination and treatment, to the extent they are within the
  capabilities of the staff and facilities available at the Hospital, as are required under
  section 1867 ofthe Social Security Act(42 U.S.C. 1395dd(e)(3)).
Employer - Hot Topic, Inc.

EOB - see Explanation of Benefits (EOB).

Experimental or Investigational Services — medical, surgical, diagnostic, psychiatric,
mental health, substance-related and addictive disorders or other health care services,
technologies, supplies, treatments, procedures, drug therapies, medications or devices that, at
the time the Claims Administrator make a determination regarding coverage in a particular
case, are determined to be any of the following:

• Not approved by the U.S. Food and Drug Administration (FDA)to be lawfully marketed
  for the proposed use and not identified in the American Hospital Formula°, Service or the
  United States Pharmacopoeia Dispensing Information as appropriate for the proposed use.
• Subject to review and approval by any institutional review board for the proposed use
 (Devices which are FDA approved under the Humanitarian Use Device exemption are not
  considered to be Experimental or Investigational.)
• The subject of an ongoing Clinical Trial that meets the definition of a Phase I, II or III
  Clinical Trial set forth in the FDA regulations, regardless of whether the trial is actually
  subject to FDA oversight.

Exceptions:

• Clinical Trials for which Benefits are available as described under Clinical Trials in Section
  6,Additional Coverage Details.




 103                                                                       SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 114 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■    If you are not a participant in a qualifying Clinical Trial as described under Section 6,
      Additional Coverage Details, and have a Sickness or condition that is likely to cause death
      within one year of the request for treatment, the Claims Administrator may, at its
      discretion, consider an otherwise Experimental or Investigational Service to be a
      Covered Health Service for that Sickness or condition. Prior to such consideration, the
      Claims Administrator must determine that, although unproven, the service has
      significant potential as an effective treatment for that Sickness or condition.

Explanation of Benefits(EOB)- a statement provided by UnitedHealthcare to you, your
Physician, or another health care professional that explains:

 ■    the Benefits provided (if any);
 ■    the allowable reimbursement amounts;
 ■    Deductibles;
 ■    Coinsurance;
 ■    any other reductions taken;
 ■    the net amount paid by the Plan; and
 ■    the reason(s) why the service or supply was not covered by the Plan.

 Genetic Testing - examination of blood or other tissue for chromosomal and DNA
 abnormalities and alterations, or other expressions of gene abnormalities that may indicate
 an increased risk for developing a specific disease or disorder.

Health Statement(s) - a single, integrated statement that summarizes EOB information by
providing detailed content on account balances and claim activity.

Home Health Agency - a program or organization authorized by law to provide health
care services in the home.

Hospital - an institution, operated as required by law, which is:

 ■    primarily engaged in providing health services, on an inpatient basis, for the acute care
      and treatment of sick or injured individuals. Care is provided through medical, mental
      health, substance use disorders, diagnostic and surgical facilities, by or under the
      supervision of a staff of Physicians; and
 ■    has 24 hour nursing services.

A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a
Skilled Nursing Facility, convalescent home or similar institution.

Injury - bodily damage other than Sickness, including all related conditions and recurrent
symptoms.

Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a
special unit of a Hospital designated as an Inpatient Rehabilitation Facility) that provides


104                                                                         SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 115 of 305


                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN


 rehabilitation services (including physical therapy, occupational therapy and/or speech
 therapy) on an inpatient basis, as authorized by law.

Inpatient Stay - an uninterrupted confinement, following formal admission to a Hospital,
Skilled Nursing Facility or Inpatient Rehabilitation Facility.

Intensive Behavioral Therapy (IBT) — outpatient behavioral/educational services that aim
to reinforce adaptive behaviors, reduce maladaptive behaviors and improve the mastery of
functional age appropriate skills in people with Autism Spectrum Disorders. Examples
include Applied Behavior Analysis(ABA), The Denver Model, and Relationship Development
Intervention (RDI).

Intensive Outpatient Treatment - a structured outpatient mental health or substance-
related and addictive disorders treatment program that may be free-standing or Hospital-
based and provides services for at least three hours per day, two or more days per week.

Intermittent Care - skilled nursing care that is provided or needed either:

 ■     fewer than seven days each week; or
 ■     fewer than eight hours each day for periods of 21 days or less.

Exceptions may be made in special circumstances when the need for additional care is finite
and predictable.

Kidney Resource Services (KRS)- a program administered by UnitedHealthcare or its
affiliates made available to you by Hot Topic, Inc. The KRS program provides:

 ■     specialized consulting services to Employees and enrolled Dependents with ESRD or
       chronic kidney disease;
 ■     access to dialysis centers with expertise in treating kidney disease; and
 ■     guidance for the patient on the prescribed plan of care.
Medicaid - a federal program administered and operated individually by participating state
and territorial governments that provides medical benefits to eligible low-income people
needing health care. The federal and state governments share the program's costs.

Medically Necessary - health care services that are all of the following as determined by
the Claims Administrator or its designee, within the Claims Administrator's sole discretion.
The services must be:

 ■     In accordance with Generally Accepted Standards ofMedical Practice.
 ■     Clinically appropriate, in terms of type, frequency, extent, service site and duration, and
       considered effective for your Sickness, Injury, Mental Illness, substance-related and
       addictive disorders, disease or its symptoms.
 ■     Not mainly for your convenience or that of your doctor or other health care provider.




 105                                                                         SECTION 14 -GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 116 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■     Not more costly than an alternative drug, service(s), service site or supply that is at least
       as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or
       treatment of your Sickness, Injury, disease or symptoms.

 Generally Accepted Standards ofMedical Practice are standards that are based on credible scientific
 evidence published in peer-reviewed medical literature generally recognized by the relevant
 medical community, relying primarily on controlled clinical trials, or, if not available,
 observational studies from more than one institution that suggest a causal relationship
 between the service or treatment and health outcomes.

 If no credible scientific evidence is available, then standards that are based on Physician
 specialty society recommendations or professional standards of care may be considered. The
 Claims Administrator reserves the right to consult expert opinion in determining whether
 health care services are Medically Necessary. The decision to apply Physician specialty
 society recommendations, the choice of expert and the determination of when to use any
 such expert opinion, shall be within the Claims Administrator's sole discretion.

The Claims Administrator develops and maintains clinical policies that describe the Generally
Accepted Standards ofMedical Practice scientific evidence, prevailing medical standards and
clinical guidelines supporting its determinations regarding specific services. These clinical
policies (as developed by the Claims Administrator and revised from time to time), are
available to Covered Persons on www.myuhc.com or by calling the number on your ID
card, and to Physicians and other health care professionals on www.UHCprovider.com.

 Medicare - Parts A, B, C and D of the insurance program established by Title XVIII,
 United States Social Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later
 amended.

 Mental Health Services - Covered Health Services for the diagnosis and treatment of those
 mental health or psychiatric categories that are listed in the current edition of the International
 Classification ofDiseases section on Mental and Behavioral Disorders or the Diagnostic and Statistical
 Manual ofthe American Psychiatric Association, The fact that a condition is listed in the current
 edition of the International Classification ofDiseases section on Mental and Behavioral Disorders or
 Diagnostic and Statistical Manual ofthe American Psychiatric Association does not mean that
 treatment for the condition is a Covered Health Service.

 Mental Health/Substance Use Disorder(MH/SUD)Administrator - the organization
 or individual designated by Hot Topic, Inc. who provides or arranges Mental Health and
 Substance Use Disorder Services under the Plan.

 Mental Illness — those mental health or psychiatric diagnostic categories listed in the
 current edition of the International Classification ofDiseases section on Mental and Behavioral
 Disorders or Diagnostic and Statistical Manual ofthe American Psychiatric Association. The fact that a
 condition is listed in the current edition of the International Classification ofDiseases section on
 Mental and Behavioral Disorders or Diagnostic and Statistical Manual ofthe American Psychiatric
 Association does not mean that treatment for the condition is a Covered Health Service.




 106                                                                           SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 117 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Network - when used to describe a provider of health care services, this means a provider
that has a participation agreement in effect (either directly or indirectly) with the Claims
Administrator or with its affiliate to participate in the Network; however, this does not
include those providers who have agreed to discount their charges for Covered Health
Services. The Claims Administrator's affiliates are those entities affiliated with the Claims
Administrator through common ownership or control with the Claims Administrator or
with the Claims Administrator's ultimate corporate parent, including direct and indirect
subsidiaries.

A provider may enter into an agreement to provide only certain Covered Health Services,
but not all Covered Health Services, or to be a Network provider for only some products. In
this case, the provider will be a Network provider for the Covered Health Services and
products included in the participation agreement, and a non-Network provider for other
Covered Health Services and products. The participation status of providers will change
from time to time.

Network Benefits - description of how Benefits are paid for Covered Health Services
provided by Network providers. Refer to Section 5, Plan Highlights for details about how
Network Benefits apply.

New Pharmaceutical Product - a Pharmaceutical Product or new dosage form of a
previously approved Pharmaceutical Product. It applies to the period of time starting on the
date the Pharmaceutical Product or new dosage form is approved by the U.S. Food and Drug
Administration (FDA)and ends on the earlier of the following dates.

 ■ The date it is reviewed.
 ■     December 31st of the following calendar year.


Open Enrollment - the period of time, determined by Hot Topic, Inc., during which
eligible Employees may enroll themselves and their Dependents under the Plan. Hot Topic,
Inc. determines the period of time that is the Open Enrollment period.

Out-of-Pocket Maximum - the maximum amount you pay every calendar year. Refer to
Section 5, Plan Highlights for the Out-of-Pocket Maximum amount. See Section 3, How the
Plan Works for a description of how the Out-of-Pocket Maximum works.

Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a
free-standing or Hospital-based program and that provides services for at least 20 hours per
week.

Pharmaceutical Product(s) — U.S. Food and Drug Administration (FDA)-approved
prescription medications or products administered in connection with a Covered Health
Service by a Physician.

Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and
qualified by law.




 107                                                                     SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 118 of 305


                                                                  HOT TOPIC, INC. MEDICAL CHOICE PLAN

Please note: Any podiatrist, dentist, psychologist, chiropractor, optometrist or other provider
who acts within the scope of his or her license will be considered on the same basis as a
Physician. The fact that a provider is described as a Physician does not mean that Benefits
for services from that provider are available to you under the Plan.

Plan - The Hot Topic, Inc. Medical Plan.

Plan Administrator - Hot Topic, Inc. or its designee.

Plan Sponsor - Hot Topic, Inc.

Pregnancy - includes prenatal care, postnatal care, childbirth, and any complications
associated with the above.

Primary Physician - a Physician who has a majority of his or her practice in general
pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.

Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by
licensed nurses in an inpatient or a home setting when any of the following are true:

 ■     no skilled services are identified;
 ■     skilled nursing resources are available in the facility;
 ■     the skilled care can be provided by a Home Health Agency on a per visit basis for a
       specific purpose; or
 ■     the service is provided to a Covered Person by an independent nurse who is hired
       directly by the Covered Person or his/her family. This includes nursing services provided
       on an inpatient or a home-care basis, whether the service is skilled or non-skilled
       independent nursing.

Reconstructive Procedure - a procedure performed to address a physical impairment
where the expected outcome is restored or improved function. The primary purpose of a
Reconstructive Procedure is either to treat a medical condition or to improve or restore
physiologic function. Reconstructive Procedures include surgery or other procedures which
are associated with an Injury, Sickness or Congenital Anomaly. The primary result of the
procedure is not changed or improved physical appearance. The fact that a person may
suffer psychologically as a result of the impairment does not classify surgery or any other
procedure done to relieve the impairment as a Reconstructive Procedure.

Residential Treatment— treatment in a facility which provides Mental Health Services or
Substance Use Disorders Services treatment. The facility meets all of the following
requirements:

 ■     It is established and operated in accordance with applicable state law for Residential
       Treatment programs.
 ■   It provides a program of treatment under the active participation and direction of a
     Physician and approved by the Mental Health/Substance Use Disorders Administrator.



 108                                                                           SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 119 of 305


                                                                  HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■ It has or maintains a written, specific and detailed treatment program requiring full-time
   residence and full-time participation by the patient.
 ■     It provides at least the following basic services in a 24-hour per day, structured milieu:
           Room and board.
           Evaluation and diagnosis.
       -   Counseling.
       -   Referral and orientation to specialized community resources.

 A Residential Treatment facility that qualifies as a Hospital is considered a Hospital.

Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-
private Room is a Covered Health Service, the difference in cost between a Semi-private
Room and a private room is a benefit only when a private room is necessary in terms of
generally accepted medical practice, or when a Semi-private Room is not available.

Shared Savings Program — a program in which UnitedHealthcare may obtain a discount to
a non-Network provider's billed charges. This discount is usually based on a schedule
previously agreed to by the non-Network provider. When this happens, you may experience
lower out-of-pocket amounts. Plan coinsurance and deductibles would still apply to the
reduced charge. Sometimes Plan provisions or administrative practices conflict with the
scheduled rate, and a different rate is determined by UnitedHealthcare. In this case the non-
Network provider may bill you for the difference between the billed amount and the rate
determined by UnitedHealthcare. If this happens you should call the number on your ID
Card. Shared Savings Program providers are not Network providers and are not credentialed
by UnitedHealthcare.

Sickness - physical illness, disease or Pregnancy. The term Sickness as used in this SPD
includes Mental Illness;or substance-related and addictive disorders, regardless of the cause
or origin of the Mental Illness;or substance-related and addictive disorder.

Skilled Care - skilled nursing, teaching, and rehabilitation services when:

 ■     they are delivered or supervised by licensed technical or professional medical personnel
       in order to obtain the specified medical outcome and provide for the safety of the
       patient;
 ■     a Physician orders them;
 ■     they are not delivered for the purpose of assisting with activities of daily living, including
       dressing, feeding, bathing or transferring from a bed to a chair;
 ■     they require clinical training in order to be delivered safely and effectively; and
 ■     they are not Custodial Care, as defined in this section.

Skilled Nursing Facility - a nursing facility that is licensed and operated as required by law.
A Skilled Nursing Facility that is part of a Hospital is considered a Skilled Nursing Facility
for purposes of the Plan.




 109                                                                           SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 120 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Specialist Physician - a Physician who has a majority of his or her practice in areas other
 than general pediatrics, internal medicine, obstetrics/gynecology, family practice or general
 medicine.

 Spinal Treatment - detection or correction (by manual or mechanical means) of
 subluxation(s) in the body to remove nerve interference or its effects. The interference must
 be the result of, or related to, distortion, misalignment or subluxation of, or in, the vertebral
 column,

 Spouse - an individual to whom you are legally married or a Domestic Partner as defined in
 this section.

 Substance Use Disorder Services - Covered Health Services for the diagnosis and
 treatment of alcoholism and substance-related and addictive disorders that are listed in the
 current edition of the International Classification ofDiseases section on Mental and Behavioral
 Disorders or Diagnostic and Statistical Manual ofthe American Mychiatric Association. The fact that a
 disorder is listed in the edition of the International Classification ofDiseases section on Mental and
 Behavioral Disorders or Diagnostic and Statistical Manual ofthe American "'Dick.atric Association does
 not mean that treatment of the disorder is a Covered Health Service.

 Total Disability - an Employee's inability to perform all substantial job duties because of
 physical or mental impairment, or a Dependent's inability to perform the normal activities of
 a person of like age and gender.

Transitional Living - Mental Health Services/Substance Use Disorders Services that are
provided through facilities, group homes and supervised apartments that provide 24-hour
supervision that are either:

• Sober living arrangements such as drug-free housing, alcohol/drug halfway houses.
  These are transitional, supervised living arrangements that provide stable and safe
  housing, an alcohol/drug-free environment and support for recovery. A sober living
  arrangement may be utilized as an adjunct to ambulatory treatment when treatment
  doesn't offer the intensity and structure needed to assist the Covered Person with
  recovery.
• Supervised living arrangements which are residences such as facilities, group homes and
  supervised apartments that provide members with stable and safe housing and the
  opportunity to learn how to manage their activities of daily living. Supervised living
  arrangements may be utilized as an adjunct to treatment when treatment doesn't offer
  the intensity and structure needed to assist the Covered Person with recovery.
 Unproven Services - health services, including medications that are determined not to be
 effective for treatment of the medical condition and/or not to have a beneficial effect on
 health outcomes due to insufficient and inadequate clinical evidence from well-conducted
 randomized controlled trials or cohort studies in the prevailing published peer-reviewed
 medical literature:

• Well-conducted randomized controlled trials are two or more treatments compared to
  each other, with the patient not being allowed to choose which treatment is received.



 1 10                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 121 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■     Well-conducted cohort studies from more than one institution are studies in which
       patients who receive study treatment are compared to a group of patients who receive
       standard therapy. The comparison group must be nearly identical to the study treatment
       group.

UnitedHealthcare has a process by which it compiles and reviews clinical evidence with
respect to certain health services. From time to time, UnitedHealthcare issues medical and
drug policies that describe the clinical evidence available with respect to specific health care
services. These medical and drug policies are subject to change without prior notice. You can
view these policies at www.myuhc.com.

Please note:

 ■     If you have a life threatening Sickness or condition (one that is likely to cause death
       within one year of the request for treatment), UnitedHealthcare may, at its discretion,
       consider an otherwise Unproven Service to be a Covered Health Service for that
       Sickness or condition. Prior to such a consideration, UnitedHealthcare must first
       establish that there is sufficient evidence to conclude that, albeit unproven, the service
       has significant potential as an effective treatment for that Sickness or condition.

The decision about whether such a service can be deemed a Covered Health Service is solely
at UnitedHealthcare's discretion. Other apparently similar promising but unproven services
may not qualify.

Urgent Care — care that requires prompt attention to avoid adverse consequences, but does
not pose an immediate threat to a person's life. Urgent care is usually delivered in a walk-in
setting and without an appointment. Urgent care facilities are a location, distinct from a
hospital emergency department, an office or a clinic. The purpose is to diagnose and treat
illness or injury for unscheduled, ambulatory patients seeking immediate medical attention.

Urgent Care Center — a facility that provides Covered Health Services that are required to
prevent serious deterioration of your health, and that are required as a result of an
unforeseen Sickness, Injury, or the onset of acute or severe symptoms.




1 11                                                                         SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 122 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 15 - PRESCRIPTION DRUGS

  What this section includes:
  ■ Benefits available for Prescription Drugs;
  ■     How to utilize the retail and mail order service for obtaining Prescription Drugs;
  ■     Any benefit limitations and exclusions that exist for Prescription Drugs; and
  ■     Definitions of terms used throughout this section related to the Prescription Drug
        Plan.


Prescription Drug Coverage Highlights
The table below provides an overview of the Plan's Prescription Drug coverage. It includes
Copay amounts that apply when you have a prescription filled at a Network or non-Network
Pharmacy. For detailed descriptions of your Benefits, refer to Retail and Mail Orderin this
section.

Note: An Annual Prescription Drug Deductible of $150 per Covered Person applies to
Brand Drugs only in Tiers 2 and 3(combined), which is separate from the Annual
Deductible for your medical coverage.

Note: An Out-of-Pocket Maximum of $4,100 per Covered Person, not to exceed $7,550 for
all Covered Person in the family applies. The Out-of-Pocket Maximum includes the Annual
Drug Deductible.

                                          Percentage of              Percentage of Out-of-
                                        Prescription Drug                  Network
      Covered Health Services1'2       Charge Payable by the         Reimbursement Rate
                                               Plan:                  Payable by the Plan:

                                               Network                   Non-Network

  Retail - up to a 31-day supply                       100% after you pay a:
  ■     tier-1                                $15 Copay             30% of Eligible Expenses

  ■     tier-2                               $50 Copay*             30% of Eligible Expenses

  ■     tier-3                               $75 Copay*             30% of Eligible Expenses


  Specialty Medications               50% up to $200 maximum        30% of Eligible Expenses




112                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 123 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                           Percentage of                Percentage of Out-of-
                                         Prescription Drug                    Network
    Covered Health Services1'2          Charge Payable by the           Reimbursement Rate
                                                Plan:                    Payable by the Plan:

                                                Network                      Non-Network

   Prescription Drugs on the
   List of Preventive
   Medications2
  • tier-1                             100% of Eligible Expenses            100% of Eligible
                                                                              Expenses
   Mail order - up to a 90-day
   supply                                 100% after you pay a:               Not Covered
       n.
   in    er-1                                 $37.50 Copay                    Not Covered


  • tier-2                                     $125 Copay*                    Not Covered


  • tier-3                                   $187.50 Copay*                   Not Covered


   Specialty Medications               50% up to $500 maximum                 Not Covered

 lYou, your Physician or your pharmacist must notify UnitedHealthcare to receive full Benefits for
 certain Prescription Drugs. Otherwise, you may pay more out-of-pocket. See Notification Requirements
 in this section for details.

 2You are not responsible for paying a Copayment and/or Coinsurance for Preventive Care
 Medications.
 Note: The Coordination of Benefits provision described in Section 10, Coordination ofBenefits
(COB)does not apply to covered Prescription Drugs as described in this section, except that
 Benefits for Prescription Drugs will be coordinated with prescription drug benefits provided
 under Medicare Parts B and D.

*Member will be responsible for the brand copay plus the difference between the two drugs,
up to a total of $150, if the member elects a brand drug when generic is available.

 Identification Card (ID Card) - Network Pharmacy
 You must either show your ID card at the time you obtain your Prescription Drug at a
 Network Pharmacy or you must provide the Network Pharmacy with identifying
 information that can be verified by the Claims Administrator during regular business hours.




 1 13                                                              SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 124 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

If you don't show your ID card or provide verifiable information at a Network Pharmacy,
you will be required to pay the Usual and Customary Charge for the Prescription Drug at the
pharmacy.

 Benefit Levels
Benefits are available for outpatient Prescription Drugs that are considered Covered Health
Services.

The Plan pays Benefits at different levels for tier-1, tier-2 and tier-3 Prescription Drugs. All
Prescription Drugs covered by the Plan are categorized into these three tiers on the
Prescription Drug List(PDL). The tier status of a Prescription Drug can change periodically,
generally quarterly but no more than six times per calendar year, based on the Prescription
Drug List Management Committee's periodic tiering decisions. When that occurs, you may
pay more or less for a Prescription Drug, depending on its tier assignment. Since the PDL
may change periodically, you can visit www.myuhc.com or call UnitedHealthcare at the
toll-free number on your ID card for the most current information.

Each tier is assigned a Copay, which is the amount you pay when you visit the pharmacy or
order your medications through mail order. Your Copay will also depend on whether or not
you visit the pharmacy or use the mail order service - see the table shown at the beginning of
this section for further details. Here's how the tier system works:

 ■     Tier-1 is your lowest Copay option. For the lowest out-of-pocket expense, you should
       consider tier-1 drugs if you and your Physician decide they are appropriate for your
       treatment.
 ■     Tier-2 is your middle Copay option. Consider a tier-2 drug if no tier-1 drug is available to
       treat your condition.
 ■     Tier-3 is your highest Copay option. The drugs in tier-3 are usually more costly.
       Sometimes there are alternatives available in tier-1 or tier-2.
For Prescription Drugs at a retail Network Pharmacy, you are responsible for paying the
lower of:

 ■     the applicable Copay and/or Coinsurance;
 ■     the Network Pharmacy's Usual and Customary Charge for the Prescription Drug
       Product.

For Prescription Drugs from a mail order Network Pharmacy, you are responsible for paying
the lower of:

 ■     the applicable Copay and/or Coinsurance; or
 ■     the Prescription Drug Charge for that particular Prescription Drug.




 114                                                              SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 125 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Retail
The Plan has a Network of participating retail pharmacies, which includes many large drug
store chains. You can obtain information about Network Pharmacies by contacting
UnitedHealthcare at the toll-free number on your ID card or by logging onto
www.myuhc.com.

To obtain your prescription from a retail pharmacy, simply present your ID card and pay the
Copay. The Plan pays Benefits for certain covered Prescription Drugs:

 ■    as written by a Physician;
 ■    up to a consecutive 31-day supply, unless adjusted based on the drug manufacturer's
      packaging size or based on supply limits;
 ■    when a Prescription Drug is packaged or designed to deliver in a manner that provides
      more than a consecutive 31-day supply, the Copay that applies will reflect the number of
      days dispensed; and
 ■    a one-cycle supply of an oral contraceptive. You may obtain up to three cycles at one
      time if you pay a Copay for each cycle supplied.

If you purchase a Prescription Drug from a non-Network Pharmacy, you will be required to
pay full price and will not receive reimbursement under the Plan.

Note: Pharmacy Benefits apply only if your prescription is for a Covered Health Service,
and not for Experimental or Investigational, or Unproven Services. Otherwise, you are
responsible for paying 100% of the cost.

 Mail Order
The mail order service may allow you to purchase up to a 90-day supply of a covered
maintenance drug through the mail. Maintenance drugs help in the treatment of chronic
illnesses, such as heart conditions, allergies, high blood pressure, and arthritis.

To use the mail order service, all you need to do is complete a patient profile and enclose
your prescription order or refill. Your medication, plus instructions for obtaining refills, will
arrive by mail about 14 days after your order is received. If you need a patient profile form,
or if you have any questions, you can reach UnitedHealthcare at the toll-free number on
your ID card.

The Plan pays mail order Benefits for certain covered Prescription Drugs:

■     as written by a Physician; and
■     up to a consecutive 90-day supply, unless adjusted based on the drug manufacturer's
      packaging size or based on supply limits.
You may be required to fill an initial Prescription Drug order and obtain one refill through a
retail pharmacy prior to using a mail order Network Pharmacy.




115                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 126 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

Note: To maximize your benefit, ask your Physician to write your prescription order or refill
for a 90-day supply, with refills when appropriate. You will be charged a mail order Copay
for any prescription order or refill if you use the mail order service, regardless of the number
of days' supply that is written on the order or refill. Be sure your Physician writes your mail
order or refill for a 90-day supply, not a 30-day supply with three refills.

 Benefits for Preventive Care Medications
Benefits under the Prescription Drug Plan include those for Preventive Care Medications as
defined under Glossag - Prescription Drugs. You may determine whether a drug is a Preventive
Care Medication through the internet at www.myuhc.com or by calling UnitedHealthcare
at the toll-free telephone number on your ID card.

 Designated Pharmacy
If you require certain Prescription Drugs, UnitedHealthcare may direct you to a Designated
Pharmacy with whom it has an arrangement to provide those Prescription Drugs.

     Want to lower your out-of-pocket Prescription Drug costs?
     Consider tier-1 Prescription Drugs, if you and your Physician decide they are appropriate.

 Assigning Prescription Drugs to the PDL
UnitedHealthcare's Prescription Drug List(PDL) Management Committee makes the final
approval of Prescription Drug placement in tiers. In its evaluation of each Prescription
Drug, the PDL Management Committee takes into account a number of factors including,
but not limited to, clinical and economic factors. Clinical factors may include:

 ■      evaluations of the place in therapy;
 ■      relative safety and efficacy; and
 ■      whether supply limits or notification requirements should apply.

Economic factors may include:

 ■      the acquisition cost of the Prescription Drug; and
 ■      available rebates and assessments on the cost effectiveness of the Prescription Drug.

Some Prescription Drugs are most cost effective for specific indications as compared to
others, therefore, a Prescription Drug may be listed on multiple tiers according to the
indication for which the Prescription Drug was prescribed.

When considering a Prescription Drug for tier placement, the PDL Management Committee
reviews clinical and economic factors regarding Covered Persons as a general population.
Whether a particular Prescription Drug is appropriate for an individual Covered Person is a
determination that is made by the Covered Person and the prescribing Physician.




 1 16                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 127 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

The PDL Management Committee may periodically change the placement of a Prescription
Drug among the tiers. These changes will not occur more than six times per calendar year
and may occur without prior notice to you.

Prescription Drug, Prescription Drug List (PDL), and Prescription Drug List(PDL)
Management Committee are defined at the end of this section.

  Prescription Drug List(PDL)
  The Prescription Drug List(PDL)is a tool that helps guide you and your Physician in
  choosing the medications that allow the most effective and affordable use of your
  Prescription Drug benefit.

 Notification Requirements
Before certain Prescription Drugs are dispensed to you, it is the responsibility of your
Physician, your pharmacist or you to notify UnitedHealthcare. UnitedHealthcare will
determine if the Prescription Drug, in accordance with UnitedHealthcare's approved
guidelines, is both:

• a Covered Health Service as defined by the Plan; and
• not Experimental or Investigational or Unproven, as defined in Section 14, Glossag.

The Plan may also require you to notify UnitedHealthcare so UnitedHealthcare can
determine whether the Prescription Drug Product, in accordance with its approved
guidelines, was prescribed by a Specialist Physician.


Network Pharmacy Notification
When Prescription Drugs are dispensed at a Network Pharmacy, the prescribing provider,
the pharmacist, or you are responsible for notifying UnitedHealthcare.

Non-Network Pharmacy Notification
When Prescription Drugs are dispensed at a non-Network Pharmacy, you or your Physician
are responsible for notifying UnitedHealthcare as required.

If UnitedHealthcare is not notified before the Prescription Drug is dispensed, you may pay
 more for that Prescription Drug order or refill. You will be required to pay for the
Prescription Drug at the time of purchase. The contracted pharmacy reimbursement rates
(the Prescription Drug Charge) will not be available to you at a non-Network Pharmacy. If
 UnitedHealthcare is not notified before you purchase the Prescription Drug, you can request
 reimbursement after you receive the Prescription Drug - see Section 9, Claims Procedures, for
 information on how to file a claim.

When you submit a claim on this basis, you may pay more because you did not notify
UnitedHealthcare before the Prescription Drug was dispensed. The amount you are
reimbursed will be based on the Prescription Drug Charge (for Prescription Drugs from a
Network Pharmacy) or the Out-of-Network Reimbursement Rate (for Prescription Drugs



 1 17                                                         SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 128 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

from a non-Network Pharmacy), less the required Copayment and/or Coinsurance and any
Deductible that applies.

To determine if a Prescription Drug requires notification, either visit www.myuhc.com or
call the toll-free number on your ID card. The Prescription Drugs requiring notification are
subject to UnitedHealthcare's periodic review and modification.

Benefits may not be available for the Prescription Drug after the Claims Administrator
reviews the documentation provided and determines that the Prescription Drug is not a
Covered Health Service or it is an Experimental or Investigational or Unproven Service.

UnitedHealthcare may also require notification for certain programs which may have specific
requirements for participation and/or activation of an enhanced level of Benefits associated
with such programs. You may access information on available programs and any applicable
notification, participation or activation requirements associated with such programs through
the Internet at www.myuhc.com or by calling the toll-free number on your ID card.

Prescription Drug Benefit Claims
For Prescription Drug claims procedures, please refer to Section 9, Claims Procedures.

 Limitation on Selection of Pharmacies
If UnitedHealthcare determines that you may be using Prescription Drugs in a harmful or
abusive manner, or with harmful frequency, your selection of Network Pharmacies may be
limited. If this happens, you may be required to select a single Network Pharmacy that will
provide and coordinate all future pharmacy services. Benefits will be paid only if you use the
designated single Network Pharmacy. If you don't make a selection within 31 days of the
date the Plan Administrator notifies you, the Claims Administrator will select a single
Network Pharmacy for you.

Supply Limits
Some Prescription Drugs are subject to supply limits that may restrict the amount dispensed
per prescription order or refill. To determine if a Prescription Drug has been assigned a
maximum quantity level for dispensing, either visit www.myuhc.com or call the toll-free
number on your ID card. Whether or not a Prescription Drug has a supply limit is subject to
UnitedHealthcare's periodic review and modification.

Note: Some products are subject to additional supply limits based on criteria that the Plan
Administrator and UnitedHealthcare have developed, subject to periodic review and
modification. The limit may restrict the amount dispensed per prescription order or refill
and/or the amount dispensed per month's supply.

 If a Brand-name Drug Becomes Available as a Generic
If a Brand-name Prescription Drug becomes available as a Generic drug, the tier placement
of the Brand-name Drug may change. As a result, your Copay may change. You will pay the
Copay applicable for the tier to which the Prescription Drug is assigned.




 118                                                          SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 129 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Special Programs
Hot Topic, Inc. and UnitedHealthcare may have certain programs in which you may receive
an enhanced or reduced benefit based on your actions such as adherence/compliance to
medication or treatment regimens and/or participation in health management programs.
You may access information on these programs through the Internet at www.myuhc.com
or by calling the number on the back of your ID card.

Prescription Drug Products Prescribed by a Specialist Physician
You may receive an enhanced or reduced benefit, or no benefit, based on whether the
Prescription Drug was prescribed by a specialist physician. You may access information on
which Prescription Drugs are subject to benefit enhancement, reduction or no benefit
through the Internet at www.myuhc.com or by calling the telephone number on your ID
card.

Rebates and Other Discounts
UnitedHealthcare and Hot Topic, Inc. may, at times, receive rebates for certain drugs
included on the PDL,including those drugs that you purchase prior to meeting any
applicable deductible. As determined by UnitedHealthcare, the Plan may pass a portion of
these rebates on to you. When rebates are passed on to you they may be taken into account
in determining your Copayment and/or Coinsurance.

UnitedHealthcare and a number of its affiliated entities, conduct business with various
pharmaceutical manufacturers separate and apart from this Outpatient Prescription Drug section.
Such business may include, but is not limited to, data collection, consulting, educational
grants and research. Amounts received from pharmaceutical manufacturers pursuant to such
arrangements are not related to this Outpatient Prescription Drug section. UnitedHealthcare is
not required to pass on to you, and does not pass on to you, such amounts.

Coupons, Incentives and Other Communications
At various times, UnitedHealthcare may send mailings or provide other communications to
you, your Physician or your pharmacy that communicate a variety of messages, including
information about Prescription Drug Products. These communications may include offers
that enable you, at your discretion, to purchase the described product at a discount. In some
instances, non-UnitedHealthcare entities may support and/or provide content for these
communications and offers. Only you and your Physician can determine whether a change in
your Prescription and/or non-prescription Drug regimen is appropriate for your medical
condition.

UnitedHealthcare may not permit certain coupons or offers from pharmaceutical
manufacturers to reduce your Copayment and/or Coinsurance or apply to your Annual
Drug Deductible. You may access information on which coupons or offers are not
permitted through the Internet at www.myuhc.com or by calling the number on your ID
card.




1 19                                                          SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 130 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Exclusions - What the Prescription Drug Plan Will Not Cover
Exclusions from coverage listed in Section 8, Exclusions apply also to this section. In
addition, the exclusions listed below apply.

When an exclusion applies to only certain Prescription Drugs, you can access
www.myuhc.com through the Internet or by calling the telephone number on your ID card
for information on which Prescription Drugs are excluded.

Medications that are:

1. for any condition, Injury, Sickness or mental illness arising out of, or in the course of,
   employment for which benefits are available under any workers' compensation law or
   other similar laws, whether or not a claim for such benefits is made or payment or
   benefits are received;

2. any Prescription Drug for which payment or benefits are provided or available from the
   local, state or federal government (for example Medicare) whether or not payment or
   benefits are received, except as otherwise provided by law;

3. available over-the-counter that do not require a prescription order or refill by federal or
   state law before being dispensed, unless the Plan Administrator has designated over-the-
   counter medication as eligible for coverage as if it were a Prescription Drug and it is
   obtained with a prescription order or refill from a Physician. Prescription Drugs that are
   available in over-the-counter form or comprised of components that are available in
   over-the-counter form or equivalent. Certain Prescription Drugs that the Plan
   Administrator has determined are Therapeutically Equivalent to an over-the-counter
   drug. Such determinations may be made up to six times during a calendar year, and the
   Plan Administrator may decide at any time to reinstate Benefits for a Prescription Drug
   that was previously excluded under this provision;

4. Compounded drugs that contain certain bulk chemicals.(Compounded drugs that
   contain at least one ingredient that requires a Prescription Order or Refill are assigned to
   Tier-3.) Compounded drugs that are available as a similar commercially available
   Prescription Drug Product;

5. dispensed outside of the United States, except in an Emergency;

6. Durable Medical Equipment escribed and non-prescribed outpatient supplies, other
   than the diabetic supplies and inhaler spacers specifically stated as covered);

7. growth hormone for children with familial short stature based upon heredity and not
   caused by a diagnosed medical condition);

8. the amount dispensed (days' supply or quantity limit) which exceeds the supply limit;

9. certain new drugs and/or new dosages, until they are reviewed and assigned to a tier by
   the PDL Management Committee;




120                                                           SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 131 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

10. prescribed, dispensed or intended for use during an Inpatient Stay;

11. prescribed for appetite suppression, and other weight loss products;

12. prescribed to treat infertility;

13. Prescription Drugs, including new Prescription Drugs or new dosage forms, that
    UnitedHealthcare and Hot Topic, Inc. determines do not meet the definition of a
    Covered Health Service;

14. a Prescription Drug Product that contains (an) active ingredient(s) available in and
    Therapeutically Equivalent to another covered Prescription Drug Product. Such
    determinations may be made up to six times during a calendar year, and
    UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription Drug
    Product that was previously excluded under this provision.;

15. a Prescription Drug Product that contains (an) active ingredient(s) which is (are) a
    modified version of and Therapeutically Equivalent to another covered Prescription
    Drug Product. Such determinations may be made up to six times during a calendar year,
    and UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription
    Drug Product that was previously excluded under this provision;

16. certain Prescription Drug Products for which there are Therapeutically Equivalent
    alternatives available, unless otherwise required by law or approved by UnitedHealthcare.
    Such determinations may be made up to six times during a calendar year, and
    UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription Drug
    Product that was previously excluded under this provision;

17. typically administered by a qualified provider or licensed health professional in an
    outpatient setting. This exclusion does not apply to Depo Provera and other injectable
    drugs used for contraception;

18. unit dose packaging of Prescription Drugs;

19. Prescription Drug as a replacement for a previously dispensed Prescription Drug that
    was lost, stolen, broken or destroyed; and

20. used for conditions and/or at dosages determined to be Experimental or Investigational,
    or Unproven, unless UnitedHealthcare and Hot Topic, Inc. have agreed to cover an
    Experimental or Investigational or Unproven treatment, as defined in Section 14,
    Glossary;

21. medications used for cosmetic purposes;

22. vitamins, except for the following which require a prescription:

      -   prenatal vitamins;
      -   vitamins with fluoride; and
          single entity vitamins.


121                                                          SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 132 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN



23. any product for which the primary use is a source of nutrition, nutritional supplements,
    or dietary management of disease, and prescription medical food products even when
    used for the treatment of Sickness or Injury.

24. dental products, including but not limited to prescription fluoride topicals.

 25. Certain New Prescription Drug Products and/or new dosage forms until the date they
 are reviewed and placed on a tier by the Claims Administrator's Prescription Drug List
(PDL) Management Committee.


Glossary - Prescription Drugs
Annual Prescription Drug Deductible (or Prescription Drug Deductible) - the amount
that you are required to pay for covered Prescription Drugs in a calendar year before the
Plan begins paying for Prescription Drugs. The Annual Prescription Drug Deductible is
shown in the table at the beginning of this section.

Brand-name - a Prescription Drug that is either:

■     manufactured and marketed under a trademark or name by a specific drug manufacturer;
      or
 ■   identified by UnitedHealthcare as a Brand-name Drug based on available data resources
     including, but not limited to, Medi-Span, that classify drugs as either Brand-name or
     Generic based on a number of factors.
You should know that all products identified as "brand name" by the manufacturer,
pharmacy, or your Physician may not be classified as Brand-name by UnitedHealthcare.

Designated Pharmacy - a pharmacy that has entered into an agreement with
UnitedHealthcare or with an organization contracting on its behalf, to provide specific
Prescription Drugs. The fact that a pharmacy is a Network Pharmacy does not mean that it
is a Designated Pharmacy.

Generic - a Prescription Drug that is either:

 ■    chemically equivalent to a Brand-name drug; or
■    identified by UnitedHealthcare as a Generic Drug based on available data resources,
     including, but not limited to, Medi-Span, that classify drugs as either Brand-name or
     Generic based on a number of factors.
You should know that all products identified as a "generic" by the manufacturer, pharmacy
or your Physician may not be classified as a Generic by UnitedHealthcare.

Network Pharmacy - a retail or mail order pharmacy that has:

 ■    entered into an agreement with UnitedHealthcare to dispense Prescription Drugs to
      Covered Persons;


122                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 133 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■     agreed to accept specified reimbursement rates for Prescription Drugs; and
 ■     been designated by UnitedHealthcare as a Network Pharmacy.

Out-of-Network Reimbursement Rate — the amount the Plan will pay to reimburse you
for a Prescription Drug Product that is dispensed at a non-Network Pharmacy. The Out-of-
Network Reimbursement Rate for a particular Prescription Drug Product dispensed at a
non-Network Pharmacy includes a dispensing fee and any applicable sales tax.

Out-of-Pocket Drug Maximum - the maximum amount you are required to pay for
covered Prescription Drug Products in a single year. Refer to the Outpatient Prescription
Drug Benefit Information table for details about how the Out-of-Pocket Drug Maximum
applies.

PDL - see Prescription Drug List (PDL).

PDL Management Committee - see Prescription Drug List(PDL) Management
Committee.

Prescription Drug - a medication, product or device that has been approved by the Food
and Drug Administration and that can, under federal or state law, only be dispensed using a
prescription order or refill. A Prescription Drug includes a medication that, due to its
characteristics, is appropriate for self-administration or administration by a non-skilled
caregiver. For purposes of this Plan, Prescription Drugs include:

 ■     inhalers (with spacers);
 ■     insulin;
 ■     the following diabetic supplies:
       -   insulin syringes with needles;
       -   blood testing strips - glucose;
       -   urine testing strips - glucose;
           ketone testing strips and tablets;
           lancets and lancet devices; and
       -   insulin pump supplies, including infusion sets, reservoirs, glass cartridges, and
           insertion sets.
Prescription Drug Charge — the rate the Plan has agreed to pay UnitedHealthcare on
behalf of its Network Pharmacies, including the applicable dispensing fee and any applicable
sales tax, for a Prescription Drug dispensed at a Network Pharmacy.

Prescription Drug List(PDL)- a list that categorizes into tiers medications, products or
devices that have been approved by the U.S. Food and Drug Administration. This list is subject
to periodic review and modification (generally quarterly, but no more than six times per
calendar year). You may determine to which tier a particular Prescription Drug has been
assigned by contacting UnitedHealthcare at the toll-free number on your ID card or by
logging onto www.myuhc.com.




 123                                                              SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 134 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


Prescription Drug List(PDL) Management Committee - the committee that
UnitedHealthcare designates for, among other responsibilities, classifying Prescription Drugs
into specific tiers.

Preventive Care Medications - the medications that are obtained at a Network Pharmacy
with a Prescription Order or Refill from a Physician and that are payable at 100% of the
Prescription Drug Charge (without application of any Copayment, Coinsurance, Annual
Deductible, Annual Drug Deductible or Specialty Prescription Drug Annual Deductible) as
required by applicable law under any of the following:

 ■     evidence-based items or services that have in effect a rating of"A" or "B" in the current
       recommendations of the United States Preventive Services Task Force;
 ■ immunizations that have in effect a recommendation from the Advisory Committee on
   Immunization Practices of the Centers for Disease Control and Prevention;
 ■     with respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health
       Resources and Services Administration; or
 ■     with respect to women, such additional preventive care and screenings as provided for in
       comprehensive guidelines supported by the Health Resources and Services Administration.

 You may determine whether a drug is a Preventive Care Medication through the internet at
 www.myuhc.com or by calling UnitedHealthcare at the toll-free telephone number on your
 ID card.

 Therapeutic Class - a group or category of Prescription Drug with similar uses and/or
 actions.

 Therapeutically Equivalent - when Prescription Drugs have essentially the same efficacy
 and adverse effect profile.

 Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a
 Prescription Drug without reference to reimbursement to the pharmacy by third parties. The
 Usual and Customary Charge includes a dispensing fee and any applicable sales tax.




 124                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 135 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


 SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION: ERISA
  What this section includes:
  ■ Plan administrative information, including your rights under ERISA.

 This section includes information on the administration of the medical Plan, as well as
 information required of all Summary Plan Descriptions by ERISA as defined in Section 14,
 Glossop'. While you may not need this information for your day-to-day participation, it is
 information you may find important.

 Plan Sponsor and Administrator
 Hot Topic, Inc. is the Plan Sponsor and Plan Administrator of the Hot Topic, Inc. Welfare
 Benefit Plan and has the discretionary authority to interpret the Plan. You may contact the
 Plan Administrator at:

Plan Administrator - Medical Plan
 Hot Topic, Inc.
 18305 E. San Jose Avenue
 City of Industry, CA 91748
(626) 839-4681

 Claims Administrator
 UnitedHealthcare is the Plan's Claims Administrator. The role of the Claims Administrator is
 to handle the day-to-day administration of the Plan's coverage as directed by the Plan
 Administrator, through an administrative agreement with the Company. The Claims
 Administrator shall not be deemed or construed as an employer for any purpose with respect
 to the administration or provision of Benefits under the Plan Sponsor's Plan. The Claims
 Administrator shall not be responsible for fulfilling any duties or obligations of an employer
 with respect to the Plan Sponsor's Plan.

You may contact the Claims Administrator by phone at the number on your ID card or in
writing at:

United Healthcare Services, Inc.
9900 Bren Road East
Minnetonka, MN 55343

Agent for Service ofLegal Process
Should it ever be necessary, you or your personal representative may serve legal process on
the agent of service for legal process for the Plan. The Plan's Agent of Service is:

 Agent for Legal Process - Medical Plan
 Hot Topic, Inc.
 18305 E. San Jose Avenue
 City of Industry, CA 91748
(626) 839-4681




125                                            SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 136 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

Legal process may also be served on the Plan Administrator.

Other Administrative Information
This section of your SPD contains information about how the Plan is administered as
required by ERISA.

 Type ofAdministration
The Plan is a self-funded welfare Plan and the administration is provided through one or
more third party administrators.

 Plan Name:                             Hot Topic, Inc. Welfare Benefit Plan

 Plan Number:                           502

 Employer ID:                           XX-XXXXXXX

 Plan Type:                             Welfare benefits plan

 Plan Year:                             July 1 - June 30

 Plan Administration:                   Self-Insured

 Source of Plan Contributions:          Employee and Company

 Source of Benefits:                    Assets of the Company

 Your ERISA Rights
As a participant in the Plan, you are entitled to certain rights and protections under ERISA.
ERISA provides that all Plan participants shall be permitted to:

 ■     receive information about Plan Benefits;
 ■     examine, without charge, at the Plan Administrator's office and at other specified
       worksites, all plan documents - including pertinent insurance contracts, collective
       bargaining agreements (if applicable), and other documents available at the Public
       Disclosure Room of the Employee Benefits Security Administration; and
 ■     obtain copies of all Plan documents and other Plan information, including insurance
       contracts and collective bargaining agreements (if applicable), and updated Summary
       Plan Descriptions, by writing to the Plan Administrator. The Plan Administrator may
       make a reasonable charge for copies.

You can continue health care coverage for yourself, Spouse or Dependents if there is a loss
of coverage under the Plan as a result of a qualifying event. You or your Dependents may
have to pay for such coverage. Review this Summary Plan Description and the Plan
documents to understand the rules governing your COBRA continuation coverage rights.

In addition to creating rights for Plan participants, ERISA imposes duties on the people who
are responsible for the operation of the Plan. The people who operate your Plan, who are
called "fiduciaries" of the Plan, have a duty to do so prudently and in the interest of you and



 126                                              SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 137 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 other Plan participants and beneficiaries. No one, including your Employer, your union, or
 any other person may fire you or otherwise discriminate against you in any way to prevent
 you from obtaining a Plan Benefit or exercising your rights under ERISA.

If your claim for a Plan Benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules. See Section 9, Claims
Procedures, for details.

 Under ERISA, there are steps you can take to enforce the above rights. For instance, if you
 request a copy of the plan document from the Plan, and do not receive it within 30 days, you
 may file suit in a federal court. In such a case, the court may require the Plan Administrator
 to provide the materials and pay you up to $110 a day until you receive the materials, unless
 the materials were not sent for reasons beyond the control of the Plan Administrator.

 If you have a claim for Benefits, which is denied or ignored, in whole or in part, and you
 have exhausted the administrative remedies available under the Plan, you may file suit in a
 state or federal court. In addition, if you disagree with the Plan's decision or lack thereof
 concerning the qualified status of a domestic relations order, you may file suit in federal
 court. If it should happen that the Plan's fiduciaries misuse the Plan's money, or if you are
 discriminated against for asserting your rights, you may seek assistance from the U.S.
 Department ofLabor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you lose, the court
may order you to pay these costs and fees; for example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan Administrator. If
you have any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department ofLabor, listed in
your telephone directory, or write to the Division of TechnicalAssistance and Inquiries, Employee
Benefits Security Administration, U.S. Department ofLabor, 200 Constitution Avenue NW
Washington, DC 20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at (866) 444-3272.

  The Plan's Benefits are administered by Hot Topic, Inc., the Plan Administrator.
  UnitedHealthcare is the Claims Administrator and processes claims for the Plan and
  provides appeal services; however, UnitedHealthcare and Hot Topic, Inc. are not
  responsible for any decision you or your Dependents make to receive treatment, services
  or supplies, whether provided by a Network or non-Network provider. UnitedHealthcare
  and Hot Topic, Inc. are neither liable nor responsible for the treatment, services or
  supplies provided by Network or non-Network providers.




 1 27                                            SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 138 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


ATTACHMENT I - HEALTH CARE REFORM NOTICES
Patient Protection and Affordable Care Act("PPACA")
Patient Protection Notices
The Claims Administrator generally allows the designation of a primary care provider. You
have the right to designate any primary care provider who participates in the Claims
Administrator's network and who is available to accept you or your family members. For
information on how to select a primary care provider, and for a list of the participating
primary care providers, contact the Claims Administrator at the number on the back of your
ID card.

For children, you may designate a pediatrician as the primary care provider.

You do not need prior authorization from the Claims Administrator or from any other
person (including a primary care provider) in order to obtain access to obstetrical or
gynecological care from a health care professional in the Claims Administrator's network
who specializes in obstetrics or gynecology. The health care professional, however, may be
required to comply with certain procedures, including obtaining prior authorization for
certain services, following a pre-approved treatment plan, or procedures for making referrals.
For a list of participating health care professionals who specialize in obstetrics or
gynecology, contact the Claims Administrator at the number on the back of your ID card.




 128                                              ATTACHMENT I - HEALTH CARE REFORM NOTICES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 139 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ATTACHMENT II - LEGAL NOTICES

 Women's Health and Cancer Rights Act of 1998
 As required by the Women's Health and Cancer Rights Act of 1998, the Plan provides
 Benefits under the Plan for mastectomy, including reconstruction and surgery to achieve
 symmetry between the breasts, prostheses, and complications resulting from a mastectomy
(including lymph edema).

If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for
the following Covered Health Services, as you determine appropriate with your attending
Physician:

• All stages of reconstruction of the breast on which the mastectomy was performed;

• Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

• Prostheses and treatment of physical complications of the mastectomy, including
  lymphedema.

The amount you must pay for such Covered Health Services (including Copayments and any
Annual Deductible) are the same as are required for any other Covered Health Service.
Limitations on Benefits are the same as for any other Covered Health Service.

Statement of Rights under the Newborns' and Mothers' Health Protection Act
Under Federal law, group health Plans and health insurance issuers offering group health
insurance coverage generally may not restrict Benefits for any Hospital length of stay in
connection with childbirth for the mother or newborn child to less than 48 hours following
a vaginal delivery, or less than 96 hours following a delivery by cesarean section. However,
the Plan or issuer may pay for a shorter stay if the attending provider (e.g., your physician,
nurse midwife, or physician assistant), after consultation with the mother, discharges the
mother or newborn earlier.

Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket
costs so that any later portion of the 48-hour (or 96-hour) stay is treated in a manner less
favorable to the mother or newborn than any earlier portion of the stay.

In addition, a plan or issuer may not, under Federal law, require that a physician or other
 health care provider obtain authorization for prescribing a length of stay of up to 48 hours
(or 96 hours). However, to use certain providers or facilities, or to reduce your out-of-pocket
 costs, you may be required to obtain prior authorization or notify the Claims Administrator.
 For information on notification or prior authorization, contact your issuer.




129                                                  ATTACHMENT II - WHCRA & NMHPA NOTICES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 140 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ATTACHMENT III - NONDISCRIMINATION AND ACCESSIBILITY
 REQUIREMENTS

 When the Plan uses the words "Claims Administrator" in this Attachment, it is a reference to
 United HealthCare Services, Inc., on behalf of itself and its affiliated companies.

The Claims Administrator on behalf of itself and its affiliated companies complies with
applicable Federal civil rights laws and does not discriminate on the basis of race, color,
national origin, age, disability, or sex. UnitedHealthcare does not exclude people or treat
them differently because of race, color, national origin, age, disability, or sex.

The Claims Administrator provides free aids and services to people with disabilities to
communicate effectively with us, such as:

 ■     Qualified sign language interpreters
 ■     Written information in other formats (large print, audio, accessible electronic formats,
       other formats)
 ■     Provides free language services to people whose primary language is not English, such
       as: Qualified interpreters
 ■     Information written in other languages

If you need these services, please call the toll-free member number on your health plan ID
card, TI'Y 711 or the Plan Sponsor.

If you believe that the Claims Administrator has failed to provide these services or
discriminated in another way on the basis of race, color, national origin, age, disability, or
sex, you can file a grievance in writing by mail or email with the Civil Rights Coordinator
identified below. A grievance must be sent within 60 calendar days of the date that you
become aware of the discriminatory action and contain the name and address of the person
filing it along with the problem and the requested remedy.

A written decision will be sent to you within 30 calendar days. If you disagree with the
decision, you may file an appeal within 15 calendar days of receiving the decision.

                        Claims Administrator Civil Rights Coordinator
United HealthCare Services, Inc. Civil Rights Coordinator
UnitedHealthcare Civil Rights Grievance
P.O. Box 30608
Salt Lake City, UT 84130
The toll-free member phone number listed on your health plan ID card, TTY 711
UHC_Civil_Rights@UHC.com


If you need help filing a grievance, the Civil Rights Coordinator identified above is available
to help you.



 130                                                           ATTACHMENT III - NONDISCRIMINATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 141 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN

You can also file a complaint directly with the U.S. Dept. of Health and Human services
online, by phone or mail:

Online https://ocrportal.hhs.gov/ocr/portal/lobby.jsf

Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html

Phone: Toll-free 1-800-368-1019, 800-537-7697(TDD)

Mail: U.S. Dept. of Health and Human Services, 200 Independence Avenue, SW Room
509F, HHH Building, Washington, D.C. 20201




131                                                       ATTACHMENT III — NONDISCRIMINATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 142 of 305


                                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS

You have the right to get help and information in your language at no cost. To request an
interpreter, call the toll-free member phone number listed on your health plan ID card, press
0. TTY 711.

This letter is also available in other formats like large print. To request the document in
another format, please call the toll-free member phone number listed on your health plan ID
card, press 0. TTY 711, Monday through Friday, 8 a.m. to 8 p.m.

       Language                                          Translated Taglines

 1. Albanian          Ju keni to drejte to merrni ndihme dhe informacion falas tie gjuhen
                      tuaj. Per to kerkuar nje perkthyes, telefononi ne numrin qe gjendet 'le
                      karten e planit tuaj shendetesor, shtypni 0. TTY 711.
2. Amharic            YA 91r39" h ,.? f1 3A hC,q, -.5'''ea' rillY+ '.11+ N4Tv-:: heitCari.
                           PC-f1A9)114,AT, llmS T41 cm,+0t,(1)4- 4,e, (lAca• (14-R ar'llanC ttAh
                      h3RL,,
                      4:TC ,egca.hq 03 ,e62k:: TTY 711
 3. Arabic                 ,.,11-1 .zacl 41 j„.; cji.),-51';; :       I , l.jt,.113 opt —11 Ic. dy_...11(41 L3...11 A
                           L3:›...,,:kill.*l cj..)...11 L.,.:::,c,'IL 0..L.:,_11 4.:11 .4.11 L:1411 4
                                                                                                    ) . 1 J...61 44jji r..?._) :1
                            711 (TTY)go'".‘11 c-14-1 .0 Lsia "'.--,ii 41 .!-' II ,s111-‘;                 '.1. -.=A-&31:Y..9' .
                                                                                                                              .11
                                                                                                         ,
4. Armenian           aturicitfuilk upahuali2tLm. hunimp, quthquahuaph p Qhp
                      umnrwurupuhuilituti hnuacipli liliphaLrajuth (ID) trintrull -Lim.
                      ti.211uth uthOuip. Iltulunfbtrill htnullunutuhuniutpni., uhritih'p
                      0: TTY 711
 5. Bantu-Kirundi     Urafise uburenganzira bwo kuronka ubufasha n'amakuru mu rurimi
                      rwawe ku buntu. Kugira usabe umusemuzi, hamagara inomero ya
                      telephone y'ubuntu yagenewe abanywanyi iri ku rutonde ku
                      karangamuntu k'umugambi wawe w'ubuzima, fyonda 0. TTY 711
6. Bisayan-Visayan    Aduna kay katungod nga mangayo og tabang ug impormasyon sa
   (Cebuano)          imong lengguwahe nga walay bayad. Aron mohangyo og tighubad,
                      tawag sa toll-free nga numero sa telepono sa miyembro nga nakalista
                      sa imong ID kard sa plano sa panglawas, pindota ang 0.'ITV 711
 7. Bengali-Bangala   ,N Gr i ,
                              t(
                               i 4,.
                                   1         7-1
                                               1 - 94-1----7;
                                                                 ,11
                                                                    irqg 7,m              yi .14,q 61 1 li   \5
                                                                                                               11i f5

                       -1—
                         t .9 VP1<1)Kze, 3 ..:d ii'lL5 .47-q f1 .9'7q (1;P1(MGi TZ:d
                      NIGi <1)51)01 I (0) TIT .6171 TTY 711
 8. Burmese            c4crijoeiciSco:cpc±" 88ano.noorng mop-40 oacoSIsarSax-voST:
                       ciN(4,6§6: o4aD8oblmoci15834110crnij;ooq'ocri)8:NooSoicx*nG9:2D8aDo
                       coofiyoSool3D3366vmopS3DaM:c§6: 645:0 og86111 TFY 711




 132                                                     ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 143 of 305


                                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


       Language                                             Translated Taglines

9. Cambodian-         Finnera999IurIvu iItelne mer,nrueàtim seitesenediv Itittjue,rudur hiuvrtImiteuseemziiti,
   Mon-Khmer          ninùrndm                     .iliinfl ID AsrmtetnnitWur igstrittir 09 TTY 711
                                 UrlItfl 13 fIMPI fl
                                                  1 "
10. Cherokee          0 D4(ti IDP JCZPJ J4dOJ TrAtS2.9W lb Gin' AJB IDR aJAA..)I
                      ACo-A.Â TOfioUÂT, alt-f0bol, 0. TTY 711

11. Chinese           ;fee4ei ,M1-.(211iD ell14YINIVJUIR10en-*UMM ,
                      :MgrefetfelliJere.'+..t.Ë et4stet».réer« , ge
                      00 IttentreMeSee 711
12. Choctaw           Chim anumpa ya, apela micha nana aiimma yvt nan aivlli keyu ho ish
                      isha hinla kvt chim aiivlhpesa. Tosholi ya asilhha chi hokmvt chi
                      achukmaka holisso kallo iskitini ya tvli aianumpuli holhtena ya ibai
                      achvffa yvt peh pila ho ish i paya cha 0 ombetipa. TTY 711
13. Cushite-Oromo     Kaffaltii male afaan keessaniin odeeffannoofi deeggarsa argachuuf
                      mirga ni qabdu. Turjumaana gaafachuufis sarara bilbilaa kan bilisaa
                      waraqaa eenyummaa karoora fayyaa keerratti tarreefame bilbiluun, 0
                      tuqi. TTY 711
 14. Dutch            U heeft het recht om hulp en informatie in uw taal te krijgen zonder
                      kosten. Om een tolk aan te vragen, bel ons gratis nummer die u op uw
                      ziekteverzekeringskaart treft, druk op 0.'1"I'Y 711
 15. French           Vous avez le droit d'obtenir gratuitement de l'aide et des
                      renseignements dans votre langue. Pour demander à parler à un
                      interprète, appelez le numéro de téléphone sans frais figurant sur
                      votre carte d'affilié du régime de soins de santé et appuyez sur la
                      touche 0. ATS 711.
 16. French Creole-   Ou gen dwa pou jwenn ed ak enfôrnasyon nan lang natifnatal ou
     Haitian Creole   gratis. Pou mande yon entèprèt, rele nimewo gratis manm lan lei
                      endike sou kat ID plan sante ou, pene 0. TTY 711
17. German            Sie haben das Recht, kostenlose Hilfe und Informationen in Ihrer
                      Sprache zu erhalten. Um einen Dolmetscher anzufordern, rufen Sie
                      die gebührenfreie Nummer auf Ihrer
                      Krankenversicherungskarte an und drücken Sie die 0. TTY 711
 18. Greek            'Exets 'ro 8txcdcop vo( Xcjc8ets poilosiu wu nkneoyoelsç Tm ykdiaucc GCCÇ
                       XWeiÇ xe&myn. Fia voc l'I'Cl'IGSTE 8iseptylvk, xockGTE TO 8WeEdCV (Xelep.e)
                      tnkeyWvou 701.) f3etGXETCU, aTI1V Xd(eTCX ii.Xoug acrpeOuci-riç, 7COCTilGTS 0.
                      TTY 711




 133                                                        ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 144 of 305


                                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN


       Language                                           Translated Taglines

 19. Gujarati     (11-1.     R0-11 -j,C.-2- 1-1E E R)-1,           <-1)-01(3111411-d -1Q, ca        .(fIc-tc-t10
                                                                                                              :  a

                  -1.1a812
                  )                   . ,..Q1.1.   2.4.1 2-1.1   CacriCit 82c1.1,(-114121 .C-.2.1. 1-C-1.1crl ID

                  81       1.120-Ci -v-C11-11 b-1.1-QC-1 lc-t-‘l 2-0-12 . .-t .-io-R 631.12                  C-1
                  821., 0      E04.160.. TTY 711

20. Hawaiian      He pono ke kålcua 'ma aku iå 'oe ma ka maopopo 'am o k6a `ike ma
                  loko o kåu `61elo pono`i me ka uku `ole 'ma.
                  E kama`ilio 'oe me kekahi kanaka unuhi, e kåhea i ka helu kelepona
                  kåld 'ole ma kou kåleka olakino, a e kaomi i ka helu 0.'TTY 711.
21. Hindi         3-171-        trIT 3.17ft" åTØ # +1 141c11 ,c1. v-110-1,    1 .:2.IT-T .97j  -
                         chi 3iitr- R" ti qTftrQ-         f -v. 3iTt-r T-c- ' 'f •cr,
                  3.17- . (,-24. 1.,(>11.1 ID -1.t z17 TVE4"K ,l(q.-t'r -4  .- ri-R- m.)-- . (4-4,
                                                                           -{
                  0 ØI TTY 711
22. Hmong         Koj muaj cai tau key pab thiab tau coy ntaub ntawv sau ua koj hom
                  lus pub dawb. Yog xav tau ib tug neeg txhais, hu tus xov tooj rau tswv
                  cuab hu dawb uas sau muaj nyob ntawm koj daim yuaj them nqi kho
                  mob, nias 0. TTY 711.
23. Ibo           Inwere ikike inweta enyemaka nakwa imqta asvsu gi n'efu n'akwughl
                  vgwo. Maka ikp9tijr‘t onye nsvghari okwu, kpo9 akara ekwenti nke di
                  nakwvkw9 njirimara gi nke emere maka ahvike gi, pia 0. TTY 711.
24. Ilocano       Adda karbengam nga makaala ti tulong ken impormasyon iti
                  pagsasaom nga libre. Tapno agdawat iti maysa nga agipatarus,
                  tumawag iti toll-free nga numero ti telepono nga para kadagiti kameng
                  nga nakalista ayan ti ID card mo para ti piano ti salun-at, ipindut ti 0.
                  TTY 711
25. Indonesian    Anda berhak untuk mendapatkan bantuan dan informasi dalam
                  bahasa Anda tanpa dikenakan biaya. Untuk meminta bantuan
                  penerjemah, hubungi nomor telepon anggota, bebas puisa, yang
                  tercantum pada kartu ID rencana kesehatan Anda, tekan 0. TTY 711
26. Italian       Hai il diritto di ottenere aiuto e informazioni nella tua lingua
                  gratuitamente. Per richiedere un interprete, chiama il numero
                  telefonico verde indicato sulla tua tessera identificativa del piano
                  sanitario e premi lo 0. Dispositivi per non udenti/TTY: 711




 134                                                      ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 145 of 305


                                                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN


       Language                                                             Translated Taglines
27. Japanese          fAVordi-c-if.71-,9- I- '.3. 2z.,ft ti: (,), ilti*R A* Lt.= )
                                                                                 ,1 -4-Z
                      L L ff-e '   T. *4 (tiJNIJNi,   )' t.A.,„ 6i1R :::A.11.0t
                      it, E4#7°-2' >0ED
                      t-FsIzIEU41.-c          ?k:iii-ffl0p7 ij-y-(-V)1,.. -e8
                      21t0±, o tfiEl L-C < /-1- L'0 1rYCEH#-1 3-It 711-et.
28. Karen              tr,,,,,   i .,.    ':,0:,1 ii-1:.:   ,".',o;if:),:s112:c ic.,4r: 14j.    , .>L5)
                                                                                                      '

                      ,F.;
                         ;
                         .;,
                           , &,,:,,:ljiry,,149):41.(41:(6c:cry,12AC/SI:I:UdA,SI:40Z,1c1),
                                                                                        :1182)0•"4 'Y           I A:
                                                                                                                   : OI   *   5,.: kli   '
                                                                                                                                         ,.r,o34,.
                       2?:-r:,:,..,),::',,..?: ..,84C?)"r 0(":-;ii.TTY711

29. Korean                  1 E.cr'iill- <:_l 51Z-
                      7-181--=.
                            L                                of°I ci_)1 0- . . H I g -LT-'- E-1. al 0I (-1 Z
                                                                                                           -- - 2,'--.
                                             --c, -.L-1 LE. gcllAHZ 9c 6- 1- )1 .5?-181-1/v1L-T.7-131-2
                        1 t-- .F:1 2-171- °, "1
                      2,,r
                           i- l. ID-3Hall 31XEJ -7--.. .. 11                       ,,J-i -a . ,1.11-81-01 1:),, _1 -̀2.
                                                                - ?_-_-.1. ii.1 11-,
                      -̀7-f.d Al 9.'TTY 711
30. Kru- Bassa        Ni gwe kunde I bat mahola ni mawin u hop nan nipehmes be to
                      dolla. Yu kwel ni Kobol mahop seblana, soho ni sebel numba I ni
                      tehe mu I ticket I docta I nan, bep 0. TTY 711
31. Kurclish-Sorani                                                                         :. 4..0 4...,
                                                        :.i LsjliJIj i L.,i4...:,_A ,j44.1ja&
                      L:11:;&. ,..52)1.4,) .k. ,LL,,.4_9;                                               4 ub c.:JC)._ 94L Lgail..
                      v5i94345 °J-4.gi 4, 4I (.5.1)..9?4 4(.5 c)-.A.
                                                                  )(-55)4iS."-9 (-5-3--)I,9/' ill .‘"Y-A.,-,
                      '.A.
                      4                                              L L9:. Ls .)1 cS cSU .91-"41 .91
                            0 CjUlt7.? J ‘ 1,;•& csi-"JJ.:ALi c.s2 Le"                               } "993
                                                                                                                               .TTY 711
32, Laotian           tiin'rurSc-)t7i tkiWurnugoockpacco.-;20Qualooluinci3utolo
                      12eounuuouel2p
                       ,D. .             9,
                                             e.
                      CW23001Y)010°)01,
                          0                   tnwsoruLulecznNotm) ')ourtv)
                                                                      .
                      `')it`Woz:L.0'-'?uiYom,,,Inqn2ootinu,nocon 0. TTY 711
33. Marathi           3Tru(N              , r 3Trcl-F. .1 .-11,1-ke-4 WO' 3Trf6r
                                  d-r Hrtwzr
                           ---;zir-                                                                                 aTritt
                      i- ctiv-Irtil 3ifti-TR- Mt. 4-,317cb1-41" f      41. ciluzii+ila 3ficriwTT
                                                                4 t.-- -
                      3i1tg-zr zft---- r                    Act5,d,-111c1                      T41 t.-    41e1P-211 +id, -.411+1

                      i- 0-11ri-1, -1 lzh-t - 0-1,skck Tit* chit. -4N-116) '
                                                                           1'W 0. TTY 711

34. Marshallese       Eor am maron nan bok jipan im melele ilo kajin eo am ilo
                      ejjeldk wonaan. Nan kajjitek nan juon ri-ukok, kOrlok nomba
                      eo erribl an jeje ilo kaat in ID in karak in ajmour eo am,jiped
                      0, TTY 711
35. Micronesian-      Komw ahneki manaman unsek komwi en alehdi sawas oh
    Pohnpeian         mengihtik ni pein omwi tungoal lokaia ni soh isepe. Pwen peki
                      sawas en soun kawehweh, eker delepwohn nempe ong towehkan
                      me soh isepe me ntingihdi ni pein omwi doaropwe me pid
                      koasoandi en kehl, padik 0. TTY 711.




 135                                                                        ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 146 of 305


                                                                        HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                          Translated Taglines
 36. Navajo          T'åå jiik'eh doo b44h 'alinig66 bee baa hane'igii t'åå ni nizaåd bee
                     nikå'e'eyeego bee nå'ahoot'i'. 'Ata' halne'i la yinikeedgo, ninaaltsoos
                     nitUiz7 `ats'77s bee baa'ahayl bee n44hozin7g77 bikl 1' b44sh bee
                     hane'7 t'l 1 j77k'eh bee hane'7 bikl'7g77 bich'8' hodiilnih d66 0
                     bil ladidffichil. TTY 711
 37. Nepali          ' urrO' 3-TF:F4 ITPslli:ll. -P.: - ~ 'T qi i -Nil 51 ill 'I atttTiT 7llfOT
                     . 1 4-T- ql- -- . M I H ~'11.4-1. 3.1--- -T 414, ~.•-c1I•0:q A-47
                                                                                    -- 12T -rtn-
                     1,01-t-ff d.l t-Al.t1c   -41 tft-4 -14-.1 411~rf 61ff,, 0-Pti-0
                                                                                   - ,Q            TTY 711

 38. Nilotic-Dinka   Yin not] kit] be yi kuony ne w yic de thål3 du åbac ke cM vvu tååue
                     ke piny. Åcån bå ran ye koc ger thok thiC&, ke yin col nåmba yene yup
                     abac de ran tort ye koc wåår thok to ne ID kat du6n de pCnakim yic,
                     thåny 0 yic. TTY 711.
 39. Norwegian       Du har rett til å få gratis hjelp og informasjon på ditt eget språk.
                     For å be om en tolk, ring gratisnummeret for medlemmer som er
                     oppført på helsekortet ditt og trykk 0. TTY 711
40. Pennsylvania     Du hoscht die Recht fer Hilf unn Information in deine Schprooch
    Dutch            griege, fer nix. Wann du en Iwwersetzer hawwe willscht, kannscht du
                     die frei Telefon Nummer uff dei Gesundheit Blann ID Kaarde yuuse,
                     dricke 0. TTY 711
41. Persian-Farsi      .4-..: 'Ll.       ut U J.3-1  .4-.) L) -_,-• (..J .:) `L' ':-I -'>0=t 9 L-S-4. `t• ' : U1 ' Li L'"'''
                           yt., t'
                           g          ‘ iJS ,.).. 0.1,1
                                                      . 4 j4    j )c  2k3  ,,
                                                                            j t.,1     L.,..saLi. ?
                                                                                                  . ..A4 ,.J...1.
                                                                                                                , &j.) ,g1_)
                                                                                                                           ,
                                     TTY 711 . -). yu juili 0 i ,,, ,,-, chat         ,   - Lr,ui J.3.& L.51,1L4, ,L,L,)
42. Punjabi          3
                     - —
                       et.48
                           - . nErLit''-Fir fte. 7-Id)1-1- ri (= d )
                                                                   -17d3 1-1943. . ----
                                                                                    d-6.
                         nardra 01 t ')7U 23E1'3-72'tZTEr Lff5T-
                                                              6/1"FrEit
                                                                     r  f'-'3 a-r                                 'et;s•
                     ql~t6                    d "k"ki l 711''art3 Ø,0 al
43. Polish           Masz prawo do uzyskania bezplatnej informacji i pomocy we
                     wlasnym j zyku. Po uslugi tlumacza zadzwofi pod bezplatny numer
                     umieszczony na karcie identyfikacyjnej planu medycznego i wcinij 0.
                     TTY 711
44. Portuguese       Voce tem o direito de obter ajuda e informa0o em seu idioma e
                     sem custos. Para solicitar um int&prete, ligue para o niamero de
                     telefone gratuito que consta no cart5o de ID do seu piano de
                     sakle, pressione 0. TTY 711
45. Romanian         Aveti dreptul de a obtine gratuit ajutor si informatii in limba
                     dumneavoastrå. Pentru a cere un interpret, sunati la numårul de
                     telefon gratuit care se gåsote pe cardul dumneavoastrå de sånåtate,
                     apåsati pe tasta 0. TTY 711



136                                                    ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 147 of 305


                                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


       Language                                             Translated Taglines

46. Russian           Bm HmeeTe npaBo Ha 6ecnnaTHoe HonygeHHe 110M011414 14
                      imoopmaum4 Ha samem 513b1KC. 1-1T06bI 110AaTb aanpoc nepeBoAHHica
                      1103B0H1,1Te 110 6CCIIAaTHOMy Homepy Tenecl3oHa, yKaaaHHomy Ha

                      ofipaiHoH' cTopoHe ame 14AeHT14 micaumormok Kap-rm 14 Ha>1(1\414Te
                      0. APIHH51 TlY 711


47. Samoan-           E iai lou åiå tatau e maua atu ai se fesoasoani ma
    Fa'asamoa         fa'amatalaga i lau gagana e aunoa ma se totogi. Ina ia
                      fa'atalosagaina se tagata fa'aliliu, vili i le telefoni mo sui e le
                      totogia o loo lisi atu i lau peleni i lau pepa ID mo le soifua
                      maloloina, oomi le 0. TTY 711.
48. Serbo-Croation    [mate pravo da besplatno dobijete pomo i informacije na Vaem
                      jeziku. Da biste zatra'Zili prevodioca, nazovite besplatni broj
                      naveden na iskaznici Vaeg zdravstenog osiguranja i pritisnite 0.
                      TTY 711.
49. Spanish           Tiene derecho a recibir ayuda e información en su idioma sin costo.
                      Para solicitar un intérprete, llame al número de teléfono gratuito para
                      miembros que se encuentra en su tarjeta de identificación del plan de
                      salud y presione 0.
                      TTY 711
50. Sudanic-          'Dum hakke maacfa mballecfaa kadin ke6aa habaru nder wolde maacfa
    Fulfulde          naa maa a yo6ii. To a yidi pirtoowo, noddu limngal mo telefol caahu
                      limtaadó nder kaatiwol ID maacra ngol njamu, nyo"u 0. TTY 711.
51. Swahili           Una hald ya kupata msaada na taarifa kwa lugha yako bila
                      gharama. Kuomba mkalimani, piga nambariya wanachama ya bure
                      iliyoorodheshwa kwenye TAM ya kadi yako ya mpango wa afya,
                      bonyeza 0. TTY 711
52. Syriac-Assyrian       ..,c- cu.Y.,\-n rci      -‘..1._%..1c\- cl rs'xipm .„92114.1.-npl rc">(\x£3.43 ....,,_ ( .2n.,.rs" ..,..,?kaJrN'
                           c/-4»,<'1,._,
                                       c‘...w4..     r‹-b.)... 1.,•- .... -.lin ,M1
                                                                                  .1,.
                                                                                     1,\.
                                                                                        .»N-     N-li 734- f   t.C---51...-   ›A-,<•L-----


                                                                 TTY 711.0 >3...73C1 r-1. ..\qW:t 1<a 2sL,9. N,\r.< 1‹,..n.#
53. Tagalog           May karapatan kang makatanggap ng tulong at impormasyon sa iyong
                      wika nang walang bayad. Upang humiling ng tagasalin, tawagan ang
                      toll-free na numero ng telepono na nakalagay sa iyong ID card ng
                      planong pangkalusugan, pindutin ang 0. TTY 711
54. Telugu            Ze7°oé3 4.)Ci.b e. .)ow-° b.) 2,3°'‘AeSs , v0-1,.)oca.) 5.)60-1,..v "(.)5..rwti g).°oC,

                      =‘)Z t)d)'.'...7)g.)&            ob. 2..,       4, i ,.)e.,7°    s'cWe)oé..5,                < .,. za
                                                                                                          b..) bod'4

                        G, b..)c5 w,e,cy,
                      s-do                ' o..1..)e.)cG, 6'6b zoe,..)d)g.) g).6rb .r?\), 0 br.) z 66..
                      TTY 711



 137                                                        ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 148 of 305


                                                                       HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                       Translated Taglines
55. Thai         IfiaBici,nlguBTanhotBSBBBAkplumBytamqt4161aldilfill?Niu
                 KifwialflModnillliffillil
                 Ilia4BuNiiibmnutwillymilinothrw11miht;i1!912ihrTuttriumm1wualtitu tdana 0
                 rhiliAitimmunvuiolmlni51461,mioniTla 11154mliilmnotwu 711

56. Tongan-      `Oku ke ma'u 'a e totonu ke ma'u 'a e tokoni mo e `u fakamatala `i
    Fakatonga    ho'o lea fakafonua ta'etotongi. Ke kole ha tokotaha fakatonulea, to ki
                 he fika telefoni ta'etotongi ma'ae kau memipa 'a ee `oku lisi 'I ho'o
                 kaati ID ki ho'o palani ki he mo'uilelei, Lomi'I 'a e 0. TTY 711
57. Trukese      Mi wor omw pwung om kopwe nounou ika amasou noum ekkewe
   (Chuukese)    a ninis ika toropwen aninis nge epwe awewetiw non kapasen
                 fonuom, ese kamo. Ika ka mwochen tungoren aninisin chiakku,
                 kori ewe member nampa, ese pwan kamo, mi pachanong won an
                 noum health plan katen ID, iwe tiki "0". Ren TTY, kori 711.
58. Turkish      Kendi dilinizde iicretsiz olarak yardim ye hilgi alma haklniz
                 bulunmaktadir. Bir tereilman istemek icin saglik plans kimlik kartinizin
                 ilzerinde yer alan iicretsiz telefon numarasini arayinlz, sonra O'a
                 basiniz.'FEY (yazili iletisim) icin 711
59. Ukrainian    Y Bac e IvaBo oTpHmaTH 6e3KOHITOBHy Aonomory Ta iHcpopmagilo Ha
                 Bamiii piAHiii MOBi. 11106 noAaTH 32.1114T rip° HaAaHHa HocAyr
                 nepeKAaAaHa, 3a-fen& oHyliTe Ha 6e3KOLLITOBEITIcl Homep TeAC oHy
                 ytracHHKa, BKasaHmI Ha Bamiii iAeHTHmiKauicmiii KapTi riAaHy
                 meAmmoro cwaxyBaHHH, HaTIICHiTb 0. TTY 711
60. Urdu                                        S(..1.,...t.z. L•21.4,31,.. jil .).).. eLla.4 ,...k.l.. LI)l.,_) ,... l_S L,,Hi
                  L)...,.?.),,,,C.=1)(;_, LS =3_)

                                                            TTY 711-u4=A-.1.) 0 c=-,) cj-) ._,) 13J1-C Lsj-S (.5:11 (2..).-
61. Vietnamese   Qu'' vi c6 quysen &rot giup To' va cap thong tin b'a'ng nem net c6a
                 d my vi mien phi. iD'e yeu eau clUVC th6ng dich vien giilp do', vui long
                 go' s6 dien thoai mien phi danh cho h6i vier) citio:c neu tren the ID
                 chucing trinh bao him y to cua quY vi, bgm s6 0. TTY 711
62. Yiddish      TID ,no -Fin 112,,x l'N TYKrIN5.1'N iix ri'7,1 InIptc 1Y tnn 11 tmn MN
                                                  LID11 ,1'.)Mn'?ii/ N lin:OIND 1Y .172.i2DX
                 ID iOn tftri 13.71'N r1 LI"UU) ON11 13.7n1.1 INDI7'71/t) ninnim 17"1h `?Kt) CY/
                                                                   711 TTY .0 upinl ,'2u1N7
63. Yoruba       0 ni eta lati ri iranw9 ati ifitOniled gba ni ede re laisanwo. Lad IDA
                 Ogbuf9 kan s9r9, pe sari n9mba era ibanis9r9 laisanwO ibode ti a to
                 sod kadi idanim9 ti etc) ilera re, to '0'.'ITY 711




138                                                  ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 149 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN

ADDENDUM - UNITEDHEALTH ALLIES

 Introduction
This Addendum to the Summary Plan Description provides discounts for select non-
Covered Health Services from Physicians and health care professionals.

When the words "you" and "your" are used the Plan is referring to people who are Covered
Persons as the term is defined in the Summary Plan Description (SPD). See Section 14,
Glossapy in the SPD.

  Important
  UnitedHealth Allies is not a health insurance plan. You are responsible for the full cost of
  any services purchased, minus the applicable discount. Always use your health insurance
  plan for Covered Health Services described in the Summary Plan Description (see Section
  5, Plan Highlights) when a benefit is available.

What is UnitedHealth Allies?
UnitedHealth Allies is a health value program that offers savings on certain products and
services that are not Covered Health Services under your health plan.

Because this is not a health insurance plan, you are not required to receive a referral or
submit any claim forms.

Discounts through UnitedHealth Allies are available to you and your Dependents as defined
in the Summary Plan Description in Section 14, Glossag.

Selecting a Discounted Product or Service
A list of available discounted products or services can be viewed online at
www.unitedhealthallies.com or by calling the number on the back of your ID card.

After selecting a health care professional and product or service, reserve the preferred rate
and print the rate confirmation letter. If you have reserved a product or service with a
customer service representative, the rate confirmation letter will be faxed or mailed to you.

  Important
  You must present the rate confirmation at the time of receiving the product or service in
  order to receive the discount.

Visiting Your Selected Health Care Professional
After reserving a preferred rate, make an appointment directly with the health care
professional. Your appointment must be within ninety (90) days of the date on your rate
confirmation letter.




139                                                            ADDENDUM - UNITEDHEALTH ALLIES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 150 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN

 Present the rate confirmation and your ID card at the time you receive the service. You will
 be required to pay the preferred rate directly to the health care professional at the time the
 service is received.

 Additional UnitedHealth Allies Information
 Additional information on the UnitedHealth Allies program can be obtained online at
 www.unitedhealthallies.com or by calling the toll-free phone number on the back of your
 ID card.




140                                                            ADDENDUM - UNITEDHEALTH ALLIES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 151 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

ADDENDUM - PARENTSTEPS®

Introduction
This Addendum to the Summary Plan Description illustrates the benefits you may be eligible
for under the ParentSteps program.

When the words "you" and "your" are used the Plan is referring to people who are Covered
Persons as the term is defined in the Summary Plan Description (SPD). See Section 14,
Glossag in the SPD.

  Important
  ParentSteps is not a health insurance plan. You are responsible for the full cost of any
  services purchased. ParentSteps will collect the provider payment from you online via the
  ParentSteps website and forward the payment to the provider on your behalf. Always use
  your health insurance plan for Covered Health Services described in the Summary Plan
  Description 5, Plan Highlights) when a benefit is available.

What is ParentSteps?
ParentSteps is a discount program that offers savings on certain medications and services for
the treatment of infertility that are not Covered Health Services under your health plan.

This program also offers:

• guidance to help you make informed decisions on where to receive care;
• education and support resources through experienced infertility nurses;
• access to providers contracted with UnitedHealthcare that offer discounts for infertility
  medical services; and
• discounts on select medications when filled through a designated pharmacy partner.

Because this is not a health insurance plan, you are not required to receive a referral or
submit any claim forms.

Discounts through this program are available to you and your Dependents. Dependents are
defined in the Summary Plan Description in Section 14, Glossag.

Registering for ParentSteps
Prior to obtaining discounts on infertility medical treatment or speaking with an infertility
nurse you need to register for the program online at www.myoptumhealthparentsteps,com
or by calling ParentSteps toll-free at 1-877-801-3507.


Selecting a Contracted Provider
After registering for the program you can view ParentSteps facilities and clinics online based
on location, compare IVF cycle outcome data for each participating provider and see the



141                                                                    ADDENDUM - PARENTSTEPS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 152 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 specific rates negotiated by ParentSteps with each provider for select types of infertility
 treatment in order to make an informed decision.

 Visiting Your Selected Health Care Professional
Once you have selected a provider, you will be asked to choose that clinic for a consultation.
You should then call and make an appointment with that clinic and mention you are a
ParentSteps member. ParentSteps will validate your choice and send a validation email to
you and the clinic.

 Obtaining a Discount
If you and your provider choose a treatment in which ParentSteps discounts apply, the
provider will enter in your proposed course of treatment. ParentSteps will alert you, via
email, that treatment has been assigned. Once you log in to the ParentSteps website, you will
see your treatment plan with a cost breakdown for your review.

 After reviewing the treatment plan and determining it is correct you can pay for the
 treatment online. Once this payment has been made successfully ParentSteps will notify
 your provider with a statement saying that treatments may begin.

Speaking with a Nurse
Once you have successfully registered for the ParentSteps program you may receive
additional educational and support resources through an experienced infertility nurse. You
may even work with a single nurse throughout your treatment if you choose.

For questions about diagnosis, treatment options, your plan of care or general support,
please contact a ParentSteps nurse via phone (toll-free) by calling 1-866-774-4626.

ParentSteps nurses are available from 8 a.m. to 5 p.m. Central Time; Monday through
Friday, excluding holidays.

 Additional ParentSteps Information
Additional information on the ParentSteps program can be obtained online at
www.myoptumhealthparentsteps.com or by calling 1-877-801-3507 (toll-free).




142                                                                     ADDENDUM - PARENTSTEPS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 153 of 305




Effective: July 1, 2019
Group Number: 714347
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 154 of 305
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 155 of 305


                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

TABLE OF CONTENTS

SECTION 1 - WELCOME                                                            1

SECTION 2 - INTRODUCTION                                                       3
    Eligibility                                                                3
    Cost of Coverage                                                           3
    How to Enroll                                                              4
    When Coverage Begins                                                       4
    Changing Your Coverage                                                     5

SECTION 3 - HOW THE PLAN WORKS                                                 7
    Accessing Network Benefits                                                 7
    Eligible Expenses                                                          8
    Annual Deductible                                                          9
    Copayment                                                                  9
    Coinsurance                                                                9
    Out-of-Pocket Maximum                                                      9

SECTION 4 - CARE COORDINATIONSM AND PRIOR AUTHORIZATION                       11
    Care Management                                                           11
    Prior Authorization                                                       12
    Special Note Regarding Medicare                                           13

SECTION 5 - PLAN HIGHLIGHTS                                                   14

SECTION 6 - ADDITIONAL COVERAGE DETAILS                                       24
    Acupuncture Services                                                      24
    Ambulance Services - Emergency only                                       24
    Ambulance Services - Non-Emergency                                        24
    Cancer Resource Services (CRS)                                            25
    Cellular and Gene Therapy                                                 25
    Clinical Trials                                                           26
    Congenital Heart Disease(CHD)Surgeries                                    27
    Dental Services - Accident Only                                           28
    Diabetes Services                                                         29



I                                                             TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 156 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

    Durable Medical Equipment(DME)                                                        29
    Emergency Health Services - Outpatient                                                30
    Hearing Aids                                                                          33
    Home Health Care                                                                      33
    Hospice Care                                                                          34
    Hospital - Inpatient Stay                                                             34
    Infertility                                                                           35
    Injections received in a Physician's Office                                           35
    Kidney Resource Services (KRS)                                                        35
    Maternity Services                                                                    36
    Mental Health Services                                                                37
    Neurobiological Disorders - Autism Spectrum Disorder Services                         38
    Nutrition                                                                             39
    Nutritional Counseling                                                                39
    Obesity Surgery                                                                       39
    Ostomy Supplies                                                                       39
    Outpatient Surgery, Diagnostic and Therapeutic Services                               40
    Pharmaceutical Products - Outpatient                                                  41
    Physician Fees for Surgical and Medical Services                                      42
    Physician's Office Services - Sickness and Injury                                     42
    Preventive Care Services                                                              42
    Prosthetic Devices                                                                    43
    Reconstructive Procedures                                                             44
    Rehabilitation and Habilitative Services - Outpatient Therapy                         44
    Skilled Nursing Facility/Inpatient Rehabilitation Facility Services                   46
    Spinal/Chiropractic Treatment                                                         46
    Substance Use Disorder Services                                                       46
    Temporomandibular Joint Syndrome- Orthognathic Surgery                                47
    Transplantation Services                                                              47
    Travel and Lodging                                                                    48
    Urgent Care Center Services                                                           50
    Virtual Visits                                                                        50
    Voluntary Sterilization                                                               51



                                                                          TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 157 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 7 - CLINICAL PROGRAMS AND RESOURCES                                              52
      Consumer Solutions and Self-Service Tools                                          52
      Disease and Condition Management Services                                          54

SECTION 8 - EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER                             55
      Alternative Treatments                                                             55
      Comfort or Convenience                                                             55
      Dental                                                                             56
      Drugs                                                                              57
      Experimental or Investigational Services or Unproven Services                      57
      Foot Care                                                                          58
      Gender Dysphoria                                                                   58
      Medical Supplies and Appliances                                                    59
      Mental Health, Neurobiological Disorders - Autism Spectrum Disorder and Substance
      Use Disorders Services                                                          60
      Nutrition                                                                          60
      Physical Appearance                                                                61
      Providers                                                                          61
      Reproduction                                                                       61
      Services Provided under Another Plan                                               62
      Transplants                                                                        63
      Travel                                                                             63
      Vision                                                                             63
      All Other Exclusions                                                               63

SECTION 9 - CLAIMS PROCEDURES                                                            66
      Network Benefits                                                                   66
      Non-Network Benefits                                                               66
      Prescription Drug Benefit Claims                                                   66
      If Your Provider Does Not File Your Claim                                          66
      Health Statements                                                                  68
      Explanation of Benefits (E0B)                                                      68
      Claim Denials and Appeals                                                          69
      Federal External Review Program                                                    70
      Limitation of Action                                                               76


III                                                                      TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 158 of 305


                                                       HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 10 - COORDINATION OF BENEFITS(COB)                                             77
     Determining Which Plan is Primary                                                 77
     When This Plan is Secondary                                                       79
     When a Covered Person Qualifies for Medicare                                      79
     Medicare Crossover Program                                                        80
     Right to Receive and Release Needed Information                                   80
     Overpayment and Underpayment of Benefits                                          81

SECTION 11 - SUBROGATION AND REIMBURSEMENT                                             83
     Right of Recovery                                                                 86

SECTION 12 - WHEN COVERAGE ENDS                                                        88
     Coverage for a Disabled Child                                                     89
     Extended Coverage for Total Disability                                            89
     Continuing Coverage Through COBRA                                                 90
     When COBRA Ends                                                                   94
     Uniformed Services Employment and Reemployment Rights Act                         94

SECTION 13 - OTHER IMPORTANT INFORMATION                                               96
     Qualified Medical Child Support Orders(QMCS0s)                                    96
     Your Relationship with UnitedHealthcare and Hot Topic, Inc.                       96
     Relationship with Providers                                                       97
     Your Relationship with Providers                                                  98
     Interpretation of Benefits                                                        98
     Information and Records                                                           98
     Incentives to Providers                                                           99
     Incentives to You                                                                100
     Rebates and Other Payments                                                       100
     Workers' Compensation Not Affected                                               100
     Future of the Plan                                                               100
     Plan Document                                                                    101
     Review and Determine Benefits in Accordance with UnitedHealthcare Reimbursement
     Policies                                                                     101

SECTION 14 - GLOSSARY                                                                 102



IV                                                                     TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 159 of 305


                                                        HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 15 - PRESCRIPTION DRUGS                                                        118
    Prescription Drug Coverage Highlights                                              118
    Identification Card (ID Card) - Network Pharmacy                                   119
    Benefit Levels                                                                     120
    Retail                                                                             121
    Mail Order                                                                         121
    Benefits for Preventive Care Medications                                           122
    Designated Pharmacy                                                                122
    Assigning Prescription Drugs to the PDL                                            122
    Notification Requirements                                                          123
    Prescription Drug Benefit Claims                                                   124
    Limitation on Selection of Pharmacies                                              124
    Supply Limits                                                                      124
    If a Brand-name Drug Becomes Available as a Generic                                124
    Special Programs                                                                   125
    Prescription Drug Products Prescribed by a Specialist Physician                    125
    Rebates and Other Discounts                                                        125
    Coupons, Incentives and Other Communications                                       125
    Exclusions - What the Prescription Drug Plan Will Not Cover                        126
    Glossary - Prescription Drugs                                                      128

SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION: ERISA                               131

ATTACHMENT I - HEALTH CARE REFORM NOTICES                                              134
    Patient Protection and Affordable Care Act("PPACA")                                134

ATTACHMENT II - LEGAL NOTICES                                                          135
    Women's Health and Cancer Rights Act of 1998                                       135
    Statement of Rights under the Newborns' and Mothers' Health Protection Act         135

ATTACHMENT III — NONDISCRIMINATION AND ACCESSIBILITY REQUIREMENTS                      136

ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS                             138




V                                                                       TABLE OF CONTENTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 160 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN


SECTION 1 - WELCOME

 Quick Reference Box
 • Member services, claim inquiries, Care Coordinationsm and Mental Health/Substance
   Use Disorder Administrator:(800) 842-2982;
 • Claims submittal address: UnitedHealthcare - Claims, P. 0. Box 30555, Salt Lake
   City, Utah 84130-0555; and
 • Online assistance: www.myuhc.com.

Hot Topic, Inc. is pleased to provide you with this Summary Plan Description (SPD), which
describes the health Benefits available to you and your covered family members. It includes
summaries of:

• who is eligible;
• services that are covered, called Covered Health Services;
• services that are not covered, called Exclusions;
• how Benefits are paid; and
• your rights and responsibilities under the Plan.

This SPD is designed to meet your information needs. It supersedes any previous printed or
electronic SPD for this Plan.

 IMPORTANT
 The healthcare service, supply or Pharmaceutical Product is only a Covered Health
 Service if it is Medically Necessary. (See definitions of Medically Necessary and Covered
 Health Service in Section 14, GlossaD'.) The fact that a Physician or other provider has
 performed or prescribed a procedure or treatment, or the fact that it may be the only
 available treatment for a Sickness, Injury, Mental Illness, substance-related and addictive
 disorders, disease or its symptoms does not mean that the procedure or treatment is a
 Covered Health Service under the Plan.



  Hot Topic, Inc. intends to continue this Plan, but reserves the right, in its sole discretion,
  to modify, change, revise, amend or terminate the Plan at any time, for any reason, and
  without prior notice. This SPD is not to be construed as a contract of or for employment.
  If there should be an inconsistency between the contents of this summary and the
  contents of the Plan, your rights shall be determined under the Plan and not under this
  summary.

UnitedHealthcare is a private healthcare claims administrator. UnitedHealthcare goal is to
give you the tools you need to make wise healthcare decisions. UnitedHealthcare also helps
your employer to administer claims. Although UnitedHealthcare will assist you in many
ways, it does not guarantee any Benefits. Hot Topic, Inc. is solely responsible for paying
Benefits described in this SPD.


                                                                            SECTION 1 - WELCOME
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 161 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Please read this SPD thoroughly to learn how the Hot Topic, Inc. Welfare Benefit Plan
 works. If you have questions contact your local Human Resources department or call the
 number on the back of your ID card.



                               How To Use This SPD
  ■ Read the entire SPD, and share it with your family. Then keep it in a safe place for
    future reference.
  ■   Many of the sections of this SPD are related to other sections. You may not have all
      the information you need by reading just one section.
  ■   You can find copies of your SPD and any future amendments or request printed
      copies by contacting Human Resources.
  ■   Capitalized words in the SPD have special meanings and are defined in Section 14,


  ■ If eligible for coverage, the words "you" and "your" refer to Covered Persons as
    defined in Section 14, Glossag.
  ■   Hot Topic, Inc, is also referred to as Company.
  ■ If there is a conflict between this SPD and any benefit summaries (other than
    Summaries of Material Modifications) provided to you, this SPD will control.




                                                                        SECTION 1 - WELCOME
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 162 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 2 - INTRODUCTION

     What this section includes:
     ■ Who's eligible for coverage under the Plan;
     ■ The factors that impact your cost for coverage;
     ■ Instructions and timeframes for enrolling yourself and your eligible Dependents;
     ■    When coverage begins; and
     ■    When you can make coverage changes under the Plan.


Eligibility
You are eligible to enroll in the Plan if you are a regular full-time Employee who is scheduled
to work at least 32 hours per week and for an active part-time assistant store manager
working 20 hours per week.

Your eligible Dependents may also participate in the Plan. An eligible Dependent is
considered to be:

 ■       your Spouse, as defined in Section 14, Glosseny;
 ■       your or your Spouse's child who is under age 26, including a natural child, stepchild, a
         legally adopted child, a child placed for adoption or a child for whom you or your
         Spouse are the legal guardian; or
 ■       an unmarried child age 26 or over who is or becomes disabled and dependent upon you.

To be eligible for coverage under the Plan, a Dependent must reside within the United
States.

Note: Your Dependents may not enroll in the Plan unless you are also enrolled. In addition,
if you and your Spouse are both covered under the Plan, you may each be enrolled as an
Employee or be covered as a Dependent of the other person, but not both. In addition, if
you and your Spouse are both covered under the Plan, only one parent may enroll your child
as a Dependent.

A Dependent also includes a child for whom health care coverage is required through a
Qualified Medical Child Support Order or other court or administrative order, as described
in Section 13, Other Important Information.

Cost of Coverage
You and Hot Topic, Inc. share in the cost of the Plan. Your contribution amount depends
on the Plan you select and the family members you choose to enroll.

Your contributions are deducted from your paychecks on a before-tax basis. Before-tax
dollars come out of your pay before federal income and Social Security taxes are withheld -




3                                                                          SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 163 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

and in most states, before state and local taxes are withheld. This gives your contributions a
special tax advantage and lowers the actual cost to you.

Note: The Internal Revenue Service generally does not consider Domestic Partners eligible
Dependents. Therefore, the value of Hot Topic, Inc.'s cost in covering a Domestic Partner
may be imputed to the Employee as income. In addition, the share of the Employee's
contribution that covers a Domestic Partner may be paid using after-tax payroll deductions.

Your contributions are subject to review and Hot Topic, Inc. reserves the right to change
your contribution amount from time to time.

You can obtain current contribution rates by calling Human Resources.

How to Enroll
To enroll, call Human Resources within 31 days of the date you first become eligible for
medical Plan coverage. If you do not enroll within 31 days, you will need to wait until the
next annual Open Enrollment to make your benefit elections.

Each year during annual Open Enrollment, you have the opportunity to review and change
your medical election. Any changes you make during Open Enrollment will become effective
the following July 1.

    Important
    If you wish to change your benefit elections following your marriage, birth, adoption of a
    child, placement for adoption of a child or other family status change, you must contact
    Human Resources within 31 days of the event. Otherwise, you will need to wait until the
    next annual Open Enrollment to change your elections.

When Coverage Begins
Once Human Resources receives your properly completed enrollment, coverage will begin
on the first day of the month following your date of hire. Coverage for your Dependents will
start on the date your coverage begins, provided you have enrolled them in a timely manner.

Coverage for a Spouse or Dependent stepchild that you acquire via marriage becomes
effective the date of your marriage, provided you notify Human Resources within 31 days of
your marriage. Coverage for Dependent children acquired through birth, adoption, or
placement for adoption is effective the date of the family status change, provided you notify
Human Resources within 31 days of the birth, adoption, or placement.

A newborn child is automatically covered for a 31-day period under the employee's Social
Security Number as "Baby Boy or Baby Girl." Claims incurred/submitted during this period
of time will be paid. Any claims received after the 31-day period,(for Date of Service after
the 31 days post-birth), will be denied unless child has already been added as a dependent. In
addition, Hot Topic, Inc. covers newborns on the first of the month following the date of
birth.




4                                                                      SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 164 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

If You Are Hospitalized When Your Coverage Begins
If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation
Facility on the day your coverage begins, the Plan will pay Benefits for Covered Health
Services related to that Inpatient Stay as long as you receive Covered Health Services in
accordance with the terms of the Plan.

You should notify UnitedHealthcare within 48 hours of the day your coverage begins, or as
soon as is reasonably possible.

Changing Your Coverage
You may make coverage changes during the year only if you experience a change in family
status. The change in coverage must be consistent with the change in status (e.g., you cover
your Spouse following your marriage, your child following an adoption, etc.). The following
are considered family status changes for purposes of the Plan:

■   your marriage, divorce, legal separation or annulment;
■   registering a Domestic Partner;
■   the birth, adoption, placement for adoption or legal guardianship of a child;
■   a change in your Spouse's employment or involuntary loss of health coverage (other than
    coverage under the Medicare or Medicaid programs) under another employer's plan;
■   loss of coverage due to the exhaustion of another employer's COBRA benefits, provided
    you were paying for premiums on a timely basis;
■   the death of a Dependent;
■   your Dependent child no longer qualifying as an eligible Dependent;
■   a change in your or your Spouse's position or work schedule that impacts eligibility for
    health coverage;
■   contributions were no longer paid by the employer (This is true even if you or your
    eligible Dependent continues to receive coverage under the prior plan and to pay the
    amounts previously paid by the employer);
■   you or your eligible Dependent who were enrolled in an HMO no longer live or work in
    that HMO's service area and no other benefit option is available to you or your eligible
    Dependent;
■   benefits are no longer offered by the Plan to a class of individuals that include you or
    your eligible Dependent;
■   termination of your or your Dependent's Medicaid or Children's Health Insurance
    Program (CHIP) coverage as a result of loss of eligibility (you must contact Human
    Resources within 60 days of termination);
■   you or your Dependent become eligible for a premium assistance subsidy under
    Medicaid or CHIP (you must contact Human Resources within 60 days of determination
    of subsidy eligibility);




5                                                                      SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 165 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■    a strike or lockout involving you or your Spouse; or
 ■    a court or administrative order.

Unless otherwise noted above, if you wish to change your elections, you must contact
Human Resources within 31 days of the change in family status. Otherwise, you will need to
wait until the next annual Open Enrollment.

While some of these changes in status are similar to qualifying events under COBRA, you, or
your eligible Dependent, do not need to elect COBRA continuation coverage to take
advantage of the special enrollment rights listed above. These will also be available to you or
your eligible Dependent if COBRA is elected.

Note.• Any child under age 26 who is placed with you for adoption will be eligible for
coverage on the date the child is placed with you, even if the legal adoption is not yet final. If
you do not legally adopt the child, all medical Plan coverage for the child will end when the
placement ends. No provision will be made for continuing coverage (such as COBRA
coverage) for the child.

    Change in Family Status - Example
    Jane is married and has two children who qualify as Dependents. At annual Open
    Enrollment, she elects not to participate in Hot Topic, Inc.'s medical plan, because her
    husband, Tom, has family coverage under his employer's medical plan. In June, Tom
    loses his job as part of a downsizing. As a result, Tom loses his eligibility for medical
    coverage. Due to this family status change,Jane can elect family medical coverage under
    Hot Topic, Inc.'s medical plan outside of annual Open Enrollment.




6                                                                       SECTION 2 - INTRODUCTION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 166 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 3 - HOW THE PLAN WORKS

    What this section includes:
    ■ Accessing Network Benefits;
    ■   Eligible Expenses;
    ■   Annual Deductible;
    ■   Copayment;
    ■   Coinsurance; and
    ■   Out-of-Pocket Maximum.


Accessing Network Benefits
As a participant in this Plan, you have the freedom to choose the Network Physician or
health care professional you prefer each time you need to receive Covered Health Services.

You are eligible for Benefits under this Plan when you receive Covered Health Services from
Physicians and other health care professionals who have contracted with UnitedHealthcare
to provide those services. You must see a Network Physician in order to obtain Benefits.
Except as specifically described within the SPD benefits are not available for services
provided by a non-Network provider. This Plan does not provide a non-Network level of
Benefits.

Benefits apply to Covered Health Services that are provided by a Network Physician or
other Network provider. Benefits for facility services apply when Covered Health Services
are provided at a Network facility. Benefits include Physician services provided in a Network
facility by a Network or a non-Network radiologist, anesthesiologist, pathologist, Emergency
room Physician and consulting Physician. Emergency Health Services and Covered Health
Services received at an Urgent Care Center outside your geographic area are always paid as
Network Benefits.

Depending on the geographic area and the service you receive, you may have access through
UnitedHealthcare's Shared Savings Program to non-Network providers who have agreed to
discounts negotiated from their charges on certain claims for Covered Health Services. Refer
to the definition of Shared Savings Program in Section 14, Glossag, of the SPD for details
about how the Shared Savings Program applies.


Network Providers
UnitedHealthcare or its affiliates arrange for health care provider to participate in a Network.
At your request, UnitedHealthcare will send you a directory of Network providers free of
charge. Keep in mind, a provider's Network status may change. To verify a provider's status
or request a provider directory, you can call UnitedHealthcare at the toll-free number on
your ID card or log onto www.myuhc.com.




7                                                             SECTION 3 - How THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 167 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

Network providers are independent practitioners and are not employees of Hot Topic, Inc.
or UnitedHealthcare.

UnitedHealthcare's credentialing process confirms public information about the providers'
licenses and other credentials, but does not assure the quality of the services provided.

Health Services from Non-Network Providers
If specific Covered Health Services are not available from a Network provider, you may be
eligible to receive Network Benefits from a non-Network provider. In this situation, your
Network Physician will notify the Claims Administrator and the Claims Administrator
confirms that care is not available from a Network provider, the Claims Administrator will
work with you and your Network Physician to coordinate care through a non-Network
provider.

When you receive Covered Health Services through a Network Physician, the Plan will pay
Network Benefits for those Covered Health Services, even if one or more of those Covered
Health Services is received from a non-Network provider.

    Looking for a Network Provider?
    In addition to other helpful information, www.myuhc.com, UnitedHealthcare's
    consumer website, contains a directory of health care professionals and facilities in
    UnitedHealthcare's Network. While Network status may change from time to time,
    www.myuhc.com has the most current source of Network information. Use
    www.myuhc.com to search for Physicians available in your Plan.

Possible Limitations on Provider Use
If UnitedHealthcare determines that you are using health care services in a harmful or
abusive manner, you may be required to select a Network Physician to coordinate all of your
future Covered Health Services. If you don't make a selection within 31 days of the date you
are notified, UnitedHealthcare will select a Network Physician for you. In the event that you
do not use the Network Physician to coordinate all of your care, any Covered Health
Services you receive will not be paid.

Eligible Expenses
Hot Topic, Inc. has delegated to UnitedHealthcare the discretion and authority to decide
whether a treatment or supply is a Covered Health Service and how the Eligible Expenses
will be determined and otherwise covered under the Plan.

Eligible Expenses are the amount UnitedHealthcare determines that UnitedHealthcare will
pay for Benefits. For Network Benefits, you are not responsible for any difference between
Eligible Expenses and the amount the provider bills. Eligible Expenses are determined solely
in accordance with UnitedHealthcare's reimbursement policy guidelines, as described in the
SPD.




8                                                               SECTION 3 - How THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 168 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

For Network Benefits, Eligible Expenses are based on the following:

■     When Covered Health Services are received from a Network provider, Eligible Expenses
      are UnitedHealthcare's contracted fee(s) with that provider.
■     When Covered Health Services are received from a non-Network provider as a result of
      an Emergency or as arranged by UnitedHealthcare, Eligible Expenses are an amount
      negotiated by UnitedHealthcare or an amount permitted by law. Please contact
      UnitedHealthcare if you are billed for amounts in excess of your applicable Coinsurance,
      Copayment or any deductible. The Plan will not pay excessive charges or amounts you
      are not legally obligated to pay.
    Don't Forget Your ID Card
    Remember to show your UnitedHealthcare ID card every time you receive health care
    services from a provider. If you do not show your ID card, a provider has no way of
    knowing that you are enrolled under the Plan.

Annual Deductible
The Annual Deductible is the amount of Eligible Expenses you must pay each calendar year
for Covered Health Services before you are eligible to begin receiving Benefits. The amounts
you pay toward your Annual Deductible accumulate over the course of the calendar year.

Copayment
A Copayment (Copay) is the amount you pay each time you receive certain Covered Health
Services. The Copay is a flat dollar amount and is paid at the time of service or when billed
by the provider. Copays do not count toward the Out-of-Pocket-Maximum. Copays do not
count toward the Annual Deductible. If the Eligible Expense is less than the Copay, you are
only responsible for paying the Eligible Expense and not the Copay.

Coinsurance
Coinsurance is the percentage of Eligible Expenses that you are responsible for paying.
Coinsurance is a fixed percentage that applies to certain Covered Health Services after you
meet the Annual Deductible.

    Coinsurance - Example
    Let's assume that you receive Plan Benefits for outpatient surgery from a Network
    provider. Since the Plan pays 80% after you meet the Annual Deductible, you are
    responsible for paying the other 20%. This 20% is your Coinsurance.

Out-of-Pocket Maximum
The annual Out-of-Pocket Maximum is the most you pay each calendar year for Covered
Health Services. If your eligible out-of-pocket expenses in a calendar year exceed the annual
maximum, the Plan pays 100% of Eligible Expenses for Covered Health Services through
the end of the calendar year.




9                                                             SECTION 3 - How THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 169 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

The following table identifies what does and does not apply toward your Out-of-Pocket
Maximum:

                                                                       Applies to the Out-
                          Plan Features
                                                                      of-Pocket Maximum?

 Copays                                                                        Yes

 Payments toward the Annual Deductible                                         Yes

 Coinsurance Payments, except for those Covered Health
 Services identified in the Plan Highlights table that do not apply            Yes
 to the Out-of-Pocket Maximum
 Charges for non-Covered Health Services                                       No

 The amounts of any reductions in Benefits you incur by not
                                                                               No
 obtaining prior authorization as required




10                                                            SECTION 3 - HOW THE PLAN WORKS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 170 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


 SECTION 4 - CARE COORDINATIONSM AND PRIOR AUTHORIZATION
     What this section includes:
     ■ An overview of the Care Coordinations'program; and
     ■     Covered Health Services which Require Prior Authorization.


 Care Management
 When you seek prior authorization as required, the Claims Administrator will work with you
 to implement the care management process and to provide you with information about
 additional services that are available to you, such as disease management programs, health
 education, and patient advocacy.

 UnitedHealthcare provides a program called Care Coordinations'designed to encourage
 personalized, efficient care for you and your covered Dependents.

Care Coordinations'nurses center their efforts on prevention, education, and closing any
gaps in your care. The goal of the program is to ensure you receive the most appropriate and
cost-effective services available.

 Care Coordinations"nurses will provide a variety of different services to help you and your
 covered family members receive appropriate medical care. Program components are subject
 to change without notice. As of the publication of this SPD,the Care Coordinations'
 program includes:

 ■       Admission counseling - Nurse Advocates are available to help you prepare for a
         successful surgical admission and recovery. Call the number on the back of your ID card
         for support.
 ■ Inpatient care management - If you are hospitalized, a Care Coordination nurse will
   work with your Physician to make sure you are getting the care you need and that your
   Physician's treatment plan is being carried out effectively.
 ■       Readmission Management - This program serves as a bridge between the Hospital
         and your home if you are at high risk of being readmitted. After leaving the Hospital, if
         you have a certain chronic or complex condition, you may receive a phone call from a
         Care Coordinations   'nurse to confirm that medications, needed equipment, or follow-up
         services are in place. The Care Coordinations'nurse will also share important health care
         information, reiterate and reinforce discharge instructions, and support a safe transition
         home.
■        Risk Management - Designed for participants with certain chronic or complex
         conditions, this program addresses such health care needs as access to medical
         specialists, medication information, and coordination of equipment and supplies.
         Participants may receive a phone call from a Care Coordinations` nurse to discuss and
         share important health care information related to the participant's specific chronic or
         complex condition.




11                                                  SECTION 4 - CARE COORDINATIONsm AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 171 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


If you do not receive a call from a Care CoordinationSM nurse but feel you could benefit
from any of these programs, please call the toll-free number on your ID card.

Prior Authorization
 UnitedHealthcare requires prior authorization for certain Covered Health Services. In
 general, your Network Primary Physician and other Network providers are responsible
 for obtaining prior authorization before they provide these services to you. There are
 some Benefits, however, for which you are responsible for obtaining prior authorization.
 For detailed information on the Covered Health Services that require prior authorization,
 please refer to Section 6, Additional Coverage Details.

It is recommended that you confirm with the Claims Administrator that all Covered Health
Services listed below have been prior authorized as required. Before receiving these services
from a Network provider, you may want to contact the Claims Administrator to verify that
the Hospital, Physician and other providers are Network providers and that they have
obtained the required prior authorization. Network facilities and Network providers cannot
bill you for services they fail to prior authorize as required. You can contact the Claims
Administrator by calling the number on the back of your ID card.

When you choose to receive certain Covered Health Services from non-Network providers,
you are responsible for obtaining prior authorization before you receive these services. Note
that your obligation to obtain prior authorization is also applicable when a non-Network
provider intends to admit you to a Network facility or refers you to other Network
providers.

To obtain prior authorization, call the number on the back of your ID card. This call
starts the utilization review process. Once you have obtained the authorization, please review
it carefully so that you understand what services have been authorized and what providers
are authorized to deliver the services that are subject to the authorization.

The utilization review process is a set of formal techniques designed to monitor the use of,
or evaluate the clinical necessity, appropriateness, efficacy, or efficiency of, health care
services, procedures or settings. Such techniques may include ambulatory review, prospective
review, second opinion, certification, concurrent review, case management, discharge
planning, retrospective review or similar programs.

 Contacting UnitedHealthcare or Personal Health Support is easy.
 Simply call the number on your ID card.

Network providers are generally responsible for obtaining prior authorization from the
Claims Administrator before they provide certain services to you. However, there are some
Network Benefits for which you are responsible for obtaining prior authorization from the
Claims Administrator.

When you choose to receive certain Covered Health Services from non-Network providers,
you are responsible for obtaining prior authorization from the Claims Administrator before
you receive these services. In many cases, your Non-Network Benefits will be reduced if the
Claims Administrator has not provided prior authorization.


12                                            SECTION 4 - CARE COORDINATIONSM AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 172 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

Services for which you are required to obtain prior authorization are identified in Section 6,
Additional Coverage Details, within each Covered Health Service Benefit description. Please
note that prior authorization timelines apply. Refer to the applicable Benefit description to
determine how far in advance you must obtain prior authorization.


Special Note Regarding Medicare
If you are enrolled in Medicare on a primary basis (Medicare pays before the Plan pays
Benefits) the prior authorization requirements do not apply to you. Since Medicare is the
primary payer, the Plan will pay as secondary payer as described in Section 10, Coordination of
Benefits(COB). You are not required to obtain authorization before receiving Covered Health
Services.




13                                             SECTION 4 - CARE COORDINATIONsm AND PRIOR AUTHORIZATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 173 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN

SECTION 5 - PLAN HIGHLIGHTS
The table below provides an overview of Copays that apply when you receive certain
Covered Health Services, and outlines the Plan's Annual Deductible and Out-of-Pocket
Maximum.

                  Plan Features                                      Network

   Copays'
   ii Emergency Health Services                                        $$500
   in   Hospital - Inpatient Stay                                      $500
   a    Physician's Office Services - Primary
        Physician                                                       $20

  • Physician's Office Services - Specialist                            $40
  • Rehabilitation Services                                             $20
  • Urgent Care Center Services                                         $50

  Annual Deductible2
  • Individual                                                         $750
  • Family (not to exceed the applicable
    Individual amount per Covered                                      $2,250
    Person)

  Annual Out-of-Pocket Maximum2
   a Individual                                                        $3,250
   a    Family (not to exceed the applicable
        Individual amount per Covered                                  $7,150
        Person)

  Lifetime Maximum Benefit'
  There is no dollar limit to the amount the
  Plan will pay for essential Benefits during                        Unlimited
  the entire period you are enrolled in this
  Plan.

'In addition to these Copays, you may be responsible for meeting the Annual Deductible for the
 Covered Health Services described in the chart on the following pages.

2Copays do not apply toward the Annual Deductible. Copays do apply toward the Out-of-Pocket
Maximum. The Annual Deductible does not apply toward the Out-of-Pocket Maximum for any
Covered Health Services.




14                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 174 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN

;Generally the following are considered to be essential benefits under the Patient Protection and
Affordable Care Act:
Ambulatory patient services; emergency services, hospitalization; maternity and newborn care, mental
health and substance use disorder services (including behavioral health treatment); prescription drugs;
rehabilitative and habilitative services and devices; laboratory services; preventive and wellness
services and chronic disease management; and pediatric services, including oral and vision care.




15                                                                       SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 175 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN

This table provides an overview of the Plan's coverage levels. For detailed descriptions of
your Benefits, refer to Section 6, Additional Coverage Details.

                                                          Percentage of Eligible Expenses
           Covered Health Services'                            Payable by the Plan:

                                                                       Network

  Acupuncture Services
 (Copay is per visit)                                       100% after you pay a $20 Copay
  See Section 6, Additional Coverage Details, for
  limits

  Ambulance Services - Emergency Only                       Ground and/or Air Transportation

                                                      80% after you meet the Annual Deductible

  Ambulance Services - Non-Emergency                        Ground and/or Air Transportation

                                                      80% after you meet the Annual Deductible

  Cancer Services                                     Depending upon where the Covered Health
                                                        Service is provided, Benefits will be the
  See Cancer Resource Services (CR,S) in Section 6,    same as those stated under each Covered
  Additional Coverage Details,                          Health Service category in this section.

  Cellular and Gene Therapy                           Depending upon where the Covered Health
                                                        Service is provided, Benefits will be the
  Services must be received at a Designated            same as those stated under each Covered
  Provider.                                             Health Service category in this section.

  Clinical Trials                                     Depending upon where the Covered Health
                                                        Service is provided, Benefits for Clinical
                                                      Trials will be the same as those stated under
                                                       each Covered Health Service category in
                                                                       this section.

  Congenital Heart Disease(CHD)
  Surgeries
 • Hospital Inpatient Stay                             $500 Copay, then 80% after you meet the
  (Copay is per admission)                                       Annual Deductible

  See Section 6, Additional Coverage Details, for
  limits




16                                                                      SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 176 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                        Percentage of Eligible Expenses
           Covered Health Services'                          Payable by the Plan:

                                                                      Network

  Dental Services - Accident Only
                                                     $20 Copay for Physician's Office Visit or
 (Copay is per visit)                               $40 for Specialist Visit then 80% of Eligible
                                                                      Expenses
  See Section 6, Additional Coverage Details, for
  limits
  Diabetes Services

  • Diabetes Self-Management and                    Depending upon where the Covered Health
    Training/ Diabetic Eye                            Service is provided, Benefits for diabetes
    Examinations/Foot Care                           self-management and training/diabetic eye
                                                       examinations/foot care will be paid the
                                                      same as those stated under each Covered
                                                       Health Service category in this section.

  • Diabetes Self-Management Items                  Depending upon where the Covered Health
                                                       Service is provided, Benefits for diabetes
                                                      self-management items will be the same as
                                                    those stated under Durable Medical Equipment
                                                     in this section and in Section 15, Prescription
                                                                         Drugs.

  See Section 6, Additional Coverage Details, for
  limits.

  Durable Medical Equipment(DME)
                                                    80% after you meet the Annual Deductible
  See Section 6, Additional Coverage Details, for
  limits.

  Emergency Health Services -
  Outpatient                                             100% after you pay a $500 Copay
 (Copay is per visit) - Copay waived if
  admitted.
  Please remember that if you are admitted
  to a non-Network Hospital, you need to
  notify Care Coordination within one
  business day, or as soon as possible.




17                                                                     SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 177 of 305


                                                               HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                                         Percentage of Eligible Expenses
           Covered Health Services'                           Payable by the Plan:

                                                                       Network

  Gender Dysphoria                                   Depending upon where the Covered Health
                                                       Service is provided, Benefits will be the
                                                      same as those stated under each Covered
                                                       Health Service category in the Schedule of
                                                         Benefits and in Section 15, Outpatient
                                                                    Prescription Drugs.

  Hearing Aids
                                                     80% after you meet the Annual Deductible
  See Section 6,Additional Coverage Details, for
  limits.

  Home Health Care
                                                     80% after you meet the Annual Deductible
  See Section 6,Additional Coverage Details, for
  limits.

  Hospice Care
                                                     80% after you meet the Annual Deductible
  See Section 6, Additional Coverage Details, for
  limits.

  Hospital - Inpatient Stay                           $500 Copay, then 80% after you meet the
                                                                Annual Deductible
 (Copay is per admission)

  Infertility Services
                                                      $30 Copay for Physician's Office Visit or
 (Copay is per visit)                                $50 for Specialist Visit then 80% of Eligible
  See Section 6, Additional Coverage Details, for                      Expenses
  limits.
  Injections received in a Physician's                   100% after you pay a $20 Copay for
  Office                                             Physician's Office Visit or $40 for Specialist
                                                                         Visit
 (Copay is per visit)


  Kidney Services
  For Network Benefits, kidney services
                                                     Depending upon where the Covered Health
  must be received at a Designated Provider.
                                                       Service is provided, Benefits will be the
                                                      same as those stated under each Covered
                                                       Health Service category in this section.
  See Kidney Resource Services (KR,S)in Section 6,
  Additional Coverage Details.




18                                                                      SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 178 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                       Percentage of Eligible Expenses
           Covered Health Services'                         Payable by the Plan:

                                                                    Network

  Maternity Services                                 Benefits will be the same as those stated
                                                       under each Covered Health Service
                                                             category in this section.

  A Deductible will not apply for a newborn
  child whose length of stay in the Hospital
  is the same as the mother's length of stay.

  Mental Health Services

  a Inpatient.                                      $500 Copay, then 80% of Eligible Expenses
                                                       after you meet the Annual Deductible

 • Outpatient.                                           100% after you pay a $20 Copay

 • Partial Hospitalization/intensive                     100% after you pay a $30 Copay
   Outpatient

  Neurobiological Disorders - Autism
  Spectrum Disorder Services
 • Inpatient.                                       $500 Copay, then 80% of Eligible Expenses
                                                       after you meet the Annual Deductible

 • Outpatient.                                           100% after you pay a $20Copay

 • Partial Hospitalization/intensive                     100% after you pay a $30 Copay
   Outpatient

  Nutrition
                                                    80% after you meet the Annual Deductible
  See Section 6, Additional Coverage Details, for
  limits.

  Nutritional Counseling
 (Copay is per visit)                                    100% after you pay a $20 Copay
  See Section 6, Additional Coverage Details, for
  limits.




19                                                                   SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 179 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                        Percentage of Eligible Expenses
           Covered Health Services'                          Payable by the Plan:

                                                                    Network

  Obesity Surgery

 • Physician's Office Services                            100% after you pay a $20 Copay
   (Copay is per visit)
  • Physician Fees for Surgical and                  80% after you meet the Annual Deductible
    Medical Services
  • Hospital - Inpatient Stay                        $500 Copay, then 80% after you meet the
   (Copay is per admission)                                    Annual Deductible

  a   Outpatient                            Surgery 80% after you meet the Annual Deductible


  • Outpatient Diagnostic Services                   80% after you meet the Annual Deductible

  x   Outpatient Diagnostic/Therapeutic
      Services - CT Scans, PET Scans, MRI            80% after you meet the Annual Deductible
      and Nuclear Medicine


 • Outpatient Therapeutic Treatments                 80% after you meet the Annual Deductible

  See Section 6, Additional Coverage Details, for
  limits.

  Ostomy Supplies
                                                     80% after you meet the Annual Deductible
  See Section 6, Additional Coverage Details, for
  limits.

  Outpatient Surgery, Diagnostic and
  Therapeutic Services
 • Outpatient Surgery                                80% after you meet the Annual Deductible

 • Outpatient Diagnostic Services

      -    Preventive Lab and radiology/X-
                                                                      100%
           ray

           Preventive mammography testing                             100%

           Sickness and Injury related
                                                     80% after you meet the Annual Deductible
           diagnostic services



20                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 180 of 305


                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                                          Percentage of Eligible Expenses
              Covered Health Services1                         Payable by the Plan:

                                                                       Network
 • Outpatient Diagnostic/Therapeutic
   Services - CT Scans, PET Scans, MRI                 80% after you meet the Annual Deductible
   and Nuclear Medicine


     s    Outpatient Therapeutic Treatments            80% after you meet the Annual Deductible


     Physician Fees for Surgical and                   80% after you meet the Annual Deductible
     Medical Services

     Physician's Office Services
     No Copayment applies when a Physician
     charge is not assessed
 • Primary Physician                                        100% after you pay a $20 Copay
  (Copay is per visit)
 • Specialist Physician                                     100% after you pay a $40 Copay
   (Copay is per visit)

     Preventive Care Services
     um   Physician's Office Services                                    100%
 • Outpatient Diagnostic Services                                        100%
 • Breast Pumps                                                          100%

     Prosthetic Devices
                                                       80% after you meet the Annual Deductible
     See Section 6, Additional Coverage Details, for
     limits.

     Reconstructive Procedures                          Benefits will be the same as those stated
                                                          under each Covered Health Service
     See Section 6, Additional Coverage Details, for            category in this section.
     limits.

     Rehabilitation and Habilitative
     Services - Outpatient Therapy
                                                           100% after you pay a $20 Copay
 (Copay is per visit)
     See Section 6,Additional Coverage Details, for
     limits.

     Routine Hearing                                       100% after you pay a $20 Copay
 (Copay is per visit)


21                                                                      SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 181 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                        Percentage of Eligible Expenses
           Covered Health Services'                          Payable by the Plan:

                                                                     Network

  Skilled Nursing Facility/Inpatient
  Rehabilitation Facility Services                  80% after you meet the Annual Deductible
  See Section 6, Additional Coverage Details, for
  limits.

  Spinal/Chiropractic Treatment
 (Copay is per visit)                                     100% after you pay a $20 Copay
  See Section 6, Additional Coverage Details, for
  limits.

  Substance Use Disorder Services

 • Inpatient.                                       $500 Copay, then 80% of Eligible Expenses
                                                       after you meet the Annual Deductible

  at   Outpatient.                                        100% after you pay a $20 Copay

 • Partial Hospitalization/intensive                      100% after you pay a $30 Copay
   Outpatient

  Temporomandibular Joint Syndrome-                 Depending upon where the Covered Health
  Orthognathic Surgery                               Services is provided, Benefits for services
                                                    will be the same as those stated under each
  See Section 6, Additional Coverage Details, for    Covered Health Services category in this
  limits.                                                             section.

  Transplantation Services                          Depending upon where the Covered Health
                                                          Services is provided, Benefits for
 (If services rendered by a Designated               transplantation services will be the same as
  Provider)                                            those stated under each Covered Health
                                                           Services category in this section.

  Travel and Lodging                                 For patient and companion(s) of patient
 (If services rendered by a Designated                 undergoing cancer, Congenital Heart
  Provider)                                         Disease treatment or transplant procedures


  Urgent Care Center Services                            100% after you pay a $50 Copay
 (Copay is per visit)




22                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 182 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


                                                        Percentage of Eligible Expenses
           Covered Health Services'                          Payable by the Plan:

                                                                     Network

  Virtual Visits
  Network Benefits are available only when
  services are delivered through a
  Designated Virtual Network Provider. You                100% after you pay a $5 Copay
  can find a Designated Virtual Network
  Provider by going to www.myuhc.com or
  by calling the telephone number on your
  ID card.

  Voluntary Sterilization
                                                     $20 Copay for Physician's Office Visit or
 (Copay is per visit)                               $40 for Specialist Visit then 80% of Eligible
                                                                      Expenses
  See Section 6, Additional Coverage Details, for
  limits.

 'Please obtain prior authorization from the Claims Administrator before receiving Covered
  Health Services, as described in Section 6, Additional Coverage Details.




23                                                                    SECTION 5 - PLAN HIGHLIGHTS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 183 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 6 - ADDITIONAL COVERAGE DETAILS

 What this section includes:
 ■ Covered Health Services for which the Plan pays Benefits.
  ■   Covered Health Services that require you to obtain prior authorization before you
      receive them, and any reduction in Benefits that may apply if you do not call to obtain
      prior authorization.

This section supplements the second table in Section 5, Plan Highlights.

While the table provides you with Benefit limitations along with Copayment, Coinsurance
and Annual Deductible information for each Covered Health Service, this section includes
descriptions of the Benefits. These descriptions include any additional limitations that may
apply, as well as Covered Health Services for which you must obtain prior authorization
from the Claims Administrator. The Covered Health Services in this section appear in the
same order as they do in the table for easy reference. Services that are not covered are
described in Section 8, Exclusions.

Acupuncture Services
Acupuncture services for pain therapy when the service is performed by a provider in the
provider's office.

Acupuncture may be used in lieu of Anesthesia.

Benefits are limited to 60 visits per calendar year.


Ambulance Services - Emergency only
Emergency ambulance transportation by a licensed ambulance service to the nearest
Hospital where Emergency health services can be performed.

Ambulance Services - Non-Emergency
Transportation by professional ambulance (not including air ambulance) between medical
facilities.

Transportation by regularly-scheduled airline, railroad or air ambulance, to the nearest
medical facility qualified to give the required treatment.

 Prior Authorization Requirement
 In most cases, the Claims Administrator will initiate and direct non-Emergency
 ambulance transportation. If you are requesting non-Emergency ambulance services,
 please remember that you must obtain prior authorization as soon as possible prior to
 transport.




24                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 184 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Cancer Resource Services(CRS)
The Plan pays Benefits for oncology services provided by Designated Providers participating
in the Cancer Resource Services (CRS) program. Designated Provider is defined in Section
14, Glossary.

For oncology services and supplies to be considered Covered Health Services, they must be
provided to treat a condition that has a primary or suspected diagnosis relating to cancer. If
you or a covered Dependent has cancer, you may:

• be referred to CRS by Care Coordinationsm;
• call CRS toll-free at (866) 936-6002; or
• visit www.myoptumhealthcomplexmedical.com.

To receive Benefits for a cancer-related treatment, you are not required to visit a Designated
Provider. If you receive oncology services from a facility that is not a Designated Provider,
the Plan pays Benefits as described under:

• Physician's Office Services - Sickness and Injury;
• Physician Fees for Surgical and Medical Services;
• Outpatient Surgery, Diagnostic and Therapeutic Services;
• Therapeutic Treatments - Outpatient;
• Hospital - Inpatient Stay; and
• Surgery - Outpatient.

Note: The services described under Travel and Lodging are Covered Health Services only in
connection with cancer-related services received at a Designated Provider.

 To receive Benefits under the CRS program, you must contact CRS prior to obtaining
  Covered Health Services. The Plan will only pay Benefits under the CRS program if CRS
  provides the proper notification to the Designated Provider performing the services
 (even if you self-refer to a provider in that Network).

Cellular and Gene Therapy
Cellular Therapy and Gene Therapy received on an inpatient or outpatient basis at a
Hospital or on an outpatient basis at an Alternate Facility or in a Physician's office.

Benefits for CAR-T therapy for malignancies are provided as described under Transplantation
Services.




25                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 185 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


  Prior Authorization Requirement
  You must obtain prior authorization from the Claims Administrator as soon as the
  possibility of a Cellular or Gene Therapy arises. If you do not obtain prior authorization
  and if, as a result, the services are not received from a Designated Provider, Benefits will
  not be paid.

 Clinical Trials
The Plan pays for routine patient care costs incurred during participation in a qualifying
Clinical Trial for the treatment of;

 ■   cancer;
 ■   cardiovascular disease (cardiac/stroke);
 ■   surgical musculoskeletal disorders of the spine, hip, and knees; and
 ■   other diseases or disorders for which, as determined by the Claims Administrator, a
     Clinical Trial meets the qualifying Clinical Trial criteria stated below.

Benefits include the reasonable and necessary items and services used to diagnose and treat
complications arising from participation in a qualifying Clinical Trial.

Benefits are available only when the Covered Person is clinically eligible for participation in
the Clinical Trial as defined by the researcher. Benefits are not available for preventive
Clinical Trials.

Routine patient care costs for Clinical Trials include:

 ■   Covered Health Services for which Benefits are typically provided absent a Clinical Trial;
 ■   Covered Health Services required solely for the provision of the investigational item or
     service, the clinically appropriate monitoring of the effects of the item or service, or the
     prevention of complications; and
 ■   Covered Health Services needed for reasonable and necessary care arising from the
     provision of an investigational item or service.

Routine costs for Clinical Trials do not include:

 ■   the Experimental or Investigational Service or item. The only exceptions to this are:
     - certain Category B devices;
     - certain promising interventions for patients with terminal illnesses; or
     - other items and services that meet specified criteria in accordance with the Claims
       Administrator's medical and drug policies.
 ■ items and services provided solely to satisfy data collection and analysis needs and that
   are not used in the direct clinical management of the patient; and
 ■ items and services provided by the research sponsors free of charge for any person
   enrolled in the trial.



26                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 186 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


To be a qualifying Clinical Trial, a Clinical Trial must meet all of the following criteria:

 ■   be sponsored and provided by a cancer center that has been designated by the National
     Cancer Institute (NCI) as a Clinical Cancer Center or Comprehensive Cancer Center or
     be sponsored by any of the following:
         National Institutes of Health (NIH).(Includes National Cancer Institute (NCI).)
         Centers for Disease Control and Prevention (CDC);
         Agency for Healthcare Research and Quality(AHRQ);
         Centers for Medicare and Medicaid Services (CMS);
         Department of Defense(DOD); or
         Veterans Administration (\TA).
 ■   have a written protocol that describes a scientifically sound study and have been
     approved by all relevant institutional review boards (IRBs) before participants are
     enrolled in the trial, the Claims Administrator may, at any time, request documentation
     about the trial; and
 ■   the subject or purpose of the trial must be the evaluation of an item or service that meets
     the definition of a Covered Health Service and is not otherwise excluded under the Plan.
  Prior Authorization Requirement
  You must obtain prior authorization from the Claims Administrator as soon as the
  possibility of participation in a Clinical Trial arises.

 Congenital Heart Disease(CHD)Surgeries
The Plan pays Benefits for Congenital Heart Disease(CHD)services ordered by a Physician
and received at a CHD Resource Services program. Benefits include the facility charge and
the charge for supplies and equipment. Benefits are available for the following CHD
services:

 ■   outpatient diagnostic testing;
 ■   evaluation;
 ■   surgical interventions;
 ■   interventional cardiac catheterizations (insertion of a tubular device in the heart);
 ■   fetal echocardiograms (examination, measurement and diagnosis of the heart using
     ultrasound technology); and
 ■   approved fetal interventions.

CHD services other than those listed above are excluded from coverage, unless determined
by United Resource Networks or Care Coordinations` to be proven procedures for the
involved diagnoses. Contact United Resource Networks at (888) 936-7246 or Care
Coordinations at the toll-free number on your ID card for information about CHD
services.




27                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 187 of 305


                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN

If you receive Congenital Heart Disease services from a facility that is not a Designated
Provider, the Plan pays Benefits as described under:

 ■     Physician's Office Services - Sickness and Injury;
 ■     Physician Fees for Surgical and Medical Services;
 ■     Outpatient Surgery, Diagnostic and Therapeutic Services;
 ■ Therapeutic Treatments - Outpatient;
 ■     Hospital - Inpatient Stay; and
 ■     Surgery - Outpatient.
     Prior Authorization Requirement
     For Covered Health Services required to be received from a Designated Provider, you
     must obtain prior authorization from the Claims Administrator as soon as the possibility
     of a Congenital Heart Disease(CHD)surgery arises.

 Note: The services described under Travel and Lodging are Covered Health Services only in
 connection with CHD services received at a Congenital Heart Disease Resource Services
 program.


 Dental Services - Accident Only
Dental services when all of the following are true:

 ■     treatment is necessary because of accidental damage;
 ■     dental services are received from a Doctor of Dental Surgery, "D.D.S." or Doctor of
       Medical Dentistry,"D.M.D.";
 ■     the dental damage is severe enough that initial contact with a Physician or dentist
       occurred within 72 hours of the accident.

Benefits are available only for treatment of a sound, natural tooth. The Physician or dentist
must certify that the injured tooth was:

 ■     a virgin or unrestored tooth; or
 ■     a tooth that has no decay, no filling on more than two surfaces, no gum disease
       associated with bone loss, no root canal therapy, is not a dental implant and functions
       normally in chewing and speech.

Dental services for final treatment to repair the damage must be both of the following:

 ■     started within three months of the accident, or if not a Covered Person at the time of the
       accident, within the first three months of coverage under the Plan.
 ■     completed within 12 months of the accident, or if not a Covered Person at the time of
       the accident, within the first 12 months of coverage under the Plan.



28                                                          SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 188 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

Please note that dental damage that occurs as a result of normal activities of daily living or
extraordinary use of the teeth is not considered an "accident". Benefits are not available for
repairs to teeth that are injured as a result of such activities.


Diabetes Services
The Plan pays Benefits for the Covered Health Services identified below.

                                   Covered Diabetes Services
    Diabetes Self-Management
    and Training/Diabetic Eye     Outpatient self-management training for the treatment of
    Examinations/Foot Care        diabetes, education and medical nutrition therapy services.
                                  Services must be ordered by a Physician and provided by
                                  appropriately licensed or registered health care
                                  professionals.

                                  Benefits also include medical eye exams (dilated retinal
                                  exams) and preventive foot care for diabetes.


    Diabetic Self-Management
    Items                         Insulin pumps and supplies and continuous glucose
                                  monitors for the management and treatment of diabetes,
                                  based upon your medical needs. An insulin pump is subject
                                  to all the conditions of coverage stated under Durable
                                  Medical Equipment(DME). Benefits for blood glucose
                                  meters, insulin syringes with needles, blood glucose and
                                  urine test strips, ketone test strips and tablets and lancets
                                  and lancet devices are described in Section 15, Outpatient
                                  Prescription Drugs.


                                  Benefits for diabetes equipment that meet the definition of
                                  Durable Medical Equipment are not subject to the limit
                                  stated under Durable Medical Equipment in this section.


Durable Medical Equipment(DME)
The Plan pays for Durable Medical Equipment(DME)that meets each of the following:

■    ordered or provided by a Physician for outpatient use;
■    used for medical purposes;
■    not consumable or disposable; and
■    not of use to a person in the absence of a disease or disability.



29                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 189 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

 If more than one piece of DME can meet your functional needs, Benefits are available only
 for the most Cost-Effective piece of equipment.

 Examples of DME include but are not limited to:

• equipment to assist mobility, such as a standard wheelchair;
• a standard Hospital-type bed;
• oxygen concentrator units and the rental of equipment to administer oxygen;
• delivery pumps for tube feedings;
• external cochlear devices and systems. Surgery to place a cochlear implant is also covered
  by the Plan. Cochlear implantation can either be an inpatient or outpatient procedure.
  See Hospital - Inpatient Stay, Rehabilitation Services - OnOatient Therapy and Stogeg - Outpatient
  in this section;
• braces, including necessary adjustments to shoes to accommodate braces. Braces that
  stabilize an Injured body part and braces to treat curvature of the spine are considered
  Durable Medical Equipment and are a Covered Health Service. Braces that straighten or
  change the shape of a body part are orthotic devices, and are excluded from coverage.
  Dental braces are also excluded from coverage;
• mechanical equipment necessary for the treatment of chronic or acute respiratory failure
 (except that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters, and
  personal comfort items are excluded from coverage); and
• diabetic test strips.

UnitedHealthcare provides Benefits only for a single purchase (including repair/
replacement) of a type of Durable Medical Equipment once every three calendar years.


Emergency Health Services - Outpatient
The Plan pays for services that are required to stabilize or initiate treatment in an
Emergency. Emergency health services must be received on an outpatient basis at a Hospital
or Alternate Facility.

Network Benefits will be paid for an Emergency admission to a non-Network Hospital as
long as Care Coordinationsm is notified within two business days of the admission or on the
same day of admission if reasonably possible after you are admitted to a non-Network
Hospital. If you continue your stay in a non-Network Hospital after the date your Physician
determines that it is medically appropriate to transfer you to a Network Hospital, no
Benefits will be paid.

Benefits under this section are available for services to treat a condition that does not meet
the definition of an Emergency.




30                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 190 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


  Note: If you are confined in a non-Network Hospital after you receive outpatient
  Emergency Health Services, you must notify the Claims Administrator within one
  business day or on the same day of admission if reasonably possible. The Claims
  Administrator may elect to transfer you to a Network Hospital as soon as it is medically
  appropriate to do so. If you choose to stay in the non-Network Hospital after the date
  the Claims Administrator decides a transfer is medically appropriate, Network Benefits
  will not be provided.

Gender Dysphoria
Benefits for the treatment of Gender Dysphoria limited to the following services:

• Psychotherapy for Gender Dysphoria and associated co-morbid psychiatric diagnoses
  are provided as described under Mental Health Services in your SPD.
• Cross-sex hormone therapy:
         Cross-sex hormone therapy administered by a medical provider (for example during
         an office visit) is provided as described under Pharmaceutical Products — Outpatient in
         your SPD.
         Cross-sex hormone therapy dispensed from a pharmacy is provided as described
         under Section 15, Outpatient Presm:ption Drugs.
• Puberty suppressing medication injected or implanted by a medical provider in a clinical
  setting.
• Laboratory testing to monitor the safety of continuous cross-sex hormone therapy.
• Surgery for the treatment for Gender Dysphoria, including the surgeries listed below:
     Male to Female:
         Clitoroplasty (creation of clitoris)
     -   Labiaplasty (creation of labia)
         Orchiectomy (removal of testicles)
         Penectomy (removal of penis)
     -   Urethroplasty (reconstruction of female urethra)
     -   Vaginoplasty (creation of vagina)
     Female to Male:
         Bilateral mastectomy or breast reduction
     -   Hysterectomy (removal of uterus)
     -   Metoidioplasty (creation of penis, using clitoris)
     -   Penile prosthesis
         Phalloplasty (creation of penis)
     -   Salpingo-oophorectomy (removal of fallopian tubes and ovaries)



31                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 191 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

         Scrotoplasty (creation of scrotum)
         Testicular prosthesis
         Urethroplasty (reconstruction of male urethra)
         Vaginectomy (removal of vagina)
         Vulvectomy (removal of vulva)

Genital Surgery and Bilateral Mastectomy or Breast Reduction Surgery
Documentation Requirements:

The Covered Person must provide documentation of the following for breast surgery:

 ■   A written psychological assessment from at least one qualified behavioral health provider
     experienced in treating Gender Dysphoria. The assessment must document that the
     Covered Person meets all of the following criteria:
         Persistent, well-documented Gender Dysphoria.
         Capacity to make a fully informed decision and to consent for treatment.
         Must be 18 years or older.
     -   If significant medical or mental health concerns are present, they must be reasonably
         well controlled.
The Covered Person must provide documentation of the following for genital surgery:
 ■   A written psychological assessment from at least two qualified behavioral health
     providers experienced in treating Gender Dysphoria, who have independently assessed
     the Covered Person. The assessment must document that the Covered Person meets all
     of the following criteria.
         Persistent, well-documented Gender Dysphoria.
         Capacity to make a fully informed decision and to consent for treatment.
     -   Must 18 years or older.
         If significant medical or mental health concerns are present, they must be reasonably
         well controlled.
     -   Complete at least 12 months of successful continuous full-time real-life experience in
         the desired gender.
         Complete 12 months of continuous cross-sex hormone therapy appropriate for the
         desired gender (unless medically contraindicated).




32                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 192 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


     Prior Authorization Requirement for Surgical Treatment
     You must obtain prior authorization as soon as the possibility of surgery arises.

     In addition, you must contact the Claims Administrator 24 hours before admission for an
     Inpatient Stay.

    Prior Authorization Requirement for Non-Surgical Treatment
    Depending upon where the Covered Health Service is provided, any applicable prior
    authorization requirements will be the same as those stated under each Covered Health
    Service category in this section.

 Hearing Aids
The Plan pays Benefits for hearing aids required for the correction of a hearing impairment
(a reduction in the ability to perceive sound which may range from slight to complete
 deafness). Hearing aids are electronic amplifying devices designed to bring sound more
 effectively into the ear. A hearing aid consists of a microphone, amplifier and receiver.

 Benefits are available for a hearing aid that is purchased as a result of a written
 recommendation by a Physician. Benefits are provided for the hearing aid and for charges
 for associated fitting and testing.

If more than one type of hearing aid can meet your functional needs, Benefits are available
only for the hearing aid that meets the minimum specifications for your needs. If you
purchase a hearing aid that exceeds these minimum specifications, the Plan will pay only the
amount that the Plan would have paid for the hearing aid that meets the minimum
specifications, and you will be responsible for paying any difference in cost.

Benefits do not include bone anchored hearing aids. Bone anchored hearing aids are a
Covered Health Service for which Benefits are available under the applicable
medical/surgical Covered Health Services categories in this section only for Covered
Persons who have either of the following:

 ■     Craniofacial anomalies whose abnormal or absent ear canals preclude the use of a
       wearable hearing aid.
 ■     Hearing loss of sufficient severity that it would not be adequately remedied by a wearable
       hearing aid.

 Benefits are limited to $5,000 per calendar year. Benefits are limited to a single purchase
(including repair/replacement) per hearing impaired ear every 3 calendar years.

 Home Health Care
Covered Health Services are services received from a Home Health Agency that are both of
the following:

■      ordered by a Physician; and


33                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 193 of 305


                                                               HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    provided by or supervised by a registered nurse in your home.

Benefits are available only when the Home Health Agency services are provided on a part-
time, intermittent schedule and when skilled home health care is required.

Skilled home health care is skilled nursing, skilled teaching, and skilled rehabilitation services
when all of the following are true:

■ it must be delivered or supervised by licensed technical or professional medical
  personnel in order to obtain the specified medical outcome, and provide for the safety of
  the patient;
■ it is ordered by a Physician;
■    it is not delivered for the purpose of assisting with activities of daily living, including but
     not limited to dressing, feeding, bathing or transferring from a bed to a chair;
■    it requires clinical training in order to be delivered safely and effectively; and
■    it is not Custodial Care.

Benefits are limited to 100 visits per calendar year. One visit equals four hours of Skilled
Care services.

Hospice Care
The Plan pays Benefits for hospice care that is recommended by a Physician. Hospice care is
an integrated program that provides comfort and support services for the terminally ill.
Hospice care includes physical, psychological, social, respite and spiritual care for the
terminally ill person, and short-term grief counseling for immediate family members.
Benefits are available only when hospice care is received from a licensed hospice agency,
which can include a Hospital.

Hospital - Inpatient Stay
Hospital Benefits are available for:

■    non-Physician services and supplies received during the Inpatient Stay; and
■    room and board in a Semi-private Room (a room with two or more beds).

Benefits for other Hospital-based Physician services, including consulting Physicians,
anesthesiologists, pathologists and radiologists, are described in this section under Physician
Feesfor Slug/cal and Medical Services.

Benefits for Emergency admissions and admissions of less than 24 hours are described
under Emeigeng Health Services and Outpatient Suigeg, Diagnostic and Therapeutic Services,
respectively.




34                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 194 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Infertility
Services for the diagnosis and treatment of the underlying medical condition when provided
by or under the direction of a Network Physician.


 Injections received in a Physician's Office
The Plan pays for Benefits for injections received in a Physician's office when no other
health service is received, for example allergy immunotherapy.


 Kidney Resource Services(KRS)
The Plan pays Benefits for Comprehensive Kidney Solution (CKS) that covers both chronic
kidney disease and End Stage Renal Disease (ESRD) disease provided by Designated
Providers participating in the Kidney Resource Services (KRS) program. Designated
Provider is defined in Section 14, Glossag.

In order to receive Benefits under this program, KRS must provide the proper notification
to the Network provider performing the services. This is true even if you self-refer to a
Network provider participating in the program. Notification is required:

 ■   prior to vascular access placement for dialysis; and
 ■   prior to any ESRD services.

You or a covered Dependent may:

 ■   be referred to KRS by Care Coordinationsm; or
 ■   call KRS toll-free at (866) 561-7518.

To receive Benefits related to ESRD and chronic kidney disease, you are not required to visit
a Designated Provider. If you receive services from a facility that is not a Designated
Provider, the Plan pays Benefits as described under:

 ■   Physician's Office Services - Sickness and Injury;
 ■   Physician Fees for Surgical and Medical Services;
 ■   Outpatient Surgery, Diagnostic and Therapeutic Services; and
 ■   Hospital - Inpatient Stay; and

 To receive Benefits under the KRS program, you must contact KRS prior to obtaining
  Covered Health Services. The Plan will only pay Benefits under the KRS program if KRS
  provides the proper notification to the Designated Provider performing the services
 (even if you self-refer to a provider in that Network).




35                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 195 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Maternity Services
Employee and Dependent Spouse Only
Benefits for Pregnancy will be paid at the same level as Benefits for any other condition,
Sickness or Injury. This includes all maternity-related medical services for prenatal care,
postnatal care, delivery, and any related complications.

There is a special prenatal program to help during Pregnancy. It is completely voluntary and
there is no extra cost for participating in the program. To sign up, you should notify the
Claims Administrator during the first trimester, but no later than one month prior to the
anticipated childbirth.

 UnitedHealthcare will pay Benefits for an Inpatient Stay of at least:

 ■   48 hours for the mother and newborn child following a vaginal delivery; and
 ■   96 hours for the mother and newborn child following a cesarean section delivery.

These are federally mandated requirements under the Newborns' and Mothers' Health
Protection Act of 1996 which apply to this Plan. The Hospital or other provider is not
required to get authorization for the time periods stated above. Authorizations are required
for longer lengths of stay. If the mother agrees, the attending Physician may discharge the
mother and/or the newborn child earlier than these minimum timeframes.

For Dependent Children Only
Pregnancy Benefits for Dependent children are limited to Covered Health Services for
Complications of Pregnancy. For a complete definition of Complications of Pregnancy, see
Section 14, Glossag.

Benefits are payable for Covered Health Services for the treatment of Complications of
Pregnancy given to a Dependent child while covered under this Plan.

 Benefits for Complications of Pregnancy are paid in the same way as benefits are paid for
 Sickness.

Benefits for Complications of Pregnancy which result in the delivery of a child are payable
for at least:

 ■   48 hours of inpatient care for the mother and newborn child following a normal vaginal
     delivery; and
 ■   96 hours of inpatient care for the mother and newborn child following a cesarean
     section.

These are federally mandated requirements under the Newborns' and Mothers' Health
Protection Act of 1996 which apply to this Plan. The Hospital or other provider is not
required to get authorization for the time periods stated above. Authorizations are required
for longer lengths of stay. If the mother agrees, the attending Physician may discharge the
mother and/or the newborn child earlier than these minimum timeframes.



36                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 196 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN


The following are not considered Complications of Pregnancy:

 ■   false labor;
 ■   occasional spotting;
 ■   rest prescribed by a Physician;
 ■   morning sickness; and
 ■   other conditions that may be connected with a difficult pregnancy but are not a
     classifiably distinct complication.

 Mental Health Services
Mental Health Services include those received on an inpatient or outpatient basis in a
Hospital and an Alternate Facility or in a provider's office. All services must be provided by
or under the direction of a properly qualified behavioral health provider.

Benefits include the following levels of care:

 ■   Inpatient treatment.
 ■   Residential Treatment.
 ■   Partial Hospitalization/Day Treatment.
 ■ Intensive Outpatient Treatment.
 ■   Outpatient treatment.

Inpatient treatment and Residential Treatment includes room and board in a Semi-private
Room (a room with two or more beds).

Services include the following:

 ■   Diagnostic evaluations, assessment and treatment planning.
 ■ Treatment and/or procedures.
 ■   Medication management and other associated treatments.
 ■ Individual, family and group therapy.
 ■   Provider-based case management services.
 ■   Crisis intervention.

The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.

You are encouraged to contact the Mental Health/Substance Use Disorders Administrator
for referrals to providers and coordination of care.



37                                                    SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 197 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Neurobiological Disorders - Autism Spectrum Disorder Services
 The Plan pays Benefits for services for Autism Spectrum Disorder that are the following:

 ■   Provided by or under the direction of an experienced psychiatrist and/or an experienced
     licensed psychiatric provider; and
 ■   Focused on treating maladaptive/stereotypic behaviors that are posing danger to self,
     others and property and impairment in daily functioning.

 These Benefits describe only the component of treatment for Autism Spectrum Disorder.
 Medical treatment of Autism Spectrum Disorder is a Covered Health Service for which
 Benefits are available as described under the applicable medical Covered Health Services
 categories as described in this section.

 Benefits include the following levels of care:

 ■   Inpatient treatment.
 ■   Residential Treatment.
 ■   Partial Hospitalization/Day Treatment.
 ■   Intensive Outpatient Treatment.
 ■   Outpatient treatment.

Inpatient treatment and Residential Treatment includes room and board in a Semi-private
Room (a room with two or more beds).

Services include the following:

 ■   Diagnostic evaluations, assessment and treatment planning.
 ■   Treatment and/or procedures.
 ■   Medication management and other associated treatments.
 ■   Individual, family and group therapy.
 ■   Provider-based case management services.
 ■   Crisis intervention.
The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.

You are encouraged to contact the Mental Health/Substance Use Disorders Administrator
for referrals to providers and coordination of care.

Use Disorder Administrator for referrals to providers and coordination of care.




38                                                   SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 198 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Nutrition
Enteral feedings and other nutritional and electrolyte supplements, including infant formula
and donor breast milk. Over the counter infant formula is covered. Enteral feedings are
covered without any age restriction.

 Nutritional Counseling
The Plan will pay for Covered Health Services provided by a registered dietician in an
individual session for Covered Persons with medical conditions that require a special diet.
Some examples of such medical conditions include, but are not limited to:

 ■   diabetes mellitus;
 ■   coronary artery disease;
 ■   congestive heart failure;
 ■   severe obstructive airway disease;
 ■   gout (a form of arthritis);
 ■   renal failure;
 ■   phenylketonuria (a genetic disorder diagnosed at infancy); and
 ■   hyperlipidemia (excess of fatty substances in the blood).
When nutritional counseling services are billed as a preventive care service, these services
will be paid as described under Preventive Care Services in this section.

Obesity Surgery
The Plan covers Lap Band adjustment procedures and all obesity related procedures are
covered.

The following services are not covered:

 ■   Gastric bypass surgery (surgery and same day related services i.e anesthesia, assistant
     surgeon, facility etc.)
 ■   Lap Band Surgery (the initial surgical procedure and same day related services i.e.
     anesthesia, assistant surgeon, facility, etc.)
  Prior Authorization Requirement
  For Benefits, you must obtain prior authorization from the Claims Administrator as soon
  as the possibility of obesity surgery arises.

Ostomy Supplies
Benefits for ostomy supplies are limited to:

■    pouches, face plates and belts;
■ irrigation sleeves, bags and catheters; and


39                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 199 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■   skin barriers.

Benefits are not available for gauze, adhesive, adhesive remover, deodorant, pouch covers,
or other items not listed above.


 Outpatient Surgery, Diagnostic and Therapeutic Services
Outpatient Surgery
The Plan pays for Covered Health Services for surgery and related services received on an
outpatient basis at a Hospital or Alternate Facility.

 Benefits under this section include only the facility charge and the charge for required
 Hospital-based professional services, supplies and equipment. Benefits for the surgeon fees
 related to outpatient surgery are described under Plysician Feesfor Sing/cal and Medical Services.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services below.

Outpatient Diagnostic Services
Services for Sickness and Injury-related diagnostic purposes, received on an outpatient basis
at a Hospital or Alternate Facility or in a Physician's office include:

 ■   Lab and radiology/X-ray.
 ■   Mammography.

 ■   Benefits include:

 ■ The facility charge and the charge for supplies and equipment.
 ■   Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other
     Physician services are described under Physician Fees for Surgical and Medical Services.)
 ■   Presumptive Drug Tests and Definitive Drug Tests.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services - Sickness and Injug.

Benefits are Any combination of Network Benefits and Non-Network Benefits is limited to
18 Presumptive Drug Tests per calendar year.
Benefits are Any combination of Network Benefits and Non-Network Benefits is limited to
18 Definitive Drug Tests per calendar year.

Benefits for other Physician services are described in this section under Plysician Feesfor
Surgical and Medical Services. Lab, X-ray and diagnostic services for preventive care are
described under Preventive Care Services in this section. CT scans, PET scans, MRI, MRA,
nuclear medicine and major diagnostic services are described under Lab, X-Rey and Major
Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - 011Oatient in this section.



40                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 200 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Outpatient Diagnostic/Therapeutic Services - CT Scans, PET Scans, MRI and
 Nuclear Medicine
 The Play pays for Covered Health Services for CT scans, PET scans, MRI, and nuclear
 medicine received on an outpatient basis at a Hospital or Alternate Facility.

 Benefits under this section include the facility charge, the charge for required services,
 supplies and equipment, and all related Physician Fees.

 Outpatient Therapeutic Treatments
The Plan pays for Covered Health Services for therapeutic treatments received on an
outpatient basis at a Hospital or Alternate Facility, including dialysis, intravenous
chemotherapy or other intravenous infusion therapy, and other treatments not listed above.

 Benefits under this section include the facility charge, the charge for required services,
 supplies and equipment, and all related Physician Fees.

When these services are performed in a Physician's office, Benefits are described under
Plysician's Office Services below.

 Pharmaceutical Products - Outpatient
The Plan pays for Pharmaceutical Products that are administered on an outpatient basis in a
Hospital, Alternate Facility, Physician's office, or in a Covered Person's home. Examples of
what would be included under this category are antibiotic injections in the Physician's office
or inhaled medication in an Urgent Care Center for treatment of an asthma attack.

Benefits under this section are provided only for Pharmaceutical Products which, due to
their characteristics (as determined by UnitedHealthcare), must typically be administered or
directly supervised by a qualified provider or licensed/certified health professional.
Depending on where the Pharmaceutical Product is administered, Benefits will be provided
for administration of the Pharmaceutical Product under the corresponding Benefit category
in this SPD. Benefits for medication normally available by prescription or order or refill are
provided as described under your Outpatient Prescription Drug Plan. Benefits under this
section do not include medications for the treatment of infertility.
If you require certain Pharmaceutical Products, including specialty Pharmaceutical Products,
UnitedHealthcare may direct you to a designated dispensing entity with whom
UnitedHealthcare has an arrangement to provide those Pharmaceutical Products. Such
Dispensing Entities may include an outpatient pharmacy, specialty pharmacy, Home Health
Agency provider, Hospital-affiliated pharmacy or hemophilia treatment center contracted
pharmacy.
If you/your provider are directed to a designated dispensing entity and you/your provider
choose not to obtain your Pharmaceutical Product from a designated dispensing entity,
Network Benefits are not available for that Pharmaceutical Product.
Certain Pharmaceutical Products are subject to step therapy requirements. This means that
in order to receive Benefits for such Pharmaceutical Products, you must use a different
Pharmaceutical Product and/or prescription drug product first. You may find out whether a



41                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 201 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 particular Pharmaceutical Product is subject to step therapy requirements by contacting
 UnitedHealthcare at www.myuhc.com or by calling the telephone number on your ID card.
UnitedHealthcare may have certain programs in which you may receive an enhanced or
reduced Benefit based on your actions such as adherence/compliance to medication or
treatment regimens and/or participation in health management programs. You may access
information on these programs through the Internet at www.myuhc.com or by calling the
number on your ID card.
Physician Fees for Surgical and Medical Services
The Plan pays for Physician Fees for surgical procedures and other medical care received in
a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility or
Physician house calls.

When these services are performed in a Physician's office, Benefits are described under
Physician's Office Services below.

Physician's Office Services - Sickness and Injury
Benefits are paid by the Plan for Covered Health Services received in a Physician's office for
the evaluation and treatment of a Sickness or Injury. Benefits are provided under this section
regardless of whether the Physician's office is free-standing, located in a clinic or located in a
Hospital. Benefits under this section include allergy injections.

Benefits for preventive services are described under Preventive Care Services in this section.

    Please Note
    Your Physician does not have a copy of your SPD,and is not responsible for knowing or
    communicating your Benefits.

Preventive Care Services
The Plan pays Benefit for preventive care services provided on an outpatient basis at a
Physician's office, an Alternate Facility or a Hospital. Preventive care services encompass
medical services that have been demonstrated by clinical evidence to be safe and effective in
either the early detection of disease or in the prevention of disease, have been proven to
have a beneficial effect on health outcomes and include the following as required under
applicable law:

■     evidence-based items or services that have in effect a rating of"A" or "B" in the current
      recommendations of the United States Preventive Services Task Force;
■     immunizations that have in effect a recommendation from the Advisory Committee on
      Immunization Practices of the Centers for Disease Control and Prevention;
■     with respect to infants, children and adolescents, evidence-informed preventive care and
      screenings provided for in the comprehensive guidelines supported by the Health
      Resources and Services Administration; and




42                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 202 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■   with respect to women, such additional preventive care and screenings as provided for in
     comprehensive guidelines supported by the Health Resources and Services
     Administration.
Preventive care Benefits defined under the Health Resources and Services Administration
(HRSA) requirement include the cost of renting one breast pump per Pregnancy in
 conjunction with childbirth. Benefits for breast pumps also include the cost of purchasing
one breast pump per Pregnancy in conjunction with childbirth. These Benefits are described
 under Section 6, Plan Highlights, under Covered Health Services.

If more than one breast pump can meet your needs, Benefits are available only for the most
cost effective pump. UnitedHealthcare will determine the following:

 ■   Which pump is the most cost effective;
 ■   Whether the pump should be purchased or rented;
 ■   Duration of a rental;
 ■   Timing of an acquisition.

Benefits are only available if breast pumps are obtained from a DME provider or Physician.

For questions about your preventive care Benefits under this Plan call the number on the
back of your ID card.

Prosthetic Devices
External prosthetic devices that replace a limb or an external body part, limited to:

■    Artificial arms, legs, feet and hands.
■    Artificial eyes, ears and noses.
■    Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998.
     Benefits include mastectomy bras and lymphedema stockings for the arm.
If more than one prosthetic device can meet your functional needs, Benefits are available
only for the most cost-effective prosthetic device.

The prosthetic device must be ordered or provided by, or under the direction of a Physician.
Except for items required by the Women's Health and Cancer Rights Act of 1998, Benefits
for prosthetic devices are limited to a single purchase of each type of prosthetic device every
three calendar years.

Note: Prosthetic devices are different from DME - see Durable Medical Equipment(DME)in
this section.




43                                                    SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 203 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Reconstructive Procedures
Reconstructive Procedures are services performed when a physical impairment exists and the
primary purpose of the procedure is to improve or restore physiologic function.
Reconstructive procedures include surgery or other procedures which are associated with an
Injury, Sickness or Congenital Anomaly. The fact that physical appearance may change or
improve as a result of a reconstructive procedure does not classify such surgery as a
Cosmetic Procedure when a physical impairment exists, and the surgery restores or improves
function.

Cosmetic Procedures are excluded from coverage. Procedures that correct an anatomical
Congenital Anomaly without improving or restoring physiologic function are considered
Cosmetic Procedures. The fact that a Covered Person may suffer psychological
consequences or socially avoidant behavior as a result of an Injury, Sickness or Congenital
Anomaly does not classify surgery or other procedures done to relieve such consequences or
behavior as a reconstructive procedure.

Please note that Benefits for reconstructive procedures include breast reconstruction
following a mastectomy and reconstruction of the non-affected breast to achieve symmetry.
Other services mandated by the Women's Health and Cancer Rights Act of 1998, including
breast prostheses and treatment of complications, are provided in the same manner and at
the same level as those for any Covered Health Service. You can contact UnitedHealthcare
at the number on your ID card for more information about Benefits for mastectomy-related
services.

 Please remember that you must notify Care Coordinationsm five business days before
 undergoing a Reconstructive Procedure. When you provide notification, Care
 Coordinations"can determine whether the service is considered reconstructive or
 cosmetic. Cosmetic Procedures are always excluded from coverage.

Rehabilitation and Habilitative Services - Outpatient Therapy
The Plan provides short-term outpatient rehabilitation services for:

• Physical therapy.
• Occupational therapy.
• Speech therapy.
• post-cochlear implant aural therapy.
• Pulmonary rehabilitation therapy.
• Cardiac rehabilitation therapy.

Rehabilitation services must be performed by a licensed therapy provider, under the
direction of a Physician. Benefits under this section include rehabilitation services provided
in a Physician's office or on an outpatient basis at a Hospital or Alternate Facility.
Rehabilitative services provided in a Covered Person's home by a Home Health Agency are
provided as described under Home Health Care. Rehabilitative services provided in a


44                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 204 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


Covered Person's home other than by a Home Health Agency are provided as described
under this section. Benefits are available only for rehabilitation services that are expected to
result in significant physical improvement in your condition within two months of the start
of treatment.

Please note that the Plan will pay Benefits for speech therapy only when the speech
impediment or speech dysfunction results from Injury, stroke or a Congenital Anomaly.

Habilitative Services
For the purpose of this Benefit, "habilitative services" means Covered Health Services that
help a person keep, learn or improve skills and functioning for daily living. Habilitative
services are skilled when all of the following are true:

 ■ The services are part of a prescribed plan of treatment or maintenance program that is
   provided to maintain a Covered Person's current condition or to prevent or slow further
   decline.
 ■   It is ordered by a Physician and provided and administered by a licensed provider.
 ■   It is not delivered for the purpose of assisting with activities of daily living, including
     dressing, feeding, bathing or transferring from a bed to a chair.
 ■   It requires clinical training in order to be delivered safely and effectively.
 ■ It is not Custodial Care.

The Claims Administrator will determine if Benefits are available by reviewing both the
skilled nature of the service and the need for Physician-directed medical management.
Therapies provided for the purpose of general well-being or conditioning in the absence of a
disabling condition are not considered habilitative services. A service will not be determined
to be "skilled" simply because there is not an available caregiver.

Benefits are provided for habilitative services provided for Covered Persons with a disabling
condition when both of the following conditions are met:

 ■ The treatment is administered by a licensed speech-language pathologist, licensed
   audiologist, licensed occupational therapist, licensed physical therapist or Physician.
 ■ The initial or continued treatment must be proven and not Experimental or
   Investigational.

Benefits for habilitative services do not apply to those services that are solely educational in
nature or otherwise paid under state or federal law for purely educational services. Custodial
Care, respite care, day care, therapeutic recreation, vocational training and Residential
Treatment are not habilitative services. A service that does not help the Covered Person to
meet functional goals in a treatment plan within a prescribed time frame is not a habilitative
service.

The Plan may require that a treatment plan be provided, request medical records, clinical
notes, or other necessary data to allow the Plan to substantiate that initial or continued



45                                                        SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 205 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

medical treatment is needed . When the treating provider anticipates that continued
treatment is or will be required to permit the Covered Person to achieve demonstrable
progress, we may request a treatment plan consisting of diagnosis, proposed treatment by
type, frequency, anticipated duration of treatment, the anticipated goals of treatment, and
how frequently the treatment plan will be updated.

Benefits for Durable Medical Equipment and prosthetic devices, when used as a component
of habilitative services, are described under Durable MedicalEquipment and Prosthetic Devices in
this section.

Other than as described under Habilitative Services above, please note that the Plan will pay
Benefits for speech therapy for the treatment of disorders of speech, language, voice,
communication and auditory processing only when the disorder results from Injury, stroke,
cancer, Congenital Anomaly, or autism spectrum disorders. We will pay Benefits for
cognitive rehabilitation therapy only when Medically Necessary following a post-traumatic
brain Injury or cerebral vascular accident.

Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
The Plan pays for Covered Health Services for an Inpatient Stay in a Skilled Nursing Facility
or Inpatient Rehabilitation Facility. Benefits are available for:

 ■   services and supplies received during the Inpatient Stay; and
 ■   room and board in a Semi-private Room (a room with two or more beds).

Benefits are limited to 60 days per calendar year.

Please note that Benefits are available only for the care and treatment of an Injury or
Sickness that would have otherwise required an Inpatient Stay in a Hospital.

Spinal/Chiropractic Treatment
Benefits for Spinal Treatment when provided by a Spinal Treatment provider in the
provider's office.

Substance Use Disorder Services
Substance Use Disorders Services include those received on an inpatient or outpatient basis
in a Hospital, an Alternate Facility, or in a provider's office. All services must be provided by
or under the direction of a properly qualified behavioral health provider.

Benefits include the following levels of care:

■ Inpatient treatment.
■    Residential Treatment.
■    Partial Hospitalization/Day Treatment.
■ Intensive Outpatient Treatment.


46                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 206 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■   Outpatient treatment.

Inpatient treatment and Residential Treatment includes room and board in a Semi-private
Room (a room with two or more beds).

Services include the following:

 ■   Diagnostic evaluations, assessment and treatment planning.
 ■   Treatment and/or procedures.
 ■   Medication management and other associated treatments.
 ■   Individual, family and group therapy.
 ■   Provider-based case management services.
 ■   Crisis intervention,
 ■   Transitional Living services.

The Mental Health/Substance Use Disorders Administrator provides administrative services
for all levels of care.

You are encouraged to contact the Mental Health/Substance Use Disorder Administrator
for referrals to providers and coordination of care.

Temporomandibular Joint Syndrome- Orthognathic Surgery
The evaluation of Temporomandibular Joint Syndrome (TMJ) and Orthognathic.

Transplantation Services
Covered Health Services for organ and tissue transplants when ordered by a Physician.
Transplantation services including CAR-T cell therapy for malignancies must be received at a
Designated Provider. Benefits are available when the transplant meets the definition of a
Covered Health Service, and is not an Experimental, Investigational or Unproven Service:

Notification is required for all transplant services.

The Copayment and Annual Deductible will not apply to Network Benefits when a
transplant listed below is received at a Designated Provider. The services described under
Transportation and Lodging below are Covered Health Services ONLY in connection
with a transplant received at a Designated Provider.

Examples of transplants for which Benefits are available include but are not limited to:

■    bone marrow transplants including CAR-T cell therapy for malignancies (either from you
     or from a compatible donor) and peripheral stem cell transplants, with or without high
     dose chemotherapy. Not all bone marrow transplants meet the definition of a Covered
     Health Service. The search for bone marrow/stem cell from a donor who is not




47                                                      SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 207 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

     biologically related to the patient is a Covered Health Service only for a transplant
     received at a Designated Provider.
 ■   heart transplants;
 ■   heart/lung transplants;
 ■   lung transplants;
 ■   kidney transplants;
 ■   kidney/pancreas transplants;
 ■   liver transplants;
 ■   liver/small bowel transplants;
 ■   pancreas transplants; and
 ■   small bowel transplants.

Organ or tissue transplants or multiple organ transplants other than those listed above are
excluded from coverage, unless determined by the Claims Administrator to be a proven
procedure for the involved diagnoses.

Under the Plan there are specific guidelines regarding Benefits for transplant services.
Contact the Claims Administrator at the telephone number on your ID card for information
about these guidelines.

 Prior Authorization Requirement
 For Network Benefits you must obtain prior authorization from the Claims
 Administrator as soon as the possibility of a transplant arises (and before the time a pre-
 transplantation evaluation is performed at a transplant center). If you don't obtain prior
 authorization and if, as a result, the services are not performed from a Designated
 Provider, Network Benefits will not be paid.

Travel and Lodging
Your Plan Sponsor may provide you with Travel and Lodging assistance. Travel and
Lodging assistance is only available for you or your eligible family member if you meet the
qualifications for the benefit, including receiving care at a Designated Provider and the
distance from your home address to the facility. Eligible Expenses are reimbursed after the
expense forms have been completed and submitted with the appropriate receipts.

If you have specific questions regarding Travel and Lodging, please call the Travel and
Lodging office at 1-800-842-0843.




48                                                     SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 208 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Travel and Lodging Expenses

The Plan covers expenses for travel and lodging for the patient, provided he or she is not
covered by Medicare, and a companion as follows:

 ■   Transportation of the patient and one companion who is traveling on the same day(s) to
     and/or from the site of the qualified procedure provided by a Designated Provider for
     the purposes of an evaluation, the procedure or necessary post-discharge follow-up.
 ■   The Eligible Expenses for lodging for the patient (while not a Hospital inpatient) and
     one companion.
 ■   If the patient is an enrolled Dependent minor child, the transportation expenses of two
     companions will be covered.
 ■   Travel and lodging expenses are only available if the patient resides more than 50 miles
     from the Designated Provider.
 ■   Reimbursement for certain lodging expenses for the patient and his/her companion(s)
     may be included in the taxable income of the Plan participant if the reimbursement
     exceeds the per diem rate.
 ■   The cancer, congenital heart disease and transplant programs offers a combined overall
     lifetime maximum of $10,000 per Covered Person for all transportation and lodging
     expenses incurred by you and reimbursed under the Plan in connection with all qualified
     procedures.
     The Claims Administrator must receive valid receipts for such charges before you will be
     reimbursed. Reimbursement is as follows:

Lodging

■    A per diem rate, up to $50.00 per day, for the patient or the caregiver if the patient is in
     the Hospital.

■    A per diem rate, up to $100.00 per day, for the patient and one caregiver. When a child is
     the patient, two persons may accompany the child.

Examples of items that are not covered:

■    Groceries.
■    Alcoholic beverages.
■    Personal or cleaning supplies.
■    Meals.
■    Over-the-counter dressings or medical supplies.
■    Deposits.
■    Utilities and furniture rental, when billed separate from the rent payment.




49                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 209 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■   Phone calls, newspapers, or movie rentals.

 Transportation

 ■   Automobile mileage (reimbursed at the IRS medical rate) for the most direct route
     between the patient's home and the Designated Provider.
 ■   Taxi fares (not including limos or car services).
 ■   Economy or coach airfare.
 ■   Parking.
 ■   Trains.
 ■   Boat.
 ■   Bus.
 ■   Tolls.
  Designated Provider Support in the event of serious illness
  If you or a covered family member has cancer or needs an organ or bone marrow
  transplant, UnitedHealthcare can put you in touch with quality treatment centers around
  the country.

Urgent Care Center Services
The Plan pays for Covered Health Services received at an Urgent Care Center. When
services to treat urgent health care needs are provided in a Physician's office, Benefits are
available as described under Plysician's 0 ice Services earlier in this section

Virtual Visits
Virtual visits for Covered Health Services that include the diagnosis and treatment of low
acuity medical conditions for Covered Persons, through the use of interactive audio and
video telecommunication and transmissions, and audio-visual communication technology.
Virtual visits provide communication of medical information in real-time between the
patient and a distant Physician or health care specialist, through use of interactive audio and
video communications equipment outside of a medical facility (for example, from home or
from work).

Benefits are available only when services are delivered through a Designated Virtual
Network Provider. You can find a Designated Virtual Network Provider by going to
www.myuhc.com or by calling the telephone number on your ID card.

Please Note: Not all medical conditions can be appropriately treated through virtual visits.
The Designated Virtual Network Provider will identify any condition for which treatment by
in-person Physician contact is necessary.




50                                                       SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 210 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


Benefits under this section do not include email, fax and standard telephone calls, or for
telehealth/telemedicine visits that occur within medical facilities(CMS defined originating
facilities).

 Voluntary Sterilization
 Covered Health Services including tubal ligation and vasectomy.




51                                                   SECTION 6 - ADDITIONAL COVERAGE DETAILS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 211 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
  What this section includes:
  Health and well-being resources available to you,including:
  ■ Consumer Solutions and Self-Service Tools; and
     ■ Disease and Condition Management Services

Hot Topic, Inc. believes in giving you the tools you need to be an educated health care
consumer. To that end, Hot Topic, Inc. has made available several convenient educational
and support services, accessible by phone and the Internet, which can help you to:

 ■    take care of yourself and your family members;
 ■     manage a chronic health condition; and
 ■     navigate the complexities of the health care system.
 NOTE:
 Information obtained through the services identified in this section is based on current
 medical literature and on Physician review. It is not intended to replace the advice of a
 doctor. The information is intended to help you make better health care decisions and
 take a greater responsibility for your own health. UnitedHealthcare and Hot Topic, Inc.
 are not responsible for the results of your decisions from the use of the information,
 including, but not limited to, your choosing to seek or not to seek professional medical
 care, or your choosing or not choosing specific treatment based on the text.

Consumer Solutions and Self-Service Tools
Health Survey
You are invited to learn more about your health and wellness at www.myuhc.com and are
encouraged to participate in the online health survey. The health survey is an interactive
questionnaire designed to help you identify your healthy habits as well as potential health
risks.

Your health survey is kept confidential. Completing the survey will not impact your Benefits
or eligibility for Benefits in any way.

To find the health survey, log in to www.myuhc.com. After logging in, access your
personalized Health & Wellness page. If you need any assistance with the online survey, please
call the number on the back of your ID card.

Health Improvement Plan
You can start a Health Improvement Plan at any time. This plan is created just for you and
includes information and interactive tools, plus online health coaching recommendations
based on your profile.




52                                                 SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 212 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Online coaching is available for:

• nutrition;
 ■   exercise;
• weight management;
• stress;
• smoking cessation;
• diabetes; and
al   heart health.

To help keep you on track with your Health Improvement Plan and online coaching, you'll
also receive personalized messages and reminders - Hot Topic, Inc.'s way of helping you
meet your health and wellness goals.

 www,myuhc.corn
UnitedHealthcare's member website, www.myuhc.com, provides information at your
fingertips anywhere and anytime you have access to the Internet. www.myuhc.com opens
the door to a wealth of health information and convenient self-service tools to meet your
needs.

With www.myuhc.com you can:

• receive personalized messages that are posted to your own website;
■    research a health condition and treatment options to get ready for a discussion with your
     Physician;
• search for Network providers available in your Plan through the online provider
  directory;
• access all of the content and wellness topics from NurseLine'including Live Nurse
  Chat 24 hours a day, seven days a week;
■    complete a health risk assessment to identify health habits you can improve, learn about
     healthy lifestyle techniques and access health improvement resources;
■    use the treatment cost estimator to obtain an estimate of the costs of various procedures
     in your area; and
• use the Hospital comparison tool to compare Hospitals in your area on various patient
  safety and quality measures.
 Registering on www.myuhc.com
 If you have not already registered as a www.myuhc.com subscriber, simply go to
 wvvvv.myuhc.com and click on "Register Now." Have your UnitedHealthcare ID card
 handy. The enrollment process is quick and easy.




53                                               SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 213 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


Visit www.myuhc.com and;

• make real-time inquiries into the status and history of your claims;
• view eligibility and Plan Benefit information, including Copays and Annual Deductibles;
• view and print all of your Explanation of Benefits (E0Bs) online; and
• order a new or replacement ID card or, print a temporary ID card.
 Want to learn more about a condition or treatment?
 Log on to www.myuhc.com and research health topics that are of interest to you. Learn
 about a specific condition, what the symptoms are, how it is diagnosed, how common it
 is, and what to ask your Physician.

Disease and Condition Management Services
HealtheNotessu
UnitedHealthcare provides a service called HealtheNotes to help educate members and
make suggestions regarding your medical care. HealtheNotes provides you and your
Physician with suggestions regarding preventive care, testing or medications, potential
interactions with medications you have been prescribed, and certain treatments. In addition,
your HealtheNotes report may include health tips and other wellness information.

UnitedHealthcare makes these suggestions through a software program that provides
retrospective, claims-based identification of medical care. Through this process patients are
identified whose care may benefit from suggestions using the established standards of
evidence based medicine as described in Section 14, Glossaiy under the definition of Covered
Health Services.

If your Physician identifies any concerns after reviewing his or her HealtheNotes report, he
or she may contact you if he or she believes it to be appropriate. In addition, you may use
the information in your report to engage your Physician in discussions regarding your health
and the identified suggestions. Any decisions regarding your care, though, are always
between you and your Physician.

If you have questions or would like additional information about this service, please call the
number on the back of your ID card.




54                                               SECTION 7 - CLINICAL PROGRAMS AND RESOURCES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 214 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 8 - EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER

  What this section includes:
  ■ Services, supplies and treatments that are not Covered Health Services, except as may
    be specifically provided for in Section 6,Additional Coverage Details.

The Plan does not pay Benefits for the following services, treatments or supplies even if they
are recommended or prescribed by a provider or are the only available treatment for your
condition.

When Benefits are limited within any of the Covered Health Services categories described in
Section 6, Additional Coverage Details, those limits are stated in the corresponding Covered
Health Service category in Section 5, Plan Highlights. Limits may also apply to some Covered
Health Services that fall under more than one Covered Health Service category. When this
occurs, those limits are also stated in Section 5, Plan Highlights. Please review all limits
carefully, as the Plan will not pay Benefits for any of the services, treatments, items or
supplies that exceed these benefit limits.

Please note that in listing services or examples, when the SPD says "this includes,"
or "including but not limiting to", it is not UnitedHealthcare's intent to limit the
description to that specific list. When the Plan does intend to limit a list of services or
examples, the SPD specifically states that the list "is limited to."

Alternative Treatments
1. acupressure;

2. aromatherapy;

3. hypnotism;

4. massage therapy;

5. rolfing;

6. other forms of alternative treatment as defined by the Office of Alternative Medicine of
   the National Institutes of Health.

Comfort or Convenience
1. television;

2. telephone;

3. beauty/barber service;

4. guest service;




55                                                                     SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 215 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


 5. supplies, equipment and similar incidental services and supplies for personal comfort.
    Examples include:

     -    air conditioners;
          air purifiers and filter;
     -    batteries and battery chargers;
     -    dehumidifiers;
          humidifiers.
          devices and computers to assist in communication and speech.

 Dental
 1. dental care, except as described in Section 6, Additional Coverage Details under the heading
    Dental Services - Accident only

     This exclusion does not apply to dental care (oral examination, X-rays, extractions and
     non-surgical elimination of oral infection) required for the direct treatment of a medical
     condition for which Benefits are available under the Plan, as identified in Section 6,
     Additional Coverage Details.
2. preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums.
   Examples include all of the following:

          extraction, restoration and replacement of teeth;
          medical or surgical treatments of dental conditions;
          services to improve dental clinical outcomes.

          This exclusion does not apply to preventive care for which Benefits are provided
          under the United States Preventive Services Task Force requirement or the Health Resources
          and Services Administration (HRSA)requirement.

3. dental implants.

4. dental braces.

5. dental X-rays, supplies and appliances and all associated expenses, including
   hospitalizations and anesthesia. The only exceptions to this are for any of the following:

     -    transplant preparation;
     -    initiation of immunosuppressives;
          the direct treatment of acute traumatic Injury, cancer or cleft palate.

6. treatment of congenitally missing, malpositioned or super numeracy teeth, even if part of
   a Congenital Anomaly.




56                                                                           SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 216 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Drugs
The exclusions listed below apply to the medical portion of the Plan only. Prescription Drug
coverage is excluded under the medical plan because it is a separate benefit. Coverage may
be available under the Prescription Drug portion of the Plan. See Section 15, Outpatient
Prescription Drugs, for coverage details and exclusions.

 1. prescription drug products for outpatient use that are filled by a prescription order or
    refill;

2. self-injectable medications;

3. non-injectable medications given in a Physician's office except as required in an
   Emergency;

4. over the counter drugs and treatments;

5. certain New Pharmaceutical Products and/or new dosage forms until the date as
   determined by the Claims Administrator or the Claims Administrator's designee, but no
   later than December 31st of the following calendar year.

     This exclusion does not apply if you have a life-threatening Sickness or condition (one
     that is likely to cause death within one year of the request for treatment). If you have a
     life-threatening Sickness or condition, under such circumstances, Benefits may be
     available for the New Pharmaceutical Product to the extent provided for in Section 6,
     Additional Coverage Details;

6. a Pharmaceutical Product that contains (an) active ingredient(s) available in and
   therapeutically equivalent (having essentially the same efficacy and adverse effect profile)
   to another covered Pharmaceutical Product. Such determinations may be made up to six
   times during a calendar year;

7. a Pharmaceutical Product that contains (an) active ingredient(s) which is (are) a modified
   version of and therapeutically equivalent (having essentially the same efficacy and
   adverse effect profile) to another covered Pharmaceutical Product. Such determinations
   may be made up to six times during a calendar year;

8. benefits for Pharmaceutical Products for the amount dispensed (days' supply or quantity
   limit) which exceeds the supply limit.

Experimental or Investigational Services or Unproven Services
 1. Experimental or Investigational Services and Unproven Services and all services related
    to Experimental or Investigational and Unproven Services are excluded. The fact that an
    Experimental or Investigational or Unproven Service, treatment, device or
    pharmacological regimen is the only available treatment for a particular condition will
    not result in Benefits if the procedure is considered to be Experimental or
    Investigational or Unproven in the treatment of that particular condition.




57                                                                        SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 217 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

This exclusion does not apply to Covered Health Services provided during a Clinical Trial
for which Benefits are provided as described in Section 6, Additional Coverage Details.

Foot Care
1. routine foot care;

     This exclusion does not apply to preventive foot care for Covered Persons with diabetes.
     Routine foot care services that are not covered include:

     -   nail trimming or cutting; and
         debriding (removal of dead skin or underlying tissue);

2. hygienic and preventive maintenance foot care. Examples include the following:

         cleaning and soaking the feet;
         applying skin creams in order to maintain skin tone;


3. treatment of flat feet;

4. treatment of subluxation of the foot;

5. shoe orthotics.


Gender Dysphoria
Cosmetic Procedures, including the following:

■    Abdominoplasty.
■    Blepharoplasty.
■    Breast enlargement, including augmentation mammoplasty and breast implants.
■    Body contouring, such as lipoplasty.
■    Brow lift.
■    Calf implants.
■    Cheek, chin, and nose implants.
■    Injection of fillers or neurotoxins.
■    Face lift, forehead lift, or neck tightening.
■    Facial bone remodeling for facial feminizations.
■    Hair removal.
■    Hair transplantation.
■    Lip augmentation.



58                                                                     SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 218 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    Lip reduction.
■    Liposuction.
■    Mastopexy.
■    Pectoral implants for chest masculinization.
■    Rhinoplasty.
 ■   Skin resurfacing.
 ■   Thyroid cartilage reduction; reduction thyroid chondroplasty; trachea shave (removal or
     reduction of the Adam's Apple).
■    Voice modification surgery.
■    Voice lessons and voice therapy.
Medical Supplies and Appliances
1. devices used specifically as safety items or to affect performance in sports-related
   activities;

2. prescribed or non-prescribed medical supplies and disposable supplies. Examples
   include:

     -   elastic stockings;
     -   ace bandages;
     -   gauze and dressings;
         syringes;


3. orthotic appliances that straighten or re-shape a body part, except as described under
   Durable MedicalEquipment(DME)in Section 6, Additional Coverage Details.

     Examples of excluded orthotic appliances and devices include but are not limited to,
     foot orthotics or any orthotic braces available over-the-counter.
4. cranial molding helmets and cranial banding except when used to avoid the need for
   surgery, and/or to facilitate a successful surgical outcome;

5. tubings and masks are not covered except when used with Durable Medical Equipment
   as described in Section 6, Additional Coverage Details under the heading Durable Medical
   Equipment.

6. powered and non-powered exoskeleton devices.




59                                                                      SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 219 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN



Mental Health, Neurobiological Disorders - Autism Spectrum Disorder and Substance
Use Disorders Services
In addition to all other exclusions listed in this Section 8, Exclusions and Limitations, the
exclusions listed directly below apply to services described under Mental Health Services,
Neurobiological Disorders - Autism Spectrum Disorder Services and/or Substance-Related and Addictive
Disorders Services in Section 6, Additional Coverage Details.

1. Services performed in connection with conditions not classified in the current edition of
   the International Classification ofDiseases section on Mental and Behavioral Disorders or Diagnostic
   and Statistical Manual ofthe American Psychiatric Association.
2. Outside of an initial assessment, services as treatments for a primary diagnosis of
   conditions and problems that may be a focus of clinical attention, but are specifically
   noted not to be mental disorders within the current edition of the Diagnostic and Statistical
   Manual ofthe American Pychiatric Association.
3. Outside of initial assessment, services as treatments for the primary diagnoses of learning
   disabilities, conduct and disruptive impulse control and conduct disorders, gambling
   disorder, and paraphilic disorders.
4. Services that are solely educational in nature or otherwise paid under state or federal law
   for purely educational purposes.
5. Tuition for or services that are school-based for children and adolescents required to be
   provided by, or paid for by, the school under the Individuals with Disabilities Education Act.
6. Outside of initial assessment, unspecified disorders for which the provider is not
   obligated to provide clinical rationale as defined in the current edition of the Diagnostic
   and Statistical Manual ofthe American Psychiatric Association.
7. Intensive Behavioral Therapies such as Applied Behavior Analysis for Autism Spectrum
   Disorders.
8. Transitional Living services.
Nutrition
1. megavitamin and nutrition based therapy;

2. nutritional counseling for either individuals or groups, including non-specific disease
   nutritional education such as general good eating habits, calorie control or dietary
   preferences. This exclusion does not apply to preventive care for which Benefits are
   provided under the United States Preventive Services Task Force requirement, except as
   specifically described in Section 6, Additional Coverage Details;

3. health education classes unless offered by UnitedHealthcare or its affiliates, including but
   not limited to asthma, smoking cessation, and weight control classes.




60                                                                            SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 220 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Physical Appearance
1. Cosmetic Procedures. See the definition in Section 14, Glossary. Examples include:

         pharmacological regimens, nutritional procedures or treatments;
         scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and
         other such skin abrasion procedures);
     -   skin abrasion procedures performed as a treatment for acne;
         sclerotherapy treatment of veins;

2. replacement of an existing breast implant if the earlier breast implant was performed as a
   Cosmetic Procedure. Note: Replacement of an existing breast implant is considered
   reconstructive if the initial breast implant followed mastectomy. See Reconstructive
   Procedures in Section 6, Additional Coverage Details;

3    physical conditioning programs such as athletic training, body-building, exercise, fitness,
     flexibility and diversion or general motivation;

4. weight loss programs whether or not they are under medical supervision. Weight loss
   programs for medical reasons are also excluded;

5. wigs regardless of the reason for the hair loss;

Providers
 1. services performed by a provider who is a family member by birth or marriage,including
    spouse, brother, sister, parent or child. This includes any service the provider may
    perform on himself or herself;

2. services performed by a provider with your same legal residence;

3. services provided at a free-standing or Hospital-based diagnostic facility without an order
   written by a Physician or other provider. Services that are self-directed to a free-standing
   or Hospital-based diagnostic facility. Services ordered by a Physician or other provider
   who is an employee or representative of a free-standing or Hospital-based diagnostic
   facility, when that Physician or other provider:

     -   has not been actively involved in your medical care prior to ordering the service; or
     -   is not actively involved in your medical care after the service is received.

     This exclusion does not apply to mammography testing.
Reproduction
1. Health care services and related expenses for infertility treatments, including assisted
   reproductive technology, regardless of the reason for the treatment.
2. The following services related to a Gestational Carrier or Surrogate:
     -   All costs related to reproductive techniques including:


61                                                                       SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 221 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN

        ■ Assistive reproductive technology.
        ■ Artificial insemination.
        ■ Intrauterine insemination.
        ■ Obtaining and transferring embryo(s).
        Health care services including:
        ■ Inpatient or outpatient prenatal care and/or preventive care.
        ■ Screenings and/or diagnostic testing.
        ■ Delivery and post-natal care.
     The exclusion for the health care services listed above does not apply when the
     Gestational Carrier or Surrogate is a Covered Person.
     -All fees including:
       ■ Screening, hiring and compensation of a Gestational Carrier or Surrogate
          including surrogacy agency fees.
       ■ Surrogate insurance premiums.
       ■ Travel or transportation fees.
3. The following services related to donor services for donor sperm, ovum (egg cell) or
   oocytes (eggs), or embryos (fertilized eggs):
     - Donor eggs — The cost of donor eggs, including medical costs related to donor
       stimulation and egg retrieval.
   - Donor sperm — The cost of procurement and storage of donor sperm.
4. Storage and retrieval of all reproductive materials. Examples include eggs, sperm,
   testicular tissue and ovarian tissue.
5. The reversal of voluntary sterilization.
6. In vitro fertilization regardless of the reason for treatment.

Services Provided under Another Plan
1. health services for which other coverage is required by federal, state or local law to be
     purchased or provided through other arrangements. This includes, but is not limited to,
     coverage required by workers' compensation, no-fault auto insurance, or similar
     legislation.

     If coverage under workers' compensation or similar legislation is optional for you
     because you could elect it, or could have it elected for you, Benefits will not be paid for
     any Injury, Sickness or Mental Illness that would have been covered under workers'
     compensation or similar legislation had that coverage been elected.
2. health services for treatment of military service-related disabilities, when you are legally
   entitled to other coverage and facilities are reasonably available to you;

3. health services while on active military duty.




62                                                                        SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 222 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Transplants
1. health services for organ, multiple organ and tissue transplants, except as described in
     Transplantation Services in Section 6, Additional Coverage Details unless UnitedHealthcare
     determines the transplant to be appropriate according to UnitedHealthcare's transplant
     guidelines;

2. health services connected with the removal of an organ or tissue from you for purposes
   of a transplant to another person.(Donor costs for removal are payable for a transplant
   through the organ recipient's Benefits under the Plan.);

3. health services for transplants involving animal organs;

4. Transplant services that are not performed at a Designated Provider;

5. any solid organ transplant that is performed as a treatment for cancer.

Travel
1. health services provided in a foreign country, unless required as Emergency Health
   Services;

2. travel or transportation expenses, even though prescribed by a Physician. Some travel
   expenses related to covered transplantation services may be reimbursed at our discretion.

Vision
 1. purchase cost of eye glasses or contact lenses;

2. fitting charge for eye glasses or contact lenses;

3. eye exercise or vision therapy;

4. Surgery that is intended to allow you to see better without glasses or other vision
   correction including radial keratotomy, laser, and other refractive eye surgery;

5. Routine vision examinations, including refractive examinations.

All Other Exclusions
1 , health services and supplies that do not meet the definition of a Covered Health Service
    - see the definition in Section 14, Glossay;

         This exclusion does not apply to breast pumps for which Benefits are provided
         under the Health Resources and Services Administration (HRSA) requirement;
2. physical, psychiatric or psychological exams, testing, vaccinations, immunizations or
   treatments that are otherwise covered under the Plan when;

     -   required solely for purposes of career, education, sports or camp, travel, career or
         employment, insurance, marriage or adoption;



63                                                                        SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 223 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


        conducted for purposes of medical research. This exclusion does not apply to
        Covered Health Services provided during a clinical trial for which Benefits are
        provided as described under Clinical Trials in Section 6, Additional Coverage Details;
        related to judicial or administrative proceedings or orders;
        required to obtain or maintain a license of any type;

3. health services received as a result of war or any act of war, whether declared or
   undeclared or caused during service in the armed forces of any country;

4. health services received after the date your coverage under the Plan ends, including
   health services for medical conditions arising before the date your coverage under the
   Plan ends;

5. health services for which you have no legal responsibility to pay, or for which a charge
   would not ordinarily be made in the absence of coverage under the Plan;

6. in the event that a provider waives Copayments and/or the Annual Deductible for a
   particular health service, no Benefits are provided for the health service for which the
   Copayments and/or the Annual Deductible are waived;

7. charges in excess of Eligible Expenses or in excess of any specified limitation;

8. services for the treatment of temporomandibular joint syndrome (TMJ), whether the
   services are considered to be medical or dental in nature;

9. non-surgical treatment of obesity, including morbid obesity;;

10. growth hormone therapy;

11. Custodial Care;

12. domiciliary care;

13. private duty nursing;

14. respite care;

15. rest cures;

16. psychosurgery;

17. treatment of benign gynecomastia (abnormal breast enlargement in males);

18. medical and surgical treatment of excessive sweating (hyperhidrosis);

19. panniculectomy, abdominoplasty, thighplasty, brachioplasty, mastopexy, and breast
    reduction. This exclusion does not apply to breast reconstruction following a
    mastectomy as described under Reconstructive Procedures in Section 6, Additional Coverage
    Details;



64                                                                         SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 224 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

20. medical and surgical treatment for snoring, except when provided as a part of treatment
    for documented obstructive sleep apnea;

21. oral appliances for snoring;

22. speech therapy except as required for treatment of a speech impediment or speech
    dysfunction that results from Injury, stroke, or a Congenital Anomaly;

23. any charges for missed appointments, room or facility reservations, completion of claim
    forms or record processing;

24. any charge for services, supplies or equipment advertised by the provider as free;

25. any charges prohibited by federal anti-kickback or self-referral statutes.

26. health services and supplies that do not meet the definition of a Covered Health Service
    - see the definition in Section 14, GlossaDi. Covered Health Services are those health
    services including services, supplies or Pharmaceutical Products, which the Claims
    Administrator determines to be all of the following:

     -  Medically Necessary.
        Described as a Covered Health Service in this SPD under Section 6, Additional
        Coverage Details and in Section 5, Plan Highlights.
     Not otherwise excluded in this SPD under this Section 8, Exclusions.

26. Habilitative services for maintenance/preventive treatment.

27. Intracellular micronutrient testing.

29. Health care services provided in the emergency department of a Hospital or Alternate
    Facility that are not for an Emergency.




65                                                                       SECTION 8 - EXCLUSIONS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 225 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 9 - CLAIMS PROCEDURES

    What this section includes:
    ■ How Network and non-Network claims work; and
    ■    What to do if your claim is denied,in whole or in part.


Network Benefits
In general, if you receive Covered Health Services from a Network provider,
UnitedHealthcare will pay the Physician or facility directly. If a Network provider bills you
for any Covered Health Service other than your Copay or Coinsurance, please contact the
provider or call UnitedHealthcare at the phone number on your ID card for assistance.

Keep in mind, you are responsible for meeting the Annual Deductible and paying any Copay
or Coinsurance owed to a Network provider at the time of service, or when you receive a bill
from the provider.

Non-Network Benefits
If you receive a bill for Covered Health Services from a non-Network provider as a result of
an Emergency, you (or the provider if they prefer) must send the bill to UnitedHealthcare
for processing. To make sure the claim is processed promptly and accurately, a completed
claim form must be attached and mailed to UnitedHealthcare at the address on the back of
your ID card.

Prescription Drug Benefit Claims
If you wish to receive reimbursement for a prescription, you may submit a post-service claim
as described in this section if:

■       you are asked to pay the full cost of the Prescription Drug when you fill it and you
        believe that the Plan should have paid for it; or
■       you pay a Copay and you believe that the amount of the Copay was incorrect.

If a pharmacy (retail or mail order) fails to fill a prescription that you have presented and you
believe that it is a Covered Health Service, you may submit a pre-service request for Benefits
as described in this section.

If Your Provider Does Not File Your Claim
You can obtain a claim form by visiting www.myuhc.com, calling the toll-free number on
your ID card or contacting Human Resources. If you do not have a claim form, simply
attach a brief letter of explanation to the bill, and verify that the bill contains the information
listed below. If any of these items are missing from the bill, you can include them in your
letter:

■       your name and address;
■       the patient's name, age and relationship to the Employee;


66                                                                  SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 226 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN


 ■   the number as shown on your ID card;
 ■   the name, address and tax identification number of the provider of the service(s);
 ■   a diagnosis from the Physician;
 ■   the date of service;
 ■   an itemized bill from the provider that includes:
         the Current Procedural Terminology(CPT) codes;
         a description of, and the charge for, each service;
         the date the Sickness or Injury began; and
         a statement indicating either that you are, or you are not, enrolled for coverage under
         any other health insurance plan or program. If you are enrolled for other coverage
         you must include the name and address of the other carrier(s).
Failure to provide all the information listed above may delay any reimbursement that may be
due you.

For medical claims, the above information should be filed with UnitedHealthcare at the
address on your ID card. When filing a claim for outpatient Prescription Drug Benefits,
submit your claim to the pharmacy benefit manager claims address noted on your ID card.

After UnitedHealthcare has processed your claim, you will receive payment for Benefits that
the Plan allows. It is your responsibility to pay the provider the charges you incurred,
including any difference between what you were billed and what the Plan paid.

Payment ofBenefits
When you assign your Benefits under the Plan to a provider with UnitedHealthcare's
consent, and the provider submits a claim for payment, you and the provider represent and
warrant that the Covered Health Services were actually provided and were medically
appropriate.

To be recognized as a valid assignment of Benefits under the Plan, the assignment must
reflect the Covered Person's agreement that the non-Network provider will be entitled to all
the Covered Person's rights under the Plan and applicable state and federal laws, including
legally required notices and procedural reviews concerning the Covered Person's Benefits,
and that the Covered Person will no longer be entitled to those rights. If an assignment form
does not comply with this requirement, but directs that your benefit payment should be
made directly to the provider, UnitedHealthcare may in its discretion make payment of the
benefits directly to the provider for your convenience, but will treat you, rather than the
provider, as the beneficiary of your claim. If Benefits are assigned or payment to a provider
is made, Hot Topic, Inc. reserves the right to offset Benefits to be paid to the provider by
any amounts that the provider owes Hot Topic, Inc. (including amounts owed as a result of
the assignment of other plans' overpayment recovery rights to the Plan) pursuant to Refund of
Om/payments in Section 10, Coordination ofBenefits.




67                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 227 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 UnitedHealthcare will pay Benefits to you unless:

 ■ The provider submits a claim form to UnitedHealthcare that you have provided signed
   authorization to assign Benefits directly to that provider.
 ■ You make a written request for the provider to be paid directly at the time you submit
   your claim.

UnitedHealthcare will only pay Benefits to you or, with written authorization by you, your
Provider, and not to a third party, even if your provider purports to have assigned Benefits
to that third party.

Form ofPayment ofBenefits
Payment of Benefits under the Plan shall be in cash or cash equivalents, or in the form of
other consideration that UnitedHealthcare in its discretion determines to be adequate. Where
Benefits are payable directly to a provider, such adequate consideration includes the
forgiveness in whole or in part of amounts the provider owes to other plans for which
UnitedHealthcare makes payments, where the Plan has taken an assignment of the other
plans' recovery rights for value.

Health Statements
Each month in which UnitedHealthcare processes at least one claim for you or a covered
Dependent, you will receive a Health Statement in the mail. Health Statements make it easy
for you to manage your family's medical costs by providing claims information in easy-to-
understand terms.

If you would rather track claims for yourself and your covered Dependents online, you may
do so at www.myuhc.com. You may also elect to discontinue receipt of paper Health
Statements by making the appropriate selection on this site.

Explanation of Benefits(EOB)
You may request that UnitedHealthcare send you a paper copy of an Explanation of
Benefits(EOB) after processing the claim. The EOB will let you know if there is any portion
of the claim you need to pay. If any claims are denied in whole or in part, the EOB will
include the reason for the denial or partial payment. If you would like paper copies of the
EOBs, you may call the toll-free number on your ID card to request them. You can also
view and print all of your EOBs online at www.myuhc.com. See Section 14, Glossag for the
definition of Explanation of Benefits.

  Important - Timely Filing of Non-Network Claims
  All claim forms for non-Network services must be submitted within 12 months after the
  date of service. Otherwise, the Plan will not pay any Benefits for that Eligible Expense, or
  Benefits will be reduced, as determined by UnitedHealthcare. This 12-month requirement
  does not apply if you are legally incapacitated. If your claim relates to an Inpatient Stay,
  the date of service is the date your Inpatient Stay ends.




68                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 228 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


Claim Denials and Appeals
If Your Claim is Denied
If a claim for Benefits is denied in part or in whole, you may call UnitedHealthcare at the
number on your ID card before requesting a formal appeal. If UnitedHealthcare cannot
resolve the issue to your satisfaction over the phone, you have the right to file a formal
appeal as described below.

How to Appeal a Denied Claim
If you wish to appeal a denied pre-service request for Benefits, post-service claim or a
rescission of coverage as described below, you or your authorized representative must
submit your appeal in writing within 180 days of receiving the adverse benefit determination.
You do not need to submit urgent care appeals in writing. This communication should
include:

■       the patient's name and ID number as shown on the ID card;
■       the provider's name;
■       the date of medical service;
■       the reason you disagree with the denial; and
■       any documentation or other written information to support your request.

You or your authorized representative may send a written request for an appeal to:

UnitedHealthcare - Appeals
P. 0. Box 30432
Salt Lake City, Utah 34130-0432

For urgent care requests for Benefits that have been denied, you or your provider can call
UnitedHealthcare at the toll-free number on your ID card to request an appeal.

    Types of claims
    The timing of the claims appeal process is based on the type of claim you are appealing.
    If you wish to appeal a claim, it helps to understand whether it is an:
    ■ urgent care request for Benefits;
    ■    pre-service request for Benefits;
    ■    post-service claim; or
    ■    concurrent claim.


Review ofan Appeal
UnitedHealthcare will conduct a full and fair review of your appeal. The appeal may be
reviewed by:

■       an appropriate individual(s) who did not make the initial benefit determination; and



69                                                                 SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 229 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■   a health care professional with appropriate expertise who was not consulted during the
     initial benefit determination process.

Once the review is complete, if UnitedHealthcare upholds the denial, you will receive a
written explanation of the reasons and facts relating to the denial.

Filing a Second Appeal
Your Plan offers two levels of appeal. If you are not satisfied with the first level appeal
decision, you have the right to request a second level appeal from UnitedHealthcare within
60 days from receipt of the first level appeal determination.

Note: Upon written request and free of charge, any Covered Persons may examine
documents relevant to their claim and/or appeals and submit opinions and comments.
UnitedHealthcare will review all claims in accordance with the rules established by the U.S.
Department of Labor.

Federal External Review Program
If, after exhausting your internal appeals, you are not satisfied with the determination made
by UnitedHealthcare, or if UnitedHealthcare fails to respond to your appeal in accordance
with applicable regulations regarding timing, you may be entitled to request an external
review of UnitedHealthcare's determination. The process is available at no charge to you.

If one of the above conditions is met, you may request an external review of adverse benefit
determinations based upon any of the following:

■    clinical reasons;
■    the exclusions for Experimental or Investigational Services or Unproven Services;
■    rescission of coverage (coverage that was cancelled or discontinued retroactively); or
■    as otherwise required by applicable law.

You or your representative may request a standard external review by sending a written
request to the address set out in the determination letter. You or your representative may
request an expedited external review, in urgent situations as detailed below, by calling the
toll-free number on your ID card or by sending a written request to the address set out in
the determination letter. A request must be made within four months after the date you
received UnitedHealthcare's decision.

An external review request should include all of the following:

■    a specific request for an external review;
■    the Covered Person's name, address, and insurance ID number;
■    your designated representative's name and address, when applicable;
■    the service that was denied; and
■    any new, relevant information that was not provided during the internal appeal.


70                                                                SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 230 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

An external review will be performed by an Independent Review Organization (IRO).
UnitedHealthcare has entered into agreements with three or more IROs that have agreed to
perform such reviews. There are two types of external reviews available:

■    a standard external review; and
 ■   an expedited external review.

Standard External Review
A standard external review is comprised of all of the following:

■    a preliminary review by UnitedHealthcare of the request;
■    a referral of the request by UnitedHealthcare to the IRO; and
■    a decision by the IRO.

Within the applicable timeframe after receipt of the request, UnitedHealthcare will complete
a preliminary review to determine whether the individual for whom the request was
submitted meets all of the following:

■    is or was covered under the Plan at the time the health care service or procedure that is
     at issue in the request was provided;
■    has exhausted the applicable internal appeals process; and
■    has provided all the information and forms required so that UnitedHealthcare may
     process the request.

After UnitedHealthcare completes the preliminary review, UnitedHealthcare will issue a
notification in writing to you. If the request is eligible for external review, UnitedHealthcare
will assign an IRO to conduct such review. UnitedHealthcare will assign requests by either
rotating claims assignments among the IROs or by using a random selection process.

The IRO will notify you in writing of the request's eligibility and acceptance for external
review. You may submit in writing to the IRO within ten business days following the date of
receipt of the notice additional information that the IRO will consider when conducting the
external review. The IRO is not required to, but may, accept and consider additional
information submitted by you after ten business days.

UnitedHealthcare will provide to the assigned IRO the documents and information
considered in making UnitedHealthcare's determination. The documents include:

■    all relevant medical records;
■    all other documents relied upon by UnitedHealthcare; and
■    all other information or evidence that you or your Physician submitted. If there is any
     information or evidence you or your Physician wish to submit that was not previously
     provided, you may include this information with your external review request and
     UnitedHealthcare will include it with the documents forwarded to the IRO.



71                                                                SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 231 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


In reaching a decision, the IRO will review the claim anew and not be bound by any
decisions or conclusions reached by UnitedHealthcare. The IRO will provide written notice
of its determination (the "Final External Review Decision") within 45 days after it receives
the request for the external review (unless they request additional time and you agree). The
IRO will deliver the notice of Final External Review Decision to you and UnitedHealthcare,
and it will include the clinical basis for the determination.

Upon receipt of a Final External Review Decision reversing UnitedHealthcare
determination, the Plan will immediately provide coverage or payment for the benefit claim
at issue in accordance with the terms and conditions of the Plan, and any applicable law
regarding plan remedies. If the Final External Review Decision is that payment or referral
will not be made, the Plan will not be obligated to provide Benefits for the health care
service or procedure.

Expedited External Review
An expedited external review is similar to a standard external review. The most significant
difference between the two is that the time periods for completing certain portions of the
review process are much shorter, and in some instances you may file an expedited external
review before completing the internal appeals process.

You may make a written or verbal request for an expedited external review if you receive
either of the following:

 ■   an adverse benefit determination of a claim or appeal if the adverse benefit
     determination involves a medical condition for which the time frame for completion of
     an expedited internal appeal would seriously jeopardize the life or health of the
     individual or would jeopardize the individual's ability to regain maximum function and
     you have filed a request for an expedited internal appeal; or
 ■   a final appeal decision, if the determination involves a medical condition where the
     timeframe for completion of a standard external review would seriously jeopardize the
     life or health of the individual or would jeopardize the individual's ability to regain
     maximum function, or if the final appeal decision concerns an admission, availability of
     care, continued stay, or health care service, procedure or product for which the
     individual received emergency services, but has not been discharged from a facility.

Immediately upon receipt of the request, UnitedHealthcare will determine whether the
individual meets both of the following:

 ■ is or was covered under the Plan at the time the health care service or procedure that is
   at issue in the request was provided.
 ■   has provided all the information and forms required so that UnitedHealthcare may
     process the request.

After UnitedHealthcare completes the review, UnitedHealthcare will immediately send a
notice in writing to you. Upon a determination that a request is eligible for expedited
external review, UnitedHealthcare will assign an IRO in the same manner UnitedHealthcare
utilizes to assign standard external reviews to IROs. UnitedHealthcare will provide all


72                                                              SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 232 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


necessary documents and information considered in making the adverse benefit
determination or final adverse benefit determination to the assigned IRO electronically or by
telephone or facsimile or any other available expeditious method. The IRO,to the extent the
information or documents are available and the IRO considers them appropriate, must
consider the same type of information and documents considered in a standard external
review.

In reaching a decision, the IRO will review the claim anew and not be bound by any
decisions or conclusions reached by UnitedHealthcare. The IRO will provide notice of the
final external review decision for an expedited external review as expeditiously as the
claimant's medical condition or circumstances require, but in no event more than 72 hours
after the IRO receives the request. If the initial notice is not in writing, within 48 hours after
the date of providing the initial notice, the assigned IRO will provide written confirmation of
the decision to you and to UnitedHealthcare.

You may contact UnitedHealthcare at the toll-free number on your ID card for more
information regarding external review rights, or if making a verbal request for an expedited
external review.

Timing ofAppeals Determinations
Separate schedules apply to the timing of claims appeals, depending on the type of claim.
There are three types of claims:

■    urgent care request for Benefits - a request for Benefits provided in connection with
     urgent care services;
■ Pre-Service request for Benefits - a request for Benefits which the Plan must approve or
  in which you must notify UnitedHealthcare before non-urgent care is provided; and
■    Post-Service - a claim for reimbursement of the cost of non-urgent care that has already
     been provided.
Please note that the Claims Administrator's decision is based only on whether or not
Benefits are available under the Plan for the proposed treatment or procedure. The
determination as to whether the pending health service is necessary or appropriate is
between you and your Physician.

You may have the right to external review through an Independent Review Otganization (IRO)
upon the completion of the internal appeal process. Instructions regarding any such rights,
and how to access those rights, will be provided in the Claims Administrator's decision letter
to you.

The tables below describe the time frames which you and UnitedHealthcare are required to
follow.




73                                                               SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 233 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


                             Urgent Care Request for Benefits*

            Type of Request for Benefits or Appeal                             Timing

  If your request for Benefits is incomplete, UnitedHealthcare
                                                                               24 hours
  must notify you within:
                                                                            48 hours after
  You must then provide completed request for Benefits to                 receiving notice of
  UnitedHealthcare within:                                              additional information
                                                                               required

  UnitedHealthcare must notify you of the benefit
                                                                               72 hours
  determination within:
                                                                           180 days after
  If UnitedHealthcare denies your request for Benefits, you
                                                                        receiving the adverse
  must appeal an adverse benefit determination no later than:
                                                                        benefit determination

  UnitedHealthcare must notify you of the appeal decision                   72 hours after
  within:                                                                receiving the appeal

  *You do not need to submit urgent care appeals in writing. You should call UnitedHealthcare as
  soon as possible to appeal an urgent care request for Benefits.


                              Pre-Service Request for Benefits

            Type of Request for Benefits or Appeal                             Timing

  If your request for Benefits is filed improperly,
                                                                                5 days
  UnitedHealthcare must notify you within:

  If your request for Benefits is incomplete, UnitedHealthcare
                                                                               15 days
  must notify you within:

  You must then provide completed request for Benefits
                                                                               45 days
  information to UnitedHealthcare within:

  UnitedHealthcare must notify you of the benefit determination:
 • if the initial request for Benefits is complete, within:                    15 days
 • after receiving the completed request for Benefits (if the
   initial request for Benefits is incomplete), within:                        15 days

                                                                           180 days after
  You must appeal an adverse benefit determination no later
                                                                        receiving the adverse
  than:
                                                                        benefit determination

  UnitedHealthcare must notify you of the first level appeal           15 days after receiving
  decision within:                                                      the first level appeal



74                                                                SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 234 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


                              Pre-Service Request for Benefits

             Type of Request for Benefits or Appeal                             Timing

                                                                        60 days after receiving
  You must appeal the first level appeal (file a second level
                                                                         the first level appeal
  appeal) within:                                                               decision

  UnitedHealthcare must notify you of the second level appeal           15 days after receiving
  decision within:                                                      the second level appeal

*UnitedHealthcare may require a one-time extension for the initial claim determination, of no more
than 15 days, only if more time is needed due to circumstances beyond control of the Plan.


                                      Post-Service Claims

                     Type of Claim or Appeal                                    Timing

  If your claim is incomplete, UnitedHealthcare must notify you
                                                                                30 days
  within:
  You must then provide completed claim information to
                                                                                45 days
  UnitedHealthcare within:
  UnitedHealthcare must notify you of the benefit determination:
 • if the initial claim is complete, within:                                    30 days
 • after receiving the completed claim (if the initial claim is
   incomplete), within:                                                         30 days

                                                                            180 days after
  You must appeal an adverse benefit determination no later
                                                                         receiving the adverse
  than:
                                                                         benefit determination

  UnitedHealthcare must notify you of the first level appeal            30 days after receiving
  decision within:                                                       the first level appeal
                                                                        60 days after receiving
  You must appeal the first level appeal (file a second level
                                                                         the first level appeal
  appeal) within:
                                                                                decision

  UnitedHealthcare must notify you of the second level appeal           30 days after receiving
  decision within:                                                      the second level appeal

Concurrent Care Claims
If an on-going course of treatment was previously approved for a specific period of time or
number of treatments, and your request to extend the treatment is an urgent care request for
Benefits as defined above, your request will be decided within 24 hours, provided your
request is made at least 24 hours prior to the end of the approved treatment.



75                                                                 SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 235 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


UnitedHealthcare will make a determination on your request for the extended treatment
within 24 hours from receipt of your request.

If your request for extended treatment is not made at least 24 hours prior to the end of the
approved treatment, the request will be treated as an urgent care request for Benefits and
decided according to the timeframes described above. If an on-going course of treatment
was previously approved for a specific period of time or number of treatments, and you
request to extend treatment in a non-urgent circumstance, your request will be considered a
new request and decided according to post-service or pre-service timeframes, whichever
applies.

Limitation of Action
You cannot bring any legal action against Hot Topic, Inc. or the Claims Administrator to
recover reimbursement until 90 days after you have properly submitted a request for
reimbursement as described in this section and all required reviews of your claim have been
completed. If you want to bring a legal action against Hot Topic, Inc. or the Claims
Administrator, you must do so within three years from the expiration of the time period in
which a request for reimbursement must be submitted or you lose any rights to bring such
an action against Hot Topic, Inc. or the Claims Administrator.

You cannot bring any legal action against Hot Topic, Inc. or the Claims Administrator for
any other reason unless you first complete all the steps in the appeal process described in
this section. After completing that process, if you want to bring a legal action against Hot
Topic, Inc. or the Claims Administrator you must do so within three years of the date you
are notified of the final decision on your appeal or you lose any rights to bring such an
action against Hot Topic, Inc. or the Claims Administrator.




76                                                             SECTION 9 - CLAIMS PROCEDURES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 236 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 10 - COORDINATION OF BENEFITS(COB)

    What this section includes:
    ■ How your Benefits under this Plan coordinate with other medical plans;
    ■    How coverage is affected if you become eligible for Medicare; and
    ■ Procedures in the event the Plan overpays Benefits.

Coordination of Benefits (COB) applies to you if you are covered by more than one health
benefits plan, including any one of the following:

■       another employer sponsored health benefits plan;
■       a medical component of a group long-term care plan, such as skilled nursing care;
■       no-fault or traditional "fault" type medical payment benefits or personal injury protection
        benefits under an auto insurance policy;
■       medical payment benefits under any premises liability or other types of liability coverage;
        or
■       Medicare or other governmental health benefit.

If coverage is provided under two or more plans, COB determines which plan is primary
and which plan is secondary. The plan considered primary pays its benefits first, without
regard to the possibility that another plan may cover some expenses. Any remaining
expenses may be paid under the other plan, which is considered secondary. The secondary
plan may determine its benefits based on the benefits paid by the primary plan. How much
this Plan will reimburse you, if anything, will also depend in part on the allowable expense.
The term,"allowable expense," is further explained below.

    Don't forget to update your Dependents' Medical Coverage Information
    Avoid delays on your Dependent claims by updating your Dependent's medical coverage
    information. Just log on to www.myuhc.com or call the toll-free number on your ID
    card to update your COB information. You will need the name of your Dependent's
    other medical coverage, along with the policy number.

Determining Which Plan is Primary
Order ofBenefit Determination Rules
If you are covered by two or more plans, the benefit payment follows the rules below in this
order:

■       this Plan will always be secondary to medical payment coverage or personal injury
        protection coverage under any auto liability or no-fault insurance policy;
■       when you have coverage under two or more medical plans and only one has COB
        provisions, the plan without COB provisions will pay benefits first;




77                                                   SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 237 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


■    a plan that covers a person as an employee pays benefits before a plan that covers the
     person as a dependent;
■    if you are receiving COBRA continuation coverage under another employer plan, this
     Plan will pay Benefits first;
■    your dependent children will receive primary coverage from the parent whose birth date
     occurs first in a calendar year. If both parents have the same birth date, the plan that
     pays benefits first is the one that has been in effect the longest. This birthday rule applies
     only if:
         the parents are married or living together whether or not they have ever been
         married and not legally separated; or
     -   a court decree awards joint custody without specifying that one party has the
         responsibility to provide health care coverage;

■    if two or more plans cover a dependent child of divorced or separated parents and if
     there is no court decree stating that one parent is responsible for health care, the child
     will be covered under the plan of:
         the parent with custody of the child; then
     -   the Spouse of the parent with custody of the child; then
         the parent not having custody of the child; then
         the Spouse of the parent not having custody of the child;

■    plans for active employees pay before plans covering laid-off or retired employees;
■    the plan that has covered the individual claimant the longest will pay first; and
■    finally, if none of the above rules determines which plan is primary or secondary, the
     allowable expenses shall be shared equally between the plans meeting the definition of
     Plan. In addition, this Plan will not pay more than it would have paid had it been the
     primary Plan.

The following examples illustrate how the Plan determines which plan pays first and which
plan pays second.

 Determining Primary and Secondary Plan - Examples
 1)Let's say you and your Spouse both have family medical coverage through your
 respective employers. You are unwell and go to see a Physician. Since you're covered as
 an Employee under this Plan, and as a Dependent under your Spouse's plan, this Plan will
 pay Benefits for the Physician's office visit first.
 2)Again, let's say you and your Spouse both have family medical coverage through your
 respective employers. You take your Dependent child to see a Physician. This Plan will
 look at your birthday and your Spouse's birthday to determine which plan pays first. If
 you were born on June 11 and your Spouse was born on May 30, your Spouse's plan will
 pay first.




78                                                  SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 238 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

When This Plan is Secondary
If this Plan is secondary, it determines the amount it will pay for a Covered Health Service
by following the steps below.

 ■    the Plan determines the amount it would have paid based on the allowable expense.
 ■    the Plan pays the entire difference between the allowable expense and the amount paid
      by the primary plan - as long as this amount is not more than the Plan would have paid
      had it been the only plan involved.

You will be responsible for any Copay, Coinsurance or Deductible payments as part of the
COB payment. The maximum combined payment you may receive from all plans cannot
exceed 100% of the allowable expense. See the textbox below for the definition of allowable
expense.

Determining the Allowable Expense If This Plan is Secondary
When the provider is a Network provider for both the primary plan and this Plan, the
allowable expense is the primary plan's network rate. When the provider is a network
provider for the primary plan and a non-Network provider for this Plan, the allowable
expense is the primary plan's network rate. When the provider is a non-Network provider
for the primary plan and a Network provider for this Plan, the allowable expense is the
reasonable and customary charges allowed by the primary plan. When the provider is a non-
Network provider for both the primary plan and this Plan, the allowable expense is the
greater of the two Plans' reasonable and customary charges. If this plan is secondary to
Medicare, please also refer to the discussion in the section below, titled Determining the
Allowable Expense When This Plan is Secondag to Medicare.

    What is an allowable expense?
    For purposes of COB,an allowable expense is a health care expense that is covered at
    least in part by one of the health benefit plans covering you.

When a Covered Person Qualifies for Medicare
Determining Which Plan is Primary
As permitted by law, this Plan will pay Benefits second to Medicare when you become
eligible for Medicare, even if you don't elect it. There are, however, Medicare-eligible
individuals for whom the Plan pays Benefits first and Medicare pays benefits second:

■     Employees with active current employment status age 65 or older and their Spouses age
      65 or older (however, Domestic Partners are excluded as provided by Medicare);
■ individuals with end-stage renal disease, for a limited period of time; and
■     disabled individuals under age 65 with current employment status and their Dependents
      under age 65.




79                                                SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 239 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Determining the Allowable Expense When This Plan is Secondary to Medicare
If this Plan is secondary to Medicare, the Medicare approved amount is the allowable
expense, as long as the provider accepts reimbursement directly from Medicare. If the
provider accepts reimbursement directly from Medicare, the Medicare approved amount is
the charge that Medicare has determined that it will recognize and which it reports on an
"explanation of Medicare benefits" issued by Medicare (the "EOMB") for a given service.
Medicare typically reimburses such providers a percentage of its approved charge — often
80%.

If you are eligible for, but not enrolled in, Medicare, and this Plan is secondary to Medicare,
or if you have enrolled in Medicare but choose to obtain services from a provider that does
not participate in the Medicare program,(as opposed to a provider who does not accept
assignment of Medicare benefits) Benefits will be paid on a secondary basis under this Plan
and will be determined as if you timely enrolled in Medicare and obtained services from a
Medicare participating provider. When calculating the Plan's secondary Benefits in these
circumstances, for administrative convenience UnitedHealthcare will treat the provider's
billed charges as the allowable expense for both the Plan and Medicare, rather than the
Medicare approved amount or Medicare limiting charge.

 Medicare Crossover Program
The Plan offers a Medicare Crossover program for Medicare Part A and Part B and Durable
Medical Equipment(DME)claims. Under this program, you no longer have to file a
separate claim with the Plan to receive secondary benefits for these expenses. Your
Dependent will also have this automated Crossover, as long as he or she is eligible for
Medicare and this Plan is your only secondary medical coverage.

Once the Medicare Part A and Part B and DME carrier[s] have reimbursed your health care
provider, the Medicare carrier will electronically submit the necessary information to the
Claims Administrator to process the balance of your claim under the provisions of this Plan.

You can verify that the automated crossover took place when your copy of the explanation
of Medicare benefits(EOMB)states your claim has been forwarded to your secondary
carrier.

This crossover process does not apply to expenses that Medicare does not cover. You must
continue to file claims for these expenses.

For information about enrollment or if you have questions about the program, call the
telephone number listed on the back of your ID card.

Right to Receive and Release Needed Information
Certain facts about health care coverage and services are needed to apply these COB rules
and to determine benefits payable under this Plan and other plans. UnitedHealthcare may get
the facts needed from, or give them to, other organizations or persons for the purpose of
applying these rules and determining benefits payable under this Plan and other plans
covering the person claiming benefits.




80                                                SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 240 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN


UnitedHealthcare does not need to tell, or get the consent of, any person to do this. Each
person claiming benefits under this Plan must give UnitedHealthcare any facts needed to
apply those rules and determine benefits payable. If you do not provide UnitedHealthcare
the information needed to apply these rules and determine the Benefits payable, your claim
for Benefits will be denied.

Overpayment and Underpayment of Benefits
If you are covered under more than one medical plan, there is a possibility that the other
plan will pay a benefit that the Plan should have paid. If this occurs, the Plan may pay the
other plan the amount owed.

If the Plan pays you more than it owes under this COB provision, you should pay the excess
back promptly. Otherwise, the Company may recover the amount in the form of salary,
wages, or benefits payable under any Company-sponsored benefit plans, including this Plan.
The Company also reserves the right to recover any overpayment by legal action or offset
payments on future Eligible Expenses.

If the Plan overpays a health care provider, UnitedHealthcare reserves the right to recover
the excess amount from the provider pursuant to Refund of Overpayments, below.

Refund of Overpayments
If the Plan pays for Benefits for expenses incurred on account of a Covered Person, that
Covered Person, or any other person or organization that was paid, must make a refund to
the Plan if:

■    the Plan's obligation to pay Benefits was contingent on the expenses incurred being
     legally owed and paid by the Covered Person, but all or some of the expenses were not
     paid by the Covered Person or did not legally have to be paid by the Covered Person;
■    all or some of the payment the Plan made exceeded the Benefits under the Plan; or
■    all or some of the payment was made in error.

The amount that must be refunded equals the amount the Plan paid in excess of the amount
that should have been paid under the Plan. If the refund is due from another person or
organization, the Covered Person agrees to help the Plan get the refund when requested.

If the refund is due from the Covered Person and the Covered Person does not promptly
refund the full amount owed, the Plan may recover the overpayment by reallocating the
overpaid amount to pay, in whole or in part, future Benefits for the Covered Person that are
payable under the Plan. If the refund is due from a person or organization other than the
Covered Person, the Plan may recover the overpayment by reallocating the overpaid amount
to pay, in whole or in part, (i) future Benefits that are payable in connection with services
provided to other Covered Persons under the Plan; or (ii) future benefits that are payable in
connection with services provided to persons under other plans for which UnitedHealthcare
makes payments, pursuant to a transaction in which the Plan's overpayment recovery rights
are assigned to such other plans in exchange for such plans' remittance of the amount of the
reallocated payment. The reallocated payment amount will equal the amount of the required



81                                               SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 241 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN


refund or, if less than the full amount of the required refund, will be deducted from the
amount of refund owed to the Plan. The Plan may have other rights in addition to the right
to reallocate overpaid amounts and other enumerated rights, including the right to
commence a legal action.




82                                             SECTION 10 - COORDINATION OF BENEFITS(COB)
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 242 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 11 - SUBROGATION AND REIMBURSEMENT
The Plan has a right to subrogation and reimbursement. References to "you" or "your" in
this Subrogation and Reimbursement section shall include you, your estate and your heirs
and beneficiaries unless otherwise stated.

Subrogation applies when the plan has paid Benefits on your behalf for a Sickness or Injury
for which any third party is allegedly to be responsible. The right to subrogation means that
the Plan is substituted to and shall succeed to any and all legal claims that you may be
entitled to pursue against any third party for the Benefits that the Plan has paid that are
related to the Sickness or Injury for which any third party is considered responsible.

    Subrogation — Example
    Suppose you are injured in a car accident that is not your fault, and you receive Benefits
    under the Plan to treat your injuries. Under subrogation, the Plan has the right to take
    legal action in your name against the driver who caused the accident and that driver's
    insurance carrier to recover the cost of those Benefits.

The right to reimbursement means that if it is alleged that any third party caused or is
responsible for a Sickness or Injury for which you receive a settlement, judgment, or other
recovery from any third party, you must use those proceeds to fully return to the Plan 100°/0
of any Benefits you receive for that Sickness or Injury. The right of reimbursement shall
apply to any Benefits received at any time until the rights are extinguished, resolved or
waived in writing.

    Reimbursement — Example
    Suppose you are injured in a boating accident that is not your fault, and you receive
    Benefits under the Plan as a result of your injuries. In addition, you receive a settlement in
    a court proceeding from the individual who caused the accident. You must use the
    settlement funds to return to the plan 100% of any Benefits you received to treat your
    injuries.

The following persons and entities are considered third parties:
■     A person or entity alleged to have caused you to suffer a Sickness, Injury or damages, or
      who is legally responsible for the Sickness, Injury or damages.
■     Any insurer or other indemnifier of any person or entity alleged to have caused or who
      caused the Sickness, Injury or damages.
■ The Plan Sponsor in a workers' compensation case or other matter alleging liability.
■     Any person or entity who is or may be obligated to provide Benefits or payments to you,
      including Benefits or payments for underinsured or uninsured motorist protection, no-
      fault or traditional auto insurance, medical payment coverage (auto, homeowners or
      otherwise), workers' compensation coverage, other insurance carriers or third party
      administrators.




83                                                  SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 243 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■   Any person or entity against whom you may have any claim for professional and/or legal
     malpractice arising out of or connected to a Sickness or Injury you allege or could have
     alleged were the responsibility of any third party.
 ■   Any person or entity that is liable for payment to you on any equitable or legal liability
     theory.
You agree as follows:
 ■   You will cooperate with the Plan in protecting its legal and equitable rights to
     subrogation and reimbursement in a timely manner,including, but not limited to:
         Notifying the Plan, in writing, of any potential legal claim(s) you may have against
         any third party for acts which caused Benefits to be paid or become payable.
         Providing any relevant information requested by the Plan.
     -   Signing and/or delivering such documents as the Plan or its agents reasonably
         request to secure the subrogation and reimbursement claim.
     -   Responding to requests for information about any accident or injuries.
     -   Making court appearances.
         Obtaining the Plan's consent or its agents' consent before releasing any party from
         liability or payment of medical expenses.
         Complying with the terms of this section.

     Your failure to cooperate with the Plan is considered a breach of contract. As such, the
     Plan has the right to terminate your Benefits, deny future Benefits, take legal action
     against you, and/or set off from any future Benefits the value of Benefits the Plan has
     paid relating to any Sickness or Injury alleged to have been caused or caused by any third
     party to the extent not recovered by the Plan due to you or your representative not
     cooperating with the Plan. If the Plan incurs attorneys' fees and costs in order to collect
     third party settlement funds held by you or your representative, the Plan has the right to
     recover those fees and costs from you. You will also be required to pay interest on any
     amounts you hold which should have been returned to the Plan.
■ The Plan has a first priority right to receive payment on any claim against any third party
  before you receive payment from that third party. Further, the Plan's first priority right
  to payment is superior to any and all claims, debts or liens asserted by any medical
  providers, including but not limited to hospitals or emergency treatment facilities, that
  assert a right to payment from funds payable from or recovered from an allegedly
  responsible third party and/or insurance carrier.
■ The Plan's subrogation and reimbursement rights apply to full and partial settlements,
  judgments, or other recoveries paid or payable to you or your representative, your estate,
  your heirs and beneficiaries, no matter how those proceeds are captioned or
  characterized. Payments include, but are not limited to, economic, non-economic,
  pecuniary, consortium and punitive damages. The Plan is not required to help you to
  pursue your claim for damages or personal injuries and no amount of associated costs,
  including attorneys' fees, shall be deducted from the Plan's recovery without the Plan's
  express written consent. No so-called "Fund Doctrine" or "Common Fund Doctrine" or
  "Attorney's Fund Doctrine" shall defeat this right.




84                                                SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 244 of 305


                                                             HOT TOPIC, INC, MEDICAL CHOICE PLAN

 ■   Regardless of whether you have been fully compensated or made whole, the Plan may
     collect from you the proceeds of any full or partial recovery that you or your legal
     representative obtain, whether in the form of a settlement (either before or after any
     determination of liability) or judgment, no matter how those proceeds are captioned or
     characterized. Proceeds from which the Plan may collect include, but are not limited to,
     economic, non-economic, and punitive damages. No "collateral source" rule, any "Made-
     Whole Doctrine" or "Make-Whole Doctrine," claim of unjust enrichment, nor any other
     equitable limitation shall limit the Plan's subrogation and reimbursement rights.
 ■   Benefits paid by the Plan may also be considered to be Benefits advanced.
 ■   If you receive any payment from any party as a result of Sickness or Injury, and the Plan
     alleges some or all of those funds are due and owed to the Plan, you and/or your
     representative shall hold those funds in trust, either in a separate bank account in your
     name or in your representative's trust account.
 ■   By participating in and accepting Benefits from the Plan, you agree that (i) any amounts
     recovered by you from any third party shall constitute Plan assets to the extent of the
     amount of Plan Benefits provided on behalf of the Covered Person, (ii) you and your
     representative shall be fiduciaries of the Plan (within the meaning of ERISA) with
     respect to such amounts, and (iii) you shall be liable for and agree to pay any costs and
     fees (including reasonable attorney fees) incurred by the Plan to enforce its
     reimbursement rights.
■    The Plan's rights to recovery will not be reduced due to your own negligence.
■    By participating in and accepting Benefits from the Plan, you agree to assign to the Plan
     any Benefits, claims or rights of recovery you have under any automobile policy -
     including no-fault Benefits, PIP Benefits and/or medical payment Benefits - other
     coverage or against any third party, to the full extent of the Benefits the Plan has paid for
     the Sickness or Injury. By agreeing to provide this assignment in exchange for
     participating in and accepting Benefits, you acknowledge and recognize the Plan's right
     to assert, pursue and recover on any such claim, whether or not you choose to pursue
     the claim, and you agree to this assignment voluntarily.
■    The Plan may, at its option, take necessary and appropriate action to preserve its rights
     under these provisions, including but not limited to, providing or exchanging medical
     payment information with an insurer, the insurer's legal representative or other third
     party; filing an ERISA reimbursement lawsuit to recover the full amount of medical
     Benefits you receive for the Sickness or Injury out of any settlement, judgment or other
     recovery from any third party considered responsible and filing suit in your name or your
     estate's name, which does not obligate the Plan in any way to pay you part of any
     recovery the Plan might obtain. Any ERISA reimbursement lawsuit stemming from a
     refusal to refund Benefits as required under the terms of the Plan is governed by a six-
     year statute of limitations.
■    You may not accept any settlement that does not fully reimburse the Plan, without its
     written approval.
■    The Plan has the authority and discretion to resolve all disputes regarding the
     interpretation of the language stated herein.



85                                                SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 245 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ■ In the case of your death, giving rise to any wrongful death or survival claim, the
   provisions of this section apply to your estate, the personal representative of your estate,
   and your heirs or beneficiaries. In the case of your death the Plan's right of
   reimbursement and right of subrogation shall apply if a claim can be brought on behalf
   of you or your estate that can include a claim for past medical expenses or damages. The
   obligation to reimburse the Plan is not extinguished by a release of claims or settlement
   agreement of any kind.
 ■   No allocation of damages, settlement funds or any other recovery, by you, your estate,
     the personal representative of your estate, your heirs, your beneficiaries or any other
     person or party, shall be valid if it does not reimburse the Plan for 100% of its interest
     unless the Plan provides written consent to the allocation.
 ■ The provisions of this section apply to the parents, guardian, or other representative of a
   Dependent child who incurs a Sickness or Injury caused by any third party. If a parent or
   guardian may bring a claim for damages arising out of a minor's Sickness or Injury, the
   terms of this subrogation and reimbursement clause shall apply to that claim.
 ■ If a third party causes or is alleged to have caused you to suffer a Sickness or Injury while
   you are covered under this Plan, the provisions of this section continue to apply, even
   after you are no longer covered.
 ■ In the event that you do not abide by the terms of the Plan pertaining to reimbursement,
   the Plan may terminate Benefits to you, your dependents or the employee, deny future
   Benefits, take legal action against you, and/or set off from any future Benefits the value
   of Benefits the Plan has paid relating to any Sickness or Injury alleged to have been
   caused or caused by any third party to the extent not recovered by the Plan due to your
   failure to abide by the terms of the Plan. If the Plan incurs attorneys' fees and costs in
   order to collect third party settlement funds held by you or your representative, the Plan
   has the right to recover those fees and costs from you. You will also be required to pay
   interest on any amounts you hold which should have been returned to the Plan.
 ■ The Plan and all Administrators administering the terms and conditions of the Plan's
    subrogation and reimbursement rights have such powers and duties as are necessary to
    discharge its duties and functions, including the exercise of its discretionary authority to
   (1) construe and enforce the terms of the Plan's subrogation and reimbursement rights
    and (2) make determinations with respect to the subrogation amounts and
    reimbursements owed to the Plan.

Right of Recovery
The Plan also has the right to recover Benefits it has paid on you or your Dependent's behalf
that were:

■    Made in error.
■ Due to a mistake in fact.
■    Advanced during the time period of meeting the calendar year Deductible; or
■    Advanced during the time period of meeting the Out-of-Pocket Maximum for the
     calendar year.


86                                                SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 246 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


Benefits paid because you or your Dependent misrepresented facts are also subject to
recovery.

If the Plan provides a Benefit for you or your Dependent that exceeds the amount that
should have been paid, the Plan will:

■    Require that the overpayment be returned when requested.
■    Reduce a future Benefit payment for you or your Dependent by the amount of the
     overpayment.
If the Plan provides an advancement of Benefits to you or your Dependent during the time
period of meeting the Deductible and/or meeting the Out-of-Pocket Maximum for the
calendar year, the Plan will send you or your Dependent a monthly statement identifying the
amount you owe with payment instructions. The Plan has the right to recover Benefits it has
advanced by:
■    Submitting a reminder letter to you or a covered Dependent that details any outstanding
     balance owed to the Plan.
■    Conducting courtesy calls to you or a covered Dependent to discuss any outstanding
     balance owed to the Plan.




87                                              SECTION 11 - SUBROGATION AND REIMBURSEMENT
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 247 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 12 - WHEN COVERAGE ENDS
     What this section includes:
     ■ Circumstances that cause coverage to end;
     ■ Extended coverage; and
     ■ How to continue coverage after it ends.

Your entitlement to Benefits automatically ends on the date that coverage ends, even if you
are hospitalized or are otherwise receiving medical treatment on that date. Please note that
this does not affect coverage that is extended under Extended Coveragefor Total Disability
below.

When your coverage ends, Hot Topic,Inc. will still pay claims for Covered Health Services
that you received before your coverage ended. However, once your coverage ends, Benefits
are not provided for health services that you receive after coverage ended, even if the
underlying medical condition occurred before your coverage ended. Please note that this
does not affect coverage that is extended under Extended Coveragefor Total Disabilibi below.

Your coverage under the Plan will end on the earliest of:

 ■     the last day of the month your employment with the Company ends;
■      the date the Plan ends;
■      the last day of the month you stop making the required contributions;
■      the last day of the month you are no longer eligible;
■      the last day of the month UnitedHealthcare receives written notice from Hot Topic, Inc.
       to end your coverage, or the date requested in the notice, if later; or
■      the last day of the month you retire or are pensioned under the Plan, unless specific
       coverage is available for retired or pensioned persons and you are eligible for that
       coverage.

Coverage for your eligible Dependents will end on the earliest of:

■ the date your coverage ends;
■      the last day of the month you stop making the required contributions;
■      the last day of the month UnitedHealthcare receives written notice from Hot Topic, Inc.
       to end your coverage, or the date requested in the notice, if later; or
■     the last day of the month your Dependents no longer qualify as Dependents under this
      Plan.




88                                                              SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 248 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Other Events Ending Your Coverage
The Plan will provide at least thirty days' prior written notice to you that your coverage will
end on the date identified in the notice if you commit an act, practice, or omission that
constituted fraud, or an intentional misrepresentation of a material fact including, but not
limited to, knowingly providing incorrect information relating to another person's eligibility
or status as a Dependent. You may appeal this decision during the 30-day notice period. The
notice will contain information on how to pursue your appeal.

Note: If UnitedHealthcare and Hot Topic, Inc. find that you have performed an act,
practice, or omission that constitutes fraud, or have made an intentional misrepresentation
of material fact Hot Topic, Inc. has the right to demand that you pay back all Benefits Hot
Topic, Inc. paid to you, or paid in your name, during the time you were incorrectly covered
under the Plan.

Coverage for a Disabled Child
If an unmarried enrolled Dependent child with a mental or physical disability reaches an age
when coverage would otherwise end, the Plan will continue to cover the child, as long as:

 ■ the child is unable to be self-supporting due to a mental or physical handicap or
   disability;
 ■ the child depends mainly on you for support;
■    you provide to Hot Topic, Inc. proof of the child's incapacity and dependency within 31
     days of the date coverage would have otherwise ended because the child reached a
     certain age; and
■    you provide proof, upon Hot Topic, Inc.'s request, that the child continues to meet these
     conditions.

The proof might include medical examinations at Hot Topic, Inc.'s expense. However, you
will not be asked for this information more than once a year. If you do not supply such
proof within 31 days, the Plan will no longer pay Benefits for that child.

Coverage will continue, as long as the enrolled Dependent is incapacitated and dependent
upon you, unless coverage is otherwise terminated in accordance with the terms of the Plan.

Extended Coverage for Total Disability
If a Covered Person has a Total Disability on the date their coverage under the Plan ends,
their Benefits will not end automatically. The Plan will temporarily extend coverage, only for
treatment of the condition causing the Total Disability. Benefits will be paid until the earlier
of:

■    the Total Disability ends; or
■ seven months from the date coverage would have ended.




89                                                           SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 249 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Continuing Coverage Through COBRA
 If you lose your Plan coverage, you may have the right to extend it under the Consolidated
 Omnibus Budget Reconciliation Act of 1985 (COBRA), as defined in Section 14, Glossaty.

 Continuation coverage under COBRA is available only to Plans that are subject to the terms
 of COBRA. You can contact your Plan Administrator to determine if Hot Topic, Inc. is
 subject to the provisions of COBRA.

 Continuation Coverage under Federal Law(COBRA)
 Much of the language in this section comes from the federal law that governs continuation
 coverage. You should call your Plan Administrator if you have questions about your right to
 continue coverage.

In order to be eligible for continuation coverage under federal law, you must meet the
definition of a "Qualified Beneficiary". A Qualified Beneficiary is any of the following
persons who were covered under the Plan on the day before a qualifying event:

• an Employee;
• an Employee's enrolled Dependent,including with respect to the Employee's children, a
  child born to or placed for adoption with the Employee during a period of continuation
  coverage under federal law; or
 ■     an Employee's former Spouse.

 Qualifying Events for Continuation Coverage under COBRA
The following table outlines situations in which you may elect to continue coverage under
COBRA for yourself and your Dependents, and the maximum length of time you can
receive continued coverage. These situations are considered qualifying events.


      If Coverage Ends Because of                   You May Elect COBRA.
        the Following Qualifying                                                 For Your
                Events:                    For Yourself    For Your Spouse
                                                                                 Children)

     Your work hours are reduced            18 months          18 months         18 months
     Your employment terminates for
     any reason (other than gross           18 months          18 months         18 months
     misconduct)

     You or your family member
     become eligible for Social Security
     disability benefits at any time        29 months          29 months         29 months
     within the first 60 days of losing
     coverage'
     You die                                  N/A              36 months         36 months




90                                                          SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 250 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


      If Coverage Ends Because of                         You May Elect COBRA.
        the Following Qualifying                                                          For Your
                Events:                       For Yourself        For Your Spouse
                                                                                          Children)

     You divorce (or legally separate)             N/A                36 months           36 months

     Your child is no longer an eligible
     family member (e.g., reaches the              N/A                    N/A             36 months
     maximum age limit)
                                                                                           See table
     You become entitled to Medicare               N/A              See table below
                                                                                            below

     Hot Topic, Inc. files for
     bankruptcy under Title 11, United          36 months             36 months.
                                                                              '           36 months3
     States Code.'

'Subject to the following conditions: (i) notice of the disability must be provided within the latest of
60 days after a). the determination of the disability, b). the date of the qualifying event, c). the date
the Qualified Beneficiary would lose coverage under the Plan, and in no event later than the end of
the first 18 months;(ii) the Qualified Beneficiary must agree to pay any increase in the required
premium for the additional 11 months over the original 18 months; and (iii) if the Qualified
Beneficiary entitled to the 11 months of coverage has non-disabled family members who are also
Qualified Beneficiaries, then those non-disabled Qualified Beneficiaries are also entitled to the
additional 11 months of continuation coverage. Notice of any final determination that the Qualified
Beneficiary is no longer disabled must be provided within 30 days of such determination. Thereafter,
continuation coverage may be terminated on the first day of the month that begins more than 30
days after the date of that determination.

2This is a qualifying event for any retired Employee and his or her enrolled Dependents if there is a
substantial elimination of coverage within one year before or after the date the bankruptcy was filed.

3From the date of the Employee's death if the Employee dies during the continuation coverage.

How Your Medicare Eligibility Affects Dependent COBRA Coverage
The table below outlines how your Dependents' COBRA coverage is impacted if you
become entitled to Medicare.

                                                                              You May Elect
                If Dependent Coverage Ends When:                            COBRA Dependent
                                                                            Coverage For Up To:

  You become entitled to Medicare and don't experience any
                                                                                   18 months
  additional qualifying events

  You become entitled to Medicare, after which you experience
  a second qualifying event* before the initial 18-month period                    36 months
  expires




91                                                                 SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 251 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                                                         You May Elect
               If Dependent Coverage Ends When:                        COBRA Dependent
                                                                       Coverage For Up To:

    You experience a qualifying event*, after which you become
    entitled to Medicare before the initial 18-month period
    expires; and, if absent this initial qualifying event, your               36 months
    Medicare entitlement would have resulted in loss of
    Dependent coverage under the Plan

* Your work hours are reduced or your employment is terminated for reasons other than gross
misconduct.

Getting Started
You will be notified by mail if you become eligible for COBRA coverage as a result of a
reduction in work hours or termination of employment. The notification will give you
instructions for electing COBRA coverage, and advise you of the monthly cost. Your
monthly cost is the full cost, including both Employee and Employer costs, plus a 2%
administrative fee or other cost as permitted by law.

You will have up to 60 days from the date you receive notification or 60 days from the date
your coverage ends to elect COBRA coverage, whichever is later. You will then have an
additional 45 days to pay the cost of your COBRA coverage, retroactive to the date your
Plan coverage ended.

During the 60-day election period, the Plan will, only in response to a request from a
provider, inform that provider of your right to elect COBRA coverage, retroactive to the
date your COBRA eligibility began.

While you are a participant in the medical Plan under COBRA, you have the right to change
your coverage election:

■    during Open Enrollment; and
■    following a change in family status, as described under ChangiugYour Coverage in Section
     2,Introduction.

Notification Requirements
If your covered Dependents lose coverage due to divorce, legal separation, or loss of
Dependent status, you or your Dependents must notify the Plan Administrator within 60
days of the latest of:

■    the date of the divorce, legal separation or an enrolled Dependent's loss of eligibility as
     an enrolled Dependent;
■    the date your enrolled Dependent would lose coverage under the Plan; or
■    the date on which you or your enrolled Dependent are informed of your obligation to
     provide notice and the procedures for providing such notice.


92                                                             SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 252 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


You or your Dependents must also notify the Plan Administrator when a qualifying event
occurs that will extend continuation coverage.

If you or your Dependents fail to notify the Plan Administrator of these events within the 60
day period, the Plan Administrator is not obligated to provide continued coverage to the
affected Qualified Beneficiary. If you are continuing coverage under federal law, you must
notify the Plan Administrator within 60 days of the birth or adoption of a child.

Once you have notified the Plan Administrator, you will then be notified by mail of your
election rights under COBRA.

Notification Requirements for Disability Determination
If you extend your COBRA coverage beyond 18 months because you are eligible for
disability benefits from Social Security, you must provide Human Resources with notice of
the Social Security Administration's determination within 60 days after you receive that
determination, and before the end of your initial 18-month continuation period.

The notice requirements will be satisfied by providing written notice to the Plan
Administrator at the address stated in Section 16, Important Administrative Information. The
contents of the notice must be such that the Plan Administrator is able to determine the
covered Employee and qualified beneficiary(ies), the qualifying event or disability, and the
date on which the qualifying event occurred.

Trade Act of2002
The Trade Act of 2002 amended COBRA to provide for a special second 60-day COBRA
election period for certain Employees who have experienced a termination or reduction of
hours and who lose group health plan coverage as a result. The special second COBRA
election period is available only to a very limited group of individuals: generally, those who
are receiving trade adjustment assistance(TAA) or 'alternative trade adjustment assistance'
under a federal law called the Trade Act of 1974. These Employees are entitled to a second
opportunity to elect COBRA coverage for themselves and certain family members (if they
did not already elect COBRA coverage), but only within a limited period of 60 days from the
first day of the month when an individual begins receiving TAA (or would be eligible to
receive TAA but for the requirement that unemployment benefits be exhausted) and only
during the six months immediately after their group health plan coverage ended.

If an Employee qualifies or may qualify for assistance under the Trade Act of 1974, he or
she should contact the Plan Administrator for additional information. The Employee must
contact the Plan Administrator promptly after qualifying for assistance under the Trade Act
of 1974 or the Employee will lose his or her special COBRA rights. COBRA coverage
elected during the special second election period is not retroactive to the date that Plan
coverage was lost, but begins on the first day of the special second election period.




93                                                          SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 253 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

When COBRA Ends
COBRA coverage will end, before the maximum continuation period, on the earliest of the
following dates:

 ■ the date, after electing continuation coverage, that coverage is first obtained under any
   other group health plan;
 ■   the date, after electing continuation coverage, that you or your covered Dependent first
     becomes entitled to Medicare;
 ■   the date coverage ends for failure to make the first required premium payment(premium
     is not paid within 45 days);
 ■    the date coverage ends for failure to make any other monthly premium payment
     (premium is not paid within 30 days of its due date);
 ■   the date the entire Plan ends; or
 ■ the date coverage would otherwise terminate under the Plan as described in the
   beginning of this section.

Note: If you selected continuation coverage under a prior plan which was then replaced by
coverage under this Plan, continuation coverage will end as scheduled under the prior plan
or in accordance with the terminating events listed in this section, whichever is earlier.

 Uniformed Services Employment and Reemployment Rights Act
An Employee who is absent from employment for more than 30 days by reason of service in
the Uniformed Services may elect to continue Plan coverage for the Employee and the
Employee's Dependents in accordance with the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended (USERRA).

The terms "Uniformed Services" or "Military Service" mean the Armed Forces, the Army
National Guard and the Air National Guard when engaged in active duty for training,
inactive duty training, or full-time National Guard duty, the commissioned corps of the
Public Health Service, and any other category of persons designated by the President in time
of war or national emergency.

If qualified to continue coverage pursuant to the USERRA,Employees may elect to
continue coverage under the Plan by notifying the Plan Administrator in advance, and
providing payment of any required contribution for the health coverage. This may include
the amount the Plan Administrator normally pays on an Employee's behalf. If an
Employee's Military Service is for a period of time less than 31 days, the Employee may not
be required to pay more than the regular contribution amount,if any, for continuation of
health coverage.




94                                                          SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 254 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

An Employee may continue Plan coverage under USERRA for up to the lesser of:

■    the 24 month period beginning on the date of the Employee's absence from work; or
■    the day after the date on which the Employee fails to apply for, or return to, a position
     of employment.

Regardless of whether an Employee continues health coverage, if the Employee returns to a
position of employment, the Employee's health coverage and that of the Employee's eligible
Dependents will be reinstated under the Plan. No exclusions or waiting period may be
imposed on an Employee or the Employee's eligible Dependents in connection with this
reinstatement, unless a Sickness or Injury is determined by the Secretary of Veterans Affairs
to have been incurred in, or aggravated during, the performance of military service.

You should call the Plan Administrator if you have questions about your rights to continue
health coverage under USERRA.




95                                                           SECTION 12 - WHEN COVERAGE ENDS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 255 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN


SECTION 13 - OTHER IMPORTANT INFORMATION

    What this section includes:
    ■ Court-ordered Benefits for Dependent children;
    ■ Your relationship with UnitedHealthcare and Hot Topic, Inc.;
    ■ Relationships with providers;
    ■ Interpretation of Benefits;
    ■ Information and records;
    ■ Incentives to providers and you;
    ■ The future of the Plan; and
    ■ How to access the official Plan documents.


Qualified Medical Child Support Orders(QMCSOs)
A qualified medical child support order(QMCSO)is a judgment, decree or order issued by a
court or appropriate state agency that requires a child to be covered for medical benefits.
Generally, a QMCSO is issued as part of a paternity, divorce, or other child support
settlement.

If the Plan receives a medical child support order for your child that instructs the Plan to
cover the child, the Plan Administrator will review it to determine if it meets the
requirements for a QMCSO.If it determines that it does, your child will be enrolled in the
Plan as your Dependent, and the Plan will be required to pay Benefits as directed by the
order.

You may obtain, without charge, a copy of the procedures governing QMCSOs from the
Plan Administrator.

Note: A National Medical Support Notice will be recognized as a QMCSO if it meets the
requirements of a QMCSO.

Your Relationship with UnitedHealthcare and Hot Topic, Inc.
In order to make choices about your health care coverage and treatment, Hot Topic, Inc.
believes that it is important for you to understand how UnitedHealthcare interacts with the
Plan Sponsor's benefit Plan and how it may affect you. UnitedHealthcare helps administer
the Plan Sponsor's benefit plan in which you are enrolled. UnitedHealthcare does not
provide medical services or make treatment decisions. This means:

■     UnitedHealthcare communicates to you decisions about whether the Plan will cover or
      pay for the health care that you may receive (the Plan pays for Covered Health Services,
      which are more fully described in this SPD); and
■    the Plan may not pay for all treatments you or your Physician may believe are necessary.
     If the Plan does not pay, you will be responsible for the cost.


96                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 256 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Hot Topic, Inc. and UnitedHealthcare may use individually identifiable information about
you to identify for you (and you alone) procedures, products or services that you may find
valuable. Hot Topic, Inc. and UnitedHealthcare will use individually identifiable information
about you as permitted or required by law, including in operations and in research. Hot
Topic, Inc. and UnitedHealthcare will use de-identified data for commercial purposes
including research.

Relationship with Providers
The Claims Administrator has agreements in place that govern the relationships between it
and Hot Topic, Inc. and Network providers, some of which are affiliated providers.
Network providers enter into agreements with the Claims Administrator to provide Covered
Health Services to Covered Persons.

Hot Topic, Inc. and UnitedHealthcare do not provide health care services or supplies, nor
do they practice medicine. Instead, Hot Topic, Inc. and UnitedHealthcare arrange for health
care providers to participate in a Network and administer payment of Benefits. Network
providers are independent practitioners who run their own offices and facilities.
UnitedHealthcare's credentialing process confirms public information about the providers'
licenses and other credentials, but does not assure the quality of the services provided. They
are not Hot Topic, Inc.'s employees nor are they employees of UnitedHealthcare are not
responsible for any act or omission of any provider.

UnitedHealthcare is not considered to be an employer of the Plan Administrator for any
purpose with respect to the administration or provision of benefits under this Plan.

Hot Topic, Inc. is solely responsible for:

■    Enrollment and classification changes (including classification changes resulting in your
     enrollment or the termination of your coverage).
■ The timely payment of the service fee to UnitedHealthcare.
■ The funding of Benefits on a timely basis.
■    Notifying you of the termination or modifications to the Plan.
When the Plan Sponsor establishes the Plan to provide coverage under a benefit plan
governed by the Employee Retirement Income Secari0 Act("BMA"),29 U.S.C. g1001 et seq., the
Claims Administrator is not the plan administrator or named fiduciary of the benefit plan, as
those terms are used in ERISA. If you have questions about your welfare benefit plan, you
should contact the Plan Sponsor. If you have any questions about this statement or about
your rights under ERISA, contact the nearest area office of the Employee Benefits SecuriOi
Administration, U. S. Department ofLabor.




97                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 257 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

Your Relationship with Providers
The relationship between you and any provider is that of provider and patient. Your
provider is solely responsible for the quality of the services provided to you. You:

 ■   are responsible for choosing your own provider;
 ■   are responsible for paying, directly to your provider, any amount identified as a member
     responsibility, including Copayments, Coinsurance, any Annual Deductible and any
     amount that exceeds Eligible Expenses;
 ■   are responsible for paying, directly to your provider, the cost of any non-Covered Health
     Service;
 ■   must decide if any provider treating you is right for you (this includes Network providers
     you choose and providers to whom you have been referred); and
 ■   must decide with your provider what care you should receive.

 Interpretation of Benefits
 Hot Topic, Inc. and UnitedHealthcare have the sole and exclusive discretion to:

 ■ interpret Benefits under the Plan;
 ■ interpret the other terms, conditions, limitations and exclusions of the Plan, including
   this SPD and any Riders and/or Amendments; and
 ■   make factual determinations related to the Plan and its Benefits.

 Hot Topic, Inc. and UnitedHealthcare may delegate this discretionary authority to other
 persons or entities that provide services in regard to the administration of the Plan.

 In certain circumstances, for purposes of overall cost savings or efficiency, Hot Topic, Inc.
 may, in its discretion, offer Benefits for services that would otherwise not be Covered Health
 Services. The fact that Hot Topic, Inc. does so in any particular case shall not in any way be
 deemed to require Hot Topic, Inc. to do so in other similar cases.

 Information and Records
Hot Topic, Inc. and UnitedHealthcare may use your individually identifiable health
information to administer the Plan and pay claims, to identify procedures, products, or
services that you may find valuable, and as otherwise permitted or required by law. Hot
Topic, Inc. and UnitedHealthcare may request additional information from you to decide
your claim for Benefits. Hot Topic, Inc. and UnitedHealthcare will keep this information
confidential. Hot Topic, Inc. and UnitedHealthcare may also use your de-identified data for
commercial purposes, including research, as permitted by law.

By accepting Benefits under the Plan, you authorize and direct any person or institution that
has provided services to you to furnish Hot Topic, Inc. and UnitedHealthcare with all
information or copies of records relating to the services provided to you. Hot Topic, Inc.
and UnitedHealthcare have the right to request this information at any reasonable time. This


98                                                   SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 258 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 applies to all Covered Persons, including enrolled Dependents whether or not they have
 signed the Employee's enrollment form. Hot Topic, Inc. and UnitedHealthcare agree that
 such information and records will be considered confidential.

 Hot Topic, Inc. and UnitedHealthcare have the right to release any and all records
 concerning health care services which are necessary to implement and administer the terms
 of the Plan, for appropriate medical review or quality assessment, or as Hot Topic, Inc. is
 required to do by law or regulation. During and after the term of the Plan, Hot Topic, Inc.
 and UnitedHealthcare and its related entities may use and transfer the information gathered
 under the Plan in a de-identified format for commercial purposes, including research and
 analytic purposes.

 For complete listings of your medical records or billing statements Hot Topic, Inc.
 recommends that you contact your health care provider. Providers may charge you
 reasonable fees to cover their costs for providing records or completing requested forms.

 If you request medical forms or records from UnitedHealthcare, they also may charge you
 reasonable fees to cover costs for completing the forms or providing the records.

In some cases, Hot Topic, Inc. and UnitedHealthcare will designate other persons or entities
to request records or information from or related to you, and to release those records as
necessary. UnitedHealthcare's designees have the same rights to this information as does the
Plan Administrator.

 Incentives to Providers
 Network providers may be provided financial incentives by UnitedHealthcare to promote
 the delivery of health care in a cost efficient and effective manner. These financial incentives
 are not intended to affect your access to health care.

Examples of financial incentives for Network providers are:

 ■   bonuses for performance based on factors that may include quality, member satisfaction,
     and/or cost-effectiveness; or
 ■ a practice called capitation which is when a group of Network providers receives a
   monthly payment from UnitedHealthcare for each Covered Person who selects a
   Network provider within the group to perform or coordinate certain health services. The
   Network providers receive this monthly payment regardless of whether the cost of
   providing or arranging to provide the Covered Person's health care is less than or more
   than the payment.

If you have any questions regarding financial incentives you may contact the telephone
number on your ID card. You can ask whether your Network provider is paid by any
financial incentive, including those listed above; however, the specific terms of the contract,
including rates of payment, are confidential and cannot be disclosed. In addition, you may
choose to discuss these financial incentives with your Network provider.




99                                                    SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 259 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Incentives to You
Sometimes you may be offered coupons or other incentives to encourage you to participate
in various wellness programs or certain disease management programs, surveys, discount
programs and/or programs to seek care in a more cost effective setting and/or from
Designated Providers. In some instances, these programs may be offered in combination
with a non-UnitedHealthcare entity. The decision about whether or not to participate is
yours alone but Hot Topic, Inc. recommends that you discuss participating in such programs
with your Physician. These incentives are not Benefits and do not alter or affect your
Benefits. You may call the number on the back of your ID card if you have any questions.
Additional information may be found in Section 7, Clinical Programs and Resources.

 Rebates and Other Payments
Hot Topic, Inc. and UnitedHealthcare may receive rebates for certain drugs that are
administered to you in a Physician's office, or at a Hospital or Alternate Facility. This
includes rebates for those drugs that are administered to you before you meet your Annual
Deductible. Hot Topic, Inc. and UnitedHealthcare may pass a portion of these rebates on to
you. When rebates are passed on to you, they may be taken into account in determining your
Copays and/or Coinsurance.

Workers' Compensation Not Affected
Benefits provided under the Plan do not substitute for and do not affect any requirements
for coverage by workers' compensation insurance.

Future of the Plan
Although the Company expects to continue the Plan indefinitely, it reserves the right to
discontinue, alter or modify the Plan in whole or in part, at any time and for any reason, at
its sole determination.

The Company's decision to terminate or amend a Plan may be due to changes in federal or
state laws governing employee benefits, the requirements of the Internal Revenue Code or
any other reason. A plan change may transfer plan assets and debts to another plan or split a
plan into two or more parts. If the Company does change or terminate a plan, it may decide
to set up a different plan providing similar or different benefits.

If this Plan is terminated, Covered Persons will not have the right to any other Benefits from
the Plan, other than for those claims incurred prior to the date of termination, or as
otherwise provided under the Plan. In addition, if the Plan is amended, Covered Persons
may be subject to altered coverage and Benefits.

The amount and form of any final benefit you receive will depend on any Plan document or
contract provisions affecting the Plan and Company decisions. After all Benefits have been
paid and other requirements of the law have been met, certain remaining Plan assets will be
turned over to the Company and others as may be required by any applicable law.




100                                                  SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 260 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Plan Document
This Summary Plan Description (SPD) represents an overview of your Benefits. In the event
there is a discrepancy between the SPD and the official plan document, the plan document
will govern. A copy of the plan document is available for your inspection during regular
business hours in the office of the Plan Administrator. You (or your personal representative)
may obtain a copy of this document by written request to the Plan Administrator, for a
nominal charge.


Review and Determine Benefits in Accordance with UnitedHealthcare
Reimbursement Policies
UnitedHealthcare develops its reimbursement policy guidelines, in its sole discretion, in
accordance with one or more of the following methodologies:

 ■    As indicated in the most recent edition of the Current Procedural Terminology (CPT), a
      publication of the American Medical Association, and/or the Centersfor Medicare and
      Medicaid Services(CMS).
 ■    As reported by generally recognized professionals or publications.
 ■    As used for Medicare.
 ■    As determined by medical staff and outside medical consultants pursuant to other
      appropriate sources or determinations that UnitedHealthcare accepts.
      Following evaluation and validation of certain provider billings (e.g., error, abuse and
      fraud reviews), UnitedHealthcare's reimbursement policies are applied to provider
      billings. UnitedHealthcare shares its reimbursement policies with Physicians and other
      providers in UnitedHealthcare's Network through UnitedHealthcare's provider website.
      Network Physicians and providers may not bill you for the difference between their
      contract rate (as may be modified by UnitedHealthcare's reimbursement policies) and the
      billed charge. However, non-Network providers are not subject to this prohibition, and
      may bill you for any amounts the Plan does not pay, including amounts that are denied
      because one of UnitedHealthcare's reimbursement policies does not reimburse (in whole
      or in part) for the service billed. You may obtain copies of UnitedHealthcare's
      reimbursement policies for yourself or to share with your non-Network Physician or
      provider by going to www.myuhc.com or by calling the telephone number on your ID
      card.

UnitedHealthcare may apply a reimbursement methodology established by OptuminsOt
and/or a third party vendor, which is based on CMS coding principles, to determine
appropriate reimbursement levels for Emergency Health Care Services. The methodology is
usually based on elements reflecting the patient complexity, direct costs, and indirect costs of
an Emergency Health Care Service. If the methodology(ies) currently in use become no
longer available, UnitedHealthcare will use a comparable methodology(ies).
UnitedHealthcare and Optaminsight are related companies through common ownership by
UnitedHealth Group. Refer to UnitedHealthcare's website at www.myuhc.com for
information regarding the vendor that provides the applicable methodology.



101                                                  SECTION 13 - OTHER IMPORTANT INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 261 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 14 - GLOSSARY

    What this section includes:
    ■ Definitions of terms used throughout this SPD.

Many of the terms used throughout this SPD may be unfamiliar to you or have a specific
meaning with regard to the way the Plan is administered and how Benefits are paid. This
section defines terms used throughout this SPD, but it does not describe the Benefits
provided by the Plan.

Addendum - any attached written description of additional or revised provisions to the
Plan. The benefits and exclusions of this SPD and any amendments thereto shall apply to
the Addendum except that in the case of any conflict between the Addendum and SPD
and/or Amendments to the SPD, the Addendum shall be controlling.

Alternate Facility - a health care facility that is not a Hospital and that provides one or
more of the following services on an outpatient basis, as permitted by law:

■     surgical services;
■     Emergency Health Services; or
■     rehabilitative, laboratory, diagnostic or therapeutic services.

An Alternate Facility may also provide Mental Health or Substance Use Disorder Services on
an outpatient basis or inpatient basis (for example a Residential Treatment Facility).

Amendment - any attached written description of additional or alternative provisions to the
Plan. Amendments are effective only when distributed by the Plan Sponsor or the Plan
Administrator. Amendments are subject to all conditions, limitations and exclusions of the
Plan, except for those that the amendment is specifically changing.

Annual Deductible (or Deductible) - the amount of Eligible Expenses you must pay for
Covered Health Services in a calendar year before you are eligible to begin receiving Benefits
in that calendar year. The Deductible is shown in the first table in Section 5, Plan Highlights.

Autism Spectrum Disorders - a condition marked by enduring problems communicating
and interacting with others, along with restricted and repetitive behavior, interests or
activities.

Benefits - Plan payments for Covered Health Services, subject to the terms and conditions
of the Plan and any Addendums and/or Amendments.

Body Mass Index (BMI)- a calculation used in obesity risk assessment which uses a
person's weight and height to approximate body fat.

BMI - see Body Mass Index (BMI).




102                                                                        SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 262 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Cancer Resource Services (CRS) - a program administered by UnitedHealthcare or its
affiliates made available to you by Hot Topic, Inc. The CRS program provides:

 ■    specialized consulting services, on a limited basis, to Employees and enrolled
      Dependents with cancer;
 ■    access to cancer centers with expertise in treating the most rare or complex cancers; and
 ■    education to help patients understand their cancer and make informed decisions about
      their care and course of treatment.

Care CoordinationsM - programs provided by UnitedHealthcare that focus on prevention,
education, and closing the gaps in care designed to encourage an efficient system of care for
you and your covered Dependents.

Cellular Therapy - administration of living whole cells into a patient for the treatment of
disease.

CHD - see Congenital Heart Disease (CHD).

Claims Administrator - UnitedHealthcare (also known as United Healthcare Services, Inc.)
and its affiliates, who provide certain claim administration services for the Plan.

Clinical Trial - a scientific study designed to identify new health services that improve
health outcomes. In a Clinical Trial, two or more treatments are compared to each other and
the patient is not allowed to choose which treatment will be received.

COBRA - see Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).

Coinsurance - the percentage of Eligible Expenses you are required to pay for certain
Covered Health Services as described in Section 3, How the Plan Forks.

Company - Hot Topic, Inc.

Complications of Pregnancy - a condition suffered by a Dependent child that requires
medical treatment before or after Pregnancy ends.

Congenital Anomaly - a physical developmental defect that is present at birth and is
identified within the first twelve months of birth.

Congenital Heart Disease(CHD)- any structural heart problem or abnormality that has
been present since birth. Congenital heart defects may:

■     be passed from a parent to a child (inherited);
■     develop in the fetus of a woman who has an infection or is exposed to radiation or other
      toxic substances during her Pregnancy; or
■     have no known cause.




103                                                                       SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 263 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN

Consolidated Omnibus Budget Reconciliation Act of 1985(COBRA)- a federal law
that requires employers to offer continued health insurance coverage to certain employees
and their dependents whose group health insurance has been terminated.

Copayment (or Copay) - the set dollar amount you are required to pay for certain Covered
Health Services as described in Section 3, Hon the Plan !Forks.

Cosmetic Procedures - procedures or services that change or improve appearance without
significantly improving physiological function, as determined by the Claims Administrator.
Reshaping a nose with a prominent bump is a good example of a Cosmetic Procedure
because appearance would be improved, but there would be no improvement in function
like breathing.

Cost-Effective - the least expensive equipment that performs the necessary function. This
term applies to Durable Medical Equipment and prosthetic devices.

Covered Health Services - those health services, including services, supplies or
Pharmaceutical Products, which the Claims Administrator determines to be:

■     Provided for the purpose of preventing, evaluating, diagnosing or treating a Sickness,
      Injury, Mental Illness, substance-related and addictive disorders, condition, disease or its
      symptoms.
■ In accordance with Generally Accepted Standards of Medical Practice.
■     Medically Necessary.
■     Described as a Covered Health Service in this SPD under Section 5, Plan Highlights and
      6, Additional Coverage Details and Section 15, Outpatient Prescription Drugs.
■     Provided to a Covered Person who meets the Plan's eligibility requirements, as described
      under Eligibility in Section 2, Introduction.
■     Not otherwise excluded in this SPD under Section 8, Exclusions and Limitations or
      Section 15, Outpatient Prescription Drugs.
Covered Person - either the Employee or an enrolled Dependent only while enrolled and
eligible for Benefits under the Plan. References to "you" and "your" throughout this SPD are
references to a Covered Person.

CRS - see Cancer Resource Services (CRS).

Custodial Care - services that do not require special skills or training and that:

■     provide assistance in activities of daily living (including but not limited to feeding,
      dressing, bathing, ostomy care, incontinence care, checking of routine vital signs,
      transferring and ambulating);
■     are provided for the primary purpose of meeting the personal needs of the patient or
      maintaining a level of function (even if the specific services are considered to be skilled
      services), as opposed to improving that function to an extent that might allow for a more
      independent existence; or


104                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 264 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


■     do not require continued administration by trained medical personnel in order to be
      delivered safely and effectively.

Deductible - see Annual Deductible.

Definitive Drug Test - test to identify specific medications, illicit substances and
metabolites and is qualitative or quantitative to identify possible use or non-use of a drug.

Dependent - an individual who meets the eligibility requirements specified in the Plan, as
described under Efigiblii0 in Section 2, Introduction. A Dependent does not include anyone
who is also enrolled as an Employee. No one can be a Dependent of more than one
Employee.

Designated Provider - a provider and/or facility that;

■     Has entered into an agreement with the Claims Administrator, or with an organization
      contracting on the Claims Administrator's behalf, to provide Covered Health Services
      for the treatment of specific diseases or conditions; or
■ The Claims Administrator has identified through the Claims Administrator's designation
  programs as a Designated Provider. Such designation may apply to specific treatments,
  conditions and/or procedures.

A Designated Provider may or may not be located within your geographic area. Not all
Network Hospitals or Network Physicians are Designated Providers.

You can find out if your provider is a Designated Provider by contacting the Claims
Administrator at www.myuhc.com or the telephone number on your ID card.

Designated Virtual Network Provider - a provider or facility that has entered into an
agreement with UnitedHealthcare, or with an organization contracting on
UnitedHealthcare's behalf, to deliver Covered Health Services via interactive audio and video
modalities.

DME - see Durable Medical Equipment(DME).

Domestic Partner - an individual of the same or opposite sex with whom you have
established a domestic partnership as described below.

A domestic partnership is a relationship between an Employee and one other person of the
same or opposite sex. Both persons must:

■     not be so closely related that marriage would otherwise be prohibited;
■     not be legally married to, or the Domestic Partner of, another person under either
      statutory or common law;
■     be at least 18 years old;
■ live together and share the common necessities of life;



105                                                                      SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 265 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ■    be mentally competent to enter into a contract; and
 ■    be financially interdependent and have furnished documents to support at least two of
      the following conditions of such financial interdependence:

      — They have a single dedicated relationship of at least six months duration.
          They have joint ownership of a residence.
      — They have at least two of the following:
        ♦ A joint ownership of an automobile.
          ♦   A joint checking, bank or investment account.
          ♦   A joint credit account.
          ♦   A lease for a residence identifying both partners as tenants.
          ♦   A will and/or life insurance policies which designates the other as primary
              beneficiary.
Domiciliary Care - living arrangements designed to meet the needs of people who cannot
live independently but do not require Skilled Nursing Facility services.

Durable Medical Equipment(DME)- medical equipment that is all of the following:

■     used to serve a medical purpose with respect to treatment of a Sickness, Injury or their
      symptoms;
■     not disposable;
■     not of use to a person in the absence of a Sickness, Injury or their symptoms;
■     durable enough to withstand repeated use;
■     not implantable within the body; and
■     appropriate for use, and primarily used, within the home.

Eligible Expenses — for Covered Health Services, incurred while the Plan is in effect,
Eligible Expenses are determined by UnitedHealthcare as stated below and as detailed in
Section 3, How the Plan Works.

Eligible Expenses are determined solely in accordance with UnitedHealthcare's
reimbursement policy guidelines. UnitedHealthcare develops the reimbursement policy
guidelines, in UnitedHealthcare's discretion, following evaluation and validation of all
provider billings in accordance with one or more of the following methodologies:

■     as indicated in the most recent edition of the Current Procedural Terminology (CPT), a
      publication of the American Medical Association, and/or the Centers for Medicare and
      Medicaid Services (CMS);
■     as reported by generally recognized professionals or publications;
■     as used for Medicare; or




106                                                                        SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 266 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


• as determined by medical staff and outside medical consultants pursuant to other
  appropriate source or determination that UnitedHealthcare accepts.

Emergency - a medical condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) so that a prudent layperson, who possesses an average knowledge of
 health and medicine, could reasonably expect the absence of immediate medical attention to
 result in any of the following:

• Placing the health of the Covered Person (or, with respect to a pregnant woman, the
  health of the woman or her unborn child) in serious jeopardy.
• Serious impairment to bodily functions.
• Serious dysfunction of any bodily organ or part.

Emergency Health Services - with respect to Emergency, both of the following:

• A medical screening examination (as required under section 1867 ofthe Social Security Act,
  42 U.S.C. 1395dd) that is within the capability of the emergency department of a
  Hospital, including ancillary services routinely available to the emergency department to
  evaluate such Emergency.
• Such further medical examination and treatment, to the extent they are within the
  capabilities of the staff and facilities available at the Hospital, as are required under
  section 1867 ofthe Social Security Act(42 U.S.C. 1395dd(e)(3)).
Employer - Hot Topic, Inc.

EOB - see Explanation of Benefits(EOB).

Experimental or Investigational Services — medical, surgical, diagnostic, psychiatric,
mental health, substance-related and addictive disorders or other health care services,
technologies, supplies, treatments, procedures, drug therapies, medications or devices that, at
the time the Claims Administrator make a determination regarding coverage in a particular
case, are determined to be any of the following:

• Not approved by the U.S. Food and Drug Administration (FDA)to be lawfully marketed
  for the proposed use and not identified in the American Hospital Formulary Service or the
  United States Pharmacopoeia Dispensing Information as appropriate for the proposed use.
■    Subject to review and approval by any institutional review board for the proposed use
    (Devices which are FDA approved under the Humanitarian Use Device exemption are not
     considered to be Experimental or Investigational.)
• The subject of an ongoing Clinical Trial that meets the definition of a Phase I, II or III
  Clinical Trial set forth in the FDA regulations, regardless of whether the trial is actually
  subject to FDA oversight.




107                                                                       SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 267 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


Exceptions:

 ■    Clinical Trials for which Benefits are available as described under Clinical Trials in Section
      6, Additional Coverage Details.
 ■ If you are not a participant in a qualifying Clinical Trial as described under Section 6,
   Additional Coverage Details, and have a Sickness or condition that is likely to cause death
   within one year of the request for treatment, the Claims Administrator may, at its
   discretion, consider an otherwise Experimental or Investigational Service to be a
   Covered Health Service for that Sickness or condition. Prior to such consideration, the
   Claims Administrator must determine that, although unproven, the service has
   significant potential as an effective treatment for that Sickness or condition.

Explanation of Benefits(EOB)- a statement provided by UnitedHealthcare to you, your
Physician, or another health care professional that explains:

 ■    the Benefits provided (if any);
 ■    the allowable reimbursement amounts;
 ■ Deductibles;
 ■    Coinsurance;
 ■    any other reductions taken;
 ■    the net amount paid by the Plan; and
 ■    the reason(s) why the service or supply was not covered by the Plan.

Gender Dysphoria - A disorder characterized by the following diagnostic criteria classified
in the current edition of the Diagnostic and Statistical Manual ofthe American Psychiabie
Association:

 ■    Diagnostic criteriafor adults and adolescents:
      -   A marked incongruence between one's experienced/expressed gender and assigned
          gender, of at least six months' duration, as manifested by at least two of the
          following:
          ♦ A marked incongruence between one's experienced/expressed gender and
            primary and/or secondary sex characteristics (or in young adolescents, the
            anticipated secondary sex characteristics).
          ♦ A strong desire to be rid of one's primary and/or secondary sex characteristics
            because of a marked incongruence with one's experienced/expressed gender or
            in young adolescents, a desire to prevent the development of the anticipated
            secondary sex characteristics).
          ♦ A strong desire for the primary and/or secondary sex characteristics of the other
            gender.
          ♦ A strong desire to be of the other gender (or some alternative gender different
            from one's assigned gender).


108                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 268 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


          ♦ A strong desire to be treated as the other gender (or some alternative gender
            different from one's assigned gender).
          ♦ A strong conviction that one has the typical feelings and reactions of the other
            gender (or some alternative gender different from one's assigned gender).
          The condition is associated with clinically significant distress or impairment in social,
          occupational or other important areas of functioning.
 ■    Diagnostic criteriafor children:•
          A marked incongruence between one's experienced/expressed gender and assigned
          gender, of at least six months' duration, as manifested by at least six of the following
         (one of which must be criterion as shown in the first bullet below):
          ♦ A strong desire to be of the other gender or an insistence that one is the other
            gender (or some alternative gender different from one's assigned gender).
          ♦ In boys (assigned gender), a strong preference for cross-dressing or simulating
            female attire; or in girls (assigned gender), a strong preference for wearing only
            typical masculine clothing and a strong resistance to the wearing of typical
            feminine clothing.
          ♦ A strong preference for cross-gender roles in make-believe play or fantasy play.
          ♦ A strong preference for the toys, games or activities stereotypically used or
            engaged in by the other gender.
          ♦ A strong preference for playmates of the other gender.
          ♦ In boys (assigned gender), a strong rejection of typically masculine toys, games
             and activities and a strong avoidance of rough-and-tumble play; or in girls
            (assigned gender), a strong rejection of typically feminine toys, games and
             activities.
          ♦ A strong dislike of ones' sexual anatomy.
          ♦ A strong desire for the primary and/or secondary sex characteristics that match
            one's experienced gender.
■ The condition is associated with clinically significant distress or impairment in social,
  school or other important areas of functioning.
Gene Therapy - therapeutic delivery of nucleic acid (DNA or RNA)into a patient's cells as
a drug to treat a disease.

Genetic Counseling - counseling by a qualified clinician that includes:
■ Identifying your potential risks for suspected genetic disorders;
■     An individualized discussion about the benefits, risks and limitations of Genetic Testing
      to help you make informed decisions about Genetic Testing; and
■     Interpretation of the Genetic Testing results in order to guide health decisions.




109                                                                         SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 269 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 Certified genetic counselors, medical geneticists and physicians with a professional society's
 certification that they have completed advanced training in genetics are considered qualified
 clinicians when Covered Health Services for Genetic Testing require Genetic Counseling.

Genetic Testing - exam of blood or other tissue for changes in genes(DNA or RNA)that
may indicate an increased risk for developing a specific disease or disorder, or provide
information to guide the selection of treatment of certain diseases, including cancer.

 Gestational Carrier - A Gestational Carrier is a female who becomes pregnant by having a
 fertilized egg (embryo) implanted in her uterus for the purpose of carrying the fetus to term
 for another person. The carrier does not provide the egg and is therefore not biologically
(genetically) related to the child.

Health Statement(s) - a single, integrated statement that summarizes EOB information by
providing detailed content on account balances and claim activity.

Home Health Agency - a program or organization authorized by law to provide health
care services in the home.

Hospital - an institution, operated as required by law, which is:

 ■    primarily engaged in providing health services, on an inpatient basis, for the acute care
      and treatment of sick or injured individuals. Care is provided through medical, mental
      health, substance use disorders, diagnostic and surgical facilities, by or under the
      supervision of a staff of Physicians; and
 ■    has 24 hour nursing services.

A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a
Skilled Nursing Facility, convalescent home or similar institution.

Injury - bodily damage other than Sickness, including all related conditions and recurrent
symptoms.

Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a
special unit of a Hospital designated as an Inpatient Rehabilitation Facility) that provides
rehabilitation services (including physical therapy, occupational therapy and/or speech
therapy) on an inpatient basis, as authorized by law.

Inpatient Stay - an uninterrupted confinement, following formal admission to a Hospital,
Skilled Nursing Facility or Inpatient Rehabilitation Facility.

Intensive Behavioral Therapy (IBT) — outpatient behavioral/educational services that aim
to reinforce adaptive behaviors, reduce maladaptive behaviors and improve the mastery of
functional age appropriate skills in people with Autism Spectrum Disorders, Examples
include Applied Behavior Analysis(ABA), The Denver Model, and Relationship Development
Intervention (RDI).




110                                                                        SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 270 of 305


                                                                HOT TOPIC, INC, MEDICAL CHOICE PLAN


Intensive Outpatient Treatment - a structured outpatient mental health or substance-
related and addictive disorders treatment program that may be free-standing or Hospital-
based and provides services for at least three hours per day, two or more days per week.

 Intermittent Care - skilled nursing care that is provided or needed either:

 ■     fewer than seven days each week; or
 ■     fewer than eight hours each day for periods of 21 days or less.

Exceptions may be made in special circumstances when the need for additional care is finite
and predictable.

Kidney Resource Services (KRS)- a program administered by UnitedHealthcare or its
affiliates made available to you by Hot Topic, Inc. The KRS program provides:

 ■     specialized consulting services to Employees and enrolled Dependents with ESRD or
       chronic kidney disease;
 ■     access to dialysis centers with expertise in treating kidney disease; and
 ■ guidance for the patient on the prescribed plan of care.
Medicaid - a federal program administered and operated individually by participating state
and territorial governments that provides medical benefits to eligible low-income people
needing health care. The federal and state governments share the program's costs.

Medically Necessary - health care services that are all of the following as determined by
the Claims Administrator or its designee, within the Claims Administrator's sole discretion.
The services must be:

 ■ In accordance with Generally Accepted Standards ofMedical Practice.
 ■     Clinically appropriate, in terms of type, frequency, extent, service site and duration, and
       considered effective for your Sickness, Injury, Mental Illness, substance-related and
       addictive disorders, disease or its symptoms.
■      Not mainly for your convenience or that of your doctor or other health care provider.
■      Not more costly than an alternative drug, service(s), service site or supply that is at least
       as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or
       treatment of your Sickness, Injury, disease or symptoms.

Generally Accepted Standards ofMedical Practice are standards that are based on credible scientific
evidence published in peer-reviewed medical literature generally recognized by the relevant
medical community, relying primarily on controlled clinical trials, or, if not available,
observational studies from more than one institution that suggest a causal relationship
between the service or treatment and health outcomes.

If no credible scientific evidence is available, then standards that are based on Physician
specialty society recommendations or professional standards of care may be considered. The
Claims Administrator reserves the right to consult expert opinion in determining whether


1 11                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 271 of 305


                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


 health care services are Medically Necessary. The decision to apply Physician specialty
 society recommendations, the choice of expert and the determination of when to use any
 such expert opinion, shall be within the Claims Administrator's sole discretion.

The Claims Administrator develops and maintains clinical policies that describe the Generally
Accepted Standards ofMediical Practice scientific evidence, prevailing medical standards and
clinical guidelines supporting its determinations regarding specific services. These clinical
policies (as developed by the Claims Administrator and revised from time to time), are
available to Covered Persons on www.myuhc.com or by calling the number on your ID
card, and to Physicians and other health care professionals on www.UHCprovider.com.

 Medicare - Parts A, B, C and D of the insurance program established by Title XVIII,
 United States Social Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later
 amended.

Mental Health Services - Covered Health Services for the diagnosis and treatment of those
mental health or psychiatric categories that are listed in the current edition of the International
Classification ofDiseases section on Mental and Behavioral Disorders or the Diagnostic and Statistical
Manual ofthe American Prychiatric Association. The fact that a condition is listed in the current
edition of the International Classification ofDiseases section on Mental and Behavioral Disorders or
Diagnostic and Statistical Manual ofthe American Pgchiatric Association does not mean that
treatment for the condition is a Covered Health Service.

Mental Health/Substance Use Disorder(MH/SUD)Administrator - the organization
or individual designated by Hot Topic, Inc. who provides or arranges Mental Health and
Substance Use Disorder Services under the Plan.

Mental Illness — those mental health or psychiatric diagnostic categories listed in the
current edition of the International Classification ofDiseases section on Mental and Behavioral
Disorders or Diagnostic and Statistical Manual ofthe American Psychiatric Association. The fact that a
condition is listed in the current edition of the International Classification ofDiseases section on
Mental and Behavioral Disorders or Diagnostic and Statistical Manual ofthe American Psychiatric
Association does not mean that treatment for the condition is a Covered Health Service.

Network - when used to describe a provider of health care services, this means a provider
that has a participation agreement in effect (either directly or indirectly) with the Claims
Administrator or with its affiliate to participate in the Network; however, this does not
include those providers who have agreed to discount their charges for Covered Health
Services. The Claims Administrator's affiliates are those entities affiliated with the Claims
Administrator through common ownership or control with the Claims Administrator or
with the Claims Administrator's ultimate corporate parent, including direct and indirect
subsidiaries.

A provider may enter into an agreement to provide only certain Covered Health Services,
but not all Covered Health Services, or to be a Network provider for only some products. In
this case, the provider will be a Network provider for the Covered Health Services and
products included in the participation agreement, and a non-Network provider for other




112                                                                           SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 272 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Covered Health Services and products. The participation status of providers will change
from time to time.

Network Benefits - description of how Benefits are paid for Covered Health Services
provided by Network providers. Refer to Section 5, Plan Highlights for details about how
Network Benefits apply.

New Pharmaceutical Product - a Pharmaceutical Product or new dosage form of a
previously approved Pharmaceutical Product. It applies to the period of time starting on the
date the Pharmaceutical Product or new dosage form is approved by the U.S. Food and Drug
Administration (FDA)and ends on the earlier of the following dates.

■ The date it is reviewed.
■ December 31st of the following calendar year.

Open Enrollment - the period of time, determined by Hot Topic, Inc., during which
eligible Employees may enroll themselves and their Dependents under the Plan. Hot Topic,
Inc. determines the period of time that is the Open Enrollment period.

Out-of-Pocket Maximum - the maximum amount you pay every calendar year. Refer to
Section 5, Plan Highlights for the Out-of-Pocket Maximum amount. See Section 3, How the
Plan Works for a description of how the Out-of-Pocket Maximum works.

Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a
free-standing or Hospital-based program and that provides services for at least 20 hours per
week.

Pharmaceutical Product(s) — U.S. Food and DrugAdministration(FDA)-approved
prescription medications or products administered in connection with a Covered Health
Service by a Physician.

Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and
qualified by law.

Please note: Any podiatrist, dentist, psychologist, chiropractor, optometrist or other provider
who acts within the scope of his or her license will be considered on the same basis as a
Physician. The fact that a provider is described as a Physician does not mean that Benefits
for services from that provider are available to you under the Plan.

Plan - The Hot Topic, Inc. Medical Plan.

Plan Administrator - Hot Topic, Inc. or its designee.

Plan Sponsor - Hot Topic, Inc.

Pregnancy - includes prenatal care, postnatal care, childbirth, and any complications
associated with the above.



1 13                                                                    SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 273 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


Presumptive Drug Test - test to determine the presence or absence of drugs or a drug
class in which the results are indicated as negative or positive result.

Primary Physician - a Physician who has a majority of his or her practice in general
pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.

Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by
licensed nurses in an inpatient or a home setting when any of the following are true:

 ■    no skilled services are identified;
 ■    skilled nursing resources are available in the facility;
 ■    the skilled care can be provided by a Home Health Agency on a per visit basis for a
      specific purpose; or
 ■    the service is provided to a Covered Person by an independent nurse who is hired
      directly by the Covered Person or his/her family. This includes nursing services provided
      on an inpatient or a home-care basis, whether the service is skilled or non-skilled
      independent nursing.

Reconstructive Procedure - a procedure performed to address a physical impairment
where the expected outcome is restored or improved function. The primary purpose of a
Reconstructive Procedure is either to treat a medical condition or to improve or restore
physiologic function. Reconstructive Procedures include surgery or other procedures which
are associated with an Injury, Sickness or Congenital Anomaly. The primary result of the
procedure is not changed or improved physical appearance. The fact that a person may
suffer psychologically as a result of the impairment does not classify surgery or any other
procedure done to relieve the impairment as a Reconstructive Procedure.

Residential Treatment— treatment in a facility which provides Mental Health Services or
Substance Use Disorders Services treatment. The facility meets all of the following
requirements:

■     It is established and operated in accordance with applicable state law for Residential
      Treatment programs.
■     It provides a program of treatment under the active participation and direction of a
      Physician and approved by the Mental Health/Substance Use Disorders Administrator.
■ It has or maintains a written, specific and detailed treatment program requiring full-time
  residence and full-time participation by the patient.
■     It provides at least the following basic services in a 24-hour per day, structured milieu:
      -   Room and board.
          Evaluation and diagnosis.
          Counseling.
      -   Referral and orientation to specialized community resources.

A Residential Treatment facility that qualifies as a Hospital is considered a Hospital.



114                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 274 of 305


                                                                  HOT TOPIC, INC. MEDICAL CHOICE PLAN


Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-
private Room is a Covered Health Service, the difference in cost between a Semi-private
Room and a private room is a benefit only when a private room is necessary in terms of
generally accepted medical practice, or when a Semi-private Room is not available.

Shared Savings Program — a program in which UnitedHealthcare may obtain a discount to
a non-Network provider's billed charges. This discount is usually based on a schedule
previously agreed to by the non-Network provider. When this happens, you may experience
lower out-of-pocket amounts. Plan coinsurance and deductibles would still apply to the
reduced charge. Sometimes Plan provisions or administrative practices conflict with the
scheduled rate, and a different rate is determined by UnitedHealthcare. In this case the non-
Network provider may bill you for the difference between the billed amount and the rate
determined by UnitedHealthcare. If this happens you should call the number on your ID
Card. Shared Savings Program providers are not Network providers and are not credentialed
by UnitedHealthcare.

Sickness - physical illness, disease or Pregnancy. The term Sickness as used in this SPD
includes Mental Illness;or substance-related and addictive disorders, regardless of the cause
or origin of the Mental Illness;or substance-related and addictive disorder.

Skilled Care - skilled nursing, teaching, and rehabilitation services when:

■      they are delivered or supervised by licensed technical or professional medical personnel
       in order to obtain the specified medical outcome and provide for the safety of the
       patient;
■      a Physician orders them;
■      they are not delivered for the purpose of assisting with activities of daily living, including
       dressing, feeding, bathing or transferring from a bed to a chair;
■      they require clinical training in order to be delivered safely and effectively; and
■      they are not Custodial Care, as defined in this section.

Skilled Nursing Facility - a nursing facility that is licensed and operated as required by law.
A Skilled Nursing Facility that is part of a Hospital is considered a Skilled Nursing Facility
for purposes of the Plan.

Specialist Physician - a Physician who has a majority of his or her practice in areas other
than general pediatrics, internal medicine, obstetrics/gynecology, family practice or general
medicine.

Spinal Treatment - detection or correction (by manual or mechanical means) of
subluxation(s) in the body to remove nerve interference or its effects. The interference must
be the result of, or related to, distortion, misalignment or subluxation of, or in, the vertebral
column.

Spouse - an individual to whom you are legally married or a Domestic Partner as defined in
this section.



1 15                                                                          SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 275 of 305


                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Substance Use Disorder Services - Covered Health Services for the diagnosis and
 treatment of alcoholism and substance-related and addictive disorders that are listed in the
 current edition of the International Classification ofDiseases section on Mental and Behavioral
 Disorders or Diagnostic and Statistical Manual ofthe American Pychiatric Association. The fact that a
 disorder is listed in the edition of the International Classification ofDiseases section on Mental and
 Behavioral Disorders or Diagnostic and Statistical Manual ofthe American Pgchiatric Association does
 not mean that treatment of the disorder is a Covered Health Service.

 Surrogate - a female who becomes pregnant usually by artificial insemination or transfer of
 a fertilized egg (embryo) for the purpose of carrying the fetus for another person. The
 surrogate provides the egg and is therefore biologically (genetically) related to the child.

Total Disability - an Employee's inability to perform all substantial job duties because of
physical or mental impairment, or a Dependent's inability to perform the normal activities of
a person of like age and gender.

Transitional Living - Mental Health Services/Substance Use Disorders Services that are
provided through facilities, group homes and supervised apartments that provide 24-hour
supervision that are either:

 ■ Sober living arrangements such as drug-free housing, alcohol/drug halfway houses.
   These are transitional, supervised living arrangements that provide stable and safe
   housing, an alcohol/drug-free environment and support for recovery. A sober living
   arrangement may be utilized as an adjunct to ambulatory treatment when treatment
   doesn't offer the intensity and structure needed to assist the Covered Person with
   recovery.
 ■    Supervised living arrangements which are residences such as facilities, group homes and
      supervised apartments that provide members with stable and safe housing and the
      opportunity to learn how to manage their activities of daily living. Supervised living
      arrangements may be utilized as an adjunct to treatment when treatment doesn't offer
      the intensity and structure needed to assist the Covered Person with recovery.
Unproven Services - health services, including medications that are determined not to be
effective for treatment of the medical condition and/or not to have a beneficial effect on
health outcomes due to insufficient and inadequate clinical evidence from well-conducted
randomized controlled trials or cohort studies in the prevailing published peer-reviewed
medical literature:

 ■    Well-conducted randomized controlled trials are two or more treatments compared to
      each other, with the patient not being allowed to choose which treatment is received.
■     Well-conducted cohort studies from more than one institution are studies in which
      patients who receive study treatment are compared to a group of patients who receive
      standard therapy. The comparison group must be nearly identical to the study treatment
      group.

UnitedHealthcare has a process by which it compiles and reviews clinical evidence with
respect to certain health services. From time to time, UnitedHealthcare issues medical and
drug policies that describe the clinical evidence available with respect to specific health care


116                                                                            SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 276 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 services. These medical and drug policies are subject to change without prior notice. You can
 view these policies at www.myuhc.com.

Please note:

 ■ If you have a life threatening Sickness or condition (one that is likely to cause death
   within one year of the request for treatment), UnitedHealthcare may, at its discretion,
   consider an otherwise Unproven Service to be a Covered Health Service for that
   Sickness or condition. Prior to such a consideration, UnitedHealthcare must first
   establish that there is sufficient evidence to conclude that, albeit unproven, the service
   has significant potential as an effective treatment for that Sickness or condition.

The decision about whether such a service can be deemed a Covered Health Service is solely
at UnitedHealthcare's discretion. Other apparently similar promising but unproven services
may not qualify.

 Urgent Care — care that requires prompt attention to avoid adverse consequences, but does
 not pose an immediate threat to a person's life. Urgent care is usually delivered in a walk-in
 setting and without an appointment. Urgent care facilities are a location, distinct from a
 hospital emergency department, an office or a clinic. The purpose is to diagnose and treat
 illness or injury for unscheduled, ambulatory patients seeking immediate medical attention.

 Urgent Care Center — a facility that provides Covered Health Services that are required to
 prevent serious deterioration of your health, and that are required as a result of an
 unforeseen Sickness, Injury, or the onset of acute or severe symptoms.




117                                                                      SECTION 14 - GLOSSARY
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 277 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

SECTION 15 - PRESCRIPTION DRUGS

  What this section includes:
  ■ Benefits available for Prescription Drugs;
  ■     How to utilize the retail and mail order service for obtaining Prescription Drugs;
  ■     Any benefit limitations and exclusions that exist for Prescription Drugs; and
  ■    Definitions of terms used throughout this section related to the Prescription Drug
       Plan.


Prescription Drug Coverage Highlights
The table below provides an overview of the Plan's Prescription Drug coverage. It includes
Copay amounts that apply when you have a prescription filled at a Network or non-Network
Pharmacy. For detailed descriptions of your Benefits, refer to Retail and Mail Orderin this
section.

Note: An Annual Prescription Drug Deductible of $150 per Covered Person applies to
Brand Drugs only in Tiers 2 and 3(combined), which is separate from the Annual
Deductible for your medical coverage.

Note: An Out-of-Pocket Maximum of $4,100 per Covered Person, not to exceed $7,550 for
all Covered Person in the family applies. The Out-of-Pocket Maximum includes the Annual
Drug Deductible.

                                          Percentage of              Percentage of Out-of-
                                        Prescription Drug                  Network
                                       Charge Payable by the         Reimbursement Rate
      Covered Health Services1'2
                                               Plan:                  Payable by the Plan:

                                               Network                   Non-Network

  Retail - up to a 31-day supply                       100% after you pay a:
  ■     tier-1                                $15 Copay             30% of Eligible Expenses


  ■     tier-2                               $50 Copay*             30% of Eligible Expenses


  ■     tier-3                               $75 Copay*             30% of Eligible Expenses


  Specialty Medications               50% up to $200 maximum        30% of Eligible Expenses




118                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 278 of 305


                                                               HOT TOPIC, INC. MEDICAL CHOICE PLAN


                                           Percentage of               Percentage of Out-of-
                                         Prescription Drug                   Network
                                        Charge Payable by the          Reimbursement Rate
    Covered Health Services1'2
                                                Plan:                   Payable by the Plan:

                                                Network                     Non-Network

   Prescription Drugs on the
   List of Preventive
   Medications2
   ■    tier-1                        100% of Eligible Expenses            100% of Eligible
                                                                             Expenses
   Mail order - up to a 90-day
   supply                                100% after you pay a:               Not Covered

   ■    tier-1                               $37.50 Copay                    Not Covered


   ■    tier-2                                $125 Copay*                    Not Covered


   ■    tier-3                              $187.50 Copay*                   Not Covered


   Specialty Medications              50% up to $500 maximum                 Not Covered

'You, your Physician or your pharmacist must notify UnitedHealthcare to receive full Benefits for
certain Prescription Drugs. Otherwise, you may pay more out-of-pocket. See Notification Requirements
in this section for details.

 2You are not responsible for paying a Copayment and/or Coinsurance for Preventive Care
 Medications.
Note: The Coordination of Benefits provision described in Section 10, Coordination ofBenefits
(COB)does not apply to covered Prescription Drugs as described in this section, except that
Benefits for Prescription Drugs will be coordinated with prescription drug benefits provided
under Medicare Parts B and D.

 *Member will be responsible for the brand copa3r plus the difference between the two drugs,
 up to a total of $150, if the member elects a brand drug when generic is available.

 Identification Card (ID Card) - Network Pharmacy
 You must either show your ID card at the time you obtain your Prescription Drug at a
 Network Pharmacy or you must provide the Network Pharmacy with identifying
 information that can be verified by the Claims Administrator during regular business hours.




 1 19                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 279 of 305


                                                              HOT TOPIC, INC. MEDICAL CHOICE PLAN


If you don't show your ID card or provide verifiable information at a Network Pharmacy,
you will be required to pay the Usual and Customary Charge for the Prescription Drug at the
pharmacy.

 Benefit Levels
 Benefits are available for outpatient Prescription Drugs that are considered Covered Health
 Services.

The Plan pays Benefits at different levels for tier-1, tier-2 and tier-3 Prescription Drugs. All
Prescription Drugs covered by the Plan are categorized into these three tiers on the
Prescription Drug List (PDL). The tier status of a Prescription Drug can change periodically,
generally quarterly but no more than six times per calendar year, based on the Prescription
Drug List Management Committee's periodic tiering decisions. When that occurs, you may
pay more or less for a Prescription Drug, depending on its tier assignment. Since the PDL
may change periodically, you can visit www.myuhc.com or call UnitedHealthcare at the
toll-free number on your ID card for the most current information.

Each tier is assigned a Copay, which is the amount you pay when you visit the pharmacy or
order your medications through mail order. Your Copay will also depend on whether or not
you visit the pharmacy or use the mail order service - see the table shown at the beginning of
this section for further details. Here's how the tier system works:

 ■    Tier-1 is your lowest Copay option. For the lowest out-of-pocket expense, you should
      consider tier-1 drugs if you and your Physician decide they are appropriate for your
      treatment.
 ■    Tier-2 is your middle Copay option. Consider a tier-2 drug if no tier-1 drug is available to
      treat your condition.
 ■    Tier-3 is your highest Copay option. The drugs in tier-3 are usually more costly.
      Sometimes there are alternatives available in tier-1 or tier-2.
For Prescription Drugs at a retail Network Pharmacy, you are responsible for paying the
lower of:

 ■    the applicable Copay and/or Coinsurance;
■     the Network Pharmacy's Usual and Customary Charge for the Prescription Drug
      Product.

For Prescription Drugs from a mail order Network Pharmacy, you are responsible for paying
the lower of:

■     the applicable Copay and/or Coinsurance; or
■     the Prescription Drug Charge for that particular Prescription Drug.




120                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 280 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


 Retail
The Plan has a Network of participating retail pharmacies, which includes many large drug
store chains. You can obtain information about Network Pharmacies by contacting
UnitedHealthcare at the toll-free number on your ID card or by logging onto
wvvw.myuhc.corn.

To obtain your prescription from a retail pharmacy, simply present your ID card and pay the
Copay. The Plan pays Benefits for certain covered Prescription Drugs:

 ■    as written by a Physician;
 ■    up to a consecutive 31-day supply, unless adjusted based on the drug manufacturer's
      packaging size or based on supply limits;
 ■    when a Prescription Drug is packaged or designed to deliver in a manner that provides
      more than a consecutive 31-day supply, the Copay that applies will reflect the number of
      days dispensed; and
 ■    a one-cycle supply of an oral contraceptive. You may obtain up to three cycles at one
      time if you pay a Copay for each cycle supplied.

If you purchase a Prescription Drug from a non-Network Pharmacy, you will be required to
pay full price and will not receive reimbursement under the Plan.

 Note: Pharmacy Benefits apply only if your prescription is for a Covered Health Service,
 and not for Experimental or Investigational, or Unproven Services. Otherwise, you are
 responsible for paying 100% of the cost.

 Mail Order
The mail order service may allow you to purchase up to a 90-day supply of a covered
maintenance drug through the mail. Maintenance drugs help in the treatment of chronic
illnesses, such as heart conditions, allergies, high blood pressure, and arthritis.

To use the mail order service, all you need to do is complete a patient profile and enclose
your prescription order or refill. Your medication, plus instructions for obtaining refills, will
arrive by mail about 14 days after your order is received. If you need a patient profile form,
or if you have any questions, you can reach UnitedHealthcare at the toll-free number on
your ID card.

The Plan pays mail order Benefits for certain covered Prescription Drugs:

 ■    as written by a Physician; and
 ■    up to a consecutive 90-day supply, unless adjusted based on the drug manufacturer's
      packaging size or based on supply limits.
You may be required to fill an initial Prescription Drug order and obtain one refill through a
retail pharmacy prior to using a mail order Network Pharmacy.




121                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 281 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


Note: To maximize your benefit, ask your Physician to write your prescription order or refill
for a 90-day supply, with refills when appropriate. You will be charged a mail order Copay
for any prescription order or refill if you use the mail order service, regardless of the number
of days' supply that is written on the order or refill. Be sure your Physician writes your mail
order or refill for a 90-day supply, not a 30-day supply with three refills.

 Benefits for Preventive Care Medications
Benefits under the Prescription Drug Plan include those for Preventive Care Medications as
defined under Glossa y - Prescription Drngs. You may determine whether a drug is a Preventive
Care Medication through the internet at www.myuhc.com or by calling UnitedHealthcare
at the toll-free telephone number on your ID card.

 Designated Pharmacy
If you require certain Prescription Drugs, UnitedHealthcare may direct you to a Designated
Pharmacy with whom it has an arrangement to provide those Prescription Drugs.

     Want to lower your out-of-pocket Prescription Drug costs?
     Consider tier-1 Prescription Drugs, if you and your Physician decide they are appropriate.

Assigning Prescription Drugs to the PDL
UnitedHealthcare's Prescription Drug List(PDL) Management Committee makes the final
approval of Prescription Drug placement in tiers. In its evaluation of each Prescription
Drug, the PDL Management Committee takes into account a number of factors including,
but not limited to, clinical and economic factors. Clinical factors may include:

 ■     evaluations of the place in therapy;
 ■     relative safety and efficacy; and
 ■     whether supply limits or notification requirements should apply.

Economic factors may include:

■      the acquisition cost of the Prescription Drug; and
■      available rebates and assessments on the cost effectiveness of the Prescription Drug.

Some Prescription Drugs are most cost effective for specific indications as compared to
others, therefore, a Prescription Drug may be listed on multiple tiers according to the
indication for which the Prescription Drug was prescribed.

When considering a Prescription Drug for tier placement, the PDL Management Committee
reviews clinical and economic factors regarding Covered Persons as a general population.
Whether a particular Prescription Drug is appropriate for an individual Covered Person is a
determination that is made by the Covered Person and the prescribing Physician.




122                                                             SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 282 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

The PDL Management Committee may periodically change the placement of a Prescription
Drug among the tiers. These changes will not occur more than six times per calendar year
and may occur without prior notice to you.

Prescription Drug, Prescription Drug List(PDL), and Prescription Drug List(PDL)
Management Committee are defined at the end of this section.

  Prescription Drug List(PDL)
  The Prescription Drug List(PDL)is a tool that helps guide you and your Physician in
  choosing the medications that allow the most effective and affordable use of your
  Prescription Drug benefit.

 Notification Requirements
Before certain Prescription Drugs are dispensed to you, it is the responsibility of your
Physician, your pharmacist or you to notify UnitedHealthcare. UnitedHealthcare will
determine if the Prescription Drug,in accordance with UnitedHealthcare's approved
guidelines, is both:

 ■    a Covered Health Service as defined by the Plan; and
 ■    not Experimental or Investigational or Unproven, as defined in Section 14, Glosscuy.

The Plan may also require you to notify UnitedHealthcare so UnitedHealthcare can
determine whether the Prescription Drug Product, in accordance with its approved
guidelines, was prescribed by a Specialist Physician.


Network Pharmacy Notification
When Prescription Drugs are dispensed at a Network Pharmacy, the prescribing provider,
the pharmacist, or you are responsible for notifying UnitedHealthcare.

Non-Network Pharmacy Notification
When Prescription Drugs are dispensed at a non-Network Pharmacy, you or your Physician
are responsible for notifying UnitedHealthcare as required.

If UnitedHealthcare is not notified before the Prescription Drug is dispensed, you may pay
 more for that Prescription Drug order or refill. You will be required to pay for the
Prescription Drug at the time of purchase. The contracted pharmacy reimbursement rates
(the Prescription Drug Charge) will not be available to you at a non-Network Pharmacy. If
 UnitedHealthcare is not notified before you purchase the Prescription Drug, you can request
 reimbursement after you receive the Prescription Drug - see Section 9, Claims Procedures, for
information on how to file a claim.

When you submit a claim on this basis, you may pay more because you did not notify
UnitedHealthcare before the Prescription Drug was dispensed. The amount you are
reimbursed will be based on the Prescription Drug Charge (for Prescription Drugs from a
Network Pharmacy) or the Out-of-Network Reimbursement Rate (for Prescription Drugs



123                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 283 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

 from a non-Network Pharmacy), less the required Copayment and/or Coinsurance and any
 Deductible that applies.

 To determine if a Prescription Drug requires notification, either visit www.myuhc.com or
 call the toll-free number on your ID card. The Prescription Drugs requiring notification are
 subject to UnitedHealthcare's periodic review and modification.

 Benefits may not be available for the Prescription Drug after the Claims Administrator
 reviews the documentation provided and determines that the Prescription Drug is not a
 Covered Health Service or it is an Experimental or Investigational or Unproven Service.

 UnitedHealthcare may also require notification for certain programs which may have specific
 requirements for participation and/or activation of an enhanced level of Benefits associated
 with such programs. You may access information on available programs and any applicable
 notification, participation or activation requirements associated with such programs through
 the Internet at www.myuhc.com or by calling the toll-free number on your ID card.

 Prescription Drug Benefit Claims
 For Prescription Drug claims procedures, please refer to Section 9, Claims Procedures.

 Limitation on Selection of Pharmacies
If UnitedHealthcare determines that you may be using Prescription Drugs in a harmful or
abusive manner, or with harmful frequency, your selection of Network Pharmacies may be
limited. If this happens, you may be required to select a single Network Pharmacy that will
provide and coordinate all future pharmacy services. Benefits will be paid only if you use the
designated single Network Pharmacy. If you don't make a selection within 31 days of the
date the Plan Administrator notifies you, the Claims Administrator will select a single
Network Pharmacy for you.

Supply Limits
Some Prescription Drugs are subject to supply limits that may restrict the amount dispensed
per prescription order or refill. To determine if a Prescription Drug has been assigned a
maximum quantity level for dispensing, either visit www.myuhc.com or call the toll-free
number on your ID card. Whether or not a Prescription Drug has a supply limit is subject to
UnitedHealthcare's periodic review and modification.

Note: Some products are subject to additional supply limits based on criteria that the Plan
Administrator and UnitedHealthcare have developed, subject to periodic review and
modification. The limit may restrict the amount dispensed per prescription order or refill
and/or the amount dispensed per month's supply.

 If a Brand-name Drug Becomes Available as a Generic
If a Brand-name Prescription Drug becomes available as a Generic drug, the tier placement
of the Brand-name Drug may change. As a result, your Copay may change. You will pay the
Copay applicable for the tier to which the Prescription Drug is assigned.




124                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 284 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN

Special Programs
Hot Topic, Inc. and UnitedHealthcare may have certain programs in which you may receive
an enhanced or reduced benefit based on your actions such as adherence/compliance to
medication or treatment regimens and/or participation in health management programs.
You may access information on these programs through the Internet at www.myuhc.com
or by calling the number on the back of your ID card.

Prescription Drug Products Prescribed by a Specialist Physician
You may receive an enhanced or reduced benefit, or no benefit, based on whether the
Prescription Drug was prescribed by a specialist physician. You may access information on
which Prescription Drugs are subject to benefit enhancement, reduction or no benefit
through the Internet at www.myuhc.com or by calling the telephone number on your ID
card.

 Rebates and Other Discounts
UnitedHealthcare and Hot Topic, Inc. may, at times, receive rebates for certain drugs
included on the PDL,including those drugs that you purchase prior to meeting any
applicable deductible. As determined by UnitedHealthcare, the Plan may pass a portion of
these rebates on to you. When rebates are passed on to you they may be taken into account
in determining your Copayment and/or Coinsurance.

UnitedHealthcare and a number of its affiliated entities, conduct business with various
pharmaceutical manufacturers separate and apart from this Outpatient Prescription Drug section.
Such business may include, but is not limited to, data collection, consulting, educational
grants and research. Amounts received from pharmaceutical manufacturers pursuant to such
arrangements are not related to this Outpatient Prescription Drug section. UnitedHealthcare is
not required to pass on to you, and does not pass on to you, such amounts.

Coupons, Incentives and Other Communications
At various times, UnitedHealthcare may send mailings or provide other communications to
you, your Physician or your pharmacy that communicate a variety of messages, including
information about Prescription Drug Products. These communications may include offers
that enable you, at your discretion, to purchase the described product at a discount. In some
instances, non-UnitedHealthcare entities may support and/or provide content for these
communications and offers. Only you and your Physician can determine whether a change in
your Prescription and/or non-prescription Drug regimen is appropriate for your medical
condition.

UnitedHealthcare may not permit certain coupons or offers from pharmaceutical
manufacturers to reduce your Copayment and/or Coinsurance or apply to your Annual
Drug Deductible. You may access information on which coupons or offers are not
permitted through the Internet at www.myuhc.com or by calling the number on your ID
card.




125                                                          SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 285 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN

Exclusions - What the Prescription Drug Plan Will Not Cover
Exclusions from coverage listed in Section 8, Exclusions apply also to this section. In
addition, the exclusions listed below apply.

When an exclusion applies to only certain Prescription Drugs, you can access
www.myuhc.com through the Internet or by calling the telephone number on your ID card
for information on which Prescription Drugs are excluded.

 Medications that are:

1. for any condition, Injury, Sickness or mental illness arising out of, or in the course of,
   employment for which benefits are available under any workers' compensation law or
   other similar laws, whether or not a claim for such benefits is made or payment or
   benefits are received;

2. any Prescription Drug for which payment or benefits are provided or available from the
   local, state or federal government (for example Medicare) whether or not payment or
   benefits are received, except as otherwise provided by law;

3. available over-the-counter that do not require a prescription order or refill by federal or
   state law before being dispensed, unless the Plan Administrator has designated over-the-
   counter medication as eligible for coverage as if it were a Prescription Drug and it is
   obtained with a prescription order or refill from a Physician. Prescription Drugs that are
   available in over-the-counter form or comprised of components that are available in
   over-the-counter form or equivalent. Certain Prescription Drugs that the Plan
   Administrator has determined are Therapeutically Equivalent to an over-the-counter
   drug. Such determinations may be made up to six times during a calendar year, and the
   Plan Administrator may decide at any time to reinstate Benefits for a Prescription Drug
   that was previously excluded under this provision;

4. Compounded drugs that contain certain bulk chemicals.(Compounded drugs that
   contain at least one ingredient that requires a Prescription Order or Refill are assigned to
   Tier-3.) Compounded drugs that are available as a similar commercially available
   Prescription Drug Product;

5. dispensed outside of the United States, except in an Emergency;

6. Durable Medical Equipment (prescribed and non-prescribed outpatient supplies, other
   than the diabetic supplies and inhaler spacers specifically stated as covered);

7. growth hormone for children with familial short stature based upon heredity and not
   caused by a diagnosed medical condition);

8. the amount dispensed (days' supply or quantity limit) which exceeds the supply limit;

9. certain New Prescription Drug Products and/or new dosage forms until the date they
    are reviewed and placed on a tier by the Claims Administrator's Prescription Drug List
   (PDL) Management Committee;



126                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 286 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN


 10. prescribed, dispensed or intended for use during an Inpatient Stay;

 11. prescribed for appetite suppression, and other weight loss products;

 12. prescribed to treat infertility;

 13. Prescription Drugs, including new Prescription Drugs or new dosage forms, that
     UnitedHealthcare and Hot Topic, Inc. determines do not meet the definition of a
     Covered Health Service;

 14. a Prescription Drug Product that contains (an) active ingredient(s) available in and
     Therapeutically Equivalent to another covered Prescription Drug Product. Such
     determinations may be made up to six times during a calendar year, and
     UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription Drug
     Product that was previously excluded under this provision.;

 15. a Prescription Drug Product that contains (an) active ingredient(s) which is (are) a
     modified version of and Therapeutically Equivalent to another covered Prescription
     Drug Product. Such determinations may be made up to six times during a calendar year,
     and UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription
     Drug Product that was previously excluded under this provision;

 16. certain Prescription Drug Products for which there are Therapeutically Equivalent
     alternatives available, unless otherwise required by law or approved by UnitedHealthcare.
     Such determinations may be made up to six times during a calendar year, and
     UnitedHealthcare may decide at any time to reinstate Benefits for a Prescription Drug
     Product that was previously excluded under this provision;

 17. typically administered by a qualified provider or licensed health professional in an
     outpatient setting. This exclusion does not apply to Depo Provera and other injectable
     drugs used for contraception;

 18. unit dose packaging of Prescription Drugs;

19. Prescription Drug as a replacement for a previously dispensed Prescription Drug that
    was lost, stolen, broken or destroyed; and

20. used for conditions and/or at dosages determined to be Experimental or Investigational,
    or Unproven, unless UnitedHealthcare and Hot Topic, Inc. have agreed to cover an
    Experimental or Investigational or Unproven treatment, as defined in Section 14,
    Glossag;

21. medications used for cosmetic purposes;

22. vitamins, except for the following which require a prescription:

          prenatal vitamins;
      -   vitamins with fluoride; and
      -   single entity vitamins.


127                                                          SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 287 of 305


                                                           HOT TOPIC, INC. MEDICAL CHOICE PLAN



23. any product for which the primary use is a source of nutrition, nutritional supplements,
    or dietary management of disease, and prescription medical food products even when
    used for the treatment of Sickness or Injury.

24. dental products, including but not limited to prescription fluoride topicals.

25, Certain New Prescription Drug Products and/or new dosage forms until the date they
    are reviewed and placed on a tier by the Claims Administrator's Prescription Drug List
   (PDL) Management Committee.

26. A Pharmaceutical Product for which Benefits are provided in the medical (not in Section
    15, Outpatient Prescription Dmgs) portion of the Plan.


Glossary - Prescription Drugs
Annual Prescription Drug Deductible (or Prescription Drug Deductible) - the amount
that you are required to pay for covered Prescription Drugs in a calendar year before the
Plan begins paying for Prescription Drugs. The Annual Prescription Drug Deductible is
shown in the table at the beginning of this section.

Brand-name - a Prescription Drug that is either:

 ■    manufactured and marketed under a trademark or name by a specific drug manufacturer;
      Or


 ■    identified by UnitedHealthcare as a Brand-name Drug based on available data resources
      including, but not limited to, Medi-Span, that classify drugs as either Brand-name or
      Generic based on a number of factors.
You should know that all products identified as "brand name" by the manufacturer,
pharmacy, or your Physician may not be classified as Brand-name by UnitedHealthcare.

Designated Pharmacy - a pharmacy that has entered into an agreement with
UnitedHealthcare or with an organization contracting on its behalf, to provide specific
Prescription Drugs. The fact that a pharmacy is a Network Pharmacy does not mean that it
is a Designated Pharmacy.

Generic - a Prescription Drug that is either:

■     chemically equivalent to a Brand-name drug; or
■ identified by UnitedHealthcare as a Generic Drug based on available data resources,
  including, but not limited to, Medi-Span, that classify drugs as either Brand-name or
  Generic based on a number of factors.
You should know that all products identified as a "generic" by the manufacturer, pharmacy
or your Physician may not be classified as a Generic by UnitedHealthcare.




128                                                           SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 288 of 305


                                                              HOT TOPIC, INC, MEDICAL CHOICE PLAN


 Network Pharmacy - a retail or mail order pharmacy that has:

 ■    entered into an agreement with UnitedHealthcare to dispense Prescription Drugs to
      Covered Persons;
 ■    agreed to accept specified reimbursement rates for Prescription Drugs; and
 ■    been designated by UnitedHealthcare as a Network Pharmacy.

Out-of-Network Reimbursement Rate — the amount the Plan will pay to reimburse you
for a Prescription Drug Product that is dispensed at a non-Network Pharmacy. The Out-of-
Network Reimbursement Rate for a particular Prescription Drug Product dispensed at a
non-Network Pharmacy includes a dispensing fee and any applicable sales tax.

Out-of-Pocket Drug Maximum - the maximum amount you are required to pay for
covered Prescription Drug Products in a single year. Refer to the Outpatient Prescription
Drug Benefit Information table for details about how the Out-of-Pocket Drug Maximum
applies.

PDL - see Prescription Drug List (PDL).

PDL Management Committee - see Prescription Drug List(PDL)Management
Committee.

Prescription Drug - a medication, product or device that has been approved by the Food
and Drug Administration and that can, under federal or state law, only be dispensed using a
prescription order or refill. A Prescription Drug includes a medication that, due to its
characteristics, is appropriate for self-administration or administration by a non-skilled
caregiver. For purposes of this Plan, Prescription Drugs include:

■ inhalers (with spacers);
■ insulin;
■     the following diabetic supplies:
      -   insulin syringes with needles;
      -   blood testing strips - glucose;
          urine testing strips - glucose;
      -   ketone testing strips and tablets;
          lancets and lancet devices; and
          insulin pump supplies, including infusion sets, reservoirs, glass cartridges, and
          insertion sets.
Prescription Drug Charge — the rate the Plan has agreed to pay UnitedHealthcare on
behalf of its Network Pharmacies, including the applicable dispensing fee and any applicable
sales tax, for a Prescription Drug dispensed at a Network Pharmacy.




129                                                              SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 289 of 305


                                                            HOT TOPIC, INC. MEDICAL CHOICE PLAN


Prescription Drug List(PDL)- a list that categorizes into tiers medications, products or
devices that have been approved by the U.S. Food and Drug Administration. This list is subject
to periodic review and modification (generally quarterly, but no more than six times per
calendar year). You may determine to which tier a particular Prescription Drug has been
assigned by contacting UnitedHealthcare at the toll-free number on your ID card or by
logging onto www.myuhc.com.

Prescription Drug List(PDL) Management Committee - the committee that
UnitedHealthcare designates for, among other responsibilities, classifying Prescription Drugs
into specific tiers.

Preventive Care Medications - the medications that are obtained at a Network Pharmacy
with a Prescription Order or Refill from a Physician and that are payable at 100% of the
Prescription Drug Charge (without application of any Copayment, Coinsurance, Annual
Deductible, Annual Drug Deductible or Specialty Prescription Drug Annual Deductible) as
required by applicable law under any of the following:

 ■    evidence-based items or services that have in effect a rating of"A" or "B" in the current
      recommendations of the United States Preventive Services Task Force;
 ■    immunizations that have in effect a recommendation from the Advisory Committee on
      Immunization Practices of the Centers for Disease Control and Prevention;
 ■    with respect to infants, children and adolescents, evidence-informed preventive care and
      screenings provided for in the comprehensive guidelines supported by the Health
      Resources and Services Administration; or
 ■    with respect to women, such additional preventive care and screenings as provided for in
      comprehensive guidelines supported by the Health Resources and Services Administration.

You may determine whether a drug is a Preventive Care Medication through the internet at
www.myuhc.com or by calling UnitedHealthcare at the toll-free telephone number on your
ID card.

Therapeutic Class - a group or category of Prescription Drug with similar uses and/or
actions.

Therapeutically Equivalent - when Prescription Drugs have essentially the same efficacy
and adverse effect profile.

Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a
Prescription Drug without reference to reimbursement to the pharmacy by third parties. The
Usual and Customary Charge includes a dispensing fee and any applicable sales tax.




130                                                            SECTION 15 - PRESCRIPTION DRUGS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 290 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION: ERISA
  What this section includes:
  ■ Plan administrative information,including your rights under ERISA.

This section includes information on the administration of the medical Plan, as well as
information required of all Summary Plan Descriptions by ERISA as defined in Section 14,
Glossaoi. While you may not need this information for your day-to-day participation, it is
information you may find important.

Plan Sponsor and Administrator
Hot Topic, Inc. is the Plan Sponsor and Plan Administrator of the Hot Topic, Inc. Welfare
Benefit Plan and has the discretionary authority to interpret the Plan. You may contact the
Plan Administrator at:

Plan Administrator - Medical Plan
 Hot Topic, Inc.
 18305 E. San Jose Avenue
 City of Industry, CA 91748
(626) 839-4681

 Claims Administrator
UnitedHealthcare is the Plan's Claims Administrator. The role of the Claims Administrator is
to handle the day-to-day administration of the Plan's coverage as directed by the Plan
Administrator, through an administrative agreement with the Company. The Claims
Administrator shall not be deemed or construed as an employer for any purpose with respect
to the administration or provision of Benefits under the Plan Sponsor's Plan. The Claims
Administrator shall not be responsible for fulfilling any duties or obligations of an employer
with respect to the Plan Sponsor's Plan.

You may contact the Claims Administrator by phone at the number on your ID card or in
writing at:

United Healthcare Services, Inc.
9900 Bren Road East
Minnetonka, MN 55343

Agent for Service ofLegal Process
Should it ever be necessary, you or your personal representative may serve legal process on
the agent of service for legal process for the Plan. The Plan's Agent of Service is:

 Agent for Legal Process - Medical Plan
 Hot Topic, Inc.
 18305 E. San Jose Avenue
 City of Industry, CA 91748
(626) 839-4681




131                                           SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 291 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

Legal process may also be served on the Plan Administrator.

Other Administrative Information
This section of your SPD contains information about how the Plan is administered as
required by ERISA.

Type ofAdministration
The Plan is a self-funded welfare Plan and the administration is provided through one or
more third party administrators.

 Plan Name:                            Hot Topic, Inc. Welfare Benefit Plan

 Plan Number:                          502

 Employer ID:                          XX-XXXXXXX

 Plan Type:                            Welfare benefits plan

 Plan Year:                            July 1 - June 30

 Plan Administration:                  Self-Insured

 Source of Plan Contributions:         Employee and Company

 Source of Benefits:                   Assets of the Company

Your ERISA Rights
As a participant in the Plan, you are entitled to certain rights and protections under ERISA.
ERISA provides that all Plan participants shall be permitted to:

■     receive information about Plan Benefits;
■     examine, without charge, at the Plan Administrator's office and at other specified
      worksites, all plan documents - including pertinent insurance contracts, collective
      bargaining agreements (if applicable), and other documents available at the Public
      Disclosure Room of the Employee Benefits Security Administration; and
■     obtain copies of all Plan documents and other Plan information, including insurance
      contracts and collective bargaining agreements (if applicable), and updated Summary
      Plan Descriptions, by writing to the Plan Administrator. The Plan Administrator may
      make a reasonable charge for copies.

You can continue health care coverage for yourself, Spouse or Dependents if there is a loss
of coverage under the Plan as a result of a qualifying event. You or your Dependents may
have to pay for such coverage. Review this Summary Plan Description and the Plan
documents to understand the rules governing your COBRA continuation coverage rights.

In addition to creating rights for Plan participants, ERISA imposes duties on the people who
are responsible for the operation of the Plan. The people who operate your Plan, who are
called "fiduciaries" of the Plan, have a duty to do so prudently and in the interest of you and



132                                              SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 292 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN


other Plan participants and beneficiaries. No one, including your Employer, your union, or
any other person may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a Plan Benefit or exercising your rights under ERISA.

If your claim for a Plan Benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules. See Section 9, Claims
Procedures, for details.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you
request a copy of the plan document from the Plan, and do not receive it within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent for reasons beyond the control of the Plan Administrator.

If you have a claim for Benefits, which is denied or ignored, in whole or in part, and you
have exhausted the administrative remedies available under the Plan, you may file suit in a
state or federal court. In addition, if you disagree with the Plan's decision or lack thereof
concerning the qualified status of a domestic relations order, you may file suit in federal
court. If it should happen that the Plan's fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from the U.S.
Department ofLabor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you lose, the court
may order you to pay these costs and fees; for example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan Administrator. If
you have any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department ofLabor, listed in
your telephone directory, or write to the Division of Technical Assistance and Inquiries, Employee
Benefits Security' Administration, U.S. Department ofLabor, 200 Constitution Avenue NW
Washington, DC 20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at (866) 444-3272.

 The Plan's Benefits are administered by Hot Topic, Inc., the Plan Administrator.
 UnitedHealthcare is the Claims Administrator and processes claims for the Plan and
 provides appeal services; however, UnitedHealthcare and Hot Topic,Inc. are not
 responsible for any decision you or your Dependents make to receive treatment, services
 or supplies, whether provided by a Network or non-Network provider. UnitedHealthcare
 and Hot Topic,Inc. are neither liable nor responsible for the treatment, services or
 supplies provided by Network or non-Network providers.




133                                              SECTION 16 - IMPORTANT ADMINISTRATIVE INFORMATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 293 of 305


                                                          HOT TOPIC, INC. MEDICAL CHOICE PLAN


ATTACHMENT I - HEALTH CARE REFORM NOTICES
Patient Protection and Affordable Care Act("PPACA")
Patient Protection Notices
The Claims Administrator generally allows the designation of a primary care provider. You
have the right to designate any primary care provider who participates in the Claims
Administrator's network and who is available to accept you or your family members. For
information on how to select a primary care provider, and for a list of the participating
primary care providers, contact the Claims Administrator at the number on the back of your
ID card.

For children, you may designate a pediatrician as the primary care provider.

You do not need prior authorization from the Claims Administrator or from any other
person (including a primary care provider) in order to obtain access to obstetrical or
gynecological care from a health care professional in the Claims Administrator's network
who specializes in obstetrics or gynecology. The health care professional, however, may be
required to comply with certain procedures, including obtaining prior authorization for
certain services, following a pre-approved treatment plan, or procedures for making referrals.
For a list of participating health care professionals who specialize in obstetrics or
gynecology, contact the Claims Administrator at the number on the back of your ID card.




134                                               ATTACHMENT I - HEALTH CARE REFORM NOTICES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 294 of 305


                                                           HOT TOPIC, INC, MEDICAL CHOICE PLAN

ATTACHMENT II - LEGAL NOTICES
Women's Health and Cancer Rights Act of 1998
 As required by the Women's Health and Cancer Rights Act of 1998, the Plan provides
Benefits under the Plan for mastectomy, including reconstruction and surgery to achieve
 symmetry between the breasts, prostheses, and complications resulting from a mastectomy
(including lymphedema).

If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for
the following Covered Health Services, as you determine appropriate with your attending
Physician:

• All stages of reconstruction of the breast on which the mastectomy was performed;

• Surgery and reconstruction of the other breast to produce a symmetrical appearance; and

• Prostheses and treatment of physical complications of the mastectomy,including
  lymphedema.

The amount you must pay for such Covered Health Services (including Copayments and any
Annual Deductible) are the same as are required for any other Covered Health Service.
Limitations on Benefits are the same as for any other Covered Health Service.

Statement of Rights under the Newborns' and Mothers' Health Protection Act
Under Federal law, group health Plans and health insurance issuers offering group health
insurance coverage generally may not restrict Benefits for any Hospital length of stay in
connection with childbirth for the mother or newborn child to less than 48 hours following
a vaginal delivery, or less than 96 hours following a delivery by cesarean section. However,
the Plan or issuer may pay for a shorter stay if the attending provider (e.g., your physician,
nurse midwife, or physician assistant), after consultation with the mother, discharges the
mother or newborn earlier.

Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket
costs so that any later portion of the 48-hour (or 96-hour) stay is treated in a manner less
favorable to the mother or newborn than any earlier portion of the stay.

In addition, a plan or issuer may not, under Federal law, require that a physician or other
 health care provider obtain authorization for prescribing a length of stay of up to 48 hours
(or 96 hours). However, to use certain providers or facilities, or to reduce your out-of-pocket
costs, you may be required to obtain prior authorization or notify the Claims Administrator.
For information on notification or prior authorization, contact your issuer.




135                                                  ATTACHMENT II - WHCRA & NMHPA NOTICES
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 295 of 305


                                                             HOT TOPIC, INC. MEDICAL CHOICE PLAN

 ATTACHMENT III - NONDISCRIMINATION AND ACCESSIBILITY
 REQUIREMENTS

 When the Plan uses the words "Claims Administrator" in this Attachment, it is a reference to
 United HealthCare Services, Inc., on behalf of itself and its affiliated companies.

The Claims Administrator on behalf of itself and its affiliated companies complies with
applicable Federal civil rights laws and does not discriminate on the basis of race, color,
national origin, age, disability, or sex. UnitedHealthcare does not exclude people or treat
them differently because of race, color, national origin, age, disability, or sex.

The Claims Administrator provides free aids and services to people with disabilities to
communicate effectively with us, such as:

 ■    Qualified sign language interpreters
 ■    Written information in other formats (large print, audio, accessible electronic formats,
      other formats)
 ■    Provides free language services to people whose primary language is not English, such
      as: Qualified interpreters
 ■    Information written in other languages

If you need these services, please call the toll-free member number on your health plan ID
card, TTY 711 or the Plan Sponsor.

If you believe that the Claims Administrator has failed to provide these services or
discriminated in another way on the basis of race, color, national origin, age, disability, or
sex, you can file a grievance in writing by mail or email with the Civil Rights Coordinator
identified below. A grievance must be sent within 60 calendar days of the date that you
become aware of the discriminatory action and contain the name and address of the person
filing it along with the problem and the requested remedy.

A written decision will be sent to you within 30 calendar days. If you disagree with the
decision, you may file an appeal within 15 calendar days of receiving the decision.

                       Claims Administrator Civil Rights Coordinator
United HealthCare Services, Inc. Civil Rights Coordinator
UnitedHealthcare Civil Rights Grievance
P.O. Box 30608
Salt Lake City, UT 84130
The toll-free member phone number listed on your health plan ID card, TTY 711
UHC_Civil_Rights@UHC.com


If you need help filing a grievance, the Civil Rights Coordinator identified above is available
to help you.



136                                                          ATTACHMENT III - NONDISCRIMINATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 296 of 305


                                                         HOT TOPIC, INC. MEDICAL CHOICE PLAN

You can also file a complaint directly with the U.S. Dept. of Health and Human services
online, by phone or mail:

Online https://ocrportal.hhs.gov/ocr/portal/lobby.jsf

Complaint forms are available at http://www.hhs.gov/ocr/off
                                                          ice/f
                                                              ile/index.html

Phone: Toll-free 1-800-368-1019, 800-537-7697(TDD)

Mail: U.S. Dept. of Health and Human Services, 200 Independence Avenue, SW Room
509F, HHH Building, Washington, D.C. 20201




137                                                      ATTACHMENT III — NONDISCRIMINATION
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 297 of 305


                                                                                HOT TOPIC, INC. MEDICAL CHOICE PLAN


 ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS

You have the right to get help and information in your language at no cost. To request an
interpreter, call the toll-free member phone number listed on your health plan ID card, press
0. TTY 711.

This letter is also available in other formats like large print. To request the document in
another format, please call the toll-free member phone number listed on your health plan ID
card, press 0. TTY 711, Monday through Friday, 8 a.m. to 8 p.m.

      Language                                               Translated Taglines
1. Albanian           Ju keni to drejte to merrni ndihme dhe informacion falas ne gjuhen
                      tuaj. Per to kerkuar nje perkthyes, telefononi ne numrin qe gjendet ne
                      karten e planit tuaj shendetesor, shtypni 0. Try 711.
2. Amharic            gA 51°19D h ..(' O'AP hC,q,÷C 01'4A‘ V1113'+ aTql+ MTu-:: hell"Curl.
                      h3.q.‘PC-11AP h4.117. MIS TA'l or",+aritY5c)+ AR,(10}. 114-9, cgq1a0C flAh
                      cfrPC ,egaIIK 01' ,e661,17-:: TTY 711


3. Arabic                   ,,,t1-1 .;i;,1<.;4i ti.....5 Us
                                                          .,-511;1, l:11.4...91.
                                                                               . 1
                                                                                  1j
                                                                                     .1)..1L1 ,,,
                                                                                                , 11 cs.IC, L.
                                                                                                             1j.,
                                                                                                                - -II cri .
                                                                                                                          C:
                                                                                                                           , ail V-1
                                                                                                                                  41

                            1.--6X.:4 ;1:S113,14 E,
                                                  .).1.4.11 c.1-6.243C• )11..1 (L-111 c5j1÷..331 l-131+11 i 9.
                                                                                                             .
                                                                                                             . ›,1 3.03:11 44)
                                                                                                                             .. 9   .
                                                                                                                                    .
                                                                                                                                    .):141


                                711(TTY),, -;11 ,-161-4-11 .0 u-lc•"'''1L9 4:'k:"''^li ‘31.`L'''` Z",1-&-11 any."*Ii
                                                                                                                •
4. Armenian           falupcp.fuilik alui.htuti2ti_m. hunituri, quitiquihiunh p Qhp.
                      ummvumpulnualpub. hp.uacip.11.11hpimLiajui.b.(ID)Inntfuli thim
                      1.1.24m6 th.1.146tup Illigurinit 1). htnualunmulmuluipml, urtilh'p
                      0: TTY 711
5. Bantu-Kirundi      Urafise uburenganzira bwo kuronka ubufasha n'amakuru mu rurimi
                      rwawe ku buntu. Kugira usabe umusemuzi, hamagara inomero ya
                      telephone y'ubuntu yagenewe abanywanyi in ku rutonde ku
                      karangamuntu k'umugambi wawe w'ubuzima, fyonda 0. TTY 711
6. Bisayan-Visayan    Aduna kay katungod nga mangayo og tabang ug impormasyon sa
   (Cebuano)          imong lengguwahe nga walay bayad. Aron mohangyo og tighubad,
                      tawag sa toll-free nga numero sa telepono sa miyembro nga nakalista
                      sa imong ID kard sa plano sa panglawas, pindota ang 0. TTY 711
7. Bengali-Bangala   ,5101,,(4,1
                               . . ----m-i„r vi-- f,                  \511 vr-
                                                                             qm-         1"3
                                                                                           ,
                                                                                           g    yi Rz
                                                                                                    (i 4,cm 1 Izi   ,a114 , -

                      . -T-6- 1 k5iFil)Kze, 3 . "--q:                FI(.5 4(1 .q1" .2a16i (177P1(0161 qa47
                     (.41)16i    4):13Gi I   (0) 7Gic           FITql TTY 711

8. Burmese            cio§c8Gcapco588anamang 3Dop4                                        mcoStalloSswociSp:
                       crNo$88: 3J 338G            oango.)8:Gan8:443D80$4teno9:3-)83go
                       mApSG6133338:o8(ipmapSad(??H80,66145:0 cgt>61u I 1Y 711




138                                                         ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 298 of 305


                                                                    HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                       Translated Taglines
9. Cambodian-        trtneKipsIntrhpl hiiiitne eunurtnàum sultuileutliiv snujuiNumum'ily rvvKipailçuetinvicà
   Mon-Khmer          Kiniminan idaltfl2P1M0iNlit'Ul                             01 TTY 711
                                             I ^^ ID MtnItilainntut um Lffsinwqg
 10. Cherokee        0 Der) 11,1)../ICZP.1 J4o'OJ IrAt9,9W It GI1P A.J9 PR JJAAJ
                     ACA.1 I0fioUJIT, ol40bo- L O. TTY 711
 11. Chinese         le-A-449ame,fereoeme4pixwinuues. 5*--x —etklb.' ,
                        lgelefefLltelfre-P_Leetl4M*RMIMUS , ge
                     00 ttiJiTinterESWete 711
 12. Choctaw         Chim anumpa ya, apela micha nana aiimma yvt nan aivlli keyu ho ish
                     isha hinla kvt chim aiivlhpesa. Tosholi ya asilhha chi hokmvt chi
                     achukmaka holisso kallo iskitini ya tvli aianumpuli holhtena ya ibai
                     achvffa yvt peh pila ho ish i paya cha 0 ombetipa. TTY 711
13. Cushite-Oromo    Kaffaltii male afaan keessaniin odeeffannoofi deeggarsa argachuuf
                     mirga ni qabdu. Turjumaana gaafachuufis sarara bilbilaa kan bilisaa
                     waraqaa eenyummaa karoora fayyaa keerratti tarreefame bilbiluun, 0
                     tuqi.'1'1'Y 711
14. Dutch            U heeft het recht om hulp en informatie in uw taal te krijgen zonder
                     kosten. Om een tolk aan te vragen, bel ons gratis nummer die u op uw
                     ziekteverzekeringskaart treft, druk op 0. TTY 711
15. French           Vous avez le droit d'obtenir gratuitement de l'aide et des
                     renseignements dans votre langue. Pour demander à parler à un
                     interprète, appelez le numéro de téléphone sans frais figurant sur
                     votre carte d'affilié du régime de soins de santé et appuyez sur la
                     touche 0. ATS 711.
16. French Creole-   Ou gen dwa pou jwenn èd ak enfômasyon nan lang natifnatal ou
    Haitian Creole   gratis. Pou mande yon entèprèt, rele nimewo gratis manm lan ki
                     endike sou kat ID plan sante ou, peze 0. TTY 711
17. German           Sie haben das Recht, kostenlose Hilfe und Informationen in Ihrer
                     Sprache zu erhalten. Um einen Dolmetscher anzufordern, rufen Sie
                     die gebührenfreie Nummer auf Ihrer
                     Krankenversicherungskarte an und drücken Sie die 0. TTY 711
18. Greek            'Exets TO 8t>ccdcolcc VOL kckpeTe     poilOsta
                                                                  xcv. 7iXrieoipoeteç at yUcTo-oc occç
                     xe°eÇ Xe (')(7)1. BLOCvoc _nt .GETE
                                                  ''1     8te@ik/VÉCX,  X(XXéGTE TO 8COQEÓCV otet8µ6
                     trikeydivou 7100    peiGKETOU GTYIV XdLeTO: I.À.ÉkOt4 cxuip&Xiarjç, noctipte 0.
                     TTY 711




139                                                 ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 299 of 305


                                                            HOT TOPIC, INC, MEDICAL CHOICE PLAN


      Language                                 Translated Taglines
 19. Gujarati    (-114A 1 0-11. 1-),C-   1-le,E RJ-1   (13-111 Q-ll2tl1-11 )41U' (J1c-lctic,
                                                                                           "

                 RA(Q8l2       . Q-llR2,1l i-ll ( .0.i.t41, 82cd, (114121 3e2.1 1(-1.10-t ID

                 8lS 1.120-a Z.J .ill-li RAUQC-1 &-.1- 1       1-b-12 ici-1 cric42   1-t2   C-t
                 8 .1., 0 E.,041c:11. TTY 711
 20. Hawaiian    He pono ke k6kua 'ma aku id 'oe ma ka maopopo 'ma o k6a `ike ma
                 loko o kdu `61elo pono`T me ka uku `ole 'ma.
                 E kama`ilio 'oe me kekahi kanaka unuhi, e kdhea i ka helu kelepona
                 kdki 'ale ma kou kdleka olakino, a e kaomi i ka helu 0. TTY 711.
 21. Hindi       3ffcr      tiki 3TI1t åTØ # t-1 1.24(11 7-4« ,
                                                              7i10-1-4-a ::3k-41
                                                                         1       *CITL-7
                 Ø ~T3~tI 9Trifq                            :"Q"
                                                            f    3T-VV                 f -Cr,
                 3.17" t-F.2-T Lc>iioi ID . -rt. zR" VI-T" c)(>i-Ift --
                                                                      4T ITT "F517 .11 ,
                 0 ØI TTY 711
 22. Hmong       Koj muaj cai tau key pab thiab tau coy ntaub ntawv sau ua koj horn
                 lus pub dawb. Yog xav tau ib tug neeg txhais, hu tus xov tooj rau tswv
                 cuab hu dawb uas sau muaj nyob ntawm koj daim yuaj them nqi kho
                 mob, nias 0. TTY 711.
23. Ibo          Inwere ikike inweta enyemaka nakwa irrivta asvsv gi n'efu n'akwughi
                 1,1gw9. Maka ikp9tvrv onye nsicighari okwu, kpo9 akara ekwenti nke di
                 ndkwvkw9 njirimara gi nke emere maka ahvike gi, pia 0. TTY 711.
24. Ilocano      Adda karbengam nga makaala ti tulong ken impormasyon iti
                 pagsasaom nga fibre. Tapno agdawat iti maysa nga agipatarus,
                 tumawag iti toll-free nga numero ti telepono nga para kadagiti kameng
                 nga nakalista ayan ti ID card mo para ti piano ti salun-at, ipindut ti 0.
                 TTY 711
25. Indonesian   Anda berhak untuk mendapatkan bantuan dan informasi dalam
                 bahasa Anda tanpa dikenakan biaya. Untuk meminta bantuan
                 penerjemah, hubungi nomor telepon anggota, bebas pulsa, yang
                 tercantum pada kartu ID rencana kesehatan Anda, tekan 0. TTY 711
26. Italian      Hai il diritto di ottenere aiuto e informazioni nella tua lingua
                 gratuitamente. Per richiedere un interprete, chiama il numero
                 telefonico verde indicato sulla tua tessera identificativa del piano
                 sanitario e premi lo 0. Dispositivi per non udenti/TTY: 711




140                                           ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 300 of 305


                                                                                                                    HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                                                        Translated Taglines
27. Japanese          LAT Ori:fir ÷)-7K— i-                                                            .f.' It tz I).,A* L it I) --4"Z
                                                                                                                     l'144R
                       L ff-e'r4".. itll-                                                 fti)NIJN )
                                                                                                   1 . - -itic, At.R
                                                                                                   ,               .-  ;_:
                                                                                                                         - AvotAti
                     It, ET#7°=7 :i0DID
                     t — 1:1:1Eiii tt-Cti‘Z)4 .'.J/ --J110).7')—Yr")\'
                                                                     - )VV-C1-3
                     21t0).±., 0VT L --C < t.-=2 O. ITYClii#-I It 71reto
                     .
28. Karen             i. '3",'>!:,:,., :c,,:j.,o)lifro.1:,5,.:,;,'",:,,:,-.,,,,,rill!:,:,:r.:,ic,-.Nloz,l..irf.,.2,,i..i5c\Aoxi'
                                                                                                                   -          ?,..,?Si T?
                      p74cLcvo)irr4crtrx_81(41:c60)                                  ,Ar3vx.Y,cdr,(41conT8'.90D442y...coi                   )iiros.&4,3.km   oji '
                      fre.tr:,:n63,..F.:4ScNi,',C 0 c.,:cqUTY 711


29. Korean           ?-181- -L=' . . 'z' ii1.-1- g 4Z 71 81-2' -1 'E'_i &I . . Li I g IV of °.01 c''5 4--
                     c,',.',1 t- at 21)1- °:t    - LIEF. g)9-1 Al-2 9g 51)1 -?-181-11\--1L--=_ -?-181-21
                     I,2±1 ID-31-=at )IXH ,.-1 --T-- f._ .--1 -c2=1. ,i .114_:L1 .--- . . ,:1:11-8-1- 1 OY-i5
                     '
                     -1-r--f_,N Al2. TTY 711
30. Kru- Bassa       Ni gwe '<uncle I bat mahola ni mawin u hop nan nipehmes be to
                     dolla. Yu kwel ni Kobol mahop seblana, soho ni sebel numba I ni
                     tehe mu I ticket I docta I nan, bep 0. TTY 711
31. Kurdish-Sorani     .;. L.,:al.4)
                     :_,.          . ,L3 ‘::.J.,..5, LgJL.31_3 i ,54.4)-4 4 j4÷41_.). k.S 444.16 C:-1' o yAi (skit-4
                     L5443:4 I e'..)1-4:j 4-.3 A.S-.3 C.036.9?71 4(...5-C°J1i L.54-0,..9 Lsi-.)SI.P .3-.' .'4).. .)°.9
                     °.A'• 0 i.:Ju;‘,1 j c:-)i. Lsl'HJ..)-341" L.si-* 71 (-1714-"12,
                                                                                   V-1 Lsj.)1S LS. (SU 9U4-1 ii..)".1.9:1
                                                                                                                                                   .TTY 711
32. Laotian           umu.uzotnwkmornugoeco-occoL'aQualoolutlicLi'uw.)2
                                         I          • Ca.        I   0 I
                                                                       ,I

                     '1200UMM-Well       [qw)ei.
                             • L.
                      cwoaseouleur)z.),Ftntostmtywwc2nNotzuo'murtan
                      `',-)tr)tei2t4.67)..)u-ortculqnaeouiin.),I'iocmi 0. TTY 711
33. Marathi          37:7zrr-TT
                        (       3TFIT7IT aTTE • faci-io-kc-q TI-- --ff 3TrfVt TrWr
                                                                jr ct-(uqi•tiia 3Trqc-zrr
                     Poouqi-gi 3Titf"--7 3fit. q-3.11EI TTT f4"--
                     31rta-zr zi- --dr
                                    - 3i)cugt-lAiarR. Tk-4'ro- .4,Q)(-qi ,4-1e, -11•ki
                     idoid-ke-44 tht.- a-ickck Tit* cfro.u-NilicS1 7-4r O. TTY 711
34, Marshallese      Eor am maron nan bok jibe!) im mei* ilo kajin eo am ilo
                     ejje!ok w-Onaan. Nan kajjitak nan juon ri-ukok, kOrlok nomba
                     eo embj an jeje ilo kaat in ID in karbk in ajmour eo am,jiped
                     0. TTY 711
35. Micronesian-     Komw ahneki manaman unsek komwi en alehdi sawas oh
    Pohnpeian        mengihtik ni pein omwi tungoal lokaia ni soh isepe. Pwen peki
                     sawas en soun kawehweh, eker delepwohn nempe ong towehkan
                     me soh isepe me ntingihdi ni pein omwi doaropwe me pid
                     koasoandi en Kehl, padik 0. TTY 711.



141                                                                                 ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 301 of 305


                                                                      HOT TOPIC, INC, MEDICAL CHOICE PLAN


      Language                                        Translated Taglines

36. Navajo          T'åå jiik'eh doo b4411 'alinig66 bee baa hane'igii t'åå ni nizaåd bee
                    nikå'e'eyeego bee nå'ahoot'i'. 'Ata' halne'i la yinikeedgo, ninaaltsoos
                    nitriz7 `ats'77s bee baa'ahayl bee n44hozin7g77 bikll' b44sh bee
                    hane'7 t'll j77k'eh bee hane'7 bikl'7g77 bich'8' hodiilnih d66 0
                    bil 'adidiilchil. TTY 711
37. Nepali          -d-c1-    3TM) . lirtrriTr -ft:.%--- . ugzi-17T ,311-Ich10 lIIH 114 3Trt-T
                         3- 14rT- 11 I H TRhT1* .-Ttf 3rg)11- n4,"~ ,-.s4R•zzf ~T -crft--
                       1 3T-                                                                   4-4 - -ri
                                                                                                       --ffr-
                        -- -t7- .1Q-1-A1- ~.1 th-lg ,[4..w-ri ~Tr-46)-ff,0-F49-6-1-- ffi
                    ',L-4-                                                                      TTY 711

38. Nilotic-Dinka   Yin non leit] be yi kuony ri.e w yic de thåri du iibac ke cin wal tååue
                    ke piny. Aciin bå ran ye koc ger thok thiHc, ke yin col nåmba yene yup
                    abac de ran tbt3 ye koc wåår thok to ne ID kat du6n de pånaldm yic,
                    thåny 0 yic. TTY 711.
39. Norwegian       Du har rett til å få gratis hjelp og informasjon på ditt eget språk.
                    For å be om en tolk, ring gratisnummeret for medlemmer som er
                    oppført på helsekortet ditt og trykk 0. TTY 711
40. Pennsylvania    Du hoscht die Recht fer Hilf unn Information in deine Schprooch
    Dutch           griege, fer nix. Wann du en Iwwersetzer hawwe willscht, kannscht du
                    die frei Telefon Nummer uff dei Gesundheit Blann ID Kaarde yuuse,
                    dricke 0. TTY 711
41. Persian-Farsi      .41-.., c:x.4\ (Al..) Jib 4-.) U 49: 3-.2j''‘ 1 ‘LlIc
                                                                           .:   )- L]='° .9 '-5s-4- 4-- •;?_» LY 1-•<":''
                                                                                                                       .
                         „5,1L,L:12.* ‘L)_)                 .),....g b)....,1‘. „4u,.% ,.,,_):i.. c_.,,,i_,..._). ,s1,)
                                           L.S _). 0.121 4,A)                                                          ,,
                                     TTY 711 .J,A3JLI:i U 0 _9 b3,9':    4 1 (-1.-=.L c.).'1-4:i -,3.-- L5:1 4.'4-4L'_):'

42. Punjabi          - t •ZgY »{n-(E1 F17fe9. kid'
                    3e                                           r i nr.J. H'koP di )-rda /-1943q-d-o-
                    UT l'erdrU tI CT ):1.1            FE] dra t814 LW-
                                                        .3-                 di (''3 ciQ . '
                                                                     6 *)-FEt-            Z;5.

                    ql NiU t6
                            - . C2)                    ' i 711 'qt
                                                                '. a-4, 0

43. Polish          Masz prawo do uzyskania bezplatnej informacji i pomocy we
                    wlasnym jezyku. Po uslugi tlumacza zadzwod pod bezplatny numer
                    umieszczony na karcie identyfikacyjnej planu medycznego i wcinij 0.
                    TTY 711
44. Portuguese      Voce tern o direito de obter ajuda e informack) em seu idioma e
                    sem custos. Para solicitar urn int&prete, ligue para o nåmero de
                    telefone gratuito que consta no cartho de ID do seu piano de
                    saiide, pressione 0. TTY 711
45. Romanian        Aveti dreptul de a obtine gratuit ajutor 5i informatii in limba
                    dumneavoastrå. Pentru a cere un interpret, sunati la numårul de
                    telefon gratuit care se gåse5te pe cardul dumneavoastrå de sånåtate,
                    apåsati pe tasta 0. TTY 711



142                                                   ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 302 of 305


                                                                                 HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                                Translated Taglines

46. Russian           BbI IIMCCTC HpaBo Ha 6CCHAaTHOC 110AytICHHC HOMOLL111 H

                      HH4)opmaHHH Ha Bautem 513bIKC. 1-1T061il 110,NaTb 3anpoc nepeBoA4HKa
                      1103B0111
                              ,1Te 110 6CCHAaTHOMy                    Homepy TeAectxma, yKa3armomy Ha
                      o6paumil cropoHe Barndi HACHTH                                      10HHOk KapTbI H Ha*MITre
                                                                                   TIKaL11,

                      0.   AHHHR'TTY 711
47. Samoan-           E iai lou ålå tatau e maua atu ai se fesoasoani ma
    Fa'asamoa         fa'amatalaga i lau gagana e aunoa ma se totogi. Ina ia
                      fa'atalosagaina se tagata fa'aliliu, vill i le telefoni mo sui e le
                      totogia o loo lisi atu i lau peleni i lau pepa ID mo le soifua
                      maloloina, oomi le 0. TTY 711.
48. Serbo-Croation    I mate pravo da besplatno dobijete pomo i informacije na Vasem
                      jeziku. Da biste zatra2ili prevodioca, nazovite besplatni broj
                      naveden na iskaznici Vaeg zdravstenog osiguranja i pritisnite 0.
                      TTY 711.
49. Spanish           Tiene derecho a recibir ayuda e información en su idioma sin costo.
                      Para solicitar un intérprete, llame al número de teléfono gratuito para
                      miembros que se encuentra en su tarjeta de identificación del plan de
                      salud y presione 0.
                      TTY 711
50. Sudanic-          Dum hakke maacfa mballecfaa kadin ke6aa habaru nder wolde maacfa
    Fulfulde          naa maa a yo6ii. To a yidi pirtoowo, noddu limngal mo telefol caahu
                      limtaadb nder kaatiwol ID maacfa ngol njamu, nyo"u 0. TTY 711.
51. Swahili           Una hald ya kupata msaada na taarifa kwa lugha yako bila
                      gharama. Kuomba mkalimani, piga nambariya wanachama ya bure
                      iliyoorodheshwa kwenye TAM ya kadi yako ya mpango wa afya,
                      bonyeza 0. TTY 711
52. Syriac-Assyrian        , _‘-‘.N c,.1.4..n rs,24 .1...,..lc o r<b.kt..en ...,._,91\4.1-=.91 r‹,N           ...,,c‘AcNX.A.,"' ...,5‘»L»,1
                           cy; l,„rs.'1,,c           ,‹.1..1., 14-....__Evt.o irN"-z)\,,:i        N.4.) .,t,s.. f‹.,,CN-S»...-  N.,,r<-.5-.
                                                                 TTY 711.0 ›.)..,.730 N"'"x1\ .l.>J1 1 .-1:1N.\., Nr:5' r<-,..n,4n..%.
53. Tagalog           May karapatan kang makatanggap ng tulong at impormasyon sa iyong
                      wika nang walang bayad. Upang humiling ng tagasalin, tawagan ang
                      toll-free na numero ng telepono na nakalagay sa iyong ID card ng
                      planong pangkalusugan, pindutin ang 0. TTY 711
54. Telugu            cJer0é3     .4.)totb eid)ow b.) e,T,
                                                         ‘..1e56 ,,c),...)oe.).) 43.)6cLiap :(),5.3,wod "c)(::5

                      =°ZS bod),- b,
                                   S.)&                 od. 2.,g           , ,..)ez.-:, 5
                                                                                        , z.e.)06, b.) 7›..1.5 #>.,               3å,

                      wdo  b..) , wtneP, &._1...)e..)cc, 656e5 h Zoead.)g.) ø% tW,), 0 .-br.) T                                  66..
                       G,.

                      TTY 711



143                                                          ATTACHMENT IV - GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 303 of 305


                                                                        HOT TOPIC, INC. MEDICAL CHOICE PLAN


      Language                                        Translated Taglines
55. Thai         qoailihil l4i'w-iTnniautItSottm.tiolpTuinIntolquelc-nou'lAt-h1,1N-w
                 K1f484innft llitillM11J1
                 lthoilnfi'vnifilTtnnotwilvmficiathrtnimini-KiAnti'mtrlurrufranalqui IlArwi 0
                 AiliTurliiiltynarunmitmi-Nn-nlAntlennvjo IIls4Ilynqii41411161W11 711

56. Tongan-      `Oku ke ma'u 'a e totonu ke ma'u 'a e tokoni mo e 'u fakamatala ci
    Fakatonga    ho'o lea fakafonua ta'etotongi. Ke kale ha tokotaha fakatonulea, to ki
                 he fika telefoni ta'etotongi ma'ae kau memipa 'a ee `oku lisi 'I ho'o
                 kaati ID ki ho'o palani ki he mo'uilelei, Lomi'I 'a e 0. TTY 711
57. Trukese      Mi war omw pwung om kopwe nounou ika amasou noum ekkewe
   (Chuukese)    aninis ika toropwen aninis nge epwe awewetiw non kapasen
                 fonuom, ese kamo. Ika ka mwochen tungoren aninisin chiakku,
                 kori ewe member nampa, ese pwan kamo, mi pachanong won an
                 noum health plan katen ID, iwe tiki "0". Ren TTY, kori 711.
58. Turkish      Kendi dilinizde iicretsiz olarak yardim ye bilgi alma hakkiniz
                 bulunmaktadir. Bir terciiman istemek icin saghk plans kimlik kartinizin
                 tizerinde yer alan iicretsiz telefon numarasini araylniz, sonra O'a
                 basiniz. TTY (yazili ileti§im) icin 711
59. Ukrainian    Y Bac e npaso OTINIMaTH 6e3KOITITOBHy Aonomory Ta inckopmauno Ha
                 Bamili piAHiii mosi. IIIo6 rioAaTH 3annT ripo HaAaHHst Hocnyr
                 HepeKnaAaHa, 3aTeAe4 oHyilTe Ha 6e3K0111TOBFIFIrl Homep Tene oHy
                 riacHma, BKa3aHHH Ha Baniiii iAeHTH iKauifiHiii KapTi rinaHy
                 meAHHHoro cTpaxyBaHH5I, HaTHCHiTb 0. TTY 711
60. Urdu           L:)1-..?._' c.,---'S -G? ay 1•S -3.)-C t.1-21-- L:'I--°_,6-0 Jil -1-L° 'LLL° 4 ‘...)1-.,...) 1 .3-C 41
                        ill,! ,-s 41 9.?. 0:1_,S JS ..):1 .X.43 casi .i:1-0-4, cs..).4 J.3j , -=3.1 -..c -,..)s ‘LA-1 ---
                                                          TTY 711 -c.):i=4 0                c
                                                                                            ,
                                                                                            ) .y., -) ._)t-s (.0 L,ii ‘.*;-'4,
61. Vietnamese   Qujr vi c6 quVen thro'c giilp do' va cap thOng tin logng ng6n nee ci:Ja
                 q u'' vi mien phi. D8 yeu cau &rot thOng dich vi8n giup do', vui long
                 goi s6 di n thoai mien phi clanh cho hOi vien difo'c neu tren the ID
                 chu'a'ng trinh bao him y to dm qu'' vi, bgm s6 0. TTY 711
62. Yiddish      ilD "ID 1N1DW 117"N rx 3.7,nn1xprx px g'-pri lvniprc 1Y =In n uxn TK
                                                   unn ,-Intnni'ml N 117nO1ND 12 .'72•ZYDN
                 ID ix'm tftn nv,,x rilx t),,utz, owl -ainn lxn'nu Innvn v,,In '72W Dv/
                                                               711 TTY .0 upill ,'2u1tv
63. Yoruba       0 nf eta lati ri iranw9 ad ifitOniled gba ni ede re laisanwO. Lad ba.
                 Ogbuf9 kan sere, pe sod nernba era ibanis9r9 laisanwO ibode ti a to
                 sOri kadi idanim9 ti eta ilera re, to '0'. TTY 711




144                                                  ATTACHMENT IV — GETTING HELP IN OTHER LANGUAGES OR FORMATS
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 304 of 305
Case 1:20-cv-00217-LG-RHW Document 1-2 Filed 07/02/20 Page 305 of 305




                                                 1196901 001 - 07/23/2019
